         Case 1:20-cv-00193-CM Document 14-8 Filed 04/02/20 Page 1 of 347




                                 No. 1:20-cv-00193-CM
                                 No. 1:20-cv-01420-CM

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                     On appeal from the United States
                                           Bankruptcy Court for the Southern
SEAN M. DUNN,                              District of New York

                       Debtor.             Chapter 7
LAK3, LLC,
                       Appellant,          Case No. 4:18-bk-36566-CGM

         - against -                       Adv. Pro. No. 4:18-ap-09038-CGM

SEAN M. DUNN,                              APPENDIX TO APPELLANT’S
                       Appellee.           BRIEF—VOLUME 2 OF 2


Dated: April 2, 2020
                                             Avery Samet
                                             John W. Brewer
                                             AMINI LLC
                                             131 West 35th Street, 12th Floor
                                             New York, New York 10001
                                             (212) 490-4700
                                             asamet@aminillc.com
                                             jbrewer@aminillc.com
                                             Attorneys for Appellant LAK3, LLC
     Case 1:20-cv-00193-CM Document 14-8 Filed 04/02/20 Page 2 of 347




                        TABLE OF CONTENTS

Document                            Filing      ECF No.         Appendix
Description                         Date                        Page
                       Volume 1—Bankruptcy Case
Docket Sheet                                                    A-1
Motion for Relief from the Automatic
                                       2019-02-14 No. 34        A-10
Stay to Conclude State Court Action
Exhibit A—Proposed Order               2019-02-14 No. 34-1      A-22
Exhibit B—Complaint in State Court
                                       2019-02-14 No. 34-2      A-25
Action
Exhibit C—Plaintiff’s Motion for
Summary Judgement in State Court       2019-02-14 No. 34-3      A-44
Action
Exhibit D—Plaintiff’s Reply
                                       2019-02-14 No. 34-4      A-214
Affirmation in State Court Action
Exhibit E—Amended Complaint in
                                       2019-02-14 No. 34-5      A-218
Adversary Proceeding
Exhibit F—Summons and Third-Party
                                       2019-02-14 No. 34-6      A-239
Complaint in State Court Action
Exhibit G—Letter Third-Party
Defendants to Justice Wolf, dated      2019-02-14 No. 34-7      A-253
January 23, 2019
Order Granting Limited Relief from the
                                       2019-03-22 No. 45        A-256
Automatic Stay
                       Volume 2—Adversary Proceeding
Docket Sheet                                                    A-258
Amended Complaint                      2018-12-17 No. 4         A-264
Exhibit A—Complaint in State Court
                                       2018-12-17 No. 4-1       A-284
Action
Exhibit B—Plaintiff’s Motion for
                                       2018-12-17 No. 4-2       A-303
Summary Judgment in State Court Action
Exhibit C—Field Report, Kleinschmidt
                                       2018-12-17 No. 4-2       A-473
Residence
Exhibit D—Referee Report & Order       2018-12-17 No. 4-3       A-490
Answer                                 2019-01-03 No. 6         A-492
Order Dismissing Adversary Proceeding 2019-12-10 No. 21         A-506
Notice of Motion of LAK3, LLC to
Vacate Order Dismissing Adversary      2019-12-20 No. 23        A-507
Proceeding
    Case 1:20-cv-00193-CM Document 14-8 Filed 04/02/20 Page 3 of 347




Motion of LAK3, LLC to Vacate Order
                                       2019-12-20 No. 23       A-509
Dismissing Adversary Proceeding
Exhibit A—CourtSolutions Reservation
                                       2019-12-20 No. 23-1     A-515
Request Received
Exhibit B—CourtSolutions Appearance
                                       2019-12-20 No. 23-2     A-517
Reminder
Exhibit C—CourtSolutions List of
                                       2019-12-20 No. 23-3     A-519
Reservations
Exhibit D—Declaration of Michael R.
                                       2019-12-20 No 23-4      A-521
Gordon
Notice of Appeal of Order Dismissing
                                       2019-12-25 No. 24       A-553
Adversary Proceeding
Objection of Sean M. Dunn to the
Motion to Vacate Order Dismissing      2020-01-20 No. 29       A-557
Adversary Proceeding
Exhibit A—Order Dismissing Adversary
                                       2020-01-20 No. 29-1     A-572
Proceeding
Exhibit B—2019-09-17 Hearing
                                       2020-01-20 No. 29-2     A-574
Transcript
Exhibit C—2019-11-19 Hearing
                                       2020-01-20 No. 29-3     A-579
Transcript
Order Denying Motion of LAK3, LLC to
Vacate Order Dismissing Adversary      2020-01-29 No. 34       A-584
Proceeding
Notice of Appeal of Order Denying
Motion of LAK3, LLC to Vacate Order    2020-02-04 No. 39       A-586
Dismissing Adversary Proceeding
2020-01-28 Hearing Transcript          2020-02-11 No. 43       A-587
2/20/2020                                       New York
                      Case 1:20-cv-00193-CM Document     Southern
                                                      14-8        Live System
                                                               Filed   04/02/20 Page 4 of 347
                                                                                                          727ap, APPEAL, CLOSED
                                                                     A-258
                                                 U.S. Bankruptcy Court
                                       Southern District of New York (Poughkeepsie)
                                          Adversary Proceeding #: 18-09038-cgm

  Assigned to: Judge Cecelia G. Morris                                                 Date Filed: 11/21/18
  Lead BK Case: 18-36566                                                               Date Terminated: 12/10/19
  Lead BK Title: Sean M. Dunn                                                          Date Dismissed: 12/10/19
  Lead BK Chapter: 7
  Demand:
   Nature[s] of Suit: 62 Dischargeability - 523(a)(2), false pretenses, false representation, actual fraud
                      67 Dischargeability - 523(a)(4), fraud as fiduciary, embezzlement, larceny
                      68 Dischargeability - 523(a)(6), willful and malicious injury
                      41 Objection / revocation of discharge - 727(c),(d),(e)


 Plaintiff
 -----------------------
 LAK3, LLC                                                                         represented by Avery Samet
                                                                                                  Amini LLC
                                                                                                  131 West 35th Street
                                                                                                  Ste 12th Floor
                                                                                                  Ste 25th Floor
                                                                                                  New York, NY 10001
                                                                                                  212-490-4700
                                                                                                  Email: asamet@aminillc.com


 V.

 Defendant
 -----------------------
 Sean M. Dunn                                                                      represented by Carlos J. Cuevas
 314 Vista on the Lake                                                                            1250 Central Park Avenue
 Carmel, NY 10512                                                                                 Yonkers, NY 10704
 SSN / ITIN: xxx-xx-7074                                                                          (914)964-7060
                                                                                                  Fax : (914)964-7064
                                                                                                  Email: ccuevas576@aol.com

      Filing Date                         #                                                   Docket Text

   11/21/2018                          1                       Adversary case 18-09038. Complaint against Sean M. Dunn Seeking
                                       (225 pgs; 5 docs)       Determination of Dischargeability of Debt Pursuant to 11 U.S.C. §§
                                                               523(a)(2),(4) and (6); and Denial of Debtor's Discharge Pursuant to 11
                                                               U.S.C. § 727(a)(3) (Fee Amount $ 350.). Nature(s) of Suit: (62
                                                               (Dischargeability - 523(a)(2), false pretenses, false representation, actual
                                                               fraud)), (67 (Dischargeability - 523(a)(4), fraud as fiduciary,
                                                               embezzlement, larceny)), (68 (Dischargeability - 523(a)(6), willful and
                                                               malicious injury)), (41 (Objection / revocation of discharge - 727(c),(d),
                                                               (e))) Filed by Sanford Philip Rosen on behalf of LAK3, LLC.
https://ecf.nysb.uscourts.gov/cgi-bin/DktRpt.pl?722964573777093-L_1_0-1                                                                       1/6
2/20/2020                                       New York
                      Case 1:20-cv-00193-CM Document     Southern
                                                      14-8        Live System
                                                               Filed   04/02/20 Page 5 of 347
                                                               (Attachments: # 1 Exhibit A # 2 Exhibit B # 3 Exhibit C # 4 Exhibit D)
                                                               (Rosen, Sanford) (Entered: 11/21/2018)
                                                                     A-259
                                                               Receipt of Complaint( 18-09038-cgm) [cmp,cmp] ( 350.00) Filing Fee.
                                                               Receipt number AXXXXXXXX. Fee amount 350.00. (Re: Doc # 1) (U.S.
   11/21/2018                                                  Treasury) (Entered: 11/21/2018)

                                       2                       Summons with Notice of Pre-Trial Conference issued by Clerk's Office
                                       (1 pg)                  with Pre-Trial Conference set for 1/15/2019 at 10:15 AM at
                                                               Poughkeepsie Courthouse - 355 Main Street. Answer due by 12/27/2018.
   11/27/2018                                                  (Kinchen, Gwen) (Entered: 11/27/2018)

                                       3                       Certificate of Service (related document(s)2, 1) filed by Sanford Philip
   11/29/2018                          (2 pgs)                 Rosen on behalf of LAK3, LLC. (Rosen, Sanford) (Entered: 11/29/2018)

                                       4                       Amended Complaint against Sean M. Dunn Seeking Determination of
                                       (228 pgs; 5 docs)       Dischargeability of Debt Pursuant to 11 U.S.C. §§ 523 (a)(2),(4) and (6);
                                                               and Denial of Debtor's Discharge Pursuant to 11 U.S.C. §§ 727(a)(2),(3)
                                                               and (4) (related document(s)1) Filed by Sanford Philip Rosen on behalf
                                                               of LAK3, LLC. (Attachments: # 1 Exhibit A # 2 Exhibit B # 3 Exhibit C
   12/17/2018                                                  # 4 Exhibit D) (Rosen, Sanford) (Entered: 12/17/2018)

                                       5                       Certificate of Service (related document(s)4) filed by Sanford Philip
   12/17/2018                          (2 pgs)                 Rosen on behalf of LAK3, LLC. (Rosen, Sanford) (Entered: 12/17/2018)

                                       6                       Answer to Amended Complaint (Related Doc # 4) filed by Francis J.
                                       (14 pgs)                O'Reilly on behalf of Sean M. Dunn. (O'Reilly, Francis) (Entered:
   01/03/2019                                                  01/03/2019)

                                       7                       Certificate of Service of Answer to Amended Complaint of LAK3, LLC,
                                       (1 pg)                  (related document(s)6) filed by Francis J. O'Reilly on behalf of Sean M.
   01/04/2019                                                  Dunn. (O'Reilly, Francis) (Entered: 01/04/2019)

                                       8                       Notice of Adjournment of Hearing Notice of Adjournment of Pretrial
                                       (2 pgs)                 Conference filed by Sanford Philip Rosen on behalf of LAK3, LLC. with
                                                               hearing to be held on 1/15/2019 (check with court for location) (Rosen,
   01/14/2019                                                  Sanford) (Entered: 01/14/2019)

                                       9                       Notice of Adjournment of Hearing Re: Pre Trial Conference; Hearing
                                                               Held and Adjourned to 1/29/2019 at 10:15 AM at Poughkeepsie
   01/15/2019                                                  Courthouse - 355 Main Street (DeCicco, Vincent). (Entered: 01/22/2019)

                                       10                      Notice of Adjournment of Hearing Re: Pre Trial Conference; Hearing
                                                               Held and Adjourned to 4/30/2019 at 10:15 AM at Poughkeepsie
   01/29/2019                                                  Courthouse - 355 Main Street (DeCicco, Vincent). (Entered: 02/04/2019)

                                       11                      Notice of Adjournment of Hearing / Notice of Adjournment of Pretrial
                                       (2 pgs)                 Conference filed by Sanford Philip Rosen on behalf of LAK3, LLC. with
                                                               hearing to be held on 6/4/2019 at 10:15 AM at Poughkeepsie Courthouse
   04/26/2019                                                  - 355 Main Street (Rosen, Sanford) (Entered: 04/26/2019)

                                       12                      Notice of Adjournment of Hearing Re: Pre Trial Conference; Hearing
                                                               Not Held and Adjourned to 6/4/2019 at 10:15 AM at Poughkeepsie
                                                               Courthouse - 355 Main Street (Ashmeade, Vanessa). (Entered:
   04/30/2019                                                  04/30/2019)


https://ecf.nysb.uscourts.gov/cgi-bin/DktRpt.pl?722964573777093-L_1_0-1                                                                    2/6
2/20/2020                                       New York
                      Case 1:20-cv-00193-CM Document     Southern
                                                      14-8        Live System
                                                               Filed   04/02/20 Page 6 of 347
   06/04/2019                          13                      Notice of Adjournment of Hearing Re: Pre Trial Conference; Hearing
                                                               Held and Adjourned to 6/18/2019 at 10:15 AM at Poughkeepsie
                                                                    A-260
                                                               Courthouse - 355 Main Street (Ashmeade, Vanessa). (Entered:
                                                               06/04/2019)

                                       14                      Letter to the Honorable Cecelia G. Morris regarding the Pretrial
                                       (1 pg)                  Conference (related document(s)11, 12 , 13 ) Filed by Sanford Philip
   06/04/2019                                                  Rosen on behalf of LAK3, LLC. (Rosen, Sanford) (Entered: 06/04/2019)

                                       15                      Notice of Adjournment of Hearing / Notice of Adjournment of Pretrial
                                       (2 pgs)                 Conference filed by Sanford Philip Rosen on behalf of LAK3, LLC. with
                                                               hearing to be held on 7/18/2019 at 10:15 AM at Poughkeepsie
   06/17/2019                                                  Courthouse - 355 Main Street (Rosen, Sanford) (Entered: 06/17/2019)

                                       16                      Notice of Adjournment of Hearing Re: Pre Trial Conference; Hearing
                                                               Not Held and Adjourned to 7/18/2019 at 10:15 AM at Poughkeepsie
                                                               Courthouse - 355 Main Street (Ashmeade, Vanessa). (Entered:
   06/18/2019                                                  06/18/2019)

                                       17                      Please take notice that the Pre-trial Conference currently scheduled for
                                                               7/18/19 at 10:15 am will be heard at 9:40 am. (Ashmeade, Vanessa).
   06/24/2019                                                  (Entered: 06/24/2019)

                                       18                      Notice of Adjournment of Hearing / Notice of Adjournment of Pretrial
                                       (1 pg)                  Conference filed by Paris Gyparakis on behalf of LAK3, LLC. with
                                                               hearing to be held on 9/17/2019 at 10:15 AM at Poughkeepsie
   07/12/2019                                                  Courthouse - 355 Main Street (Gyparakis, Paris) (Entered: 07/12/2019)

                                       19                      Notice of Adjournment of Hearing re: Pre Trial Conference; Hearing not
                                                               held and adjourned to 9/17/2019 at 10:15 AM at Poughkeepsie
   07/18/2019                                                  Courthouse - 355 Main Street (DuBois, Linda). (Entered: 07/18/2019)

                                       20                      Notice of Adjournment of Hearing Re: Pre Trial Conference; Hearing
                                                               Held and Adjourned to 11/19/2019 at 10:15 AM at Poughkeepsie
                                                               Courthouse - 355 Main Street (Ashmeade, Vanessa). (Entered:
   09/17/2019                                                  09/17/2019)

                                                               Pending Deadlines Terminated RE: Pre Trial Conference; Hearing Held,
                                                               Dismissed for Failure to Prosecute; Submit Order. (Ashmeade, Vanessa).
   11/19/2019                                                  (Entered: 11/19/2019)

                                       21                      Order Dismissing Adversary Proceeding for Failure to Prosecute signed
   12/10/2019                          (1 pg)                  on 12/10/2019. (Kinchen, Gwen) (Entered: 12/10/2019)

                                                               Adversary Case 4:18-ap-9038 Closed. This Adversary Proceeding is
                                                               Closed Subject to the Filing of a Notice of Appeal Within Fourteen (14)
                                                               Days of the Entry of the Order Terminating this Adversary Proceeding.
   12/10/2019                                                  (Kinchen, Gwen) (Entered: 12/10/2019)

                                       22                      Letter to the Honorable Cecelia G. Morris Filed by Sanford Philip Rosen
   12/13/2019                          (5 pgs)                 on behalf of LAK3, LLC. (Rosen, Sanford) (Entered: 12/13/2019)

   12/20/2019                          23                      Motion to Vacate Order Dismissing Case For Failure to Prosecute
                                       (46 pgs; 5 docs)        (related document(s)21) filed by Sanford Philip Rosen on behalf of
                                                               LAK3, LLC with hearing to be held on 1/28/2020 at 09:30 AM at
                                                               Poughkeepsie Courthouse - 355 Main Street Responses due by

https://ecf.nysb.uscourts.gov/cgi-bin/DktRpt.pl?722964573777093-L_1_0-1                                                                   3/6
2/20/2020                                       New York
                      Case 1:20-cv-00193-CM Document     Southern
                                                      14-8        Live System
                                                               Filed   04/02/20 Page 7 of 347
                                                               1/21/2020,. (Attachments: # 1 Exhibit A # 2 Exhibit B # 3 Exhibit C # 4
                                                               Exhibit D) (Rosen, Sanford) (Entered: 12/20/2019)
                                                                     A-261
                                       24                      Notice of Appeal (related document(s)21) filed by Paris Gyparakis on
                                       (4 pgs)                 behalf of LAK3, LLC. Appellant Designation due by 1/3/2020,
   12/25/2019                                                  (Gyparakis, Paris) (Entered: 12/25/2019)

                                                               Receipt of Notice of Appeal( 18-09038-cgm) [appeal,97] ( 298.00) Filing
                                                               Fee. Receipt number AXXXXXXXX. Fee amount 298.00. (Re: Doc # 24)
   12/25/2019                                                  (U.S. Treasury) (Entered: 12/25/2019)

                                       25                      Designation of Contents (appellant). (related document(s)24) filed by
                                       (2 pgs)                 Sanford Philip Rosen on behalf of LAK3, LLC. (Rosen, Sanford)
   01/03/2020                                                  (Entered: 01/03/2020)

                                       26                      Motion to Strike Items 10 and 11 from Appellants Designation of the
                                       (15 pgs; 5 docs)        Record on Appeal and Statement of the Issue Presented on Appeal filed
                                                               by Carlos J. Cuevas on behalf of Sean M. Dunn with hearing to be held
                                                               on 1/28/2020 at 10:00 AM at Poughkeepsie Courthouse - 355 Main
                                                               Street Responses due by 1/21/2020,. (Attachments: # 1 Exhibit A # 2
                                                               Notice of Motion # 3 Proposed Order # 4 Certificate of Service) (Cuevas,
   01/08/2020                                                  Carlos) (Entered: 01/08/2020)

                                       27                      Letter (related document(s)26) Filed by Carlos J. Cuevas on behalf of
   01/08/2020                          (1 pg)                  Sean M. Dunn. (Cuevas, Carlos) (Entered: 01/08/2020)

                                       28                      Counter Designation (appellee) filed by Carlos J. Cuevas on behalf of
                                       (4 pgs; 2 docs)         Sean M. Dunn. (Attachments: # 1 Certificate of Service)(Cuevas, Carlos)
   01/15/2020                                                  (Entered: 01/15/2020)

                                       29                      Objection to Motion (related document(s)23) filed by Carlos J. Cuevas
                                       (27 pgs; 5 docs)        on behalf of Sean M. Dunn. with hearing to be held on 1/28/2020 at
                                                               09:30 AM at Poughkeepsie Courthouse - 355 Main Street (Attachments:
                                                               # 1 Exhibit A-Dismissal Order # 2 Exhibit B-Transcript # 3 Exhibit C-
                                                               Transcript # 4 Certificate of Service) (Cuevas, Carlos) (Entered:
   01/20/2020                                                  01/20/2020)

                                       30                      Notice of Transmittal of Record of Appeal. All documents have been
                                       (2 pgs; 2 docs)         filed with the United States District Court for the Southern District of
                                                               New York. Record of Appeal is Complete and Available Electronically
                                                               under Civil Case Number 20-cv-00193 assigned to the Honorable
                                                               Colleen McMahon. Check the District Court Docket Sheet for the
                                                               Briefing Schedule. (related document(s)24) (Kinchen, Gwen). (Entered:
   01/21/2020                                                  01/21/2020)

                                       31                      Certificate of Mailing Re: Notice Of Transmittal Of Record Of Appeal
                                       (2 pgs)                 To USDC SDNY (related document(s) (Related Doc # 30)) . Notice Date
   01/23/2020                                                  01/23/2020. (Admin.) (Entered: 01/24/2020)

                                       32                      Reply to Motion / Reply of LAK3, LLC to Debtor's Objection to Motion
                                       (11 pgs; 2 docs)        to Vacate Order Dismissing Case For Failure to Prosecute (related
                                                               document(s)23) filed by Sanford Philip Rosen on behalf of LAK3, LLC.
   01/27/2020                                                  (Attachments: # 1 Exhibit A) (Rosen, Sanford) (Entered: 01/27/2020)

                                       33                      Certificate of Service (related document(s)23) Filed by Paris Gyparakis
   01/27/2020                          (3 pgs)                 on behalf of LAK3, LLC. (Gyparakis, Paris) (Entered: 01/27/2020)

https://ecf.nysb.uscourts.gov/cgi-bin/DktRpt.pl?722964573777093-L_1_0-1                                                                   4/6
2/20/2020                                       New York
                      Case 1:20-cv-00193-CM Document     Southern
                                                      14-8        Live System
                                                               Filed   04/02/20 Page 8 of 347
   01/28/2020                                                  Pending Deadlines Terminated re: Motion to Vacate Order Dismissing
                                                               Case For Failure to Prosecute (related document(s)21) filed by Sanford
                                                               PhilipA-262
                                                                      Rosen on behalf of LAK3, LLC; Hearing held, motion denied,
                                                               submit order. (DuBois, Linda). (Entered: 01/29/2020)

                                                               Pending Deadlines Terminated re: Motion to Strike Items 10 and 11 from
                                                               Appellants Designation of the Record on Appeal and Statement of the
                                                               Issue Presented on Appeal filed by Carlos J. Cuevas on behalf of Sean
                                                               M. Dunn; Hearing held and concluded, MOOT. (DuBois, Linda).
   01/28/2020                                                  (Entered: 01/29/2020)

                                       36                      Notice of Adjournment of Hearing re: Motion to Strike Items 10 and 11
                                                               from Appellants Designation of the Record on Appeal and Statement of
                                                               the Issue Presented on Appeal filed by Carlos J. Cuevas on behalf of
                                                               Sean M. Dunn (related document(s)26); Hearing held and adjourned to
                                                               2/11/2020 at 10:15 AM at Poughkeepsie Courthouse - 355 Main Street
   01/28/2020                                                  (DuBois, Linda). (Entered: 02/04/2020)

                                       34                      Order Denying Motion to Vacate Order Dismissing Case For Failure to
                                       (2 pgs)                 Prosecute (Related Doc # 23) signed on 1/29/2020. (Kinchen, Gwen)
   01/29/2020                                                  (Entered: 01/29/2020)

                                       35                      Notice of Substitution of Attorney for LAK3, LLC from Rosen &
                                       (1 pg)                  Associates, P.C. to Amini LLC filed by Avery Samet on behalf of LAK3,
   02/03/2020                                                  LLC. (Samet, Avery) (Entered: 02/03/2020)

                                       37                      Letter Requesting Conference Filed by Avery Samet on behalf of LAK3,
   02/04/2020                          (2 pgs)                 LLC. (Samet, Avery) (Entered: 02/04/2020)

                                       38                      Letter to the Hon. Cecelia G. Morris Filed by Carlos J. Cuevas on behalf
   02/04/2020                          (1 pg)                  of Sean M. Dunn. (Cuevas, Carlos) (Entered: 02/04/2020)

                                       39                      Notice of Appeal (related document(s)34) filed by Avery Samet on
                                       (8 pgs; 3 docs)         behalf of LAK3, LLC. (Attachments: # 1 Exhibit 1 - Order # 2 Civil
                                                               Cover Sheet with Statement of Relatedness)(Samet, Avery) (Entered:
   02/04/2020                                                  02/04/2020)

                                                               Receipt of Notice of Appeal( 18-09038-cgm) [appeal,97] ( 298.00) Filing
                                                               Fee. Receipt number AXXXXXXXX. Fee amount 298.00. (Re: Doc # 39)
   02/04/2020                                                  (U.S. Treasury) (Entered: 02/04/2020)

                                       40                      Stipulation signed on 2/5/2020 approving substitution of counsel.
   02/05/2020                          (2 pgs)                 (Kinchen, Gwen) (Entered: 02/05/2020)

                                       41                      Designation of Contents (appellant). (related document(s)39) filed by
                                       (3 pgs)                 Avery Samet on behalf of LAK3, LLC. (Samet, Avery) (Entered:
   02/05/2020                                                  02/05/2020)

                                       42                      Notice of Adjournment of Hearing RE: Motion to Strike Items 10 and 11
                                                               from Appellants Designation of the Record on Appeal and Statement of
                                                               the Issue Presented on Appeal filed by Carlos J. Cuevas on behalf of
                                                               Sean M. Dunn(related document(s)26); Hearing not held; settled and
                                                               adjourned for record purposes only to 3/24/2020 at 08:30 AM at
                                                               Poughkeepsie Courthouse - 355 Main Street (Ashmeade, Vanessa).
   02/11/2020                                                  (Entered: 02/11/2020)


https://ecf.nysb.uscourts.gov/cgi-bin/DktRpt.pl?722964573777093-L_1_0-1                                                                   5/6
2/20/2020                                       New York
                      Case 1:20-cv-00193-CM Document     Southern
                                                      14-8        Live System
                                                               Filed   04/02/20 Page 9 of 347
   02/11/2020                          43                      Transcript regarding Hearing Held on 01/28/20 at 10:23 A.M. RE: Doc
                                                               #32 Reply To Motion/Reply Of Lak3, Llc To Debtor's Objection To
                                                               MotionA-263
                                                                        To Vacate Order Dismissing Case For Failure To Prosecute
                                                               (Related Doc #23) Filed By Sanford Philip Rosen On Behalf Of Lak3,
                                                               Llc; Doc #23 Motion To Vacate Order Dismissing Case For Failure To
                                                               Prosecute (Related Doc #21) Filed By Sanford Philip Rosen On Behalf
                                                               Of Lak3, Llc; Responses Due By 1/21/2020; Attachments: #1 Exhibit A,
                                                               #2 Exhibit B, #3 Exhibit C, #4 Exhibit D) Etc. Remote electronic access
                                                               to the transcript is restricted until 5/11/2020. The transcript may be
                                                               viewed at the Bankruptcy Court Clerks Office. [Transcription Service
                                                               Agency: AA EXPRESS TRANSCRIPTS.]. (See the Courts Website for
                                                               contact information for the Transcription Service Agency.) (RE: related
                                                               document(s) 26, 32, 29, 23). Notice of Intent to Request Redaction
                                                               Deadline Due By 2/18/2020. Statement of Redaction Request Due By
                                                               3/3/2020. Redacted Transcript Submission Due By 3/13/2020. Transcript
                                                               access will be restricted through 5/11/2020. (Su, Kevin) (Entered:
                                                               02/12/2020)

                                       44                      Stipulation and Order Concerning Motion to Strike (Related Doc # 26)
   02/13/2020                          (2 pgs)                 signed on 2/13/2020. (Kinchen, Gwen) (Entered: 02/13/2020)

                                       45                      Counter Designation (appellee) filed by Carlos J. Cuevas on behalf of
                                       (4 pgs; 2 docs)         Sean M. Dunn. (Attachments: # 1 Certificate of Service)(Cuevas, Carlos)
   02/18/2020                                                  (Entered: 02/18/2020)

                                       46                      Notice of Transmittal of Record of Appeal. All documents have been
                                       (2 pgs; 2 docs)         filed with the United States District Court for the Southern District of
                                                               New York. Record of Appeal is Complete and Available Electronically
                                                               under Civil Case Number 20-cv-01420, Unassigned. Check the District
                                                               Court Docket Sheet for the Briefing Schedule. (related document(s)39)
   02/19/2020                                                  (Kinchen, Gwen) (Entered: 02/19/2020)




                                                         PACER Service Center
                                                             Transaction Receipt
                                                               02/20/2020 13:18:41
                                   PACER                        Client
                                                  asamet1623              76700220
                                   Login:                       Code:
                                                                          18-09038-cgm Fil or Ent: filed
                                                                          From: 5/10/2018 To: 2/20/2020 Doc
                                                  Docket        Search
                                   Description:                           From: 0 Doc To: 99999999 Format:
                                                  Report        Criteria:
                                                                          html Page counts for documents:
                                                                          included
                                   Billable
                                                  5             Cost:     0.50
                                   Pages:




https://ecf.nysb.uscourts.gov/cgi-bin/DktRpt.pl?722964573777093-L_1_0-1                                                                   6/6
18-09038-cgm
      Case 1:20-cv-00193-CM
               Doc 4 Filed 12/17/18
                             DocumentEntered
                                        14-8 12/17/18
                                               Filed 04/02/20
                                                        11:57:27
                                                               PageMain
                                                                    10 of
                                                                        Document
                                                                          347
                                    Pg 1 of 20
                                            A-264
ROSEN & ASSOCIATES, P.C.
Attorneys for LAK3, LLC
747 Third Avenue
New York, NY 10017-2803
(212) 223-1100
Sanford P. Rosen

UNITED STATES BANKRPUTCY COURT
SOUTHERN DISTRICT OF NEW YORK
POUGHKEEPSIE DIVISION

 In re:
                                                          Chapter 7
 SEAN M. DUNN,
                                                          Case No. 18-36566 (CGM)
                 Debtor.
 LAK3, LLC,

                 Plaintiff,                               Adv. Proc. No. 18-09038 (CGM)
 v.

 SEAN M. DUNN,

                 Defendant.



           AMENDED COMPLAINT SEEKING DETERMINATION OF (I)
  DISCHARGABILITY OF DEBT PURSUANT TO 11 U.S.C. §§ 523(a)(2), (4) and (6);
     and (II) DENIAL OF DEBTOR’S DISCHARGE PURSUANT TO 11 U.S.C. §§
                            727(a)(2), (3) and (4)

          LAK3, LLC (“Plaintiff”), a creditor of Sean M. Dunn, the above-captioned debtor (the

 “Debtor”), by its counsel, Rosen & Associates, P.C., hereby files this Amended Complaint

 Seeking Determination of Dischargeability of Debt Pursuant to 11 U.S.C. §§ 523(a)(2), (4) and

 (6); and Denial of Debtor’s Discharge Pursuant to 11 U.S.C. §§ 727(a)(2), (3) and (4) (the

 “Complaint”), and respectfully represents as follows:
18-09038-cgm
      Case 1:20-cv-00193-CM
               Doc 4 Filed 12/17/18
                             DocumentEntered
                                        14-8 12/17/18
                                               Filed 04/02/20
                                                        11:57:27
                                                               PageMain
                                                                    11 of
                                                                        Document
                                                                          347
                                    Pg 2 of 20
                                               A-265
               JURISDICTION, STATUTORY PREDICATE AND VENUE

               1.         The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157

and 1334.

               2.         The statutory predicate for the relief requested herein are Rules 4004 and

4007 et seq. of the Federal Rules of Bankruptcy Procedure and 11 U.S.C. §§ 523(a)(2), (4) and (6)

and 727(a)(2), (3) and (4).

               3.         Venue in this Court is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

               4.         This adversary proceeding is a “core” proceeding pursuant to 28 U.S.C.

§§ 157(b)(2)(A), (B), (H) and (O).

               PROCEDURAL HISTORY AND GENERAL ALLEGATIONS

               5.         On September 17, 2018 (the “Petition Date”), the Debtor filed a

voluntary petition (the “Petition”) under chapter 7 of title 11 of the United States Code, 11 U.S.C.

§§ 101 et seq. (the “Bankruptcy Code”).

               6.         The Debtor listed Plaintiff as an unsecured creditor holding a non-

contingent, disputed, unliquidated claim on Schedule E/F: Creditors Who Have Unsecured Claims

of his Schedules of Liabilities filed with this Court.

               7.         As set forth more fully herein, Plaintiff’s claim arises (1) primarily from

the Debtor’s breach of his fiduciary duty as New York statutory Lien Law trustee; and (2)

secondarily from the fraudulent representations the Debtor made in obtaining and purporting to

carry out the role of general contractor, for the construction of a single-family residence for

Plaintiff on its real property (the “Property”) located at 41 Averill Drive, Mahopac, New York

(the “Construction Project”).




                                                  2
18-09038-cgm
      Case 1:20-cv-00193-CM
               Doc 4 Filed 12/17/18
                             DocumentEntered
                                        14-8 12/17/18
                                               Filed 04/02/20
                                                        11:57:27
                                                               PageMain
                                                                    12 of
                                                                        Document
                                                                          347
                                    Pg 3 of 20
                                             A-266
               8.         At all relevant times, the Debtor conducted business as a general

contractor along with his brother Gerald Dunn (“Gerald”), under the name Well Dunn

Maintenance & Contracting (“Well Dunn”).

               9.         Plaintiff hired Well Dunn based on the representations the Debtor and

Gerald made that they were properly licensed, insured, competent, highly skilled and experienced

general contractors, all of which the Debtor and Gerald knew to be false at the times they were

made.

               10.        As set forth more fully herein, the Debtor knowingly and intentionally

diverted for his personal use funds received from Plaintiff (the “Project Payments”) that were to

be and were, as a matter of New York law, required to be expended solely for the Construction

Project in the manner set forth by Article 3-A of the New York Lien Law.

               11.        On August 4, 2017, Plaintiff filed suit against the Debtor, his brother

Gerald and Well Dunn (the “State Court Defendants”) in the Supreme Court of the State of New

York, County of Westchester, in an action styled, LAK3, LLC v. Sean Dunn, Gerald Dunn, and

Well Dunn Maintenance & Contracting (the "State Court Action"), for fraud, breach of contract,

breach of fiduciary duty, and lien law trust fund diversion.

               12.        A copy of the complaint in the State Court Action is annexed hereto as

Exhibit “A.”

               13.        On September 29, 2017, the State Court Defendants filed an Answer with

Counterclaims, and on November 20, 2017, Plaintiff moved to dismiss the counterclaims for lack

of standing, as the State Court Defendants were unlicensed home improvement contractors that

and who could not bring such claims against Plaintiff.




                                                 3
18-09038-cgm
      Case 1:20-cv-00193-CM
               Doc 4 Filed 12/17/18
                             DocumentEntered
                                        14-8 12/17/18
                                               Filed 04/02/20
                                                        11:57:27
                                                               PageMain
                                                                    13 of
                                                                        Document
                                                                          347
                                    Pg 4 of 20
                                              A-267
               14.        On December 8, 2017, the State Court Defendants agreed to withdraw

the counterclaims with prejudice.

               15.        On July 26, 2018, Plaintiff moved for partial summary judgment against

the State Court Defendants on its claims for breach of fiduciary duty and diversion of lien law trust

funds, based on admissions by the State Court Defendants, including the Debtor, in discovery in

the State Court Action.

               16.        A copy of the papers submitted in support for the Plaintiff’s motion for

partial summary judgment is annexed hereto as Exhibit “B.”

               17.        The motion was fully submitted but undecided when the State Court

Action was stayed in part, with respect to the Debtor, as a result of the Debtor’s bankruptcy filing.

                                         THE PARTIES

               18.        Plaintiff is a limited liability company organized under the laws of New

York, with a principal place of business in Yorktown Heights, New York.

               19.        At all relevant times, Ned Kleinschmidt (“Kleinschmidt”) has been the

managing member of Plaintiff.

               20.        Upon information and belief, the Debtor is an individual residing in the

state of New York.

         COUNT I – OBJECTION TO DISCHARGE UNDER 11 U.S.C. § 523(a)(2)
         FOR FALSE PRETENSES, REPRESENTATIONS OR ACTUAL FRAUD

               21.        Plaintiff repeats, re-alleges and incorporates by reference the allegations

contained in paragraphs 1 through 20 of this Complaint as if fully re-alleged herein.

               22.        On or about January 13, 2016, Kleinschmidt and his wife, Lesley, both

acting on Plaintiff’s behalf, met with the Debtor at the offices of Plaintiff’s architect, Michael A.




                                                 4
18-09038-cgm
      Case 1:20-cv-00193-CM
               Doc 4 Filed 12/17/18
                             DocumentEntered
                                        14-8 12/17/18
                                               Filed 04/02/20
                                                        11:57:27
                                                               PageMain
                                                                    14 of
                                                                        Document
                                                                          347
                                    Pg 5 of 20
                                              A-268
Picicirillo (“Picicirillo”), in Yorktown Heights, New York, to discuss the details of the

Construction Project.

               23.         The Kleinschmidts read the contents of Well Dunn’s website before

meeting with the Debtor.

               24.         On its website, Well Dunn touted itself as an experienced home

improvement contractor for all types of home improvement projects, licensed in Westchester

County, Putnam County, the City of Yonkers and “all of Connecticut.” See Ex. B, at Ex. 12.

               25.         At the January 13, 2016 meeting, the Debtor, like Well Dunn’s website,

stated that Well Dunn is an experienced home improvement contractor, licensed in Putnam County

and that he knew how to build the house for the Construction Project.

               26.         On or about March 16, 2016, the Debtor submitted a bid to Plaintiff for

the Construction Project in the amount of $1,150,000 plus approved change orders, based on

construction plans and specifications that had been prepared by Picicirillo.

               27.         On or about March 18, 2016, based on the statements that the Debtor

made at the January 13, 2016 meeting and the representations on the Well Dunn website, Plaintiff

agreed to accept the Debtor’s bid and engage the Debtor and Gerald as general contractors, doing

business as Well Dunn, for the Construction Project.

               28.         The Debtor knew his statements and representations to Plaintiff were

false at the time he made them, and he made them with the intent to fraudulently induce Plaintiff

to engage him and pay him for services to be rendered.

               29.         Plaintiff reasonably relied on such statements and representations.




                                                  5
18-09038-cgm
      Case 1:20-cv-00193-CM
               Doc 4 Filed 12/17/18
                             DocumentEntered
                                        14-8 12/17/18
                                               Filed 04/02/20
                                                        11:57:27
                                                               PageMain
                                                                    15 of
                                                                        Document
                                                                          347
                                    Pg 6 of 20
                                             A-269
                  30.     But for such statements and representations, Plaintiff would not have

engaged the Debtor.

                  31.     After construction commenced, Plaintiff learned that many aspects of the

Debtor’s work, labor, services and materials that the Debtor represented to Plaintiff as having

furnished was either not furnished, furnished improperly, or was not in compliance with Picirillo’s

approved plans and specifications.

                  32.     Most of the work performed by the Debtor was of poor quality, defective

and failed to meet basic construction standards and the applicable building code.

                  33.     Plaintiff repeatedly demanded that the Debtor cure defective

construction conditions; however, the Debtor failed and refused to do so.

                  34.     On or about June 19, 2017, Plaintiff terminated the Debtor as general

contractor, for cause.

                  35.     Upon information and belief, the Debtor failed to pay at least two

subcontractors, M.S. Iron Works, Inc. d/b/a M&S Iron Works (“M&S”) and Hauptman

Enterprises, despite having told Plaintiff on or about May 4, 2017, that all subcontractors and

suppliers for the Construction Project had been paid in full.

                  36.     Consequently, M&S filed a mechanic’s lien on the Property on or about

July 17, 2017, and, as set forth more fully below, M&S has filed an action against the Debtor,

Gerald and Well Dunn for, among other things, Lien Law Trust Fund diversion and breach of

fiduciary duty.

                  37.     On or about June 28, 2018, Plaintiff retained Thorton Tomasetti

(“Tomasetti”), an engineering consulting firm, to perform a visual observation of the Construction




                                                 6
18-09038-cgm
      Case 1:20-cv-00193-CM
               Doc 4 Filed 12/17/18
                             DocumentEntered
                                        14-8 12/17/18
                                               Filed 04/02/20
                                                        11:57:27
                                                               PageMain
                                                                    16 of
                                                                        Document
                                                                          347
                                    Pg 7 of 20
                                             A-270
Project and to report an approximation of the value of construction that was then in-place on the

Property. A copy of Tomasetti’s report (the “Field Report”) is annexed hereto as Exhibit “C”.

               38.       According to the Field Report, Tomasetti calculated the total amount of

work completed to be approximately $369,799.95. However, Tomasetti noted that, despite the

limited purpose of its observation to determine the value of the construction in place, “it must be

stated that much of the construction observed was inadequate, meaning, that in order to properly

complete this house, some of the in-place construction would require significant repairs in order

to meet codes and standard [sic] and to pass municipal inspection.” Tomassetti further cautioned

that, “[t]he Owner should anticipate significant costs to remedy these … [which] should be

deducted from the estimate provided.” See Ex. C at 3 (emphasis added).

               39.       The Field Report cites specific examples of such inadequacies, including,

“steel girders improperly supported on conventional wood plates seriously exceeding the bearing

capacity of those plates; steel columns insufficiently supported on undersized concrete footings

with improper anchor bolt edge distances; steel columns with improper nailed connection to wood

beams; improper installation of windows; steel girders left exposed at exterior wall; [and]

dissimilar metals in contact that will ultimately deteriorate due to galvanic action, just to name a

few.” See Ex. C at 3.

               40.       Due to the poor quality of the Debtor’s work and the Debtor’s failure to

correct it, Plaintiff was required to remediate the construction conditions by removing much of the

Debtor’s work product and re-constructing it properly.

               41.       To date, Plaintiff has expended over $500,000 (the “Remediation

Expenses”) to correct the Debtor’s construction errors, including, without limitation, costs related




                                                 7
18-09038-cgm
      Case 1:20-cv-00193-CM
               Doc 4 Filed 12/17/18
                             DocumentEntered
                                        14-8 12/17/18
                                               Filed 04/02/20
                                                        11:57:27
                                                               PageMain
                                                                    17 of
                                                                        Document
                                                                          347
                                    Pg 8 of 20
                                              A-271
to (a) removing and replacing one-hundred (100) windows that were installed incorrectly; (b)

replacing subflooring wherever possible that had been installed with incorrect specification; (c)

replacing joists that were incorrectly cut and installed; (d) replacing unsafe and uninspected

concrete footing supporting the house; (e) replacing dozens of wooden beams and columns

supporting the structure that were unsafe and incorrectly installed; (f) adding structural steel that

was omitted; (g) retaining multiple structural engineers to consult, retrofit and correct errors; and

(h) repairing and replacing damaged and incorrectly sized exterior sheathing.

                42.        Plaintiff was unable to fully rectify certain construction errors made by

the Debtor with respect to walls, floors, framing and roof slope because certain conditions rendered

it cost prohibitive to do so.

                43.        Upon information and belief, the laws of the State of New York and

Putnam County require a home improvement contractor to be registered and licensed to do

business as a home improvement contractor.

                44.        According to New York Law, a “home improvement contractor” is one

who operates a home improvement business or who undertakes, offers to undertake or agrees to

perform any home improvement for a fee. See N.Y. Gen. Bus. Law § 770 (McKinney 2018).

                45.        Upon information and belief, at all relevant times, the Debtor was a home

improvement contractor under New York Law.

                46.        During discovery in the State Court Action, the Debtor admitted under

oath, that when he first met the Kleinschmidts, he told them that he was a licensed home

improvement contractor in Putnam County. See Ex. B at Ex.2 120: 8-10.




                                                  8
18-09038-cgm
      Case 1:20-cv-00193-CM
               Doc 4 Filed 12/17/18
                             DocumentEntered
                                        14-8 12/17/18
                                               Filed 04/02/20
                                                        11:57:27
                                                               PageMain
                                                                    18 of
                                                                        Document
                                                                          347
                                    Pg 9 of 20
                                               A-272
               47.        The Debtor admitted in discovery in the State Court Action that he did

not have a valid Putnam County contractor’s license during his employment by Plaintiff. See Ex.

B at Ex. 3 ¶ 17.

               48.        Upon information and belief, the Department of Consumer Protection of

Westchester County revoked the Debtor’s home improvement contractor license in May 2015. See

Ex. B at Ex. 13.

               49.        Upon information and belief at all relevant times through the time the

State Court Action was commenced, based upon public records of the State of New York and the

Counties of Putnam and Westchester, Well Dunn was not a corporation, limited liability company,

partnership, or any other business association, and was not registered as any such entity with the

Secretary of State of the State of New York.

               50.        Upon information and belief at all relevant times through the time the

State Court Action was commenced, based upon public records of the State of New York and the

Counties of Putnam and Westchester, Well Dunn was not licensed or registered to do business in

the state of New York or the Counties of Putnam or Westchester, and did not maintain workers’

compensation insurance.

               51.        Pursuant to section 523(a)(2)(A) of the Bankruptcy Code, a debtor is not

discharged of a debt for money, property or services, to the extent obtained by false pretenses, a

false representation, or actual fraud.

               52.        The Debtor obtained his engagement and procured the Project Payments

through false pretenses, false representations, or actual fraud.




                                                  9
18-09038-cgm
      Case 1:20-cv-00193-CM
               Doc 4 Filed 12/17/18
                             DocumentEntered
                                       14-8 12/17/18
                                              Filed 04/02/20
                                                       11:57:27
                                                              PageMain
                                                                   19 of
                                                                       Document
                                                                         347
                                   Pg 10 of 20
                                              A-273
               53.        Plaintiff has sustained damages in the amount in excess of

$1,400,000.00, consisting of Remediation Expenses and Project Payments.

               54.        Plaintiff has a total claim in the amount of approximately $2,000,000.00,

consisting of Remediation Expenses, Project Payments, and other remediation costs to be incurred.

               55.        Accordingly, Plaintiff has filed a proof of claim in the amount of

approximately $2,000,000.00.

               56.        Plaintiff’s claim is non-dischargeable under 11 U.S.C. § 523(a)(2)(A).

                   COUNT II – OBJECTION TO DISCHARGE UNDER
               11 U.S.C. § 523(a)(4) FOR DEFALCATION BY A FIDUCIARY

               57.        Plaintiff repeats, re-alleges and incorporates by reference the allegations

contained in paragraphs 1 through 56 of this Complaint as if fully re-alleged herein.

               58.        Pursuant to section 523(a)(4) of the Bankruptcy Code, a debtor is not

discharged of a debt for fraud or defalcation while acting in a fiduciary capacity.

               59.        Article 3-A of the New York Lien Law imposes on a contractor a

fiduciary duty over funds received for the improvement of real property. See N.Y. Lien Law, §§

70, 71 and 71-a.

               60.        Funds received for the improvement of real property create an express

statutory trust within the meaning section 523(a)(4) of the Bankruptcy Code.

               61.        For purposes of Article 3-A, owners are considered beneficiaries of the

trust and the Project Payments were trust funds within the statutory definition.

               62.        Upon information and belief, the Debtor knew at all relevant times that

the Project Payments were trust funds within the meaning of the Lien Law of the State of New

York.




                                                 10
18-09038-cgm
      Case 1:20-cv-00193-CM
               Doc 4 Filed 12/17/18
                             DocumentEntered
                                       14-8 12/17/18
                                              Filed 04/02/20
                                                       11:57:27
                                                              PageMain
                                                                   20 of
                                                                       Document
                                                                         347
                                   Pg 11 of 20
                                              A-274
               63.       Under sections 71 and 72 of the New York Lien Law, the statutory trustee

may not divert funds received for construction or improvement of real property for nontrust uses,

which include any use of trust assets other than for payment of claims of the trust. See N.Y. Lien

Law §§ 70 and 72.

               64.       The Debtor admitted in discovery in the State Court Action that he co-

mingled the Project Payments with other monies, and used certain of the Project Payments to pay

personal expenses and expenses related to other projects. See Ex. B at Ex.2, 78:6-15.

               65.       Moreover, the Debtor admitted that besides himself and Gerald, his

former fiancé (who had no role with Well Dunn and was not involved in the Construction Project)

had access to the Project Payments. See Ex. B at Ex.2 136:5-23.

               66.       Discovery in the State Court Action disclosed that the account in which

the Debtor had deposited the Project Payments was accessed to pay for, among other things, lease

payments on a Mercedes Benz, a trip to the Maritime Aquarium in Norwalk, Connecticut,

purchases from Abercrombie & Fitch and Gucci, airline tickets, Six Flags amusement park tickets,

dinner at Tao Restaurant in Manhattan, and a trip to Capt’N Jacks Island Grill in Wildwood, New

Jersey. See Ex. B at Ex.2 136:5-23, Ex. 17.

               67.       Section 75(4) of the Lien Law imposes a duty to maintain a proper

accounting of trust assets; and any failure to do so creates a presumption of diversion of assets to

non-trust purposes. See N.Y. Lien Law § 75.4.5.

               68.       The Debtor admitted in discovery in the State Court Action that he did

not maintain full, complete and accurate records for the Construction Project, paid all

subcontractors and suppliers on the Construction Project in cash, did not report any paid wages to




                                                11
18-09038-cgm
      Case 1:20-cv-00193-CM
               Doc 4 Filed 12/17/18
                             DocumentEntered
                                       14-8 12/17/18
                                              Filed 04/02/20
                                                       11:57:27
                                                              PageMain
                                                                   21 of
                                                                       Document
                                                                         347
                                   Pg 12 of 20
                                              A-275
the IRS or the State of New York, and filed no tax returns for the relevant time period. See Ex. B,

Ex. 2 13:5-23, 14:4-7, 36:8-16, 54:3-21, 201:2-6, 209:23-25, 210:3-6, 211:8-18.

               69.        The Debtor admitted in discovery in the State Court Action that the only

records that he had relating to the Construction Project were purportedly contained in QuickBooks.

Id. 54:3-21.

               70.        The Debtor testified in discovery in the State Court Action that his failure

to keep Project records was because, “[he had] no idea what [he was] doing when it [came] to

bookkeeping,” and that it was just something he had “always been bad at.” Id. 50:6-9, 64:24-25.

               71.        The Debtor breached his fiduciary duty by diverting Project Payments

for nontrust uses.

               72.        Plaintiff is not the only party to have been directly harmed by the

Debtor’s defalcations. As noted above in paragraph 35, in April 2018, M&S commenced an action

in the Supreme Court of the State of New York, Westchester County (Index No. 54816/2018),

claiming, among other things, that even though Plaintiff paid the Debtor the $43,788.00 due and

owing to M&S, the Debtor illegally diverted that payment for its own purposes in violation of the

New York Lien Law.

               73.        Accordingly, Plaintiff has a claim in excess of $460,000 plus interest and

reasonable attorneys' fees.

               74.        Plaintiff’s claim is non-dischargeable under 11 U.S.C. § 523(a)(4).

                     COUNT III – OBJECTION TO DISCHARGE UNDER
                       11 U.S.C. § 523(a)(4) FOR EMBEZZLEMENT

               75.        Plaintiff repeats, re-alleges and incorporates by reference the allegations

contained in paragraphs 1 through 74 of this Complaint as if fully re-alleged herein.




                                                 12
18-09038-cgm
      Case 1:20-cv-00193-CM
               Doc 4 Filed 12/17/18
                             DocumentEntered
                                       14-8 12/17/18
                                              Filed 04/02/20
                                                       11:57:27
                                                              PageMain
                                                                   22 of
                                                                       Document
                                                                         347
                                   Pg 13 of 20
                                                A-276
               76.        Pursuant to section 523(a)(4) of the Bankruptcy Code, a debtor is not

discharged of a debt obtained by embezzlement.

               77.        For purposes of section 523(a)(4), embezzlement requires a showing that

(a) the debtor rightfully possessed another's property; (b) the debtor appropriated the property for

use other than the use for which the property was entrusted; and (c) the circumstances implied a

fraudulent intent.

               78.        Absent an intent to defraud, the use of trust funds for any other purpose

creates a strong inference of deceit or fraudulent intent.

               79.        Between June 27, 2016 and March 11, 2017, Plaintiff made several

Project Payments to the Debtor, aggregating $840,828.22.

               80.        Before making each Project Payment, the Debtor told Plaintiff that each

payment would be applied to the cost of work, labor, services and materials for the Construction

Project.

               81.        On or about May 4, 2017, the Debtor represented to Plaintiff that he had

furnished $840,828.00 of work, labor, services and materials for the Construction Project.

               82.        However, the Debtor admitted in discovery in the State Court Action that

out of the Project Payments of $840,828.22, only $379,793.50 was paid on account of work and

materials furnished for the Construction Project. See Ex. B at Ex.11 pp. 3-4.

               83.        The Debtor was in rightful possession of the Project Payments and

embezzled over $460,000 of the Project Payments.

               84.        Accordingly, Plaintiff has a claim in the amount in excess of $460,000,

plus interest and reasonable attorneys' fees.




                                                 13
18-09038-cgm
      Case 1:20-cv-00193-CM
               Doc 4 Filed 12/17/18
                             DocumentEntered
                                       14-8 12/17/18
                                              Filed 04/02/20
                                                       11:57:27
                                                              PageMain
                                                                   23 of
                                                                       Document
                                                                         347
                                   Pg 14 of 20
                                              A-277
               85.        Plaintiff’s claim is non-dischargeable under 11 U.S.C. § 523(a)(4).

                   COUNT IV – OBJECTION TO DISCHARGE UNDER
             11 U.S.C. § 523(a)(6) FOR WILLFUL AND MALICIOUS INJURY

               86.        Plaintiff repeats, re-alleges and incorporates by reference the allegations

contained in paragraphs 1 through 85 of this Complaint as if fully re-alleged herein.

               87.        Pursuant to section 523(a)(6) of the Bankruptcy Code, a debtor is not

discharged of any debt for willful and malicious injury by the debtor to another entity or to the

property of another entity.

               88.        At all relevant times, despite Plaintiff’s repeated demands of the Debtor

for a written agreement memorializing the terms of their contract, the Debtor knowingly,

intentionally and wrongfully refused to prepare an agreement for the Construction Project.

               89.        Upon information and belief, the Debtor violated section 771 of New

York’s General Business Law and section 135-5 of the Putnam County Administrative Code,

which require that for work such as the Construction Project, the general contractor prepare a

written contract between the general contractor and owner.

               90.        The Debtor willfully and maliciously caused injury to Plaintiff by

intentionally refusing to prepare a written agreement and misrepresenting, among other things, his

qualifications and licensure to conduct business as a home improvement contractor, the amount of

trust monies paid to subcontractors and suppliers and which subcontractors and suppliers had been

paid.

               91.        The Debtor's willful and malicious actions caused damages to Plaintiff

in the amount in excess of $2,000,000.00, plus interest and reasonable attorneys' fees.

               92.        Such claim is non-dischargeable under 11 U.S.C. § 523(a)(6).




                                                 14
18-09038-cgm
      Case 1:20-cv-00193-CM
               Doc 4 Filed 12/17/18
                             DocumentEntered
                                       14-8 12/17/18
                                              Filed 04/02/20
                                                       11:57:27
                                                              PageMain
                                                                   24 of
                                                                       Document
                                                                         347
                                   Pg 15 of 20
                                                 A-278
            COUNT V – DENIAL OF DISCHARGE UNDER 11 U.S.C. §727(a)(2)
                 FOR FRAUDULENT PRE-PETITION TRANSFERS

                93.        Plaintiff repeats, re-alleges and incorporates by reference the allegations

contained in paragraphs 1 through 92 of this Complaint as if fully re-alleged herein.

                94.        Pursuant to section 727(a)(2) of the Bankruptcy Code, a debtor is not

entitled to a discharge if he or she – with intent to hinder, delay or defraud a creditor – transferred,

removed, destroyed, mutilated, or concealed property of the debtor within one year before the date

of the filing of the petition, or transferred, removed, destroyed, mutilated, or concealed property

of the estate after the date of the filing of the petition.

                95.        Upon information and belief, the Debtor owned several vehicles and

items of machinery and equipment within a year prior to the Petition Date that he did not list in his

schedule of assets, including, without limitation, two (2) white commercial vans, a Kubota

excavator, a commercial trailer, a 2010 Mercedes S55, two (2) Harley-Davidson motorcycles, a

white Mustang Cobra and at least one boat (collectively, the “Unscheduled Property”).

                96.        An intent to hinder, delay, or defraud a creditor is implied if a debtor fails

to make full disclosure of assets of substantial value in the bankruptcy schedules.

                97.        Upon information and belief, within one year prior to the Petition Date,

the Debtor transferred or concealed the Unscheduled Property with intent to hinder, delay or

defraud his creditors including, without limitation, Plaintiff.

                98.        Accordingly, the Debtor's discharge should be denied pursuant to 11

U.S.C. § 727(a)(2).




                                                    15
18-09038-cgm
      Case 1:20-cv-00193-CM
               Doc 4 Filed 12/17/18
                             DocumentEntered
                                       14-8 12/17/18
                                              Filed 04/02/20
                                                       11:57:27
                                                              PageMain
                                                                   25 of
                                                                       Document
                                                                         347
                                   Pg 16 of 20
                                             A-279
                      COUNT VI – DENIAL OF DISCHARGE UNDER
                  11 U.S.C. §727(a)(3) FOR FAILURE TO KEEP RECORDS

                 99.     Plaintiff repeats, re-alleges and incorporates by reference the allegations

contained in paragraphs 1 through 98 of this Complaint as if fully re-alleged herein.

                 100.    Pursuant to section 727(a)(3) of the Bankruptcy Code, a debtor is not

entitled to a discharge if he or she concealed, destroyed, mutilated, falsified or failed to keep or

preserve recorded information, including books, documents, records, and papers from which his

financial condition or business transactions might be ascertained, unless such act or failure to act

was justified.

                 101.    For purposes of section 727(a)(3), the debtor must have failed to keep or

preserve books or records under such circumstances that the debtor's financial condition or

business transactions might have been ascertained from such books or records.

                 102.    If the nature and extent of the debtor's transactions are such that others

in like circumstances would ordinarily keep financial records, the debtor has a duty to preserve

books and records that would be material to a proper understanding of his business condition.

                 103.    As set forth above, the Debtor admitted that he did not maintain nearly

any books and records related to the Construction Project, with the exception of certain

QuickBooks entries.

                 104.    On August 27, 2018, court Attorney-Referee Jeannette M. Millner, of the

Supreme Court of the State of New York, County of Westchester – Compliance Part, directed the

Debtor to allow Plaintiff to inspect his QuickBooks files on or before September 5, 2018.

                 105.    A copy of the Compliance Conference Referee Report & Order is

annexed hereto as Exhibit “D.”




                                                16
18-09038-cgm
      Case 1:20-cv-00193-CM
               Doc 4 Filed 12/17/18
                             DocumentEntered
                                       14-8 12/17/18
                                              Filed 04/02/20
                                                       11:57:27
                                                              PageMain
                                                                   26 of
                                                                       Document
                                                                         347
                                   Pg 17 of 20
                                              A-280
                106.      As of the Petition Date, the Debtor had failed to comply with the

Compliance Conference Referee Report & Order.

                107.      As a business person and statutory trustee, the Debtor was under an

affirmative duty to preserve books and records related to the Construction Project because such

books and records are material to a proper understanding of the Debtor’s financial condition.

                108.      As set forth above, the Debtor’s failure to maintain fundamental records

relating to the Construction Project precludes Plaintiff’s from assessing his financial affairs with

respect to the Construction Project.

                109.      As set forth above, the Debtor, without justification, has concealed,

destroyed, or failed to keep or preserve recorded information from which his business transactions

may be ascertained.

                110.      Accordingly, the Debtor's discharge should be denied pursuant to 11

U.S.C. § 727(a)(3).

         COUNT VII – DENIAL OF DISCHARGE UNDER 11 U.S.C. §727(a)(4)
        FOR FALSE OATH IN CONNECTION WITH THE BANKRUPTCY CASE

                111.      Plaintiff repeats, re-alleges and incorporates by reference the allegations

contained in paragraphs 1 through 110 of this Complaint as if fully re-alleged herein.

                112.      Pursuant to section 727(a)(4) of the Bankruptcy Code, a debtor is not

entitled to a discharge if he or she knowingly and fraudulently made a false oath or account in

connection with the bankruptcy case.

                113.      For purposes of section 727(a)(4), fraud may be established by showing

that the debtor acted with reckless and cavalier disregard for the truth. The cumulative effect of a




                                                 17
18-09038-cgm
      Case 1:20-cv-00193-CM
               Doc 4 Filed 12/17/18
                             DocumentEntered
                                       14-8 12/17/18
                                              Filed 04/02/20
                                                       11:57:27
                                                              PageMain
                                                                   27 of
                                                                       Document
                                                                         347
                                   Pg 18 of 20
                                              A-281
number of serious allegations of nondisclosure adequately establishes a pattern of reckless

disregard for the truth.

                114.       During discovery in the State Court Action, the Debtor testified that he

failed to file certain tax returns. See Ex. B, Ex. 2 13:5-23, 14:4-7, 36:8-16, 211:8-18.

                115.       Upon information and belief, the Internal Revenue Service and the New

York State Department of Taxation and Finance are creditors of the Debtor on account of taxes

with respect to which the Debtor failed to file returns.

                116.       Upon information and belief, the Debtor, knowingly and fraudulently,

made a false oath with respect to his schedules, as amended, by failing to list the Internal Revenue

Service and the New York State Department of Finance and Taxation as creditors.

                117.       Upon information and belief, the Debtor, knowingly and fraudulently,

made a false oath with respect to his schedules, as amended, by failing to list as property of his

bankruptcy estate his interests in the Unscheduled Property.

                118.       Upon information and belief, the Debtor, knowingly and fraudulently,

made a false oath with respect to his schedules and statement of financial affairs, as amended, by

failing to account for his transfers of the Unscheduled Property.

                119.       Upon information and belief, the Debtor, knowingly and fraudulently,

made a false oath with respect to his schedules and statement of financial affairs, as amended, by

grossly understating his income by failing to include commissions from a number of construction

and real estate investment projects he was directly or indirectly engaged in.




                                                 18
18-09038-cgm
      Case 1:20-cv-00193-CM
               Doc 4 Filed 12/17/18
                             DocumentEntered
                                       14-8 12/17/18
                                              Filed 04/02/20
                                                       11:57:27
                                                              PageMain
                                                                   28 of
                                                                       Document
                                                                         347
                                   Pg 19 of 20
                                              A-282
               120.       The sheer volume of omissions and misstatements in the Debtor’s

schedules and statement of financial affairs conclusively establishes that the Debtor filed his

schedules and statement of financial affairs with reckless and cavalier disregard for the truth.

               121.       Accordingly, the Debtor's discharge should be denied pursuant to 11

U.S.C. § 727(a)(4).

                                  *              *               *



                        [REMAINDER OF PAGE INTENTIONALLY BLANK]




                                                 19
18-09038-cgm
      Case 1:20-cv-00193-CM
               Doc 4 Filed 12/17/18
                             DocumentEntered
                                       14-8 12/17/18
                                              Filed 04/02/20
                                                       11:57:27
                                                              PageMain
                                                                   29 of
                                                                       Document
                                                                         347
                                   Pg 20 of 20
                                          A-283
      WHEREFORE, Plaintiff requests that this Court determine:

              a. With respect to count I, that the debt owed by the Debtor to Plaintiff in the
                 amount of $2,000,000.00 constitutes a nondischargeable debt pursuant to 11
                 U.S.C. § 523(a)(2)(A);
              b. With respect to count II, that the debt owed by the Debtor to Plaintiff in the
                 amount of $460,000.00 constitutes a nondischargeable debt pursuant to 11
                 U.S.C. § 523(a)(4);
              c. With respect to count III, that the debt owed by the Debtor to Plaintiff in the
                 amount of $460,000.00 constitutes a nondischargeable debt pursuant to 11
                 U.S.C. § 523(a)(4);
              d. With respect to count IV, that the debt owed by the Debtor to Plaintiff in the
                 amount of $2,000,000.00 constitutes a nondischargeable debt pursuant to 11
                 U.S.C. § 523(a)(4);
              e. With respect to count V, that the Debtor is not entitled to a discharge under
                 11 U.S.C. § 727(a)(2);
              f. With respect to count VI, that the Debtor is not entitled to a discharge under
                 11 U.S.C. § 727(a)(3);
              g. With respect to count VII, that the Debtor is not entitled to a discharge
                 under 11 U.S.C. § 727(a)(4);
              h. With respect to all counts, that Plaintiff is entitled to reasonable attorneys
                 fees and expenses incurred in bringing this adversary proceeding;
              i. With respect to all counts, that Plaintiff shall recover all costs incurred in
                 prosecuting this adversary proceeding; and
              j. Awarding Plaintiff such other and further relief to which it may be entitled.

Dated: New York, New York
       December 14, 2018

                                                         ROSEN & ASSOCIATES, P.C.
                                                         Counsel to LAK3, LLC

                                                         By: /s/ Sanford P. Rosen
                                                                 Sanford P. Rosen

                                                         747 Third Avenue
                                                         New York, NY 10017-2803
                                                         (212) 223-1100




                                             20
18-09038-cgm
     Case 1:20-cv-00193-CM
               Doc 4-1 Filed Document
                             12/17/18 14-8
                                        Entered
                                             Filed
                                                12/17/18
                                                   04/02/20
                                                         11:57:27
                                                             Page 30Exhibit
                                                                     of 347A   Pg
                                    1 of 19
                                     A-284




                   EXHIBIT A
FILED: WESTCHESTER COUNTY CLERK 08/04/2017 04:56 PM                            INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                 2    1:20-cv-00193-CM
                           Doc 4-1 Filed Document
                                         12/17/1814-8
                                                  Entered
                                                       Filed
                                                          12/17/18
                                                             04/02/20
                                                                   11:57:27
                                                                       Page 31Exhibit
                                                                               of 347
                                                                         RECEIVED     A Pg 08/04/2017
                                                                                   NYSCEF:
                                              2 of 19
                                              A-285




                                              1 of 18
FILED: WESTCHESTER COUNTY CLERK 08/04/2017 04:56 PM                            INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                 2    1:20-cv-00193-CM
                           Doc 4-1 Filed Document
                                         12/17/1814-8
                                                  Entered
                                                       Filed
                                                          12/17/18
                                                             04/02/20
                                                                   11:57:27
                                                                       Page 32Exhibit
                                                                               of 347
                                                                         RECEIVED     A Pg 08/04/2017
                                                                                   NYSCEF:
                                              3 of 19
                                              A-286




                                              2 of 18
FILED: WESTCHESTER COUNTY CLERK 08/04/2017 04:56 PM                            INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                 2    1:20-cv-00193-CM
                           Doc 4-1 Filed Document
                                         12/17/1814-8
                                                  Entered
                                                       Filed
                                                          12/17/18
                                                             04/02/20
                                                                   11:57:27
                                                                       Page 33Exhibit
                                                                               of 347
                                                                         RECEIVED     A Pg 08/04/2017
                                                                                   NYSCEF:
                                              4 of 19
                                              A-287




                                              3 of 18
FILED: WESTCHESTER COUNTY CLERK 08/04/2017 04:56 PM                            INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                 2    1:20-cv-00193-CM
                           Doc 4-1 Filed Document
                                         12/17/1814-8
                                                  Entered
                                                       Filed
                                                          12/17/18
                                                             04/02/20
                                                                   11:57:27
                                                                       Page 34Exhibit
                                                                               of 347
                                                                         RECEIVED     A Pg 08/04/2017
                                                                                   NYSCEF:
                                              5 of 19
                                              A-288




                                              4 of 18
FILED: WESTCHESTER COUNTY CLERK 08/04/2017 04:56 PM                            INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                 2    1:20-cv-00193-CM
                           Doc 4-1 Filed Document
                                         12/17/1814-8
                                                  Entered
                                                       Filed
                                                          12/17/18
                                                             04/02/20
                                                                   11:57:27
                                                                       Page 35Exhibit
                                                                               of 347
                                                                         RECEIVED     A Pg 08/04/2017
                                                                                   NYSCEF:
                                              6 of 19
                                              A-289




                                              5 of 18
FILED: WESTCHESTER COUNTY CLERK 08/04/2017 04:56 PM                            INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                 2    1:20-cv-00193-CM
                           Doc 4-1 Filed Document
                                         12/17/1814-8
                                                  Entered
                                                       Filed
                                                          12/17/18
                                                             04/02/20
                                                                   11:57:27
                                                                       Page 36Exhibit
                                                                               of 347
                                                                         RECEIVED     A Pg 08/04/2017
                                                                                   NYSCEF:
                                              7 of 19
                                              A-290




                                              6 of 18
FILED: WESTCHESTER COUNTY CLERK 08/04/2017 04:56 PM                            INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                 2    1:20-cv-00193-CM
                           Doc 4-1 Filed Document
                                         12/17/1814-8
                                                  Entered
                                                       Filed
                                                          12/17/18
                                                             04/02/20
                                                                   11:57:27
                                                                       Page 37Exhibit
                                                                               of 347
                                                                         RECEIVED     A Pg 08/04/2017
                                                                                   NYSCEF:
                                              8 of 19
                                              A-291




                                              7 of 18
FILED: WESTCHESTER COUNTY CLERK 08/04/2017 04:56 PM                            INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                 2    1:20-cv-00193-CM
                           Doc 4-1 Filed Document
                                         12/17/1814-8
                                                  Entered
                                                       Filed
                                                          12/17/18
                                                             04/02/20
                                                                   11:57:27
                                                                       Page 38Exhibit
                                                                               of 347
                                                                         RECEIVED     A Pg 08/04/2017
                                                                                   NYSCEF:
                                              9 of 19
                                              A-292




                                              8 of 18
FILED: WESTCHESTER COUNTY CLERK 08/04/2017 04:56 PM                            INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                 2    1:20-cv-00193-CM
                           Doc 4-1 Filed Document
                                         12/17/1814-8
                                                  Entered
                                                       Filed
                                                          12/17/18
                                                             04/02/20
                                                                   11:57:27
                                                                       Page 39Exhibit
                                                                               of 347
                                                                         RECEIVED     A Pg 08/04/2017
                                                                                   NYSCEF:
                                              10 of 19
                                              A-293




                                              9 of 18
FILED: WESTCHESTER COUNTY CLERK 08/04/2017 04:56 PM                            INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                 2    1:20-cv-00193-CM
                           Doc 4-1 Filed Document
                                         12/17/1814-8
                                                  Entered
                                                       Filed
                                                          12/17/18
                                                             04/02/20
                                                                   11:57:27
                                                                       Page 40Exhibit
                                                                               of 347
                                                                         RECEIVED     A Pg 08/04/2017
                                                                                   NYSCEF:
                                              11 of 19
                                              A-294




                                             10 of 18
FILED: WESTCHESTER COUNTY CLERK 08/04/2017 04:56 PM                            INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                 2    1:20-cv-00193-CM
                           Doc 4-1 Filed Document
                                         12/17/1814-8
                                                  Entered
                                                       Filed
                                                          12/17/18
                                                             04/02/20
                                                                   11:57:27
                                                                       Page 41Exhibit
                                                                               of 347
                                                                         RECEIVED     A Pg 08/04/2017
                                                                                   NYSCEF:
                                              12 of 19
                                              A-295




                                             11 of 18
FILED: WESTCHESTER COUNTY CLERK 08/04/2017 04:56 PM                            INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                 2    1:20-cv-00193-CM
                           Doc 4-1 Filed Document
                                         12/17/1814-8
                                                  Entered
                                                       Filed
                                                          12/17/18
                                                             04/02/20
                                                                   11:57:27
                                                                       Page 42Exhibit
                                                                               of 347
                                                                         RECEIVED     A Pg 08/04/2017
                                                                                   NYSCEF:
                                              13 of 19
                                              A-296




                                             12 of 18
FILED: WESTCHESTER COUNTY CLERK 08/04/2017 04:56 PM                            INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                 2    1:20-cv-00193-CM
                           Doc 4-1 Filed Document
                                         12/17/1814-8
                                                  Entered
                                                       Filed
                                                          12/17/18
                                                             04/02/20
                                                                   11:57:27
                                                                       Page 43Exhibit
                                                                               of 347
                                                                         RECEIVED     A Pg 08/04/2017
                                                                                   NYSCEF:
                                              14 of 19
                                              A-297




                                             13 of 18
FILED: WESTCHESTER COUNTY CLERK 08/04/2017 04:56 PM                            INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                 2    1:20-cv-00193-CM
                           Doc 4-1 Filed Document
                                         12/17/1814-8
                                                  Entered
                                                       Filed
                                                          12/17/18
                                                             04/02/20
                                                                   11:57:27
                                                                       Page 44Exhibit
                                                                               of 347
                                                                         RECEIVED     A Pg 08/04/2017
                                                                                   NYSCEF:
                                              15 of 19
                                              A-298




                                             14 of 18
FILED: WESTCHESTER COUNTY CLERK 08/04/2017 04:56 PM                            INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                 2    1:20-cv-00193-CM
                           Doc 4-1 Filed Document
                                         12/17/1814-8
                                                  Entered
                                                       Filed
                                                          12/17/18
                                                             04/02/20
                                                                   11:57:27
                                                                       Page 45Exhibit
                                                                               of 347
                                                                         RECEIVED     A Pg 08/04/2017
                                                                                   NYSCEF:
                                              16 of 19
                                              A-299




                                             15 of 18
FILED: WESTCHESTER COUNTY CLERK 08/04/2017 04:56 PM                            INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                 2    1:20-cv-00193-CM
                           Doc 4-1 Filed Document
                                         12/17/1814-8
                                                  Entered
                                                       Filed
                                                          12/17/18
                                                             04/02/20
                                                                   11:57:27
                                                                       Page 46Exhibit
                                                                               of 347
                                                                         RECEIVED     A Pg 08/04/2017
                                                                                   NYSCEF:
                                              17 of 19
                                              A-300




                                             16 of 18
FILED: WESTCHESTER COUNTY CLERK 08/04/2017 04:56 PM                            INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                 2    1:20-cv-00193-CM
                           Doc 4-1 Filed Document
                                         12/17/1814-8
                                                  Entered
                                                       Filed
                                                          12/17/18
                                                             04/02/20
                                                                   11:57:27
                                                                       Page 47Exhibit
                                                                               of 347
                                                                         RECEIVED     A Pg 08/04/2017
                                                                                   NYSCEF:
                                              18 of 19
                                              A-301




                                             17 of 18
FILED: WESTCHESTER COUNTY CLERK 08/04/2017 04:56 PM                            INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                 2    1:20-cv-00193-CM
                           Doc 4-1 Filed Document
                                         12/17/1814-8
                                                  Entered
                                                       Filed
                                                          12/17/18
                                                             04/02/20
                                                                   11:57:27
                                                                       Page 48Exhibit
                                                                               of 347
                                                                         RECEIVED     A Pg 08/04/2017
                                                                                   NYSCEF:
                                              19 of 19
                                              A-302




                                             18 of 18
18-09038-cgm
     Case 1:20-cv-00193-CM
               Doc 4-2 Filed Document
                             12/17/18 14-8
                                         Entered
                                              Filed
                                                 12/17/18
                                                    04/02/20
                                                          11:57:27
                                                              Page 49Exhibit
                                                                      of 347B   Pg
                                    1 of 170
                                     A-303




                    EXHIBIT B
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                       INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                 55   1:20-cv-00193-CM
                           Doc 4-2 Filed Document
                                         12/17/18                                                   14-8
                                                                                                     Entered
                                                                                                          Filed
                                                                                                             12/17/18
                                                                                                                04/02/20
                                                                                                                      11:57:27
                                                                                                                          Page 50Exhibit
                                                                                                                                  of 347
                                                                                                                            RECEIVED     B Pg 07/26/2018
                                                                                                                                      NYSCEF:
                                                                                                2 of 170
                                                                                                 A-304                                                               WORKING COPY

         SUPREME              COURT          OF THE              STATE             OF    NEW YORK
         COUNTY             OF WESTCHESTER




         LAK3,       LLC,                                                                                              INDEX        NO.       61510/2017


                                     Plaintiff,


                                                                                                                       IAS   PART

                                             -against-


                                                                                                                       JUSTICE


         SEAN        DUNN,   GERALD                   DUNN,               AND           WELL
         DUNN         MAINTENANCE                       & CONTRACTING,                                                 PLAINTIFF'S                NOTICE             OF     MOTION
                                                                                                                       FOR     PARTIAL              SUMMARY
                                     Defendants.
                                                                                                                       JUDGMENT




         SEAN        DUNN,   GERALD                   DUNN,               AND           WELL
         DUNN         MAINTENANCE                        & CONTRACTING,


                                        Third-Party             Plaintiffs,




                                             -against-




         MICHAEL              PICCIRILLO              ARCHITECTURE                                PLLC,
         MICHAEL              PICCIRILLO,                 and     VLADIMIR                      LEVIN,


                                        Third-Party             Defendants.




                                 PLEASE               TAKE            NOTICE               that     upon         the     annexed          affirmation          of Michael         R.



         Gordon,       dated     July      26,    2018,         the     exhibits         annexed           thereto,          and    the    accompanying              memorandum


                                                            ("
         of   law,   Plaintiff     LAK3,          LLC       ("Plaintiff")                will     move          this     Court,      at the     Courthouse,           111   Dr.



         Martin      Luther      King       Jr. Blvd,           White         Plains,       New          York      10601,          on August            20,   2018   at 9:30      a.m.,




                                                                                                     1



                                                                                                 1 of 2
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                 INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                 55   1:20-cv-00193-CM
                           Doc 4-2 Filed Document
                                         12/17/18                                                   14-8
                                                                                                     Entered
                                                                                                          Filed
                                                                                                             12/17/18
                                                                                                                04/02/20
                                                                                                                      11:57:27
                                                                                                                          Page 51Exhibit
                                                                                                                                  of 347
                                                                                                                            RECEIVED     B Pg 07/26/2018
                                                                                                                                      NYSCEF:
                                                                                                3 of 170
                                                                                                A-305
         or as soon         thereafter              as counsel         can      be heard,       for       an     Order,          pursuant          to CPLR          Rule      3212(e),


         granting        Plaintiff        partial           summary          judgment          in on           liability          on Plaintiff's           Fourth      and       Fifth       Causes


         of Action          in the    Complaint                in the     captioned           action,          and         for   such      other    and     further        relief        as is just


         and   proper.


                                     PLEASE                 TAKE         FURTHER                  NOTICE                    THAT,          pursuant        to   CPLR         Rule         2214(b),


         answering          papers        and        any     cross-motion              must     be served                  at least      seven      days     before        the      return     date


         of this     motion.


         Dated:      Katonah,            New          York

                     July      26,    2018




                                                                                  GordonLaw                LLP




                                                                                 By:
                                                                                               Michael              R. Gordon


                                                                                 Attorneys         for         Plaintiff          LAK3,       LLC


                                                                                  51    Bedford           RoaLSuite                   10

                                                                                 Katonah,          New            York           10536
                                                                                  Telephone                       914.232.9500
                                                                                  Email                          mgordon@gordonlawllp.com




         TO:         WILLIAM                   A.    SHILLING,               JR.,      P.C.
                      122      Old    Route           6

                     Carmel,          New           York       10512


                     Attorneys           for        Defendants


                     Michael          Piccirillo             Architecture,             PLLC
                     Michael          Piccirillo
                     Vladimir            Levin
                     345       Kear      Street,           Suite   203
                     Yorktown             Heights,             New       York       10598



                      Third-Party               Defendants




                                                                                                      2




                                                                                                  2 of 2
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                       INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                 74   1:20-cv-00193-CM
                           Doc 4-2 Filed Document
                                         12/17/18                                           14-8
                                                                                             Entered
                                                                                                  Filed
                                                                                                     12/17/18
                                                                                                        04/02/20
                                                                                                              11:57:27
                                                                                                                  Page 52Exhibit
                                                                                                                          of 347
                                                                                                                    RECEIVED     B Pg 07/26/2018
                                                                                                                              NYSCEF:
                                                                                        4 of 170
                                                                                                                                         WORKING COPY
                                                                                        A-306
         SUPREME          COURT         OF THE             STATE             OF NEW           YORK
         COUNTY           OF WESTCHESTER




         LAK3,     LLC,                                                                                 INDEX        NO.    6151012017


                                 Plaintiff,


                                                                                                        IAS     PART

                                        -against-


                                                                                                        JUSTICE


         SEAN    DUNN,   GERALD                DUNN,               AND          WELL
         DUNN     MAINTENANCE                   & CONTRACTING,

                                 Defendants.




         SEAN    DUNN,   GERALD                DUNN,               AND          WELL
         DUNN     MAINTENANCE                   & CONTRACTING,


                                 Third-Party              Plaintiffs,




                                        -against-




         MICHAEL          PICCIRILLO           ARCHITECTURE                              PLLC,
         MICHAEL          PICCIRILLO,               and     VLADIMIR                   LEVIN,


                                 Third-Party              Defendants.




                              MEMORANDUM                                OF    LAW        IN     SUPPORT             OF   PLAINTIFF'S

                                     MOTION                 FOR          PARTIAL                SUMMARY             JUDGMENT


                                                                         GORDONLAW                      LLP
                                                                    51       Bedford       Road,        Suite   2

                                                                  Katonah,             New       York     10536
                                                                                 914.232.9500

                                                                mgordou®gordonlawllp.corn




                                                                                       1 of 29
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                                                 INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                 74   1:20-cv-00193-CM
                           Doc 4-2 Filed Document
                                         12/17/18                                                                      14-8
                                                                                                                        Entered
                                                                                                                             Filed
                                                                                                                                12/17/18
                                                                                                                                   04/02/20
                                                                                                                                         11:57:27
                                                                                                                                             Page 53Exhibit
                                                                                                                                                     of 347
                                                                                                                                               RECEIVED     B Pg 07/26/2018
                                                                                                                                                         NYSCEF:
                                                                                                                   5 of 170
                                                                                                                    A-307


                                                                                                      Table          of     Contents


         Preliminary                  Statement.........................................................................................1                                                                                          „,,1


         Statement               of     Undisputed                    Facts..............................................................................3


         A.               Defendants                  knowingly                   furnished              home           improvement                          contracting               work          for
                         Plaintiff             without             a written              contract.................................................................3




         B.               Defendants                  Sean         Dunn            and       Gerald           Dunn          used         Well           Dunn          as their          trade         name;         as of
                          August              2016,         Well         Dunn           was       not      an entity             of     any         kind.........................................5




         C.               Although                 Plaintiff            paid       Defendants                  $840,828.22                      for     the      Project,           Defendants                  stated       that

                         they         only         paid        subcontractors                     and       suppliers             $379,793.50.......................................6                                                     ,6




         D.               Defendants                  are       not      licensed             home          improvement                       contractors,                  although              they       held

                         themselves                   out       as such           when          they        secured            the       Project              from       Plaintiff.........................7                               .7



                                                                                       workers'
         E.               Defendants                  did       not       carry                              compensation                          insurance             for     the     Project..................8                 „.,8




         F.               Defendants                  comingled                   Project-related                     monies             with          other         monies          and       used         Plaintiff's

                          money            to pay           for       non-Project                 related          expenses.                                                                                                              .8




         G.               Defendants                  kept         almost           no      records           regarding                the      Project           and kept      absolutely             no               records
                                                                                                                                                                     books"
                          as to        cash        paid        to their           laborers,             who        were         all     paid          "off      the books"..........................10
                                                                                                                                                                                   ..                                                  .10


         Procedural                History...........................................................................................12


         Argument......................................................................................................13                                                                                                    ,....13


                          PLAINTIFF                       IS ENTITLED                          TO PARTIAL                         SUMMARY                            JUDGMENET..................13


                 A.       The         legal        standard             applicable                to this         motion.                                                                                                              .13


                 B.       Plaintiff            is entitled               to partial            summary                judgment                 on       the     Fourth           and      Fifth            Causes         of Action
                          for     Breach             of     Fiduciary               Duty         and       Lien        Law            Trust         Fund         Diversions.........................15                       „,,


                                              1.     The        Fourth            Cause          of Action:                breach             of      fiduciary             duty...........................15



                                                     a.        Defendants                  owe        Plaintiff            a fiduciary                  duty         with      respect          to the          funds       that

                                                               Plaintiff           paid        to Defendants.                                                                                                                             16




                                                                                                                           1



                                                                                                                   2 of 29
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                                    INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                 74   1:20-cv-00193-CM
                           Doc 4-2 Filed Document
                                         12/17/18                                                                   14-8
                                                                                                                     Entered
                                                                                                                          Filed
                                                                                                                             12/17/18
                                                                                                                                04/02/20
                                                                                                                                      11:57:27
                                                                                                                                          Page 54Exhibit
                                                                                                                                                  of 347
                                                                                                                                            RECEIVED     B Pg 07/26/2018
                                                                                                                                                      NYSCEF:
                                                                                                                6 of 170
                                                                                                                A-308

                                                   b.      Defendants                  breached             their       fiduciary             duty        to Plaintiff               with    respect       to the

                                                           monies            paid       to them            by     Plaintiff................................................18


                                                                                                                                   Defendants'
                                                   c.      Plaintiff           has      been         damaged                by                                breach            of    fiduciary        duty......19


                                          2.       Fifth       Cause           of    Action:           Lien         Law          Trust      Fund         Diversion..........................19


         Conclusion....................................................................................................22




                                                                                                                      ..
                                                                                                                      11



                                                                                                              3 of 29
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                                              INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                 74   1:20-cv-00193-CM
                           Doc 4-2 Filed Document
                                         12/17/18                                                                    14-8
                                                                                                                      Entered
                                                                                                                           Filed
                                                                                                                              12/17/18
                                                                                                                                 04/02/20
                                                                                                                                       11:57:27
                                                                                                                                           Page 55Exhibit
                                                                                                                                                   of 347
                                                                                                                                             RECEIVED     B Pg 07/26/2018
                                                                                                                                                       NYSCEF:
                                                                                                                 7 of 170
                                                                                                                 A-309

                                                                                                Table            of Authorities


         Cases                                                                                                                                                                                                               Page


         AABCO           Sheet         Metal           Co.       v. Lincoln                Ctr.       For        the      Performing                   Arts,
                       174       Misc.2d              232,        663       N.Y.S.2d                 490        (Sup.         Ct.       N.Y.         Co.       1997)..........................16,                                   19


         Armentano              v. Paraco                Gas         Corp.,
                       90     A.D.683,                935       N.Y.S.2d                 304       (2d      Dep't.                                                       „....,...
                                                                                                                              2011)...........................................15-16


         Atlas      Bldg.       Sys.       v. Rende,
                       236      A.D.2d              494,        653       N.Y.S.2d                 694        (1997)......................................................18                                                        ,18


         Breslin       Realty           Dev.         Corp.          v. Lituchy,
                       269       A.D.2d             554,        703       N.Y.S.2d                 746        (2d      Dep't.             2000)..........................................4                                          .4


         Cohen        Fashion              Opt.,        Inc.       v.    V &        M      Opt.,        Inc.,
                       51 A.D.3d                 619,         858       N.Y.S.2d                260        (2d       Dep't.            2008)...........................................13       ........

         Fleck       v. Perla,
                                                                                                              (4th
                       40     A.D.2d             1069,          339       N.Y.S.2d                 246                 Dep't.             1972)..........................................18                                         .18


         Golden        Eagle/Satellite                      Archery              v. Epling,
                                                                                                              (4dt
                       244      A.D.2d              959,        665       N.Y.S.2d                  169                Dep't.             1997)..........................................16


         Holt       Constr          Corp.          v. Grand               Palais,           LLC,
                       108       A.D.3d             593,        969       N.Y.S.2d                 499        (2d      Dep't.             2013)..........................................18


         Hulse       v. Summerlin,                     LLC,
                       17 A.D.3d                 317,        792        N.Y.S.2d                577        (2d       Dep't            2005)............................................14


         Ideal      Supply          Co.,       Inc.       v. Interstate                 Fire        Protection,                  Inc.,
                       2016        N.Y.          Misc.          LEXIS              4242,          2016          NY        Slip         Op 32273(U)                    (Sup.         Ct.       N.Y.         CO.     2016)
                       .........................................................................................................18                                                                                                   18


         Ippolito        v. TJC           Dev.,         LLC,
                       83 A.D.3d                 57,      920       N.Y.S.2d                  108       (2d      Dep't.              2011)...........................17,           „,        „„.17,         18,        19,    20,   21


         Jorge       v. Piola          Prop.           Mgt.        LLC,
                       2017        N.Y.          Misc.          LEXIS              2428,          2017          NY        Slip          Op      50837(U)               (Sup.        Ct.       Nassau             Co.     2017)
                       .........................................................................................................17                                                                                                   17


         JSignal        LLC         v. Artisan               Constr.            Partners               LLC,
                       2017        N.Y.          Misc.          LEXIS              2436,          2017          NY        Slip          Op 31348(U)                    (Sup.        Ct.       N.Y.         Co.     2017)
                       .........................................................................................................17


         Landow          & Landow                   Architects,                 P.C.        v. Shorefiont                     Jewish             Geriatric             Ctr.,
                       289       A.D.2d             492,        734       N.Y.S.2d                 645        (2d      Dep't.             2001)...........................................4




                                                                                                                        ill



                                                                                                                 4 of 29
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                                        INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                 74   1:20-cv-00193-CM
                           Doc 4-2 Filed Document
                                         12/17/18                                                                     14-8
                                                                                                                       Entered
                                                                                                                            Filed
                                                                                                                               12/17/18
                                                                                                                                  04/02/20
                                                                                                                                        11:57:27
                                                                                                                                            Page 56Exhibit
                                                                                                                                                    of 347
                                                                                                                                              RECEIVED     B Pg 07/26/2018
                                                                                                                                                        NYSCEF:
                                                                                                                  8 of 170
                                                                                                                  A-310

         LG      Capital             Funding,             LLC         v. Sanomedics                      Intl.       Holdings,                Inc.,
                         2015          N.Y.       Misc.          LEXIS              4294,          2015          NY        Slip       Op       32232(U)              (Sup.        Ct.        Kings    Co.       2015)
                         .....................................................................................................14-15                                                                                     14-15


         Nichols           v. Hartford                Fire        Ins.      Co.,
                         61 A.D.2d                 555,        403        N.Y.S.2d               335       (3d       Dep't.           1978)...........................................14                          ~


         NY     Professional                   Drywall               of    OC,      Inc.       v. Rivergate                   Dev.,           LLC,
                         100         A.D.3d           216,       952        N.Y.S.2d                852        (3d     Dep't.            2012)..........................................16


         Pacheco              v. City         ofNew             York,
                         2010         N.Y.        Misc.          LEXIS              2426,         2010           NY        Slip       Op 31400(U)                    (Sup.        Ct.      N.Y.      Co.    2010)...15


         People          v.     Valenza,                                                                                                                                                                                          I
                         60 N.Y.2d                 363,        469        N.Y.S.2d               642                                                  „. „.. „...
                                                                                                           (1983).......................................................16          .........16 „...16
                                                                                                                                                                                                                                  I
         Prestige             Plumbing                &   Heating,               Inc.      v. B&B              Constr.,           Inc.,
                         2013          N.Y.       Misc.          LEXIS              4279,         2013           NY        Slip       Op       32262(U)              (Sup.        Ct.        N.Y.    Co.    2013)...18


         Quilliams
         geuuswnu               v. Half          Hollow        rr auuu
                                                                  ills           School
                                                                                 ua       Dist.
                                                                                    revue wats.                  !(Candlewood
                                                                                                                   ~insso   rrvvu                School),
                         67 A.D.3d                 763,        892        N.Y.S.2d               397       (2d       Dep't.           2009)...........................................14
                                                                                                                                                 ..


         RLI     Ins.         Co.,     Sur.      Div.         v. New           York        State         Dept.         of Labor,
                         97 N.Y.2d                262,         740        N.Y.S.2d              276............................................................20,                                                          21


         SantiEsteban                   v. Crowder,
                                                                                                        (1st
                         92 A.D.3d                 544,        939        N.Y.S.2d              28               Dep't.           2012).............................................16                                     .16


         Serge      Dore'Selections                           Ltd.        v. Universal                 Wines           &     Spirits,
                         20     Misc.3d               1121(A),              867       N.Y.S.2d                378       (Sup.          Ct.     Westchester                 Co.      2008)..................13


         Smallwood                   v. Lupoli,
                         107         A.D.       3d                   968     N.Y.S.2d                515         (2d     Dep't.           2013).........................................15                                        I
                                                       782,


         South      Carolina                  Steel       Corp.           v. Miller,
                         170         A.D.2d           592,        566       N.Y.S.2d                368        (1991)......................................................18
                                                                                                                           ..


         Zuckerman                   v. New           York,
                         49     N.Y.2d             557,        427        N.Y.S.2d               595       (1980).......................................................13


         Statutes


         CPLR           3212(b).................................................................................................13


         CPLR           3212(e)................................................................................................14


         Labor       Law             §240                                          .......,,...,...,...,„,
                                                (1).....................................................................................14,                                                                                 15


         Lien      Law                                                         ...........,                        ...................16,
                                §70.............................................................................................16,                                                                                         20
                                                                                                                                                                                                                                  !

         Lien      Law          §70(3)..............................................................................................20




                                                                                                                        1V



                                                                                                                 5 of 29
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                      INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                 74   1:20-cv-00193-CM
                           Doc 4-2 Filed Document
                                         12/17/18                                                          14-8
                                                                                                            Entered
                                                                                                                 Filed
                                                                                                                    12/17/18
                                                                                                                       04/02/20
                                                                                                                             11:57:27
                                                                                                                                 Page 57Exhibit
                                                                                                                                         of 347
                                                                                                                                   RECEIVED     B Pg 07/26/2018
                                                                                                                                             NYSCEF:
                                                                                                       9 of 170
                                                                                                       A-311

         Lien   Law   §71.............................................................................................16,                            21


         Lien   Law   §71-a...............................................................................................16                        .16


         Lien   Law   §71-a(4)...........................................................................................17                         .17


         Lien   Law   §71-a(4)(a)........................................................................................20
                                             „,,


         Lien   Law   §72.................................................................................................20                    ,


         Lien   Law   )72(1).....,.....,....,...                                                                                                    .20




                                                                                                               V



                                                                                                       6 of 29
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                                            INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                 74   1:20-cv-00193-CM
                           Doc 4-2 Filed Document
                                         12/17/18                                                                      14-8
                                                                                                                        Entered
                                                                                                                             Filed
                                                                                                                                12/17/18
                                                                                                                                   04/02/20
                                                                                                                                         11:57:27
                                                                                                                                             Page 58Exhibit
                                                                                                                                                     of 347
                                                                                                                                               RECEIVED     B Pg 07/26/2018
                                                                                                                                                         NYSCEF:
                                                                                                                   10 of 170
                                                                                                                      A-312

                                                                                             Preliminary                         Statement


                          Plaintiff           hereby            moves         pursuant                   to CPLR               Rule         3212(e)           for     Partial        Summary                 Judgment              on


         its     Fourth           and      Fifth         Causes        of Action                  for,       respectively,                   breach          of     fiduciary           duty        and      Lien      Law


         Trust       Fund           diversion.                 The     bases          for    this         motion            are         (a) the       deposition              testimony              of Defendants


         Sean        Dunn           and      Gerald             Dunn        and       (b)      clear            and    unambiguous                         documentation                    either        produced           by


         Defendants,                  obtained             from        public          sources,                 or substantively                      indisputable.                  This         motion        does        not


         rest     on      or require               any     statements               by       any         Plaintiff's              representatives.


                          This        is a construction                     case.


                          In    or about              January          2016,          Plaintiff,                a limited               liability          company              owned          by    Westchester



         County           residents             Ned            and   Leslie           Kleinschmidt                     and         managed                 by Ned           Kleinschmidt,                   entrusted


         Westchester                    County            residents           Sean          and          Gerald        Dunn               and       what      they       were        led     to     believe         was      a


                                                                                                                                                                                                   ("
         stand-alone                business              entity       known             as Well                Dunn           Maintenance                   and       Contracting                 ("Well        Dunn")            to


                                                                                                                                                                                            "Project"
         build       a single-family                      residence             for      the       Kleinschmidts                          on Lake            Mahopac             (the       "Project").                As    it


         turned         out,        none       of the           Defendants                  was        (or      is today)               a licensed           home           improvement                     contractor            in


                                                                                                                                                              matter.1
         Putnam            County,             Westchester                  County,               or      anywhere                 else       for     that


                          Things           only          got    worse         for      Plaintiff                once       the      Project           began:           among            other        things,         (a)    in


         violation             of    General             Business            Law            § 771            and      § 135-5              of the      Putnam               County          Administrative



         Code,          Defendants                  refused          to,    and        never             did,      enter         into       a signed,             written        contract            with      Plaintiff,


         and      (b)     in violation                   of the      Lien       Law,           Defendants                    (and          Sean       Dunn's           then       fiance)           repeatedly              and




                                                         Defendants'
                          The       extent         of                             blatant           disregard              for     the law          is evident           from     the no doubt                 unusual
         decision        by the Department      of Consumer     Protection    of Westchester    County,   which                                                                             revoked           Sean     Dunn's
         home        improvement     contractor    license  (apparently    issued  in the  name  of  Sean  Dunn                                                                             doing         business          as
         Well      Dunn)            in May          2015        because     (a) he was operating                                  an unlicensed                   home       improvement                  contractor
         business          and       (b)     failed       to pay       the $10,000   in penalties                                that     Westchester               County        assessed            against        him.         See
         Gordon           Aff.,       Exh.         13.



                                                                                                                           1



                                                                                                                   7 of 29
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                                           INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                 74   1:20-cv-00193-CM
                           Doc 4-2 Filed Document
                                         12/17/18                                                                     14-8
                                                                                                                       Entered
                                                                                                                            Filed
                                                                                                                               12/17/18
                                                                                                                                  04/02/20
                                                                                                                                        11:57:27
                                                                                                                                            Page 59Exhibit
                                                                                                                                                    of 347
                                                                                                                                              RECEIVED     B Pg 07/26/2018
                                                                                                                                                        NYSCEF:
                                                                                                                  11 of 170
                                                                                                                     A-313

         with        no       hesitation             whatsoever,                 dipped              into      the    $840,828.22                       Defendants               extracted            from          Plaintiff


                                                                                                     accounts3
         (and        deposited               into       two         personal           bank          accounts               ) for       things           such       as car       payments,                 exotic



         vacations,               fancy         Manhattan                   restaurants,                high         end       clothing            sprees,          the    payment              of personal                credit


         card        bills,       and        other         expenses             having             nothing           to     do      with      the       construction               of Plaintiff's               house            on


                      Mahopac.2                                                                                                                           Defendants'
         Lake         Mahopac,                      Lest       there        be any            doubt         about          the      extent         of                               gross         misuse            of monies


                                                                                                                                              Defendants'
         that    Plaintiff              paid         for      the     construction                  of their          house            and                                  consequent                violation             of the



         New         York             Lien      Law,           Sean         Dunn            gave      the      following                astonishing                testimony:


                          Q.                 So in           other      words,             you      use     the      bank           account             into    which         you         put     client      money              to

                                             pay       your          personal           expenses,               and        that's       how         you        compensate                 yourself?


                          A.                 Yeah.


                          Q.                 How           long       have       you          been        doing       that?


                                                             I'
                          A.                 Since           Pve      started         my         business.


         Gordon               Aff.,      Exh.         2 (Transcript                   of      deposition              testimony               of     Sean          Dunn)         at 55:2-8.



                          Put         simply,          Defendants                    took        unfair        advantage                 of the         position           of trust         and      confidence


         Plaintiffs              gave        them,           diverted           for     their        own        self-interest                what           were     plainly          Lien         Law        Trust        funds,


         misused               hundreds              of thousands                     of dollars            that      did        not       belong           to them,         obtained             money             from


         Plaintiff             under         false         pretenses,            and          repeatedly              committed                defalcations                 while          acting          as fiduciaries.




         2
                          As noted              below,          Plaintiff            is not challenging      at this time, on this motion,  the construction      errors
         and    omissions                by Defendants                   that        plagued    the Project.     Those issues will be raised separately      at trial.




         3                 Sean        Dunn          first     opened          a personal              bank        account             at Chase          Bank       and then          transferred             those        funds
         to a personal                 account             at Putnam           County             Savings          Bank          (Gordon            Aff.,      Exhs.        15).     These         accounts            were       not
         business             accounts          for        an entity          that     presented            appropriate                 entity      formation             documentation;                   they      were
         personal             accounts           opened              in the     name          of Sean          Dunn         that       he, his girlfriend,                 and      his     brother         Gerald         all
         tapped           on a regular               basis        to satisfy          their       own       personal             and non-Project                   needs.



                                                                                                                           2



                                                                                                                   8 of 29
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                                               INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                 74   1:20-cv-00193-CM
                           Doc 4-2 Filed Document
                                         12/17/18                                                                   14-8
                                                                                                                     Entered
                                                                                                                          Filed
                                                                                                                             12/17/18
                                                                                                                                04/02/20
                                                                                                                                      11:57:27
                                                                                                                                          Page 60Exhibit
                                                                                                                                                  of 347
                                                                                                                                            RECEIVED     B Pg 07/26/2018
                                                                                                                                                      NYSCEF:
                                                                                                                12 of 170
                                                                                                                 A-314
                        To       be       sure,       aside        from        the        numerous,             material             defalcations               set forth              in this          motion,


         Plaintiff        was            severely            damaged                by     the     atrocious           lack        of    quality         and      the       exasperating                     delays           and


         poor        or non-existent                       construction                  management                  that      Defendants                inflicted              on     Plaintiff.                 Plaintiff


                                                                                                                                                                                                     Defendants'
         will    prove         the         extent          of,    and      quantify              the    damage              Plaintiff         suffered            as a result                of,


         construction                   deficiencies                at trial.             For    now,      Plaintiff              seeks       partial        summary                  judgment                   only       as to


         Defendants'
                                        liability          under         the      Fourth          and     Fifth        Causes            of Action            based            on      the     following


         undisputed                facts,           each     of    which,            alone         or together,                constitutes              a basis          for      partial           summary


         judgment             in        favor        of    Plaintiff           on those            claims:


                                   •        Defendants                   never        entered           into      a written             contract         with         Plaintiff              for     the     Project;


                                   •        Defendants                   failed       to maintain               required             home          improvement                       contractor                  licenses;


                                   •        Defendants                                    represented               that      Well        Dunn          is a real           business                               (it   is not);
                                                                         falsely                                                                                                                   entity


                                   •        Defendants                                    represented               that                 were                            insured                            were           not);
                                                                         falsely                                             they                    properly                                 (they


                                   •        Defendants                   failed       to keep           required             financial          records                          did     not);          and
                                                                                                                                                                  (they


                                   •        Defendants                                             applied          Lien        Law       trust       funds        for       inappropriate                        purposes.
                                                                         improperly


                                                                                    Statement                  of Undisputed                    Facts


                        The            following             statement               of    undisputed               facts         is drawn           fiom       the      accompanying                             affirmation


         of Michael                R.      Gordon,               dated      July          26,    2018        (the      "Gordon             Aff."),          and       the       exhibits            thereto.               The


         Gordon          Aff.,           in turn,          is based            on     statements               made          by    Defendants                Sean           Dunn          and        Gerald              Dunn       at


         their       respective                 depositions,               together              with     indisputable                  and     unambiguous                       documentation.


         A.             Defendants                        knowingly                 furnished             home             improvement                      contracting                  work              for      Plaintiff

                        without                 a written              contract


                                                                                                                                                        Dunn"                                                     "oral"
                        Defendants                    admit         that       in or about              January             2016,         "Well                          entered             into       an


         contract         with           Plaintiff           to    construct               a single-family                   residence             at the       property               known               as 41         Averill


                                                                                                                            "Project"                                                                   (Defendants'
         Road,         Mahopac,                  Putnam            County,                New      York         (the        "Project").              Gordon             Aff.,         Exh,          1



                                                                                                                       3



                                                                                                                9 of 29
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                                        INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                 74   1:20-cv-00193-CM
                           Doc 4-2 Filed Document
                                         12/17/18                                                              14-8
                                                                                                                Entered
                                                                                                                     Filed
                                                                                                                        12/17/18
                                                                                                                           04/02/20
                                                                                                                                 11:57:27
                                                                                                                                     Page 61Exhibit
                                                                                                                                             of 347
                                                                                                                                       RECEIVED     B Pg 07/26/2018
                                                                                                                                                 NYSCEF:
                                                                                                           13 of 170
                                                                                                             A-315
                                                                                                   "Answer"
         Verified          Answer              and      Counterclaim                    (the       "Answer")),                 ¶¶     109,          111;     see     also        Gordon            Aff.,       Exh.         2


         (Deposition              Transcript               of      Sean         Dunn,         ("SD       Dep.           T'Script"))                at    146:4-6.            There           was      no     written


         contract         between              the      parties;           it was       oral.        See      Gordon              Aff.,          Exhs.      1 (Answer),                 ¶ 111;             2 (SD         Dep.


                                                                                                                             ("                       Admit"
         T'Script)             at 170:2-5;              3 (Plaintiff's                Notice          to Admit               ("Notice              to Admit")),              ¶¶ 2 and              5; and         4


         (Defendants'                                                                                                               ("                                                 Admit"
                                       Responses                to Plaintiff's               Notice          to Admit               ("Response                to Notice             to Admit")),                   ¶¶ 2


         and      5.    Defendants                admit           they      began         working             on the           Project             in or about             February             2016,         were



         awarded           the       role      of Project            General             Contractor               on      or about               March        18,        2016,      and        continued



         working           on the           Project,        without              a written            contract,           until       they          were      terminated                on     June         19,    2017.



         Gordon           Aff.,        Exhs.         1 (Answer),                 ¶¶ 32,         109,       111;        and     5 (Deposition                   Exhibit             P-24,       Termination


         Notice         dated          June      19,     2017).            According                to Defendants,                    their         Project         work         consisted             of    "site


                                                                                                      construction."
         work,         excavation,               partial         demolition,                 and                                          Id.,     ¶ 113.


                         Sean          Dunn       admitted               that      when         Defendants                were        terminated,                  the     exterior          finish         had       not


         been       applied            to the     house,           the      roof       was      not     substantially                     complete,           the        mechanical                work        was          not



         substantially                 complete,            the     electrical            work          was       not      substantially                   complete,             and,        most      critically,


         the     house         was      not      suitable          for      human            occupancy,                 rendering                 it substantially               incomplete.                  See


                                                                                                                             165-67).3
         generally             Gordon           Aff.,       Exh.         2 (SD          Dep.        T'Script)             at 165-67).




         3
                         Since         the purpose           of the Project                  was to build              a single           family         residence,         and       since        it was      not

         habitable,         substantial              completion                 had   not been          achieved.              See Landow                  & Londow              Architects,            P.C.       v.
         Shorefi·ont           Jewish          Geriatric           Ctr.,        289    A.D.2d          492,       493,       734 N.Y.S.2d                  645,      646     (2d      Dep't,        2001)
         ("
                                  completion               of the project               occurred           no later          than         May       1994,     when         the premises               was         occupied
         for    its intended            use");       Breslin         Realty           Dev.      Corp.        v. Lituchy,            269      A.D.2d           554,       554,      703 N.Y.S.2d                   746     (2d
                                  ("
         Dep't         2000)           substantial          completion,                 as that       term      is defined            in the         agreement,             occurred           no later           than
         November              7, 1994,          when       the premises                was        occupied         for       its intended               use.").



                                                                                                                   4



                                                                                                           10 of 29
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                                                 INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                 74   1:20-cv-00193-CM
                           Doc 4-2 Filed Document
                                         12/17/18                                                                 14-8
                                                                                                                   Entered
                                                                                                                        Filed
                                                                                                                           12/17/18
                                                                                                                              04/02/20
                                                                                                                                    11:57:27
                                                                                                                                        Page 62Exhibit
                                                                                                                                                of 347
                                                                                                                                          RECEIVED     B Pg 07/26/2018
                                                                                                                                                    NYSCEF:
                                                                                                              14 of 170
                                                                                                                A-316
         D.              Defendants                   Sean         Dunn           and         Gerald            Dunn            used          Well          Dunn            as their             trade          name;             as of
                         August              2016,      Well            Dunn           was       not     an       entity             of     any      kind


                         Although              Defendants                  state       that      "Well          Dunn            issued             invoices           for        all     work           and     change


         orders         required             under          the    Contract,             and      Plaintiffs                [sic],        in fact,        paid        the        value          of these             invoices            to


                      Dunn,"
         Well                          Well      Dunn              is actually           just       a trade           name            for     Sean        and       Gerald               Dunn.            Gordon              Aff.,


         Exh.         4 (Response               to Notice                to Admit),              No.       7.     Defendant                   Sean          Dunn         admitted                 at his        deposition


         that     Well         Dunn          is a trade            name         under          which            he operates.                   Gordon            Aff.,           Exhs.          2 (SD           Dep.



         T'Script)             at 35:7-11             ("I     just       kept      operating               as a d/b/a.")                    and      4 (Response                   to Notice               to Admit),                  ¶¶


         7,     11.     Throughout               the         Project,           Well         Dunn        was         not      a corporation,                     partnership,                    limited             liability


         company               or any         other         form         of stand-alone                  business               association.                    Gordon                 Aff.,     Exhs.              6 (Dep.



         Exh.         P-12,         NYS       Department                  of     State         Entity         Infonnation                    Page);           and     4 (Response                        to Notice               to



         Admit),          ¶¶        13-15.      Sean          Dunn          also       admitted               that    he never                told        the       Kleinschmidts                        that        Well        Dunn



         was      not     a real        company.                   (SD      Dep.         T'Script             at 146:7-10).                       Indeed,           despite              the     fact     that        it is


                                                                                                                                                                                   "habit,"
         nothing          more         than      a trade             name        or pseudonym,                        it has          been         Sean       Dunn's                                     as he        explained


                                                                                                                                      entity."
         at his        deposition,             to refer            to Well         Dunn           as a "separate                                          Gordon             Aff.,             Exh.       2 (SD          Dep.



         T'Script)             at 66:18-22.                  Both         Sean         and      Gerald           Dunn           admitted              that      they         always              knew           Well         Dunn


         was      not     a corporation,                    partnership                or limited               liability            company                 during         the          time      that        they       worked


         on the         Project.             Gordon           Aff.,       Exh.         4 (Response                   to Notice                to Admit),               ¶¶        15-16.


                         Sean         Dunn       and         Gerald            Dunn          both       admitted               that         they     furnished               work,              labor,         services,


         and/or         materials             to or for            the    benefit            of the       Project.              Gordon               Aff.,       Exh.         2 (Response                       to Notice              to



         Admit),          ¶¶ 9, 10.             Gerald             Dunn          admitted              that      he has          worked              on      approximately                         100        project            "in


                                               Dunn,"
         the     name          of    Well                          (Gordon             Aff.,        Exh.         7 (Deposition                      transcript              of     Gerald             Dunn           ("GD             Dep.



         T'Script")),                at 117:8-12.                  He     also      admitted              that       he works                 in a supervisory                          capacity              for     Well        Dunn


         (id.     at 119:3-6),               is a signatory                 on     a Well           Dunn             Putnam               County             Savings             Bank           account              allowing



                                                                                                                      5



                                                                                                              11 of 29
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                                              INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                 74   1:20-cv-00193-CM
                           Doc 4-2 Filed Document
                                         12/17/18                                                                  14-8
                                                                                                                    Entered
                                                                                                                         Filed
                                                                                                                            12/17/18
                                                                                                                               04/02/20
                                                                                                                                     11:57:27
                                                                                                                                         Page 63Exhibit
                                                                                                                                                 of 347
                                                                                                                                           RECEIVED     B Pg 07/26/2018
                                                                                                                                                     NYSCEF:
                                                                                                               15 of 170
                                                                                                                A-317
         him      to deposit             and       withdraw                 funds          from       Well        Dunn's            bank          account             (id.     at 78:18              -
                                                                                                                                                                                                           79:7,         13-20;

                                                                                                                                                                                                                          Dunn"
         see     also     Gordon              Aff.,       Exhs.            2 (SD           Dep't       T'Script)              at 284:4-14;                     8 (Dep.         Exh.          P-19,         "Well


         check        signed           by    Gerald               Dunn),           has      deposited             money            into        and      withdrawn                 money              from          the     Well


         Dunn         bank       account              (Gordon               Aff.,        Exh.        7 (GD            Dep.      T'Script)               at 79:13-2),                 has      written            checks           on


         the     Well       Dunn            bank       account              (id.     at 79:21              -   80:6      and       Gordon                         Exh.                  has      earned            income
                                                                                                                                                       Aff.,                   8),

                                                                                                      Dunn,"
         from      "projects                done       in the        name           of     Well                          (Gordon               Aff.,      Exh.          7 (GD           Dep.         T'Script)              at



          I17:4-7),          has        a business                card      identifying                himself              as Vice-President                      of     Well          Dunn             (id.    at 69:8-



          16),    carries        a Well            Dunn            Mastercard                  bearing          the      name,           "Gerald               J. Dunn,           Well         Dunn             Maint        &

         Contract,"                                           -
                                (id.     at 74:10                   75:12),          and        furnished              work        and         supervisory               services              for       the     Project           (id.


         at 145-46).


         C.             Although                Plaintiff                paid       Defendants                   $840,828.22                    for      the      Project,             Defendants                     stated
                        that       they        only       paid             subcontractors                       and         suppliers             $379,793.50


                        Defendants                    admit         that     Plaintiff              paid       them         $840,828.22                  in respect               of the         Project.                Gordon



         Aff.,     Exhs.         2 (SD            Dep.        T'Script)              at 149:5-7;                4 (Response                    to Notice           to     Admit),              ¶ 32;            9 (Dep.          Exh.



         P-22,        Partial          Release           and        Waiver            of      Lien     Rights            signed           by     Sean          Dunn          stating,          in pertinent                part,


         that    Well        Dunn,           by       Sean         Dunn,            acknowledges                      receipt       of     $820,828.22                   from           Plaintiff,              representing

                  payment"
         "full                              as of May               4, 2017);                 and    10 (Dep.               Exh.     56,        checks           paid        by      Plaintiff             to Well


         Dunn).          According                 to Defendants,                        of    the    $840,828.22                   they        admit           receiving              from          Plaintiff,            they


         paid     $379,793.50                   to the            persons           and        businesses              who         and     that        submitted               requests              for        payment           to


         Defendants               for       work         and       materials               they      furnished               on the        Project.              Gordon              Aff.,       Exh.            10


         (Defendants'
                                       Interrogatory                  Answers)                  at pp.         3-4.




                                                                                                                        6



                                                                                                               12 of 29
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                                                  INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                 74   1:20-cv-00193-CM
                           Doc 4-2 Filed Document
                                         12/17/18                                                                     14-8
                                                                                                                       Entered
                                                                                                                            Filed
                                                                                                                               12/17/18
                                                                                                                                  04/02/20
                                                                                                                                        11:57:27
                                                                                                                                            Page 64Exhibit
                                                                                                                                                    of 347
                                                                                                                                              RECEIVED     B Pg 07/26/2018
                                                                                                                                                        NYSCEF:
                                                                                                                  16 of 170
                                                                                                                    A-318
         D.            Defendants                        are         not     licensed             home         improvement                            contractors,                     although             they       held
                       themselves                       out      as such              when         they        secured                  the      Project             from           Plaintiff


                       Before                and       during          they         were        the     Project           general               contractors,                  Defendants                held       themselves


         out    to be licensed                      home             improvement                  contractors.                     Gordon              Aff.,         Exh.           4 (Response              to Notice              to



         Admit),           ¶¶ 26,            27,    29.         Sean          Dunn         admitted            that        when               he first         met      the         Kleinschmidts,                   he told


         them       he was             a licensed                home            improvement                   contractor                     in Putnam               County.              Gordon            Aff.,      Exh.        2


         (SD       T'Script)                at 120:8-10.                    At      the    time       Plaintiff            hired           Defendants,                   the        Well        Dunn        website           stated


         that   it was           licensed               in    Putnam                County.            Gordon             Aff.,           Exh.        11 (Dep.                Exh.       P-16,       Well        Dunn's


         website        pages               stating           that     "we          are    licensed           contractors                     in all        of Westchester                       County,          Yonkers,


                                                       Connecticut"
         Putnam,            and        all     of      Connecticut").                      It is undisputed                       that        neither          Sean           Dunn         nor      Gerald           Dunn       nor


         Well       Dunn          was          a licensed                  home        improvement                    contractor                     at any      time          while            Defendants             were



         working            on        the     Project.               Gordon            Aff.,      Exhs.           4 (Response                        to Notice               to Admit),            ¶¶      18,    21    (as    to


         Gerald                             and     2 (SD             Dep.                              at 30:23            -     31:4.              Sean      Dunn's                                    on the         subject
                       Dunn)                                                        T'Script)                                                                                       testimony


         of his      not     being             licensed               fiom          at least      2014         to the           present              was       crystal          clear       on the          subject:


                       A.                    So I built              two         homes          under        that     license                 fiom       2014         till     the      present         from         start     to
                                             finish.


                       Q.                    Do you            now           understand               that     when             you        did       that      work,           you       were       unlicensed?


                       A.                    I understand                    that      now,       yes.



                       Moreover,                    Sean         Dunn             admitted            that     not     only             was       he not          a licensed                home         improvement


         contractor              in     Westchester                    County,             he     actually           did        home             improvement                        contract        work         in that



         county        after          his      license           was         revoked            and      after       he       was         fined         $10,000               for     operating            an unlicensed


         home        improvement                        contracting                   business.              Gordon               Aff.,        Exhs.           2 (SD           Dep.        T'Script)             at 125:3-22;


         and      12 (Dep.              Exh.           52-54,          Westchester                    County          records).                   Sean         Dunn           admitted             he    does        not     have        a


         home        improvement                        contractor's                   license.           Gordon                Aff.,         Exh.         2 (SD         Dep.          T'Script)            at 23:10-13.




                                                                                                                          7



                                                                                                                 13 of 29
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                                       INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                 74   1:20-cv-00193-CM
                           Doc 4-2 Filed Document
                                         12/17/18                                                             14-8
                                                                                                               Entered
                                                                                                                    Filed
                                                                                                                       12/17/18
                                                                                                                          04/02/20
                                                                                                                                11:57:27
                                                                                                                                    Page 65Exhibit
                                                                                                                                            of 347
                                                                                                                                      RECEIVED     B Pg 07/26/2018
                                                                                                                                                NYSCEF:
                                                                                                          17 of 170
                                                                                                              A-319
                                                                                       workers'
         E.           Defendants                 did         not      carry                                   compensation                      insurance               for          the     Project


                                                                                                                                    workers'
                      Although             he     did        not     recall         when          he last         carried                               compensation                         insurance,            Sean


         Dunn        admitted        that        he     does         not      currently              carry       such          insurance.              Gordon                Aff.,         Exh.       2 (SD       Dep.


                            at 78:16-19,                78:24         -    79:8.          And        pertinent                                         records              confirm            that      none       of the
         T'Script)                                                                                                           government

                                                                                 workers'
         Defendants             carried         the      required                                    compensation                     insurance.                Gordon               Aff.,        Exh.     13 (Dep.


         Exh.     P-62,        New        York         State         insurance                records).


         F.           Defendants                 comingled                    Project-related                          monies          with          other       monies               and         used     Plaintiff's

                      money          to    pay         for      non-Project                     related           expenses



                      During         his      deposition,                  Sean          Dunn        testified           as follows:


                      Q.             Was         there         ever        a time          where          you          had     subaccounts                   within          either          Chase        or PCSB            to
                                     separate                business             from        personal?


                      A.             No.


                      Q.             So the           whole           time,         personal            money                and    business            money               and      business            expenses
                                     and        personal             expenses                 were      all      commingled?


                      A.             Yes.


                      Q.             Throughout                     the     whole           time,       right?


                      A.             Since           I started             my business,                 yes.


         Gordon        Aff.,      Exh.        2 (SD            Dep.         T'Script)             at 78:6-15.                  Along           the    same        lines,             Sean      Dunn        admitted


         that   he used         Project          monies              paid         by     Plaintiff           to pay          the     expenses            for      other           projects:


                       Q.            So     do you             end         up using            client         funds          from        one     customer               to     cover           another          project's
                                     expense                 when         that     customer              is late?


                      A.             It is all          in     one        account.            It is all        one       big       pool.


                      Q.             So there                could         be times            where           let's     say       you     are       working            three          jobs,       Job     A,     the
                                     client          is on         time,         Job     B,    the      client         is on time,              Job     C, the          client         is late.          You      would
                                     end        up     using         the      money             from          Client          A    and     B to cover                 the     expenses              on Project              C,
                                     right?


                      A.             Inadveltently,                       yes.




                                                                                                                   8



                                                                                                          14 of 29
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                                                INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                 74   1:20-cv-00193-CM
                           Doc 4-2 Filed Document
                                         12/17/18                                                                  14-8
                                                                                                                    Entered
                                                                                                                         Filed
                                                                                                                            12/17/18
                                                                                                                               04/02/20
                                                                                                                                     11:57:27
                                                                                                                                         Page 66Exhibit
                                                                                                                                                 of 347
                                                                                                                                           RECEIVED     B Pg 07/26/2018
                                                                                                                                                     NYSCEF:
                                                                                                               18 of 170
                                                                                                                  A-320

                       Q.               And           that        would             happen           periodically?


                       A.               From           time          to time.


         Gordon                      Exh.        2 (SD              Dep.                               at 133:25              â€” 134:14.
                          Aff.,                                                 T'Script)


                       Thus,         it is undisputed                         that      all     of the       $820,844.22                       that      Plaintiff            paid        to Defendants                     was



         deposited           into       two      general              purpose                 bank      accounts,              first,          an account               at JPMorgan                      Chase           and,


         second,          an account                 at Putnam                 County              Savings           Bank.              Id.,      see     also        Gordon              Aff.,        Exh.        14



         (collectively,              Dep.        Exhs.              29-42,           46,      49-51,         bank         statements).                    From          those            accounts,              Defendants


         Sean      Dunn           and     Gerald              Dunn,            as well           as Sean           Dunn's               former           fiance             (who         had      no     role      with         WD

         and    was       not       involved                in the         Project)            had      access           to the         funds           paid      by        Plaintiff.            Gordon            Aff.,         Exh.


         2 (SD        Dep.        T'Script             at 87:12-25).                        Both       Sean        Dunn          and           Gerald          Dunn            accessed            the        account           to



         pay    for    expenses                that         had      nothing            to     do with            the     Project.              Gordon               Aff,       Exh.        2 (SD          Dep.          T'Script)


         at 284:4-17,               285:4-8.                 The      critical             testimony              is as follows:


                       Q.               So during                   what        period           of time           did       Vika         [Sean          Dunn's              former            fiance]          have        a debit
                                        card          for     this     bank           account            roughly?


                       A.               I'd     say         from       when            I opened            it till       a year           ago.


                       Q.               So roughly                    September                  2016        to    September                    of 2017?


                       A.               Till      July         of     'l7.


                       Q.               And           during          that          time,       did     she regularly                    use      the      card?


                       A.               Yes.


                       Q.               And           during          that          time       that     she was              using         this       card,       you         were        putting          Well           Dunn
                                        client          money                into     that      account,             right?


                       A.               Yes,          that's         the      only          account          I had.


                                                            of.
                       Thus,         by        way          of example,                 in the         month            immediately                     following               Plaintiff's              initial         payment



         of    $165,000             to Defendants,                         Defendants                 (and        Sean        Dunn's              former             fiance)          dipped            into       the      Well




                                                                                                                         9



                                                                                                              15 of 29
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                                                   INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                 74   1:20-cv-00193-CM
                           Doc 4-2 Filed Document
                                         12/17/18                                                                    14-8
                                                                                                                      Entered
                                                                                                                           Filed
                                                                                                                              12/17/18
                                                                                                                                 04/02/20
                                                                                                                                       11:57:27
                                                                                                                                           Page 67Exhibit
                                                                                                                                                   of 347
                                                                                                                                             RECEIVED     B Pg 07/26/2018
                                                                                                                                                       NYSCEF:
                                                                                                                 19 of 170
                                                                                                                  A-321
         Dunn          account            (which              held        Trust         Fund          monies            advanced               by      Plaintiff)            to pay            for     a trip         to the


         Maritime                Aquarium                   in Norwalk,                  Connecticut                   ($86.75),            purchases                 from        Abercrombie                         &     Fitch



         ($115.84)                and     Gucci              ($1,029.56),                    six    airline       tickets          totaling            $1,723.53,                 purchases                from           Putnam


         Wine          &    Liquors              ($58.63),               a trip         to the        Six      Flags        amusement                    park         in Agawam,                     Massachusetts



         ($209.99),                a night           at the          upscale            Tao        Restaurant              in     Manhattan                  ($357.98),                and        a trip        to     Capt'N


         Jacks         Island        Grill           in     Wildwood,                   New         Jersey        ($50.88).                Thereafter,                Plaintiffs                repeatedly                spent



         money             from      the        account              in which                Plaintiff's          monies                were         deposited              on a wide                variety           of



         personal               expenses              having             absolutely                nothing        to     do       with         the     Project         including                 the     lease         payment


         on his        then        fiancé's                Mercedes               Benz.             See      Gordon             Aff.,      Exh.         2 (SD          Dep.        T'Script)                 at 136:5-23.


         See     also           Gordon           Aff.,           Exh.       17,     a compilation                   of     further             examples               of personal                 expenses                that          Sean


         Dunn          and        Gerald             Dunn          and      Sean             Dunn's           former        fiance          paid        from          the       bank           accounts              holding


         Plaintiff's              Lien         Law          Trust        funds.


         G.                Defendants                      kept         almost           no        records         regarding                   the      Project             and        kept          absolutely                    no
                                                                                                                                                                                                      books"
                           records             as to         cash         paid          to    their        laborers,              who          were        all      paid        "off       the



                           Along          the        same          lines,        Defendants                   admitted            they         did     not       maintain              full,      complete                  and


         accurate               records         for        the     Project.             See         Gordon         Aff.,          Exh.         2 (SD         Dep.          T'Script),                at 54:3-21.                   The



         only     records               that     Defendants                      kept        regarding           the       Project             were       the       incomplete                  QuickBooks                       entries.


         Id.    at 63:10-15.                    According                   to    Sean         Dunn,           whatever                 is not       recorded              on    QuickBooks,                         which



         apparently                was         the        majority           of Project-related                        transactions,                   was       simply           thrown              out.       See         id.        at



         63:10-24,                which          consists               of the      following                 remarkable                  testimony:


                           Q.              What             records          relating              to 41       Averill           did      you        have        in    your        possession                   when          you
                                           received                the      request            to produce               documents                    in this        case?


                           A.              Just           what       I had        on         QuickBooks.


                           Q.              That's            it?




                                                                                                                         10



                                                                                                                 16 of 29
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                                                       INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                 74   1:20-cv-00193-CM
                           Doc 4-2 Filed Document
                                         12/17/18                                                                          14-8
                                                                                                                            Entered
                                                                                                                                 Filed
                                                                                                                                    12/17/18
                                                                                                                                       04/02/20
                                                                                                                                             11:57:27
                                                                                                                                                 Page 68Exhibit
                                                                                                                                                         of 347
                                                                                                                                                   RECEIVED     B Pg 07/26/2018
                                                                                                                                                             NYSCEF:
                                                                                                                       20 of 170
                                                                                                                          A-322
                         A.                  Yeah.


                         Q.                  Where              did     all     the     other            records           go?


                         A.                  I don't           keep       them.


                         Q.                  You        just       throw             them          in the          garbage?


                         A.                                I never             -- for                                when             I make            an order,           I get        a delivery                                    I never
                                             Well,                                            instance,                                                                                                         ticket;

                                             keep        them.


                         Q.                  What          do you              do     with         them?


                         A.                  They          get        thrown           out.


                         Sean            Dunn's            explanation                      for    his       failure        to keep               Project          records           is that,       as he put                    it,     "just         I


                                                                                                                           bookkeeping."
         have       no     idea          what        I'm        doing          when           it comes               to                                           Id.     at 64:24;          see        also        id.     at 50:6-9


                                                                                                                                                                                                                          I'
         ("I    am absolutely                      atrocious                  with      bookkeeping,                        payroll,              all    that      stuff,        paying         my bills.                 I've         just


                                                 at."
         always          been            bad                   There           was      a point,              apparently                prior           to 2015           (and       thus       before          the


                                                                                                                                                                                                 "Barbie"
         commencement                           of the           Project),             when             Sean        Du1m             hired        a bookkeeper                    named                                    (Sean


                                                                                                                                                                                                                                              her"
         Dunn        could            not      remember                  her         last     name            at his        deposition),                  but      he "ran           out     of money                 to pay


         and      thus        let     her      go.       Id.,         36:17-21,               38:11-14.


                         Of         particular             concern              is that           Defendants                    kept         no    records              of what          they     paid         to     laborers



         working              for      them          on the           Project;              incredibly,                  Sean         Dunn          admitted              that     all     of those            individuals


         were       paid        in cash,             with         no     taxes          withheld                   and     no     tax        returns        filed.          Id.      at 13:5-23,                                       54:17-
                                                                                                                                                                                                               14:4-7,


         21;      209:23-25,                 201:2-6,                 211:8-18.                   As     one       example              of what             appears              to be a crystal                clear             case           not



         only      of Lien               Law         Trust        Fund              diversion                but    outright            tax       fraud,          Sean        Dunn          admitted             the        following:


         "Q.      During              that     time         period,             you         did        not    report         any        wages            to the         IRS       or the        State      of New                      York,

                                                                 so."                                                                                                                Defendants'
         right?          A.     I don't          think                        Id.     at 210:3-6.                   Confirming                    the     foregoing,                                             counsel



                                    by    email          on December                         29,        2017        that        the     "recordkeeping                        with       respect          to his           payments


                                                                                                                                                                              books."
         is not      ideal           because             [Sean           Dunn]              paid        many             people         in cash,            off     the                          Dkt.      No.            43.




                                                                                                                                11



                                                                                                                       17 of 29
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                                               INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                 74   1:20-cv-00193-CM
                           Doc 4-2 Filed Document
                                         12/17/18                                                                       14-8
                                                                                                                         Entered
                                                                                                                              Filed
                                                                                                                                 12/17/18
                                                                                                                                    04/02/20
                                                                                                                                          11:57:27
                                                                                                                                              Page 69Exhibit
                                                                                                                                                      of 347
                                                                                                                                                RECEIVED     B Pg 07/26/2018
                                                                                                                                                          NYSCEF:
                                                                                                                    21 of 170
                                                                                                                     A-323
                                                                                                     Procedural                    History


                        This            action        was          commenced                   in August                2017.              Gordon            Aff.,     Exh.          16 (Complaint);                        see     also


         Dkt.     No.2.             Issue         was        joined           in     September                2017,          when           Defendants                filed        an Answer                   with


         Counterclaims.                         Exh.         1; see        also        Dkt.      No.          6.     On November                       20,      2017,         Plaintiff             moved             to dismiss


         the     Counterclaim                        because,             as unlicensed                  home              improvement                    contractors,                Defendants                  had         no



         standing          to bring               any        claims,            including              counterclaims,                       against           Plaintiff.             Dkt.        No.      8.      On


                                                                                                                                                                                                       Defendants'
         December               8, 2017,               after        Plaintiff             moved          to dismiss                 the      Counterclaim                    but      before


         time     to respond                    to the        motion               expired,          Defendants                    agreed           to withdraw,                with         prejudice,               the


         Counterclaim.                        Dkt.         No.      21.


                       After             issue        joined,           Plaintiff            served           written             discovery             demands               and      deposition                 notices          on


         Defendants.                     Dkt.        Nos.        35-39.             Defendants                 have         not      yet      complied               with      all     of their           On January                 23,


         2018,       the     Court              entered            a Preliminary                     Conference                   Order         that      confirmed                that       the      priority          of



         discovery             in       its     entirety           would            be reversed                and         that     Plaintiff           would          have          no     obligation                to respond


               Defendants'
         to                                   discovery                demands               until      Defendants                   fast          complied           with         their         own      discovery


         obligations.                   Dkt.         No.     47.        Because               Defendants                   have       not       yet     complied              with          their       discovery


         obligations                -    QuickBooks                     files        still    have           not     been         made          available            to Plaintiff,                  as Defendants                  had


         agreed        to do,            Defendants                    have         not      produced               text     messages                 that     they        admitted              existed          and         agreed


         to produce,                and         no    Project             photographs                  or videos                have        been        produced              â€”Plaintiffs'                  time       to


         produce           discovery                  has        not    yet        been       triggered.               Gordon              Aff.,       ¶ 21.


                        On May                  31,        2018,        Defendants                   filed         a third-party                complaint              against             the      Project           architects,


         Michael           Piccirillo                 Architecture                   PLLC,            Michael              Piccirillo,              and       Vladimir             Levin.              Dkt.       Nos.        49-54.


         No response                    to the        third-party                  complaint                 has     been         filed.




                                                                                                                           12



                                                                                                                    18 of 29
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                                                   INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                 74   1:20-cv-00193-CM
                           Doc 4-2 Filed Document
                                         12/17/18                                                                    14-8
                                                                                                                      Entered
                                                                                                                           Filed
                                                                                                                              12/17/18
                                                                                                                                 04/02/20
                                                                                                                                       11:57:27
                                                                                                                                           Page 70Exhibit
                                                                                                                                                   of 347
                                                                                                                                             RECEIVED     B Pg 07/26/2018
                                                                                                                                                       NYSCEF:
                                                                                                                 22 of 170
                                                                                                                   A-324
                                                                                                             Argument


                                 PLAINTIFF                        IS      ENTITLED                        TO PARTIAL                              SUMMARY                          JUDGMENT


                         Plaintiff           seeks         partial           summary                 judgment                on      liability           as to the           First,        Fourth              and      Fifth


         Causes          of Action,                for     breach            of fiduciary                 duty      and         for      diversion               of    Lien         Law         Trust          funds.


         Plaintiff         seeks         such        a judgment                   as against               Defendants                   Sean         Dunn             and     Gerald            Dunn             and,         to the


         extent         Defendant                Well        Dunn            exists       in    some            capacity,              against            Well         Dunn.


         A.              The         legal       standard                 applicable                  to this       motion


                         Pursuant             to    CPLR              Rule        3212(b),               a plaintiff              is entitled             to    summary               judgment                   when           it


         establishes             through             admissible                proof           that       there        are      no      genuine            issues           of material                 fact         regarding                 a


         valid       cause        of     action.           See        Zuckerman                  v. New            York,           49 N.Y.2d                   557,     562,        427         N.Y.S.2d                595,             597



         (1980)          ("To        obtain         summary                judgment                  it is necessary                    that       the     movant                establish           his       cause           of


                                                                                                                                                                                                        judgment'
         action         or defense               'sufficiently                to warrant                 the      court         as a matter                of     law       in     directing                                             in


         his     favor      (CPLR             3212,          subd         [b]),       and       he must             do       so by tender                  of     evidentiary                  proof           in admissible



         form.");          Cohen             Fashion              Opt.,       Inc.     v. V          &    M      Opt.,       Inc.,           51 A.D.3d                619,        619,         858      N.Y.S.2d                    260,


         261      (2d     Dep't          2008)            ("the        defendants               failed          to raise           a genuine               material               issue         of fact          in opposition


                     plaintiffs'
         to the                               prima          facie        showing               of    entitlement                  to judgment                    as a matter                  of law          ...     .").         In


                     Dore'
         Serge       Oore              Selections               Ltd       v. Universal                   Wines           & Spirits,                20     Misc.         3d       1121(A),               1121A,                867


         N.Y.S.2d               378,      378       (Sup.         Ct.      Westchester                    Co.      2008),             this        Court         summarized                     the      summary


         judgment               standard:                "The         proponent                of a motion                for        summary               judgment                 ...    must          tender           sufficient


         evidence            to demonstrate                       as a matter               of law           the     absence                 of    a material               issue         of    fact.      ...        Once           the



         moving           party         has      made           a prima           facie         showing             of entitlement                        of    summary               judgment,                   the     burden


         of production                  shifts           to the       opponent,                who        must         now         go forward                   and     produce                sufficient               evidence




                                                                                                                       13



                                                                                                                19 of 29
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                                                         INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                 74   1:20-cv-00193-CM
                           Doc 4-2 Filed Document
                                         12/17/18                                                                                14-8
                                                                                                                                  Entered
                                                                                                                                       Filed
                                                                                                                                          12/17/18
                                                                                                                                             04/02/20
                                                                                                                                                   11:57:27
                                                                                                                                                       Page 71Exhibit
                                                                                                                                                               of 347
                                                                                                                                                         RECEIVED     B Pg 07/26/2018
                                                                                                                                                                   NYSCEF:
                                                                                                                             23 of 170
                                                                                                                               A-325
         in     admissible                 form        to establish                      the        existence                 of    a triable             issue       of fact         or demonstrate                       an


                                                                                                    so."
         acceptable                excuse             for     failing               to do


                            A    motion            for       summary                     judgment                  may         be        granted           as to one          cause          of     action         among                many

                                                                                                                                                                                                           ("
         pled       or even              a single            part           of    a single                cause         of     action.             See      CPLR           Rule        3212(e)             ("In      any         [action


         other        than        a matrimonial                          action]              summary                  judgment                   may       be granted                as to one            or more               causes          of



         action,            or part         thereof,              in        favor        of        any       one        or more             parties,         to the        extent           warranted,                on        such      terms


                                  just."
         as may             be                    See        also            Quilliams                    v. Half            Hollow          Hills         School          Dist.        (Candlewood                       School),              67


         A.D.3d             763,         766,         892     N.Y.S.2d                       397,           399        (2d     Dep't          2009         ("the         subcontractor                    violated           the


         insurance               procurement                       clause               by        failing         to     secure            primary           liability           insurance                in the      stated



         amount,                so that         the      Supreme                    Court            properly                granted           partial           summary              judgment               against             it as the



         third-party               cause          of     action               to recover                    damages                for     breach           of    contract.");               Hulse          v. Summerlin,


                                                                                                                                                                                 ("
         LLC,         17 A.D.3d                   317,        318,            792        N.Y.S.2d                   577,           578      (2d     Dep't          2005)              plaintiffs            established                  their


         prima         facie         entitlement                   to judgment                           as a matter                 of     law.      The         defendants              failed          to raise          a triable


         issue        of fact           sufficient                to        defeat           the      motion             for       partial         summary               judgment.                 Therefore,               the


                                                                                                       plaintiffs'
         Supreme                 Court          erred        in        denying                the                                  motion           for     partial        summary                 judgment                on the             issue


         of     liability          on      the        cause            of     action              alleging             a violation                 of Labor             Law        § 240          (1),     and       in     granting

                                                      defendants'
         that      branch           of the                                              cross         motion             which             was       for     summary               judgment                dismissing                   the



         complaint.");                     Nichols            v. Hartford                          Fire      Ins.        Co.,        61 A.D.2d                   555,     556,        403     N.Y.S.2d                    335,     336         (3d


         Dep't         1978)             ("Partial            summary                     judgment,                    where              warranted,              may       be granted                   as to a part              of    a


         cause         of       action       ( CPLR                    3212,            subd          [e]).").


                            As     can      be inferred                      from            the      Second             Department's                       decision          in Hulse,                  supra,       the        standard


         is the       same          whether                 the        relief           sought              is summary                    judgment               on     an entire           Complaint,                    a single


         cause         of       action,          or a single                     part        of     a single            cause             of action.             See LG            Capital           Funding,               LLC          v.




                                                                                                                                    14



                                                                                                                             20 of 29
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                                                  INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                 74   1:20-cv-00193-CM
                           Doc 4-2 Filed Document
                                         12/17/18                                                                       14-8
                                                                                                                         Entered
                                                                                                                              Filed
                                                                                                                                 12/17/18
                                                                                                                                    04/02/20
                                                                                                                                          11:57:27
                                                                                                                                              Page 72Exhibit
                                                                                                                                                      of 347
                                                                                                                                                RECEIVED     B Pg 07/26/2018
                                                                                                                                                          NYSCEF:
                                                                                                                    24 of 170
                                                                                                                      A-326
         Sanomedics                     Intl.          Holdings,              Inc.,        2015       N.Y.       Misc.          LEXIS             4294,            *18,      2015        NY       Slip        Op

                                                                                                             ("
         32232(U),                   15 (Sup.              Ct.     Kings             Co.      2015)          ("With           respect       to plaintiffs                   motion          for      partial             summary


         judgment               on         its     breach          of       contract           claims,         on     a motion             for     summary                  judgment,              the        movant              must


         make         a prima                facie        showing,               by      tendering             evidentiary                proof         in admissible                    form,       of       its    entitlement


         to judgment                    as a matter                   of     law");          Pacheco           v. City          of New            York,         2010         N.Y.         Misc.        LEXIS               2426,

                                                                                                                                                                                                  plaintiffs'
         *11,        2010         NY             Slip     Op       31400(U),                  10 (Sup.          Ct.     N.Y.         Co.     2010)            ("the         branch          of                             motion


         for    partial           summary                  judgment                   as to liability               on the       third       cause            of    action         for     violation                of    Labor


         Law         § 240           (1)         is granted.                Summary               judgment              may       be granted                 where           no     genuine           triable             issue          of


         material             fact         exists.").



                          Thus,             where,          as at bar,                Plaintiff           establishes            through            admissible                   evidence            that       Defendants


         are    liable         as a matter                   of       law      in respect             of     a cause           of action           or     a part          thereof,         partial            summary


         judgment               should                  be granted              in favor            of Plaintiff.


         B.               Plaintiff                 is entitled                to partial             summary                 judgment                  on     the        Fourth           and       Fifth           Causes               of

                         Action                  for      Breach              of Fiduciary                   Duty        and      Lien           Law          Trust          Fund         Diversions


                          1.                     The       Fourth              Cause           of    Action:             breach            of fiduciary                    duty


                          Plaintiff                is entitled               to partial             summary           judgment               on     the       Fourth             Cause          of Action,                for


                                                                                                                                                                                                          Defendants'
         breach          of fiduciary                     duty,            as there          are no        genuine            issues       of material                    fact     regarding


         liability          for      that          cause         of        action.         The       elements            of     a claim           for     breach            of fiduciary               duty          are        "(1)      the


         existence             of       a fiduciary                   relationship,                 (2)    misconduct                by     the     defendant,                    and     (3)     damages                 directly

                                                                            misconduct."
         caused          by       the        defendant's                                                   Smallwood                 v. Lupoli,               107         A.D.3d          782,       784,           968


                                                                                     2013),'
         N.Y.S.2d               515,             517      (2d      Dep't             2013);          Armentano                 v. Paraco                Gas        Corp.,         90     A.D.3d           683,            684,         935


         N.Y.S.2d               304,             306      (2d      Dep't             2011)        (same).           A    plaintiff          pleading                multiple             causes          of    action,



         including              one          for        breach          of     fiduciary             duty,      is entitled             to partial             summary                 judgment               as to the


         breach          of     fiduciary                 duty          claim         when          it proves           the     absence            of     any        genuine             issues       of material                      fact




                                                                                                                          15




                                                                                                                    21 of 29
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                                                   INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                 74   1:20-cv-00193-CM
                           Doc 4-2 Filed Document
                                         12/17/18                                                                   14-8
                                                                                                                     Entered
                                                                                                                          Filed
                                                                                                                             12/17/18
                                                                                                                                04/02/20
                                                                                                                                      11:57:27
                                                                                                                                          Page 73Exhibit
                                                                                                                                                  of 347
                                                                                                                                            RECEIVED     B Pg 07/26/2018
                                                                                                                                                      NYSCEF:
                                                                                                                25 of 170
                                                                                                                 A-327
                                                                                                                                                                                                                                        (1st
         as to that               claim.             See SantiEsteban                       v. Crowder,                92 A.D.3d                   544,         546,        939      N.Y.S.2d                   28,     29-30


         Dep't         2012),                 affirming           partial       summary                 judgment              to the           plaintiff             on its        claim          for     breach           of


                                                                                               defendants'
         fiduciary                duty,          holding          that,      "[s]ince                                       payments                   to themselves                     were       unauthorized,                       as a


                                                                                                                                                         ."
         matter          of       law,         they       are     liable      for     breach            of fiduciary                duty         ...            See      also        Golden              Eagle/Satellite


                                                                                                                                          (4th
         Archery              v. Epling,                  244     A.D.2d            959,      665       N.Y.S.2d               169                     Dep't          1997),         granting             the      plaintiff's


         motion           for          partial        summary                judgment              on     its claim           for     breach               of    fiduciary               duty.


                         At            bar,     Plaintiff          is entitled             to partial          summary               judgment                    on     the     Fourth            Cause           of Action,


         for     breach                of     fiduciary           duty,       because             Plaintiff           has     established                     each      element             of that             claim         as to


         each        Defendant                    with         sufficient,           admissible               evidence.


                                                a.               Defendants                 owed          Plaintiff           a fiduciary                       duty        with         respect            to the          funds


         that        Plaintiff                 paid       to    Defendants.                   Defendants                   owed          Plaintiff              a fiduciary               duty          as to the          funds


         paid        Plaintiff                paid    to them.               Lien     Law          Article           3-A      imposed                  on Defendants                      a fiduciary                  duty        to


         Plaintiff            once             Defendants              undertook               to accept              from         Plaintiff             over          $800,000             in Project                  dollars.


                                                                                                                                                                                           ("
         See People                     v. Valenza,               60 N.Y.2d                363,      371,      469          N.Y.S.2d               642,          645        (1983)                article         3-A       of the


         Lien        Law           imposes                on    a contractor                a fiduciary              duty         over      funds             received             for     the      improvement                         of


                                                                                                      71-a)"
         real     property                    (see    Lien        Law,        §§ 70,         71,                     ; NY Professional                           Drywall              of OC,             Inc.      v. Rivergate


                                                                                                                                                                                          ("
         Dev.,        LLC,               100      A.D.3d           216,       218,      952        N.Y.S.2d                852,      854         (3d       Dep't            2012)         ("The           owner           or


         general            contractor                 becomes               a fiduciary              over     the         accounts             received               to     complete              the         construction


         project            ...        .");    AABCO              Sheet       Metal          Co.        v. Lincoln            Ctr.       for       the        Performing                  Arts,          174      Misc.          2d



         232,        234,          663         N.Y.S.2d             490,      491       (Sup.         Ct.     N.Y.          Co.      1997)             (Lien         Law        "provides                 that        funds


         received                 by        a general           contractor           in the          course           of a construction                         project            constitute               assets         of    a trust,


         that      a person                   in a trust         position           shall      be held          to     a fiduciary                 standard              of     care       and          duty      and         shall          be




                                                                                                                        16




                                                                                                               22 of 29
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                                        INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                 74   1:20-cv-00193-CM
                           Doc 4-2 Filed Document
                                         12/17/18                                                                  14-8
                                                                                                                    Entered
                                                                                                                         Filed
                                                                                                                            12/17/18
                                                                                                                               04/02/20
                                                                                                                                     11:57:27
                                                                                                                                         Page 74Exhibit
                                                                                                                                                 of 347
                                                                                                                                           RECEIVED     B Pg 07/26/2018
                                                                                                                                                     NYSCEF:
                                                                                                               26 of 170
                                                                                                                A-328
         accountable                 for     trust      assets.");             Prestige              Plumbing                & Heating,              Inc.      v. B&B             Constr.,           Inc.,      2013



         N.Y.       Misc.           LEXIS            4279,           *14-15,          2013        NY         Slip      Op         32262(U),            11 (Sup.             Ct.    N.Y.           Co.      2013).



                         Further,            because            the      Project           was        the     subject          of a home              improvement                    contract,             Defendants


         owed          their       fiduciary           duty          to Plaintiff,             as owner.               See        Lien        Law      71-a(4);            see     also         Ippolito            v. TJC



         Dev.,      LLC,            83 A.D.3d                57,      64,      920     N.Y.S.2d                108,        113-114             (2d    Dep't          2011)         (plaintiffs,              as owners,


         were      held        to    be "beneficiaries                         of the        trust      funds         created            by    operation             of     Lien      Law           § 70      ...    .");


         Jorge         v. Piola            Prop.       Mgt.           LLC,        2017        N.Y.          Misc.       LEXIS             2428,        *7,     2017         NY        Slip        Op       50837(U),


                                                                                                                                                                       ("
         3, 56      Misc.           3d     1202(A),                63 N.Y.S.3d                 305      (Sup.          Ct.    Nassau            Co.     2017)          ("The          plaintiff            correctly


         cites     to authority                of the          Appellate               Division,              Second           Department,                   which         holds         that       a homeowner



         has     the     standing              to sue         as a trust             beneficiary               under         this     statute.         Ippolito            v. TJC          Dev.         LLC,         83


                                                                                                  2011).").4
         AD3d           57,    920         N.Y.S.2d                108      (2d      Dept.


                         Since           it is undisputed                    that     Plaintiff             paid      to Defendants                   $840,828.22                  for     the      Project,          there


         can     be no         doubt         that      Defendants                    were      fiduciaries                 with      respect          to those            funds.         Defendants                  Sean


         Dunn          and     Gerald             Dunn         should           be deemed                   to be fiduciaries                   because           they       were        the        contractors


         who       did       the    Project           Work            and      received              Project          payments                from     Plaintiff.             Indeed,             it is undisputed


         that     Plaintiff           issued          its     checks           to Defendant                   Well         Dunn,         but     Defendant                 Well       Dunn           was       nothing




         4
                         In cases           not      involving           home          improvement                  contracts,           the owner            might         not    be deemed               to be a trust
         fund     beneficiary.                 See, e.g.,            JSignal         LLC      v. Artisan             Constr.
                                                                                                                  Partners     LLC,    2017 N.Y.   Misc.  LEXIS  2436,
                                                                                                                    ("
         *8,     2017      NY        Slip Op 31348(U),   7 (Sup.                              Ct. N.Y. Co. 2017)    ("In  a distinguishable    case,  the Second
         Department                held that a homeowner     may                              assert a cause of action   pursuant     to Lien Law Article   3-A against
         a defendant               contractor hired to perform   home                                    improvements.                    See Ippolito              v. TJC         Dev.,        LLC,         83 AD3d

         57, 67-71,            920       N.Y.S.2d             108 (2011).              In Ippolito,             the    Second            Department             relied        on Lien            Law      § 71-a[4]
                                                                                                                                          contract,'
         for that        holding,           which           solely       concerns           'a home            improvement                                     and        describes          that      the relevant
         funds      'remained            the property of the owners,    ... until the proper   payment   of such funds by the contractor                                                                                        to
                                                                 contract.'
         the purposes               of the home improvement                      83 AD3d   at 67. The present   action involves the
         improvement                 of retail         space          rather        than     a home.").               It is undisputed                that    the contract               at issue        involves           a
         home       improvement                    project,          therefore          Ippolito,           supra,         governs.




                                                                                                                      17




                                                                                                               23 of 29
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                                               INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                 74   1:20-cv-00193-CM
                           Doc 4-2 Filed Document
                                         12/17/18                                                                       14-8
                                                                                                                         Entered
                                                                                                                              Filed
                                                                                                                                 12/17/18
                                                                                                                                    04/02/20
                                                                                                                                          11:57:27
                                                                                                                                              Page 75Exhibit
                                                                                                                                                      of 347
                                                                                                                                                RECEIVED     B Pg 07/26/2018
                                                                                                                                                          NYSCEF:
                                                                                                                    27 of 170
                                                                                                                    A-329
         more        than         a trade         name           or pseudonym                      under            which          Defendants                   Sean       Dunn            and        Gerald          Dunn           did


         business.              And         even        if     Defendant                 Well          Dunn         were          deemed            to be some                  sort      of     entity,         Messrs.


         Sean       and        Gerald            Dunn          should            still      be deemed                  to be fiduciaries                    as they             were       the        officers           and


         agents           of   Well       Dunn.               See Ippolito,                  83 A.D.3d                    at 70,     920         N.Y.S.2d               at 118         (adopting                the      position


                                                                                                                                                                                                      (4th
         of the       Fourth           Department                      in Fleck             v. Perla,            40 A.D.2d                 1069,         339      N.Y.S.2d                 246                  Dep't          1972)


         that      "the        individual             officers              or agents             of    a corporation                     ...    may       be liable              in a civil            action          pursuant


         to Lien           Law        article         3-A        for     the       improper              diversion                of trust         funds         ...     .").      See         also      Holt         Constr.


         Corp.        v. Grand              Palais,             LLC,           108       A.D.3d              593,      597,        969      N.Y.S.2d              499,           503      (2d       Dep't         2013)

         ("
         ("This           Court       has        held         that     the      individual               officers            of    a corporate               trustee             may       be held            personally


         liable      pursuant               to    Lien         Law          article         3-A        for     knowingly                 participating                  in a diversion                     of trust           assets


         (see      Ippolito           v. TJC            Dev.,          LLC,           83 AD3d                 57,    70-71,          920         NYS2d            108           [2011];          Atlas        Bldg.           Sys.        v.



         Rende,           236      AD2d            494,         495,         653         NYS2d            694        [1997];          South          Carolina              Steel          Corp.         v. Miller,              170


         AD2d          592,        566       NYS2d                 368       [1991]).");               Ideal         Supply          Co.,         Inc.     v. Interstate                  Fire        Protection,               Inc.,


         2016        N.Y.         Misc.          LEXIS               4242,         2016         NY        Slip       Op         32273(U)             (Sup.        Ct.      N.Y.           Co.       2016),         adopting


         the      position          of Ippolito,                 supra,            and      Fleck,           supra,          and     denying              motion            to dismiss                 Lien       Law          Trust


         Fund        diversion              claim            against           corporate               officers.


                                          b.                  Defendants                    breached                 their        fiduciary              duty          to Plaintiff                 with         respect             to


         the      monies           paid          to     them           by      Plaintiff.               Defendants                 admitted              that     they          deposited              all      of the        money


         into      checking             accounts                that        were         accessible              not       only      by         Defendants               but      also         by     Defendant                Sean


         Dunn's            former           fiance,           no      records            were          kept,        the      funds        that      Plaintiff           paid        to Defendants                       for    the


         Project           were       used        for        non-Project                  purposes               such        as shoe             shopping              sprees,         lavish          vacations,               car


         and      motorcycle                 payments,                   and       other        construction                    projects.            See     supra,             p. __ . All              of these


                                                                                                             Defendants'                                                                                      Plaintiffs'
         expenses              constituted                   a direct        violation             of                                    fiduciary              duty      to Plaintiff,                  as




                                                                                                                           18




                                                                                                                 24 of 29
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                                                  INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                 74   1:20-cv-00193-CM
                           Doc 4-2 Filed Document
                                         12/17/18                                                                     14-8
                                                                                                                       Entered
                                                                                                                            Filed
                                                                                                                               12/17/18
                                                                                                                                  04/02/20
                                                                                                                                        11:57:27
                                                                                                                                            Page 76Exhibit
                                                                                                                                                    of 347
                                                                                                                                              RECEIVED     B Pg 07/26/2018
                                                                                                                                                        NYSCEF:
                                                                                                                  28 of 170
                                                                                                                      A-330
         funds         were        not     applied              for      the         purpose          for      which              they        were        intended:              the        construction                   of


                                 house.5
         Plaintiff's             house,               They         also          constitute             substantial                  defalcations                 by     Defendants                     that     took           place


         while         Defendants,                    as a matter                 of     law,      pursuant             to the            New        York          Lien        Law,          were         acting           in     a



         fiduciary            capacity.


                                                                                                                                               Defendants'
                                          c.                 Plaintiff                 has      been         damaged                  by                                     breach               of     fiduciary                duty.


                                                                                                                                                     Defendants'
         There         can       be no         doubt            that         Plaintiff          has      been         damaged                 by                                  breach               of their         fiduciary


         duty.         Monies            that     Plaintiff                  paid        to Defendants                   were            diverted           for     purposes                other        than        the


                                        Plaintift"
         construction                of Plaintiff's                    house,             which         remained                  incomplete                at the         time        Defendants                  were


         terminated.                 Further,             according                    to Defendants,                   they         paid          only     $379,793.50                      to    subcontractors                        and



         suppliers,              even      though               Plaintiff              paid       them        more           than         $800,000.                That        means              that     Defendants


         pocketed             almost            $500,000                 of money                 (which,             as discussed                   below,            was       protected               Lien        Law          Trust


         Fund        monies)             that     had           been           earmarked               for      the     Project.               While          the      amount               of the        damage                will         be


                                                                                                                                                                                              Defendants'
         proven          at trial,        there          can       be no             genuine           issue          that        Plaintiff          was      damaged                  by


         defalcations.


                         2.               Fifth          Cause                of Action:                Lien          Law           Trust           Fund          Diversion


                         "Lien           Law          article          3-A        mandates               that     once            a trust          comes          into       existence,                 its funds           may              not


                                                                   purposes."
         be diverted               for    non-trust                                              Ippolito,             83 A.D.3d                   at 66-67,             920      N.Y.S.2d                 at 115.              Ippolito


         further         explains              that      Lien          Law           § 70       defines          Lien         Law           Trusts         as funds              "received               by      a contractor


         under         or in       connection                   with          a contract              for     an improvement                          of real          property,              or home




         5
                         As      noted,         what       makes              this       breach       of fiduciary               duty particularly odious is that Defendants
         committed               their    defalcations                   -
                                                                               unlawfully           diverting                Lien Law Trust Funds - while      acting  in a fiduciary
         capacity.            In AABCO                 Sheet          Metal          Co.      v. Lincoln      Ctr. for                   the Performing                  Arts,      174 Misc.                  2d 232,          234,         663
         N.Y.S.2d             490,       491-492             (Sup.           Ct. N.Y.           Co.     1974),         the Court               made        clear      the severity     of such malfeasance:
                                                                                                                                                                                                      debtor'
         "[t]he        failure       to turn          over       trust         funds       within           a specified             period          of time         constitutes    larceny    ... . A debtor's
         defalcation             while         acting        in a fiduciary                   capacity           makes            the debt           nondischargeable                       in bankruptcy                   ...       .").



                                                                                                                             19




                                                                                                                  25 of 29
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                                                        INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                 74   1:20-cv-00193-CM
                           Doc 4-2 Filed Document
                                         12/17/18                                                                       14-8
                                                                                                                         Entered
                                                                                                                              Filed
                                                                                                                                 12/17/18
                                                                                                                                    04/02/20
                                                                                                                                          11:57:27
                                                                                                                                              Page 77Exhibit
                                                                                                                                                      of 347
                                                                                                                                                RECEIVED     B Pg 07/26/2018
                                                                                                                                                          NYSCEF:
                                                                                                                    29 of 170
                                                                                                                     A-331
                                         ...." ."
         improvement                     ...             83 A.D.3d                  at 64-65,             920       N.Y.S.2d                  at 114.               The       Lien        Law           is very           specific           as


         to the      requirements                        for     the       deposit            of Trust           Funds           received                           a contractor                 in     respect           of    a home
                                                                                                                                                          by


         improvement                   project.                 As       Ippolito         notes,          Lien          Law          § 71-a(4)(a)                     provides             that:


                           [u]nder            a home                   improvement                     contract,               payments                    received                from          an       owner            by      a home
                          improvement                      contractor                 prior      to the          substantial                 completion                     of work             under         the     contract           shall
                          be      deposited                within            five      business              days        thereafter                 by        the     recipient             in        an escrow                account            in
                          a bank,            trust          company,                   savings            bank,           or        state         or      federal            savings              and         loan         association,
                          located           in this            state.           . Such          deposit             or deposits                   shall         remain             the property                     of such          owner
                          except         as otherwise                        provided            herein.



         Ippolito,             83 A.D.3d                 at 65,          920        N.Y.S.2d              at 114.              Emphasis                   supplied.                The         trust,        once         established



         by   virtue            of the       Lien          Law,            continues            "'until           all    trust         claims             have            been     paid          or discharged,                    or all


                                                                                        purposes"
         assets      have            been      applied               for      trust                               (Matter              of RLI              Ins.       Co.,        Sur.      Div.         v New             York      State


                                                                                                                                                   [3])."
         Dept.       of     Labor,           97 NY2d                    at 262,         quoting              Lien        Law          § 70                           Ippolito,            83 A.D.3d                  at 65,        920


         N.Y.S.2d               at    114.


                          Ippolito           synthesized                     the      Lien      Law's            trust         fund          requirements                     with         respect            to home


         improvement                   contracts                 in pertinent                 part     as follows:


                          "contractors                   who           receive         money            in     advance                for     the         construction                   of home              improvements
                          are     required               to place             the     money            in a bank               account                 and      hold         the     money               as the        property              of
                          the     owner            until         the       money          is paid          for      purposes                 of     the       home           improvement.                      The         funds
                          deposited            remain                  the    property           of the           owner             until:                    the     proper          payment                 by     the
                                                                                                                                                    (1)
                          contractor               for         the     purposes               of the      home            improvement                          project;            or (2)         default            or breach               by
                          the     owner            which             excuses            the     contractor's                   performance,                         but     only         to the         extent            of any
                          reasonable                liquidated                 damage            amount                 and      only         after           7 days         prior         written            notice           to the

                          owner;            or (3)         substantial                 performance                      of the        contract'.                    ...     Any       transaction                    by    which         any
                          trust       asset         is paid,             transferred             or       applied             for     any          purpose                other      than         a purpose                of the       trust
                          as stated           in     subdivision                    one       or subdivision                        two      of        section            seventy-one,                   before           payment             or
                          discharge            of        all     trust        claims          with        respect             to the         trust,           is a diversion                   of trust           assets,         whether
                          or not       there         are         trust        claims          in existence                at the            time          of the          transaction,                  and       if the        diversion
                          occurs    by the                 voluntary                  act of the           trustee            or by          his       consent              such         act     or consent                is a breach
                             trust"                                                    [1])."
                          of          (Lien                    Law           § 72

                                                                                                                                                                                                        ("
         Ippolito,             83 A.D.3d                 at 66,          920        N.Y.S.2d              at 114-115.                     See          also       Lien       Law          § 72          ("[a]ny           transaction



         by   which             any    trust         asset           is paid,          transferred               or applied                  for       any        purpose            other            than     a purpose                of




                                                                                                                          20




                                                                                                                    26 of 29
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                                               INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                 74   1:20-cv-00193-CM
                           Doc 4-2 Filed Document
                                         12/17/18                                                                     14-8
                                                                                                                       Entered
                                                                                                                            Filed
                                                                                                                               12/17/18
                                                                                                                                  04/02/20
                                                                                                                                        11:57:27
                                                                                                                                            Page 78Exhibit
                                                                                                                                                    of 347
                                                                                                                                              RECEIVED     B Pg 07/26/2018
                                                                                                                                                        NYSCEF:
                                                                                                                  30 of 170
                                                                                                                       A-332
         the       trust        as stated              in subdivision                  one        or subdivision                  two         of        section          seventy-one,                  before       payment


         or discharge                    of     all     trust       claims          with      respect            to the        trust,       is a diversion                     of trust         assets,         whether            or


         not       there         are      trust        claims          in existence                at the        time        of the         transaction,                  and      if the        diversion            occurs            by

                                                                                                                                                                                                          trust."6
         the       voluntary                  act     of the        trustee         or by         his     consent            such       act        or     consent          is a breach              of



                                Here,         as discussed               above,             a Lien          Law        Trust         Fund           came          into     existence              when          Plaintiff          first


         paid        to Defendants                        $165,000              as an advance                    payment                against            work          done       on the         Project.           See



         supra,            p.     6.     Over          the      course         of the         Project,           Plaintiff           paid          Defendants                  an additional               $675,828.22



         for       a total         of     $840,828.22.                   See supra,                 p. 6.         From         that      total           amount,           Defendants                  allegedly            paid


                                                                                                                                                                                                  $461,034.72.'
         subcontractors                         and       suppliers            on the         Project            $379,793.50,                    leaving            a balance              of                                      See



         supra,            p. 6.         At     a minimum,                    then,         pursuant            to Lien         Law           § 71,           $461,034.72                  remains          the     property


         of     Plaintiff               but     has       not    been         returned             to     Plaintiff.           See       supra,            pp.     6.      As      Defendants               were


         terminated                    from         the      Project         (because              of     innumerable                   problems                 with      their      work)            before


                                                                                                                                                                   Defendants'
         completing                     their       work         and     before             the    application                of those              funds,                                       retention           of     those


         funds         constitutes                    aper          se diversion              of        Lien     Law         Trust        funds.


                                              Defendants'
                            While                                        retention                of those         funds         is problematic                          enough,           what        is even        worse             is



         the       extent          to     which           Defendants                  blatantly             comingled                and      misapplied                   the     trust        fund      monies            that


         Plaintiff              paid          to Defendants                   for     the     Project.            As     discussed                  above,          Defendants                  readily          admit        they




         6
                            We anticipate                    that     Defendants              might            argue    that     they         did       not    intend       to divert           Lien      Law       Trust          Fund
         assets.           If made,             that      argument            should         be rejected,              as a Lien            Law          Trustee's          intent       is entirely   irrelevant;                      if
         trust      funds          are applied               to a non-trust                 purpose,           there     is a Lien            Law         Trust         Fund       diversion.       See RLI Ins.                    Co.
         v.    N    Y State             DOL,          97 N.Y.2d           at 263,            740 N.Y.S.2d                at 276          ("Use           of trust         assets     for     any purpose              other         than
         the expenditures                       authorized             in Lien          Law        § 71 before               all trust        claims           have       been       paid       or discharged
         constitutes               an improper                  diversion           of trust        assets,        regardless              of the propriety                      of the trustee's               intentions.").
         Emphasis                 supplied.

         7
                            Plaintiff     by no means agrees that Defendants                                                  paid      $379,793.50                  to subcontractors                    and suppliers                 on
         the Project               but will accept that amount  for the limited                                                purposes             of this        motion          only.



                                                                                                                         21




                                                                                                                  27 of 29
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                                  INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                 74   1:20-cv-00193-CM
                           Doc 4-2 Filed Document
                                         12/17/18                                                              14-8
                                                                                                                Entered
                                                                                                                     Filed
                                                                                                                        12/17/18
                                                                                                                           04/02/20
                                                                                                                                 11:57:27
                                                                                                                                     Page 79Exhibit
                                                                                                                                             of 347
                                                                                                                                       RECEIVED     B Pg 07/26/2018
                                                                                                                                                 NYSCEF:
                                                                                                           31 of 170
                                                                                                                A-333
         deposited              all    of Plaintiff's               $840,828.22                   into    two       bank       accounts,             first      at JPMorgan                   Chase            and



         second,           when         the     first     account            was          closed,        at Putnam            County           Savings               Bank,         that     were         used        to



         pay      Project,            non-Project               business             (other         construction              project),           and        personal             expenses.              See supra,



         pp.     8-10.          Defendants                also       admit         that      there       was       absolutely             no   segregation                  of    the      funds        that



         Plaintiff           paid       for    the      Project,           which,          as noted             above,      are     Lien       Law           Trust        Funds.           See supra,                p. 21.



         In     fact,     as noted            on pages              8-9     above,           Sean        Dunn       was       quite       clear      that       he knowingly                     used      Project



         funds          to pay        his     personal           expenses,                the     expenses           associated             with        other        projects,             and     the    expenses



         of his         girlfriend.             Such       conduct                might         very     well      one      of the        clearest           and      most         brazen          examples                of



         Lien        Law        Trust         Fund       diversions                this      Court       will      ever      see.



                          Accordingly,                  Plaintiff           is entitled             to partial           summary           judgment                  on    its    Fifth       Cause        of



         Action           for    Lien         Law       Trust        Fund          diversion.


                                                                                                         Conclusion


                          As     discussed              above,            while       this      case      is technically              a construction                      case,       it is even          more            so a



         case        about       rampant              abuse         and      misappropriation                      of     Trust       Funds         monies.               Literally           plundering                  two



         bank           accounts            holding        those           Trust      Fund           monies,         and      lying        about        their        corporate             and      licensure



         status,         Defendants               committed                  defalcations                while       acting         in a fiduciary                 capacity             and      took     money


         that      belonged             to Plaintiff             under            false      pretenses.             There         being        no    genuine              issues          of material            fact



         regarding              these         claims,       Plaintiff              is entitled           to partial         summary               judgment                as to its Fourth                 and        Fifth



         Causes            of Action.




                                                                                                                   22




                                                                                                           28 of 29
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                 INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                 74   1:20-cv-00193-CM
                           Doc 4-2 Filed Document
                                         12/17/18            14-8
                                                              Entered
                                                                   Filed
                                                                      12/17/18
                                                                         04/02/20
                                                                               11:57:27
                                                                                   Page 80Exhibit
                                                                                           of 347
                                                                                     RECEIVED     B Pg 07/26/2018
                                                                                               NYSCEF:
                                                         32 of 170
                                                         A-334
         Dated:   Katonah,      New   York

                  July   26,   2018




                                             Gordo1        w LL



                                             By:
                                                           ichael       R.    Gbdon

                                                                         '     '
                                             Attorneys      for                        AK3,   LLC


                                             51 Bedford         Road,        Suite    2

                                             Katonah,     New       York           10536
                                             Telephone              914.232.9500
                                             Fax                    914.992.6634

                                             Email                  mgordon@gordonlawllp.com




                                                           23



                                                         29 of 29
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                            INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                 58   1:20-cv-00193-CM
                           Doc 4-2 Filed Document
                                         12/17/1814-8
                                                  Entered
                                                       Filed
                                                          12/17/18
                                                             04/02/20
                                                                   11:57:27
                                                                       Page 81Exhibit
                                                                               of 347
                                                                         RECEIVED     B Pg 07/26/2018
                                                                                   NYSCEF:
                                             33 of 170
                                                                            WORKING COPY
                                              A-335
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                  INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                 58   1:20-cv-00193-CM
                           Doc 4-2 Filed Document
                                         12/17/18                                               14-8
                                                                                                 Entered
                                                                                                      Filed
                                                                                                         12/17/18
                                                                                                            04/02/20
                                                                                                                  11:57:27
                                                                                                                      Page 82Exhibit
                                                                                                                              of 347
                                                                                                                        RECEIVED     B Pg 07/26/2018
                                                                                                                                  NYSCEF:
                                                                                            34 of 170
                                                                                             A-336
         I                                                                                                                                                   Page      1



              1                              SUPREME                  COURT         OF        THE           STATE           OF      NEW          YORK

              2                                                  COUNTY             OF        WESTCHESTER

              3                                                                                                                             x

              4               LAK3,          LLC,

              5                                                                          Plaintiff,

              6                                            -against-

                      '
              7               SEAN        DUNN,              GERALD           DUNN,

                              and        WELL'DUNN                    MAINTENANCE

                  8           &     CONTRACTING,

                  9                                                                    Defenclants.                    .


                                                                                                                                             x
                      I

             10


             11

  .!j!       12                                                           April                             2018
                                                                                              26,

                                                                           9:07            a.m.

             13


             14


             15


             16       .                           Deposition                  of         SEAN          DUNN,               taken           by     Plaintiff,
                      I

             17               pursuant                to       Notice,              at        the           offices                of      Gordon              Law

             18               LLP,         51       Bedford              Road,              Katonah,                   New         York,
                      '
             19               before              Nancy           R.     Sullivan                 ,    a      Shorthand                    Reporter

             20               and        Notary              Public           within                  and        for         the        State           of

             21               New        York.

             22


             23


             24


             25



                                                                              DavidFeldmanWorldwide

                          800-642-1099                                              A Veritext          Company                                         www
                                                                                                                                                        www.veritext.corn
                                                                                                                                                                veritext    corn
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                               INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                 58   1:20-cv-00193-CM
                           Doc 4-2 Filed Document
                                         12/17/18                                                       14-8
                                                                                                         Entered
                                                                                                              Filed
                                                                                                                 12/17/18
                                                                                                                    04/02/20
                                                                                                                          11:57:27
                                                                                                                              Page 83Exhibit
                                                                                                                                      of 347
                                                                                                                                RECEIVED     B Pg 07/26/2018
                                                                                                                                          NYSCEF:
                                                                                                    35 of 170                                              t

                                                                                                     A-337                                                                                                          :




                                                                                                                                                                              Page                13



            1                                                                               SEAN               DUNN

                                                                                                                       period'
           2                          A.               From                what                     time               period?

            3                         Q.               Well,                 let's                         start                   with               the           present.

            4                         A.               Cash.

                                                                                                                                                                            kind'
            5                         Q.               Do        you                  withhold                            taxes                  of           any           kind?

               6                      A.               No,·                  do               not.
                                                       No,            I


            7                         Q.               Are            there                        any             withholdings?

            8                         A.               Not         when                       they                 are             paid                cash,                no.

                                '
            9                         Q.               Going                 back                     into                last                 year,                 2017,                how

          10           did          you     pay               Jerry?

          11                          A.               Cash.

          12                          Q.               How         about                           2016?

          13                          A.               I      don't                         recall                     when               I      stopped                          the

          14           payroll,                   to          be           honest.                                 I'd             have                to          look.                      I


          15          believe               all               cash                    that                 year.                     I         think                 the            payroll

          16           was          like          2013                to              maybe                     '15.


          17                          Q.               So        would                        it           be          fair               to           say           that               when

          18           you          were          using                    ADP,                    you             were              using                    it       for              all

                                      employees'
          19           your           employees?

          20                          A.               Yes.

          21                          Q.               When.               you                stopped                         using                   ADP,             you

                                                                                                                   employees'
          22           stopped               it            for             all                your                 employees?

          23                          A.               Yes.

          24                          Q.               Would                     it           be           fair               to          say               that            at          that

                                                           began                                                                                                                        cash'
          25           point,              you                                         to           pay            your              employees                               in         cash?
    lj

                                                                                      David         Feldman              Worldwide
                   800-642-1099                                                             A      Vej;itext        Company                                                       www,veritext.corn
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                      INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                 58   1:20-cv-00193-CM
                           Doc 4-2 Filed Document
                                         12/17/18                                                    14-8
                                                                                                      Entered
                                                                                                           Filed
                                                                                                              12/17/18
                                                                                                                 04/02/20
                                                                                                                       11:57:27
                                                                                                                           Page 84Exhibit
                                                                                                                                   of 347
                                                                                                                             RECEIVED     B Pg 07/26/2018
                                                                                                                                       NYSCEF:
                                                                                                 36 of 170
                                                                                                     A-338

                                                                                                                                                                        Page                 14



            1                                                                             SEAN               DUNN

           2                        A.                   When               I     used                 them,                 yes,              because                           they

           3       weren't                       full-time                             anymore.

           4                        Q.                   So       after                     you              stopped                     using               ADP                 and

           5       when              these                   individuals                                     were            working                      for            you,                     you

            6      would                 pay             them               cash?

            7                       A.                   Yes.

            8                       Q.                   Now,               what                 records                     would                  you           look                  at          to

            9       determine                            when              you              stopped                     using                  ADP?

          10                        A.                   I      would                     look               up       my          ADP          files                   and              see

          11        when             I      stopped                         using                    their              service.

          12                        Q.                   When               you             say              look            up          the           ADP             files,

          13        what            do           you            mean                 by          that?

          14                        A.                   There                  was              a     representative                                           that               I


          15        dealt                 with               there                   that               I      honestly,                            the           easiest

          16        way         I         would                 call                 her             and            have            her             send               me          the

          17        information.                                       I        don't                   think                I      have               anything                              like

          18        that             on          file.

          19.                        Q.                  Did           you                ever               keep            ADP           files?

          20                        A.                   I      would                                        copies                 of         --         so           ADP              would
                                                                                          keep

          21        send            me           a       weekly                      envelope                         with               stubs                  so          it          would

          22        be       their                   checks                     and              then               stubs                for           myself.                               I


          23        did         keep                 most              of            those                   but           I'm,            as          you             will

          24        learn,                  terrible                            at          the              bookkeeping                               end             of          the

          25        business.


                                                                                  David          Feldman            Worldwide
                800-642-1099                                                               A Veritext              Company                                                  vvvvvv,veritext.corn
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                            INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                 58   1:20-cv-00193-CM
                           Doc 4-2 Filed Document
                                         12/17/18                                                 14-8
                                                                                                   Entered
                                                                                                        Filed
                                                                                                           12/17/18
                                                                                                              04/02/20
                                                                                                                    11:57:27
                                                                                                                        Page 85Exhibit
                                                                                                                                of 347
                                                                                                                          RECEIVED     B Pg 07/26/2018
                                                                                                                                    NYSCEF:
                                                                                              37 of 170
                                                                                               A-339

                                                                                                                                                                 Page          23



            1                                                                          SEAN          DUNN

            2                         Q.                     Have             you           ever           testified                         either                    in

            3              court           or           at          a    deposition                          such              as         this            before

            4              today?

            5                         A.                     No.

            6                         Q.                     Have             you           ever         been             involved                         in          any

                   '
            7              other           legal                   process                    or     proceedings                                 before                     today?

            8                         A.                     Divorce                   and         child               support                     but               that's

               9           it.


          10                          Q.                     Do         you         have           any          professional                                    licenses

          11               other           than                  your           driverT                                                                    licenses
                                                                                                             license,                        any

                                                                                                             license'
          12               other           than                  your           driver's                     license?

          13                          A.                     No.

          14                          Q.                     Have             you           ever         had           any           licenses                          other

                                                drivert                         license'
          15               than       a                                   s     license?

          16                          A.                     Yes.

          17                          Q.. ..                 What             licenses                     have           you             had?

           18                         A.                     Home             improvement,                             I've               had            Westchester

           19              County,                 Putnam                     County,                Yonkers                        and          all            of

           20              Connecticut.

           21                         Q.                     During                 what           period                 of          time               did           you

                                                                                                                  license'
           22              have       a         Westchester                                 County                license?

           23                         A.                     I      don't              know          off            the             top          of        my          head.

           24                         Q.                     Do         you          remember                   when                you          first                 got           the

                                                                                                     roughly'
           25              license                 in            Westchester                         roughly?


                                                                                    David     Feldman         Worldwide

                       800-642-1099                                                     A Veritext          Company                                                  www.veritext.com
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                      INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                 58   1:20-cv-00193-CM
                           Doc 4-2 Filed Document
                                         12/17/18                                                 14-8
                                                                                                   Entered
                                                                                                        Filed
                                                                                                           12/17/18
                                                                                                              04/02/20
                                                                                                                    11:57:27
                                                                                                                        Page 86Exhibit
                                                                                                                                of 347
                                                                                                                          RECEIVED     B Pg 07/26/2018
                                                                                                                                    NYSCEF:
                                                                                              38 of 170
                                                                                               A-340

                                                                                                                                                            Page         30



            1                                                                      SEAN                DUNN


            2                         Q.            And              that               you            submitted                       requests                    for

            3         permits                 using                  that               license                      number?

            4                         A.            Yes.

                                                                                                                                number'
            5                         Q.            What               is          that                license                  number?

            6                         A.              I      don't                know                 off           the        top         of         my     head.

            7                         Q.              PC6282?

            8                         A.              I      don't                 know.                       It      starts               with            PC,          but

               9       I      don't           know             the              number.

          10.                         Q.              How          did             you               find            out        that             you        don't

          11           have           a     current                    Putnam                        County                home          improvement

          12           contractor's                            license?

     j    13                          A.            Well,                   Mike                called                 me.

          14                          Q.              I      assume                     that                 conversation                          was

          15           sometime                 within                      the               last             six         months?

          16                          A.              Yes.

          17                          Q.            Before                      that,                  you           were         unaware                   that

          18           your           Putnam                                            home                 improvement                         contractor's                  '
                                                             County

          19           license                had            expired?

          20                          A.              Yes,                and             1     pulled                 permits.

                                                                                                                                permits,"                                                  |
          21                          Q.            When               you                say           "pulled                                                explain

          22           what           you       mean                 by          that?

          23                          A.              So       I       built                    two           homes             under              that

          24           license                from             2014                till                the           present                from            start              to

          25           finish.


                                                                                David         Feldman          Worldwide
                   800-642-1099                                                     A Veritext               Company                                        vrvrw,veritext.corn
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                   INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                 58   1:20-cv-00193-CM
                           Doc 4-2 Filed Document
                                         12/17/18                                               14-8
                                                                                                 Entered
                                                                                                      Filed
                                                                                                         12/17/18
                                                                                                            04/02/20
                                                                                                                  11:57:27
                                                                                                                      Page 87Exhibit
                                                                                                                              of 347
                                                                                                                        RECEIVED     B Pg 07/26/2018
                                                                                                                                  NYSCEF:
                                                                                            39 of 170
                                                                                             A-341

                                                                                                                                                                        Page          31
         P
         L'
         l
               1                                                                   SEAN                 DUNN

               2                     Q.              Do          you            now              understand                             that             when                  you


               3      did          that           work,                   you           were              unlicensed?

               4                     A.              I         understand                               that             now,              yes.

               5                     Q.              That                 was          my             question.

               6                                     Have                 you           submitted                           any            kind               of             form               to


               7      renew               your           application,                                     your              license?

               8                     A.              Not                                                because                    the            last                  time               --
                                                                     recently

               9       so      you          get          a       letter                     in          the         mail                saying                     it          is          up

              10       for         renewal,                      you            cut              a      check,                 you              mail               it          in,

              11       and         that's                it.                  So        I        just             wait             for            it          to             come.                   .


              12       So      I     did          that               last               time.                     The            check                 was              made               out
    E
     )        13       to      consumer                        affairs,                          and           unbeknownst                               to             me,           they

              14      never               renewed                    my         license.

                                                                                                          cashed'
              15                     Q.              Was             the           check                  cashed?

              16                     A.              I         don't               know.                       Mike              just             pulled                       my

              17       Chase              records,                        which                  is       my          old          bank,                 so             that's

              18       the         only           way            I        would                  be        able             to           tell            is             to           go

              19       and         check             that                 check                  number,                    but             I     operated                            my

              20       business                   under                   the           assumption                               that             it          was

              21       renewed                   because                      again,                    multiple                        visits                     to          the

              22       Building                   Department,                                    I      was           getting                     stamped

              23       permits.

              24                     Q.              Did               they             ever               ask           you            whether                         you           had

              25       an      active                license?


                                                                                David       Feldman            Worldwide
                   800-642-1099                                                       A Veritext              Company                                                   www.veritext,eom
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                  INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                 58   1:20-cv-00193-CM
                           Doc 4-2 Filed Document
                                         12/17/18                                                14-8
                                                                                                  Entered
                                                                                                       Filed
                                                                                                          12/17/18
                                                                                                             04/02/20
                                                                                                                   11:57:27
                                                                                                                       Page 88Exhibit
                                                                                                                               of 347
                                                                                                                         RECEIVED     B Pg 07/26/2018
                                                                                                                                   NYSCEF:
                                                                                             40 of 170
                                                                                             A-342

                                                                                                                                                                          Page       36



           1                                                                      SEAN                DUNN

           2        Corp.
                                                                                                                                                                                                       b
           3                        Q.              How              about,                   Inc.?                       Have              you            ever                  used

           4       Well             Dunn            Maintenance                                  &      Contracting,                                          Inc.?

           5                        A.              I     don't                   think                 so.


            6                       g.              What               is          the           last                tax             return                     that              you

           7        know            you        submitted                               for            what                year              for               sure?

           8                        A.              I     don't                   know,                 to           be            honest,                      because

           9        like            I      said,               this               woman                 that                   I     hired                    started

          10·                                                                                                                  she          gave                me          piles.
                   putting                   everything                                together,

          11        I       would            sign              it,               send            it          in,               and           then               I         would

          12        start                getting                     phone               calls                    from               like                the              State


     j    13        Department                          making                    payment                          schedules                             for              back            to

          14        like            state               taxes                    and          stuff                  like              that.                          I


          15        actually                   had             a       meeting                        down                in         White                    Plains                 at

          16        one        point                2013               or         2014                possibly,

          17                        Q.              What               was             the            name                of         this                woman,                    the

          18        bookkeeper                          that                was          helping                          you?

          19                        A.              Barbia.

          20                        Q.              Do         you               know            her               last              name?

          21                        A.              I     do           not.

          22                        Q.              How              did          you            get               ahold               of              her?

          23                        A.              She              worked                   for             a      friend                       of          mine,                and

          24        she         had          offered                        to         help             when                   I     told                her              how        bad

          25        my        record-keeping                                       was.


                                                                              David          Feldman          Worldwide
                800-642-1099                                                       A Veritext            Company                                                          www.veritext.com
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                    INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                 58   1:20-cv-00193-CM
                           Doc 4-2 Filed Document
                                         12/17/18                                                    14-8
                                                                                                      Entered
                                                                                                           Filed
                                                                                                              12/17/18
                                                                                                                 04/02/20
                                                                                                                       11:57:27
                                                                                                                           Page 89Exhibit
                                                                                                                                   of 347
                                                                                                                             RECEIVED     B Pg 07/26/2018
                                                                                                                                       NYSCEF:
                                                                                                 41 of 170
                                                                                                    A-343

                                                                                                                                                                         Page          38



           1                                                                            SEAN                 DUNN

           2                       Q.              How                 about                   a         form              1099,                did         you            ever
                                                                                                                                                                                                         p
           3       issue                yourself                           a         1099?

           4                      A.               I         don't                      think                   so.                                                                                      |


           5                      Q.               Did                 you              ever                 issue                  yourself                     a       form

           6       K-1?

           7                      A.               No,                 I        don't                    even              know                what         that                is.     .


           8                       Q.              It             is            a       form                 that               indicates                        being                 a


           9      partner                   in          a         partnership                                       or          a     member                in           an           LLC?

          10                      A.               Oh,                 no.

          11                       Q.              Do             you                have                an         accountant                           today?

          12                      A.               No,                 I        do           not.

          13                       Q.              Or             a        bookkeeper?

          14                      A.               No.

          15                       Q.              Do             you                know                what              QuickBooks                            is?

          16                       A.              More                    or           less.            .


          17                       Q.              QuickB6oks                                       is          a        way          of        keeping

          18       accounting                           records,                                right.

          19                       A.              I         use                it           for             estimating                            and           invoices.

          20       I       know           what               it            is           capable                          of.               I     never               learned

          21       how        to          use           it             for              that.

          22                       Q.              So             explain                           to          me         in         your            own            words                  how

          23       you        keep               records                              for           Well                 Dunn?

          24                       A.              I         am            a          terrible                           bookkeeper.                                 I        do        my

          25       estimates                       and                 my-            invoices                           through
                                                                       my                                                                          QuickBooks,
 t


                                                                                     David         Feldman            Worldwide
               800-642-1     099                                                            A Veritext           Company                                                 www,veritext,eom
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                      INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                 58   1:20-cv-00193-CM
                           Doc 4-2 Filed Document
                                         12/17/18                                                    14-8
                                                                                                      Entered
                                                                                                           Filed
                                                                                                              12/17/18
                                                                                                                 04/02/20
                                                                                                                       11:57:27
                                                                                                                           Page 90Exhibit
                                                                                                                                   of 347
                                                                                                                             RECEIVED     B Pg 07/26/2018
                                                                                                                                       NYSCEF:
                                                                                                 42 of 170
                                                                                                  A-344

                                                                                                                                                                           Page         50



           1                                                                          SEAN               DUNN

           2       clients                   told                you             from                 day           one              when               I       introduced

           3      myself,                    I       told              them                  I        am          terrible                         at           paperwork

           4      but          I        am       an            excellent                              builder,                         so          I        build                 a

           5      beautiful                          home              for               a        fair              price,                    the               quality                      is

           6      always                  top              notch                 and              I      am         absolutely                                  atrocious

           7      with             bookkeeping,                                       payroll,                          all            that                 stuff,

           8      paying                  my         bills.                           I've                 just               always                    been               bad          at

           9       that.

          10                       Q.                You             said                you             always                      build                  a        top          notch

          11      home?

          12                       A.                Yes.

          13                       Q.                How             many                complaints                                  have               you            gotten
    )

          14       over            the           quality                         of          the             work               that               you               have              done

          15       in        the          ten              years                 or          so            that               you          have                 had           a        home

          16       improvement                                 license?

          17                       A.                Aside                  from                  the             Kleinschmidt?

          18                       Q.                 Yes.

          19                       A.                 I        had           a        problem                       with               a       customer                           in

          20       Mamaroneck                              a     few             years                     back               where                it           was           a        cash

          21       job,            and           he            started                       talking                          directly                          to          the

          22       electrician,                                  and             we          had              a     huge               blowout,                             fallout

          23       because                     the             electrician                                    did             $10,000                       worth                 of

          24       work            that               he         was              told                to          do          but            the            owner                 didn't

          25       know            that               it         was              10,000,                         and           it          got             very              ugly
    r.

                                                                                 David           Feldman          Worldwide
               Bau-642-1099                                                            A Veritext             Company                                                      vlf%w, Yel'item,eoA1
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                             INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                 58   1:20-cv-00193-CM
                           Doc 4-2 Filed Document
                                         12/17/18                                                 14-8
                                                                                                   Entered
                                                                                                        Filed
                                                                                                           12/17/18
                                                                                                              04/02/20
                                                                                                                    11:57:27
                                                                                                                        Page 91Exhibit
                                                                                                                                of 347
                                                                                                                          RECEIVED     B Pg 07/26/2018
                                                                                                                                    NYSCEF:
                                                                                              43 of 170
                                                                                               A-345                                                                                              1




    .                                                                                                                                                              Page         54

        )
             1                                                                       SEAN              DUNN                                                                                        -


             2      at       Averill.

                                                                if'
             3                    Q.                 So         if           I       want              to         get            the         complete

             4      picture,                   all              of           the              expenditures,                                  I     would                   have

             5      to       go         to    bank                    records                         and         other                vendor                     and

             6      supplier                   and              subcontractor                                          records?

             7                    A.                 Yes.

             8                    Q.                Your                   records,                         the          Well            Dunn                records,                      a


             9      hundred                  percent                         are              what'
                                                                                              what's                   right             here                on         this

            10      P25,          right?

            11                    A.                Well,                    1       would                  consider                     the               copies               of


            12      all         the          vendor                        records                      that             I       have            as         Well               Dunn

            13      records                  and            I         submitted                             those.

            14                    Q.                 Okay,                   but              those               aren't                 recorded

            15      anywhere                   on           Well                 Dunn's                     QuickBooks?

            16                    A.                Not               on         QuickBooks,                                   no.


            17                    Q.                And               if         I       wanted                   to           know          how            much               cash

            18      was         paid           to           your                 employees                             on        any         given                  day,             how

            19      would               I    know               that,                    is           there              any           way            to          know

            20       that?

            21                    A,                 No.

            22                    Q.                 How              were               you            compensated                              for              the          work

            23       that         you          did?

            24                    A.                 I      paid                 my           bills               out            of      the               Well            Dunn

            25       account.                        That's                      my           only             checking                      account.


                                                                                 David        Feldman          Worldwide
                 SOO-642-1099                                                         A Veritext              Company                                               www.veritext,corn
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                      INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                 58   1:20-cv-00193-CM
                           Doc 4-2 Filed Document
                                         12/17/18                                                    14-8
                                                                                                      Entered
                                                                                                           Filed
                                                                                                              12/17/18
                                                                                                                 04/02/20
                                                                                                                       11:57:27
                                                                                                                           Page 92Exhibit
                                                                                                                                   of 347
                                                                                                                             RECEIVED     B Pg 07/26/2018
                                                                                                                                       NYSCEF:
                                                                                                 44 of 170
                                                                                                  A-346

                                                                                                                                                                           Page          55

  l
           1                                                                          SEAN               DUNN


           2                         Q.                So          in          other                    words,                   you             use              the           bank


           3       account                      into               which                   you           put               client                    money                 to          pay

           4      your               personal                           expenses,                              and           that's                        how          you

                                                            yourself'
           5       compensate                               yourself?

           6                         A.                Yeah.

           7              -          Q.                How                                 have                you           been
                                                                                                                             .been                                      that?
                                                                        long                                                                     doing

           8                         A.                Since                   I've                started                       my         business.

           9                         Q.                You              know               that                that's                  not                 right,                  I


          10       assume?                  .


          11                                           MR.              CARUSO:                           I       object                    to             the          form.

          12                         You             can           answer,                         go          ahead.

          13                         Q.                I         only            ask               because                       you             are              giving                me

          14       the          face                 that               looks                    like             --


          15                         A.                I         am       learning                             now            obviously                             sitting                        in

          16       a      lawyer's                          office                    that                 I      should                    have

          17       incorporated.                                          1      should                        have              had             a         bookkeeper.

          18       I      am         learning                           this               all            now              the         hard                  way.                  I     have

          19       no         way          of          assuring                            you             that               there                   is          no        crime,

          20       that              I     never                   stole                   money                  from                the             clients,                         that

          21       everything                               that               they                paid                me        is         in             that            house,

          22       you          know,                  you              could                    ask           anybody                      that                  knows                me          or

          23       I      have             done                  business                          with,                   I'm          not                that             guy,                   It

          24       is         just              --          it          was            a         bad           situation                              that

          25       snowballed,                                   and           you               know,                 I      hope               in           the           end,              it


                                                                                 David           Feldman          Worldwide
               800-642-1099                                                            A Yeritext               Company                                                    www.verltexf.                GOIIL
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                         INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                 58   1:20-cv-00193-CM
                           Doc 4-2 Filed Document
                                         12/17/18                                              14-8
                                                                                                Entered
                                                                                                     Filed
                                                                                                        12/17/18
                                                                                                           04/02/20
                                                                                                                 11:57:27
                                                                                                                     Page 93Exhibit
                                                                                                                             of 347
                                                                                                                       RECEIVED     B Pg 07/26/2018
                                                                                                                                 NYSCEF:
                                                                                           45 of 170
                                                                                            A-347

                                                                                                                                                              Page           64



           1                                                                     SEAN                  DUNN

           2                      A.                It        depends.                                 Sometimes                        me,            it      depends

           3        who         takes               the             delivery,                            the         subcontractor.

           4                      Q.                What                steps                do         you           take               to      make               sure

           5        the         delivery                      tickets                           that           are           received                       from

            6       subcontractors                                      are           maintained                             by         you?

           7                      A.                The             only              thing                we        do           is          check            in          the

           8        order              to       make                sure              it          is       accurate.

           9                      Q.                And             then              what               steps               do         you           personally

          10        take          to         make             sure               those                   records                       are       not

                    destroyed'
          11        destroyed?

          12                      A.                None.


          13                      Q.                So        all             those                    records                    are          gone?

          14                      A.                No,             I      have                 them           now.

          15                      Q.                Yes,                you           received                        copies                    from            the
                                  I

          16        supplier?

          17                      A.                Yes.

          18                      Q.                But             other                  than            that,                  if          those            weren't

          19        available                       from                the           supplier,                         you              would              have

          20                                    correct9
                    nothing,

          21       ..             A.                Correct.

          22                      Q.                Is        there                   any              particular                             reason                that

          23        you         do          that?

          24                      A.                Again,                     just               I      have             no           idea            what           I'm

          25        doing              when              it         comes                  to          bookkeeping.                                    I      never


                                                                              David        Feldman          Worldwide
                800-642-1099                                                      A Veritext              Company                                              vnvw.veeitext.corn
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                    INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                 58   1:20-cv-00193-CM
                           Doc 4-2 Filed Document
                                         12/17/18                                                       14-8
                                                                                                         Entered
                                                                                                              Filed
                                                                                                                 12/17/18
                                                                                                                    04/02/20
                                                                                                                          11:57:27
                                                                                                                              Page 94Exhibit
                                                                                                                                      of 347
                                                                                                                                RECEIVED     B Pg 07/26/2018
                                                                                                                                          NYSCEF:
                                                                                                    46 of 170
                                                                                                     A-348

                                                                                                                                                                        Page           66                I

            )
                 1                                                                        SEAN                  DUNN                                                                                     2â€”


                 2       house?

                 3                       A.                The              Change                   house?

                 4                       Q.                Yes.

                 5                       A.                2,000,                      2500,                                                                                                    .


                 6                       Q.               And               the           other                    Putnam                  County                 house                that

                 7       you          built?

                 8                       A.                Twelve                      thousand.

                 9                       Q.               Where                   is           that?

                10                       A.                It          is         on           North                  'hake              Boulevard.                              Then

                11       there                is         another                       one           on            Mahopac                     Point               that            we

                12       built                that              is          about                   8,000                  square                 feet.

  .             13                       Q.                Any              way           to         estimate                            the            number              of                      .


                14       projects                        that               you           had             in,              say,            the            last            five

                15       years?

                16                       A.                No.                  We        do          a         lot           of         small              work,                you

                17       know,                just              to          pay           the             bills.

                18                       Q.                When                 you                             "we,"               is         that              you        and
                                                                                               say

                19       your            brother?

                20                       A.                                 I                       "we"               because                    I       am
                                                           No,                    say                                                                              referring

                21       to       Well               Dunn              as         if           it          is          a      separate                      entity;                     it

                22       is       just               a     habit                  I       have.

                23                       Q.                Is          that               how             you              market                 it,            Well            Dunn

                24       as       a      separate                           entity?

                25                       A.                I         don't                market                       Well              Dunn,"             I      never
                                                                                                                                         Dunn;
      I,'


                                                                                       David        Feldman            Worldwide
                     800-642-1099                                                          A Veritext                 Company                                             mww.veritext.cam
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                           INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                 58   1:20-cv-00193-CM
                           Doc 4-2 Filed Document
                                         12/17/18                                          14-8
                                                                                            Entered
                                                                                                 Filed
                                                                                                    12/17/18
                                                                                                       04/02/20
                                                                                                             11:57:27
                                                                                                                 Page 95Exhibit
                                                                                                                         of 347
                                                                                                                   RECEIVED     B Pg 07/26/2018
                                                                                                                             NYSCEF:
                                                                                       47 of 170
                                                                                           A-349

                                                                                                                                                                Page.         78



            1                                                                   SEAN                DUNN

           2        They          cut           me       a      check                  for               what                 was          in        there,              and,

           3        again,               they            wanted                      me        to               open            a     new            account,                     but
                '
            4       because                of          how           they              did                it,            it         put          a     bad           taste

            5       in       my        mouth,                 so         I      switched                               banks.

                                                                                                                                                                                                1
            6                     Q.              Was           there
                                                               .there                  ever                     a      time           where               you           had

           7        subaccounts                         within                       either                         Chase             or         PCSB           to

           8        separate                    business                        from                personal?

            9                     A.              No.

          10                      Q.              So          the            whole                  time,                     personal                    money               and

          11        business                    money                and             busines.s                           expenses                      and

          12        personal                    expenses                        were                all                commingled?

          13                      A.              Yes.

          14                      Q.              Throughout                                 the                whole               time,              right?

          15                      A.              Since                  I      started                             my        business,                       yes.

          16    ,                 Q.              I'm              sorry,                  you                  may           have              answered                  this.

          17        I    apologize                       if          I       asked                  it              already.                         Do       you

          18        maintain                    workers'                        compensation                                        insurance                        now?

          19                      A.              Currently,                                 no.

          20                      Q.              What               was             the            last                 time              you         maintained

          21        workers'                    compensation                                   insurance?

          22                      A.              It          was            before                      my            accident.                          I      don't

          23        know          the           exact                dates.

          24                      Q.              Do          you            believe                            that            you             maintained

          25        workers'
                    workexs                     compensation                                   insurance                              in          2016?


                                                                             David        Feldman               Worldwide
                800-642-1099                                                    A Ventext                  Company                                              www,veritext.corn
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                       INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                 58   1:20-cv-00193-CM
                           Doc 4-2 Filed Document
                                         12/17/18                                                     14-8
                                                                                                       Entered
                                                                                                            Filed
                                                                                                               12/17/18
                                                                                                                  04/02/20
                                                                                                                        11:57:27
                                                                                                                            Page 96Exhibit
                                                                                                                                    of 347
                                                                                                                              RECEIVED     B Pg 07/26/2018
                                                                                                                                        NYSCEF:
                                                                                                  48 of 170
                                                                                                       A-350

    .                                                                                                                                                                  Page               79



           1. .                                                                          SEAN               DUNN                                                                                            'I


           2                           A.                I      don't                recall.

           3                           Q.                How            about                   2015?

           4          .                A.                Yes,

           5                           Q.                2014?

           6                           A.                I      believe                          so,          yes.

           7                           Q.                2017?

           8                           A.                I      don't                know,                    I'd              have              to        check.

           9                           Q.                Did            you              ever               charge                    sales                tax            to          any

          10          of        your               customers?

          11                           A.                No.

          12      .                    Q.                Any            particular                                 reason                   why            not?

          13                           A.                All            the              work               that               we          do         is       a     --             I'm

          14          not            allowed                     to         charge                      sales                  tax.                   It       is         exempt.

          15          There                 is       a         term           for                it.


          16                           Q.                Well,                how                about                   for          the             supply                   of

          17          materials                          when               you                are          not            doing                 the

          18              installation                                work?

                                                                                                                               materials'
          19                           A.                For            the              supply                     of         materials?

          20                           Q.                Yes,               for                the          supply                    of         materials?

          21                           A.                If           we      are                supplying                            materials,                               we         are

          22              always                 installing                              it,            so          I      don't                  think               that

          23              scenario                   would                  come                 up.    .


          24                           Q.                So           all           of           what               you          do             would               always

          25              involve                  some               amount                     of          labor?
                                                                                                                                                                                                                 I


                                                                                  David          Feldman            Worldwide
                  800-642-1099
                  800-642-l    099                                                        A Ventext
                                                                                            Veritext              Company                                                 vrvm.veritext.corn
                                                                                                                                                                          www.veritext.corn
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                              INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                 58   1:20-cv-00193-CM
                           Doc 4-2 Filed Document
                                         12/17/18                                            14-8
                                                                                              Entered
                                                                                                   Filed
                                                                                                      12/17/18
                                                                                                         04/02/20
                                                                                                               11:57:27
                                                                                                                   Page 97Exhibit
                                                                                                                           of 347
                                                                                                                     RECEIVED     B Pg 07/26/2018
                                                                                                                               NYSCEF:
                                                                                                                                                j
                                                                                         49 of 170
                                                                                          A-351

                                                                                                                                                                   Page.87
               I

           1                                                                      SEAN               DUNN

           2                       A.                First                 name.

           3                       Q. .              And             the          last               name?

           4                       A.                Osychenko.
                                                                                                                                                                                                   l
           5                       Q.                                          what                period                    of       time               did          Ms.          --
                                                     During

           6           what        is          her           first               name?

           7                       A.                Vika.

           8                       Q.                Is         it         okay               if          I      call              her            Vika?

           9                       A.                Yes.
                                                                                                                                                                                                   t
          10                       Q.                No         disrespect                                but           --
                                                                                                                                                                                                   I
          11                       A.                Of         course                   the              last               name            is          difficult.

          12                       Q.                So         during                   what                  period                 of          time             did           Vika

                                                                                                                                                                   roughly'
          13           have        a      debit                 card              for              this            bank               account                      roughly?

          14                       A.                I'd             say          from               when               I         opened                 it        till            a


          15           year        ago.

          16                       Q.                So         roughly                       September                            2016             to         September

          17           of       2017?

          18                       A.                Till              Ju-ly             of           '17.


          19                       Q.                And             during                   that               time,                did           she

          20           regularly                     use             the          card?

          21                       A.                Yes.

          22                       Q.                And             during                   that               time               that            she            was

          23           using            this               card,               you            were               putting                     Well              Dunn

          24           client             money                 into              that               account,                         right?

          25                       A.                Yes,              that's                      the           only              account                     I          had.


                                                                            David        Feldman               Worldwide
                   800-642-1099                                                   A Veritext
                                                                                    Veritext,                 Company                                              www,veritext.corn
                                                                                                                                                                   www.veritext.corn
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                 58   1:20-cv-00193-CM
                           Doc 4-2 Filed Document
                                         12/17/18                                                14-8
                                                                                                  Entered
                                                                                                       Filed
                                                                                                          12/17/18
                                                                                                             04/02/20
                                                                                                                   11:57:27
                                                                                                                       Page 98Exhibit
                                                                                                                               of 347
                                                                                                                         RECEIVED     B Pg 07/26/2018
                                                                                                                                   NYSCEF:
                                                                                             50 of 170
                                                                                                 A-352

    .                                                                                                                                                             Page         120



             1                                                                        SEAN           DUNN

             2                      A.             No.

             3                      Q.             I          want               to          go      back                  to       the             topic                of

             4·
             4         licensure.                             Do          you           remember                           when           you             first                met

             5         Ned        and        Leslie                       Kleinschmidt                                     whether                    you           said


             6         that         you        were                  licensed                        as           a        contractor?

             7                      A.             Yes.

             8                      Q.             Did              you               tell           them                  that           you             were

             9         licensed                   as          a      contractor?

            10                      A.             Yes.                     In          Putnam                    County,                      yes.

            11                      Q.             Your                   Westchester                                 County                   home

            12         improvement                            contractor                             license                        was             revoked,                       is

            13         that         right?

            14                      A.                 To          my       knowledge,                                it          expired.

            15                      Q.             Wasn't                        it          revoked?

            16                      A.             Not               to          my          knowledge.

            17     -                               MR.               GORDON:                         I      am                                 to         mark                as
                                                                                                                           going

            18                      Plaintiff's                                  52          a     one-page                         e-mail                   from

            19                      Westchester                                  County                   pursuant                        to          a      FOIL

            20                      request                        that               we         made.                     This           is          an          e-mail

            21                      from               someone                        named               John                  McGlinchey,                              and            the

            22                      e-mail                    is          dated                  April                23,           2015.


        .   23                                         (E-mail                        dated               April                   23,          2015               marked

            24                      Plaintiff's                                  Exhibit                     52            for          identification,

            25                      as       of             this            date.)


                                                                                David        Feldman         Worldwide
                  800-642-1099                                                         A Veeitext          Company                                                  vrww,veritext.corn
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                     INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                 58   1:20-cv-00193-CM
                           Doc 4-2 Filed Document
                                         12/17/18                                                    14-8
                                                                                                      Entered
                                                                                                           Filed
                                                                                                              12/17/18
                                                                                                                 04/02/20
                                                                                                                       11:57:27
                                                                                                                           Page 99Exhibit
                                                                                                                                   of 347
                                                                                                                             RECEIVED     B Pg 07/26/2018
                                                                                                                                       NYSCEF:
                                                                                                 51 of 170
                                                                                                  A-353
                                                                                                                                                                                                          1


    ..                                                                                                                                                                  Page         125



           1   .                                                                         SEAN                    DUNN

           2                        A.                Yes.

           3                        Q.                And                 you            see               that                on          March                2015,             you

           4          were          ordered                          to         appear                           on          April               22        to        answer

           5           charges,                  do             you             see             that?

           6                        A.                I'm                 reading                          it,               yes.

           7                        Q.                You                 see            that                    your                failure                    to      appear

           8           resulted                  in             penalties                                  of           $10,0009


           9                        A.                I         see             that.

          10                        Q.                Have                  you               done                 any               home              improvement

          11           contracting                              work                in          Westchester                                      County                 after

          12          May          2015?

          13                        A.                Yes.                      I        have.

          14                        Q.                So             that                work                    would                 have             been            in


          15           violation                      of             the            order                        prohibiting                               you          from

                                                                                                                                                         right'
          16           doing              work             in             Westchester                                        County,                     right?

          17                                          MR.                 CARUSO:                                Note                my         objection                       to      the

          18                         form.                      You             can             answer.

          19                         Q. .             Right?

          20                                          MR.                 CARUSO:                                Go          ahead                and           answer.                    I


          21                        put          an             objection                                  down,                     go         ahead.

          22                        A.                Yes.

          23                         Q.               I         want                you               to              turn                two          pages            in.             You

          24           are         looking                      at          the               right                     page.                     It       has          a


          25           photograph                          of             you            in           the               upper                   right-hand


                                                                                    David        Feldman                Worldwide
                   800-642-1099                                                           A     Veritext              Company                                                ~,veritext.corn
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                               INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                  58 1:20-cv-00193-CM
                          Doc 4-2 FiledDocument
                                        12/17/18                                                  14-8
                                                                                                    Entered
                                                                                                         Filed
                                                                                                             12/17/18
                                                                                                               04/02/20
                                                                                                                      11:57:27
                                                                                                                         Page  100
                                                                                                                                 Exhibit
                                                                                                                                   of 347
                                                                                                                            RECEIVED     B Pg 07/26/2018
                                                                                                                                      NYSCEF:
                                                                                               52 of 170
                                                                                                A-354

                                                                                                                                                                               Page            133



           1                                                                           SEAN             DUNN                                                                                                            .


           2                           Q.                 Do         you          sign               off            on          that                  in             some                   way

           3           when            he        does                that,                do         you            approve                           it             in          some

           4           way.

           5                           A.                 I        mean           just               verbally.                                   If             he             tells

           6           me       --          because                       it      is                                       you                                            when               I'm
                                                                                            always,                                            know,

           7           short                so     I'll                   put          something                           on             my          credit                           card.

           8           He       doesn't                       have              my        credit                    card,                      so          if             he           is

               9       going                to    buy                something                          and              there                   is             no             money                 in

          10           the           business                        account,                        he           puts               it          on             the              Amex                and

          11           once            there                  is          money                in          the           business                               account,                             he

          12           pays            you        what                    he      lent.                                                                                                                                     .


     )
          13                           Q.             Why                 would                there                be          no             money                      in           the

                                                   account'
          14           business                    account?

          15                           A.                 Sometimes                            that's                    just                  the              way               it          is.


          16                           Q.                 So         in         other                words,                     you              are                 spending

          17           more            money                  that              you         have                  client                       receipts?

          18                           A.                 No,             sometimes,                              you           know,                      clients                            are
                                                                                                                                                                                                                    .

          19           late            with               payments                        and              the           jobs                  can't                      stop               until

          20           they            pay,               so         you          know,                    we       have                  to           just                    keep

          21           going.

          22                           Q.                 And             what            records                        would                      show                  which

                                                                          late'
          23           customers                          are             late?

          24                           A.                 None.

          25                           Q.                 So         do         you            end           up          using                      client                        funds


                                                                                  David        Feldman            Worldwide
                   800-642-l099                                                         A Vei'itext              Company                                                         www,veritext.corn
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                        INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                  58 1:20-cv-00193-CM
                          Doc 4-2 FiledDocument
                                        12/17/18                                                 14-8
                                                                                                   Entered
                                                                                                        Filed
                                                                                                            12/17/18
                                                                                                              04/02/20
                                                                                                                     11:57:27
                                                                                                                        Page  101
                                                                                                                                Exhibit
                                                                                                                                  of 347
                                                                                                                           RECEIVED     B Pg 07/26/2018
                                                                                                                                     NYSCEF:
                                                                                              53 of 170
                                                                                                  A-355
                __

                                                                                                                                                                         Page             134



           1                                                                           SEAN                DUNN

           2         from            one           customer                            to          cover                    another                     project'
                                                                                                                                                        project's

           3         expense                     when              that                customer                             is         late?

           4                         A.                  It        is          all            in           one              account.                              It         is       all

           5         one        big              pool.

            6                        Q.                  So        there                    could                   be           times              where                    let's

           7         say        you              are            working                       three                      jobs,                Job            A,          the
                                                                                                                                                                                                             )
           8         client                 is           on        time,                    Job            B,            the           client                     is         on           time,

            9        Job        C,          the               client                   is          late.                         You          would                    end           up

          10         using                the           money                  from                Client                        A     and          B        to          cover                   the

                                                                                                           right'                                                                                            I
          11         expenses                      on           Project                       C,           right?

          12                         A.                  Inadvertently,                                              yes.        .


     )
          13                         Q.                 And             that                would                    happen                   periodically?

          14                         A. .                From                time             to           time.            .


          15                         Q.                 And             do           you           keep                  any           kind             of             record                    of

          16         when            that                happens?

          17                         A.                  No.

          18                         Q.                  You            also                have                a        Barclay                    card;                    is           that

          19         a      credit                 card?

          20                         A.                  Yes.

          21                         Q.                  And            from                time                to          time,               you               will               pay

                                                                                                                                                                         account'
          22         that            out           of           your                 one           account,                            the          PCSB                 account?

          23                         A.                  Yes.

          24                         Q.                  I      am           looking                       in            particular                               on         page                 6


          25         of        12,          November                           25th?
 !


                                                                                 David        Feldman                Worldwide
                800-642-l099                                                            A Veritext              Company                                                      w%rw.veritext.corn
                                                                                                                                                                             www.veritext.corn
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                                   INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                  58 1:20-cv-00193-CM
                          Doc 4-2 FiledDocument
                                        12/17/18                                                           14-8
                                                                                                             Entered
                                                                                                                  Filed
                                                                                                                      12/17/18
                                                                                                                        04/02/20
                                                                                                                               11:57:27
                                                                                                                                  Page  102
                                                                                                                                          Exhibit
                                                                                                                                            of 347
                                                                                                                                     RECEIVED     B Pg 07/26/2018
                                                                                                                                               NYSCEF:
                                                                                                        54 of 170
                                                                                                           A-356

                                                                                                                                                                                 Page            136
         )'                                                                                                                                                                                                                     I

               1                                                                                SEAN                 DUNN

               2       there              is          a         NYSEG                    bill                    payment.                                 Is        that             for              8

                                               Lane'
               3      Veschi                   Lane?

               4                     A.                    Yes.

               5                     Q.                    Underneath                                                        "MBFS.comwebpay,"                                                   is
                                                                                                           it,

                                                                                                  Finance'
               6       that          Mercedes                            Benz                     Finance?

               7                     A.                    Yes.

               8                     Q.                    Is         that                      for              the              lease                   of        a       Mercedes

                                                                                         name'
               9      Benz           car              in          your                   name?

              10                     A.                    No.
                                                                                                                                                                                                                           iI
                                                                                                                                                                                                                            I
                                                                                                                     or'                                                                                                    I
              11                     Q. .                  Who           is              that                    for?

              12                     A.                    My         ex-fiances.


    ')        13                     Q.                    Who           is              the               lessee                           on       that                 vehicle?

              14                     A.                    She           is.


              15                     Q.                    There                    are                a         number                       --          I      will            represent
                                                                                                                                                                                                                           !
              16       to      you             that               there                         are              a         number                    of          months                    in


              17       which              the              business                               was                paying                        for,               I     guess                her

              18       Mercedes                       Benz,                    is               that                 right?

              19                     A.                    Yes,                she                had                lost                   her           job,              so       I          was

              20       paying                  her              lease                    for               her.

              21                     Q.                    And           this                     money                      to
                                                                                                                            ·to             cover                her          Mercedes

              22       Benz          lease                      was            coming                            out              of          your               PCSB            account?

              23                     A.                    Correct.

              24                     Q.                    Most,                    if            not                all               of          the           money               that

              25       went          into                  the           PCSB                         account,                              came               from           your


                                                                                         David          Feldman              Worldwide
                   800-642-l099
                   800-642-1099                                                                  A Veritext                Company                                                   www.veritext.corn



                                                                                                                                                                                                                       t
                                                                                                                                                                                                                       !
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                          INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                  58 1:20-cv-00193-CM
                          Doc 4-2 FiledDocument
                                        12/17/18                                                  14-8
                                                                                                    Entered
                                                                                                         Filed
                                                                                                             12/17/18
                                                                                                               04/02/20
                                                                                                                      11:57:27
                                                                                                                         Page  103
                                                                                                                                 Exhibit
                                                                                                                                   of 347
                                                                                                                            RECEIVED     B Pg 07/26/2018
                                                                                                                                      NYSCEF:
                                                                                               55 of 170
                                                                                               A-357

                                                                                                                                                            Page             146



            1                                                                       SEAN                DUNN

           2       your              name              to          the            Kleinschmidts?

            3                        A.                Yes.

            4                        Q.                And              LAK         ultimately                               hired             you          to       be            the

            5       general                     contractor?

            6                        A.                Yes.

            7                        Q.                When                 you           were           first                 hired,                 did          you

            8       explain                     that               there                  was           no       company                    LAK3,

            9       that's                 --          I         mean             Well                                  that's                 just              you?
                                                                                                  Dunn,

          10                         A.                I         don't               think               it           ever           came             up.

          11                         Q.                Who              else              from           Mr.            Piccarillo's                               office

          12        did          you            meet               in          connection                             with           this             project?

          13                         A.                Vlad,                   V-1-a-d.

          14                         Q.                Anybody                       else?

          15                         A.                No,              I      think               it         was            just           the         two             of

          16        them.

          17                 .       Q.                When                 you           first               bid            the        job,            did             you

          18        get-         a        copy              of          the          drawings?

          19                         A.                Yes.

          20                         Q.                And              did          you           bid           on          those             drawings?

          21                         A.                Yes.

          22                         Q.                That                 was           in       May           of          2016,             something

          23        like             that?

          24                         A.                Possibly,                               yeah.

          25                         Q.                And              then              the           drawings                     were             revised?
     >I

                                                                                  David        Feldman         Worldwide
                800-642-1099                                                           A Veritext             Company                                            www,ventext.corn
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                   INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                  58 1:20-cv-00193-CM
                          Doc 4-2 FiledDocument
                                        12/17/18                                               14-8
                                                                                                 Entered
                                                                                                      Filed
                                                                                                          12/17/18
                                                                                                            04/02/20
                                                                                                                   11:57:27
                                                                                                                      Page  104
                                                                                                                              Exhibit
                                                                                                                                of 347
                                                                                                                         RECEIVED     B Pg 07/26/2018
                                                                                                                                   NYSCEF:
                                                                                            56 of 170
                                                                                              A-358

                                                                                                                                                                 Page             149



           1                                                                         SEAN            DUNN

           2        $820,000                   by          LAK3,                     right?                                                                                                                 .


           3                     A.                 I         don't                  remember,                         but             it             sounds                    about

           4        right.

           5                     Q.                 $840,828.22,                                     that's                     what               you              were


            6      paid,              right?


           7                     A.                 That                  sounds                   about               right,                         I    don

                                                                                                                       recollection'
                                                                                                                       x'ecollection'
            8       recall.                    1         will                 tell            you           by         recollection                                        that

            9       almost              50          percent                          of       that               was             change                    orders.


          10                     Q.                 1         am          going               to           show             you                what           we

          11       previously                            marked                      as       Plaintiff's                                      Exhibits                         26,        27
                                                                                                                                                                                                        !
          12        and        28.             So             Exhibit                       26        is         a     document                            called                     a


          13       Notice               to          Admit,                       and          Exhibit                       27            is          an      exhibit                      to

          14        that         document.

          15                     A.                 Okay.

          16                     Q.                 And               Exhibit                      28       is         Defendants'


          17        responses                       to          those                     requests.                              I        am          going                to


          18        direct              you              to           the            last            page              of            Exhibit                        28.               Is

          19        that         your               signature?

                                                    That'
          20                     A.                 That?

          21                     Q.                 Yes.

          22                     A.                 No.

          23                     Q.                 Can               I       see           that             for            a        moment?

          24                                        MR.               CARUSO:                        We          have                to          get           --          that's

          25                                                              I      just              realized                          we          have               to          get        --
                                 something


                                                                                David       Feldman           Worldwide
                800-642-1099
                &00-642-1099                                                          A Veritext           Company                                                    mww.veritext,corn
                                                                                                                                                                      www.veritext,corn
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                              INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                  58 1:20-cv-00193-CM
                          Doc 4-2 FiledDocument
                                        12/17/18                                 14-8
                                                                                   Entered
                                                                                        Filed
                                                                                            12/17/18
                                                                                              04/02/20
                                                                                                     11:57:27
                                                                                                        Page  105
                                                                                                                Exhibit
                                                                                                                  of 347
                                                                                                           RECEIVED     B Pg 07/26/2018
                                                                                                                     NYSCEF:
                                                                              57 of 170
                                                                               A-359

                                                                                                                                  Page       165



           1                                                          SEAN            DUNN

           2                       Q.       How         about                exterior                  finish?

           3                       A.       No.

           4                       Q.       Was         that               installed?

           5                       A.       No.

               6                   Q.       Was         that               bid?

           7                       A.       Yes.

           8                       Q.       How         about                roofing,                  was         the         roofing

           9           substantially                    complete?

          10                       A.        It       was          ready              for          shingles.

          11                       Q.       Was         it         substantially                               complete?

          12                       A.       No.

          13                       Q.       Was         the          mechanical                        work          substantially

          14           complete?

          15                       A.       No.

          16                       Q.       Was         the           electrical                       work           substantially

          17           complete?

          18                       A.       No.

          19                       Q.       Had         you           done              any        electrical                    roughing?

          20                       A.        Just            the           service.

          21                       Q.       You         mean               bringing                   the        electricity                      to

          22           the        house?

          23                       A.        From            the           meter              to      the        basement,                 the

          24           underground                  pipework,                      temporary                     power,            all       of

          25           that         was    done.


                                                                   David     Feldman          Worldwide
                   800-642-1099                                        A Veritext           Company                                  vrvnv.veritext.corn
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                             INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                  58 1:20-cv-00193-CM
                          Doc 4-2 FiledDocument
                                        12/17/18                                              14-8
                                                                                                Entered
                                                                                                     Filed
                                                                                                         12/17/18
                                                                                                           04/02/20
                                                                                                                  11:57:27
                                                                                                                     Page  106
                                                                                                                             Exhibit
                                                                                                                               of 347
                                                                                                                        RECEIVED     B Pg 07/26/2018
                                                                                                                                  NYSCEF:
                                                                                           58 of 170
                                                                                           A-360

                                                                                                                                                              Page             166



           1                                                                     SEAN            DUNN

                                                                                                         that'
           2                       Q.                 Did           you          bid          on         that?

           3                      A.                  Did           I      bid         on          what?

           4                      Q.                  Electrical?

           5                      A.                  Yes.

                                                                                                         mechanical'
           6                       Q.                 Did           you          bid          on         mechanical?

           7                      A.                  Yes.

           8                       Q.                 Did           you          bid          on         the              roof?

           9                      A.                  Yes.

                                                                                                                                                         of'
          10                       Q.                 And           were             the           prices                   for            all           of           that

          11       work            included                         in        the          price                that                you            charged                      to

          12       LAK3?

    p'    13                                                                           because                        there                                                     of
                                  A.                  Partially                                                                            was           a       lot

          14       unknowns.                            So          they             got           electric                         to           code,             but

          15       there                were            no          details                   so,             for           instance,                            Leslie

          16       wanted                  to         add           a      bunch              of         items                    that,                you            know,

          17       would                 not          have               been          part              of           the           bid.

          18                       Q.                 Well,                aside              from                  the           finished

          19       electrical,                                I'm          talking                   about                  the            electrical

          20       roughing,                          the           main             conduits,                            the             main               electrical

          21       wiring,                      the          main,               the          home              run,                plus               all             else.

          22       Had        you               been            paid             for          that              work                at           the           time              that

          23       you           left?

          24                       A.                 We        took             a      small                 electrical                               deposit

          25       because                      there               was          quite               a        bit           of            removal                      because


                                                                            David        Feldman          Worldwide

               800-642-1099                                                         A Veritext        Company                                                    ave.veritext.corn
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                    INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                  58 1:20-cv-00193-CM
                          Doc 4-2 FiledDocument
                                        12/17/18                                                 14-8
                                                                                                   Entered
                                                                                                        Filed
                                                                                                            12/17/18
                                                                                                              04/02/20
                                                                                                                     11:57:27
                                                                                                                        Page  107
                                                                                                                                Exhibit
                                                                                                                                  of 347
                                                                                                                           RECEIVED     B Pg 07/26/2018
                                                                                                                                     NYSCEF:
                                                                                              59 of 170
                                                                                                    A-361

                                                                                                                                                                      Page            167
      jl

            1                                                                          SEAN              DUNN

            2       there                     was          a     complex                      pump                  system                    for           the           septic

            3       so        all               those              components                              had                  to          be       delicately

            4       removed                         and          stored                  to          be         reinstalled                                      so       that

            5       they                 had             completed.                                 So     we              had              taken                a    small

            6       deposit                         for          electrical                              work,                       yes.

            7                            Q.                So      your                testimony                                is          that            when            you

            8       left                 the             project                  in          June                  2017,                   your            work            was

                                                                       complete'
            9       substantially                                      complete?

           10                            A.               More            than                50         percent,                             yes,

           11                            Çt.        .      So      your                definition                                    would             be            more             than

                              percent'
           12       50        percent?

           13                            A,                Well,             I         would                consider                               substantial

           14       more                 than              50      percent.                               So             I'm           just             trying                   to          be

           15       crystal                         clear.

           16                            Q.                Okay,             got              it.               When                   you           left             the

           17       project                         in          June         of          2017,                  was                  the           house              suitable

           18       for         human                      occupancy?

           19                            A.                No.

           20                            Q.                For         any             number                       of          reasons,                         right,                 a


           21       lot             of          reasons?

           22   ·                        A.                Several.                           But                                                           in        mind              that
                                                                                                            again,                          keep

           23       the             total                  amount                 that               they                  had              paid            out           so          far,

           24       a      large                    majority                      of          that                  was              change                 orders,                      so

                                                                                                                           t'
           25       that                 doesn't                   even                apply                   to          the              bid         dollar


                                                                                 David         Feldman              Woddwide
                800-642-l099                                                           A   Veritext            Company                                                    www.veritext,oom
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                             INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                  58 1:20-cv-00193-CM
                          Doc 4-2 FiledDocument
                                        12/17/18                                         14-8
                                                                                           Entered
                                                                                                Filed
                                                                                                    12/17/18
                                                                                                      04/02/20
                                                                                                             11:57:27
                                                                                                                Page  108
                                                                                                                        Exhibit
                                                                                                                          of 347
                                                                                                                   RECEIVED     B Pg 07/26/2018
                                                                                                                             NYSCEF:
                                                                                      60 of 170
                                                                                       A-362

                                                                                                                                                              Page             170



           1                                                                   SEAN              DUNN

           2                     Q.                Did          you            ever              obtain                        from                the

           3        Kleinschmidts                                their                signature                                on          a       written

            4       agreement?

           5                     A.                No.

            6                    Q.                So       that's                    why             you             have                 admitted                       in

           7        your         responses                         that               there                   is         no           written

           8        agreement                      between                     you              and           the          Kleinschmidts,

            9       right,              or         you           and           LAK3?

          10                     A.                Right.                      We          were               arguing                          about             the

          11        drawings.                         I     said               that               I         would                   sign             a       contract

          12        once         there                was          a       set             of         drawings                             and           they             were

          13        never             produced.                            Because                          again,                    I        can't             bid

          14        made-up                  stuff.

          15                     Q.                 So      I      want               to         make                   sure               I       have          this

          16        right.                   You          did            discuss                      a       written                          contract                        with

          17        the        Kleinschmidts,                                     right?

          18                     A.                Yes.

          19                     Q.                You           prepared                         a         written                        contract                       for

          20        them,             right?

          21                     A.                They            prepared                           it.


          22                     Q.                They            prepared                           it?

          23                     A.                And           they             gave                it           to          me,             I     signed                    it,

          24        gave         it          back,               and           then               they                  never                  signed                it              to

          25        give         it          back           to           me.


                                                                          David       Feldman               Worldwide
                800-642-1099                                                     A Ventext             Comyany
                                                                                                       Company                                                   www,veritext,corn
                                                                                                                                                                 www.veritext.corn
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                             INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                  58 1:20-cv-00193-CM
                          Doc 4-2 FiledDocument
                                        12/17/18                                      14-8
                                                                                        Entered
                                                                                             Filed
                                                                                                 12/17/18
                                                                                                   04/02/20
                                                                                                          11:57:27
                                                                                                             Page  109
                                                                                                                     Exhibit
                                                                                                                       of 347
                                                                                                                RECEIVED     B Pg 07/26/2018
                                                                                                                          NYSCEF:
                                                                                   61 of 170
                                                                                        A-363
                                                                                                                                                    Page         195


           1

           2          SUPREME                 COURT               OF     THE        STATE              OF            NEW        YORK

                      COUNTY                OF        WESTCHESTER

           3                                                                                                                                   x

           4          LAK3,            LLC,

           5                                                                        Plaintiff,

              6                                       -against-

           7          SEAN          DUNN,               GERALD             DUNN,

                      and        WELL            DUNN             MAINTENANCE

           8          6     CONTRACTING,

              9                                                                     Defendants.

                                                                                                                                               X

         10

         11

         12                                                              May        7,          2018

                                                                         9:11            a.m.

         13

         14


         15

         16                                 Continued                    deposition                        of          SEAN           DUNN,

         17           taken            by        Plaintiff,                       pursuant                      to      Adjournment,

         18           at      the           offices                of      Gordon                 Law,               LLP,            51   Bedford

         19           Road,            Katonah,                    New          York,             before                Nancy             R.        Sullivan,

         20           a     Shorthand                     Reporter                  and           Notary                    Public             within

         21           and        for          the         State            of       New           York.

         22

         23

         24

         25



                                                                          David         Feldman        Worldwide

                  800-642-1099                                                  A Veritext         Company                                              www.veritext.corn
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                    INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                  58 1:20-cv-00193-CM
                          Doc 4-2 FiledDocument
                                        12/17/18                                             14-8
                                                                                               Entered
                                                                                                    Filed
                                                                                                        12/17/18
                                                                                                          04/02/20
                                                                                                                 11:57:27
                                                                                                                    Page  110
                                                                                                                            Exhibit
                                                                                                                              of 347
                                                                                                                       RECEIVED     B Pg 07/26/2018
                                                                                                                                 NYSCEF:
                                                                                          62 of 170
                                                                                           A-364
                                                                                                                                                             Page        201


               1                                                                    SEAN                DUNN

           2                        A.               No.


           3                        Q.               Thank                   you.                 Did             you           do         anything

           4           between              April                     26,           2018                when            you            were           last            here

           5           and        today              to          prepare                        for            today's                     deposition?

               6                    A.               I         don't                really                     understand                           the

           7           question.

           8                        Q.               Well,                   remember                          on       April                26,          2018,               you

               9       began             your             deposition?

          10                        A.               Yes.


          11                        Q.               And              did           you           prepare                       for          that

          12           deposition                         in          any           way?


          13                        A.               Just               speaking                          with               my        attorney.

          14                        Q.               Okay.                     And              you            knew            you           were            going              to


          15           come         back             today                   May           7,           2018            to           continue,                      right?

          16                        A.               Yes.


          17                        Q.               So          between                        April                 26,            2018           and         today,

          18           did        you           do        anything                         to         prepare                        for         today's

          19           deposition?

         20                         A.               No.


         21                         Q.               When               was             the             last            time               you        spoke              to

         22            Mr.        Caruso                  --          just              don't                  tell            me          what           you

         23            discussed                     --          if          anything?

         24                         A.               When               was             the             last            time?

         25                         Q.               Yes.



                                                                              David        Feldman             Worldwide
                   800-642-1099                                                     A     Veritext         Company                                              www.veritext,corn
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                   INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                  58 1:20-cv-00193-CM
                          Doc 4-2 FiledDocument
                                        12/17/18                                                14-8
                                                                                                  Entered
                                                                                                       Filed
                                                                                                           12/17/18
                                                                                                             04/02/20
                                                                                                                    11:57:27
                                                                                                                       Page  111
                                                                                                                               Exhibit
                                                                                                                                 of 347
                                                                                                                          RECEIVED     B Pg 07/26/2018
                                                                                                                                    NYSCEF:
                                                                                             63 of 170
                                                                                              A-365
                                                                                                                                                                      Page             209


           1                                                                           SEAN              DUNN

           2       you        paid              to             your               brother,                             Jerry?


           3                    A.                   I         don't                   recall.


           4                    Q.                   Do            you            --


           5                    A.                   I         believe                        so         because                       he          was             on            the


           6       books             and             we            were                                       a                                    --          a      payroll
                                                                                       using                          company

           7                                    so             I      would                                                                        but                                 --        I
                   company,                                                                   imagine,                          yes,                               they

           8       think             part                 of          my          package                         was           they               filed                    it


           9       because                                          sent               me                         '                         '               so          I        would
                                            they                                                   1099's,                      W-21s,

          10       say        yes.

          11                    Q.                   Do            you            remember                            whether                      you             filed                    a


          12       1099         or          a        W-2?


          13                    A.                   For              myself?

          14                    Q.                   No,              no,              for             your              brother.

          15                    A.                                           at            the           time                would                 have               been                  --       I
                                                     Jerry

          16       mean         he          was                an          employee,                              so         that's                     a      W-2,                no?


          17                    Q.                   Is             that               what              you             recall?

          18                    A.                             ah,           I         recall                     that            when                  we         were                using

          19       the        payroll                          company,                          he           was            an        employee,                                 so         it

          20       would             have                 been               a         W-2.        .


          21                    Q.                   And              that                 was           in            the        2013                  time                period?

          22                    A.                   I         don't                   remember                          when               it          was.


          23                    Q.                   But              during                       the            time             that                 you             and            your

          24       brother                  were                   working                         on         the            LAK3                house,                     41


          25       Averill,                     you                were                off             the            books,                     right?


                                                                                 David        Feldman             Worldwide

               800-642-1099                                                            A     Veritext         Company                                                       www.veritext.corn
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                      INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                  58 1:20-cv-00193-CM
                          Doc 4-2 FiledDocument
                                        12/17/18                                           14-8
                                                                                             Entered
                                                                                                  Filed
                                                                                                      12/17/18
                                                                                                        04/02/20
                                                                                                               11:57:27
                                                                                                                  Page  112
                                                                                                                          Exhibit
                                                                                                                            of 347
                                                                                                                     RECEIVED     B Pg 07/26/2018
                                                                                                                               NYSCEF:
                                                                                        64 of 170
                                                                                           A-366
                                                                                                                                                             Page             210


           1                                                                       SEAN               DUNN

           2                     A.              I      believe                            so,          yes.


           3                     Q.              During                       that               time                period,                      you        did              not

           4       report               any           wages                   to           the          IRS              or         the           State             of          New

           5       York,              right?

           6                     A.              I      don't                      think                so.      .


           7                                     MR.              GORDON:                             So         let's                mark              as


           8                     Plaintiff's                                  55           a     one-page                           document                    bearing

           9                     production                                 number                    1420.                    It          appears                  to          be        a


          10                     letter                 dated                      April                14,              2013              by       Mr.           Sean


          11                     Dunn            to          whom                  it          may          concern.                   .


         12                                       (Letter                          dated                April                  14,              2013,           Bates

         13                      stamped                     1420                  marked                   Plaintiff's                                 Exhibit                      55


         14                      for           identification,                                              as           of         this            date.)

         15                      Q.              You              recognize                             what                  we      marked                 as


          16       Plaintiff's                          Exhibit                            55,          right?

          17                     A.              Yes.


         18                      Q.              That                  is          a       letter                    that             you           wrote                in          or


          19       about              April             of             2013,                   right?

         20                      A.              Yes.


         21                      Q.              And              at          the              time              did           you              believe                  that

         22        the        contents                       of             what               you          wrote                   were            truthful?

         23                      A.              Yes.


          24                     Q.              And              do          you              know              why           you              wrote             this


         25        letter?


                                                                             David         Feldman          Worldwide
               800-642-1099                                                        A Veritext              Company                                              www.          veritext.corn
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                      INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                  58 1:20-cv-00193-CM
                          Doc 4-2 FiledDocument
                                        12/17/18                                       14-8
                                                                                         Entered
                                                                                              Filed
                                                                                                  12/17/18
                                                                                                    04/02/20
                                                                                                           11:57:27
                                                                                                              Page  113
                                                                                                                      Exhibit
                                                                                                                        of 347
                                                                                                                 RECEIVED     B Pg 07/26/2018
                                                                                                                           NYSCEF:
                                                                                    65 of 170
                                                                                       A-367
                                                                                                                                                             Page          211


           1                                                                   SEAN               DUNN

           2                    A.               I      believe                        he         was            trying                    to          get          a


           3       mortgage                on           his             home             because                         he         was           off             the

           4       books,             he         was           having                       a     hard                 time              getting

           5       approved                because                       he            couldn't                          prove                  income,                    so


           6       his        mortgage                       broker,                        I     believe,                          was           the           one             that

           7       asked             me     to          write                  this.


           8                    Q.               And           I'm                                       but             I        think                you'
                                                                                                                                                       you've
                                                                               sorry,

           9       answered                 this               last              time                  but,              again,                   what              does               it

         10        mean         to        you           to         be        off                the           books?

         11                     A.               Jerry                 was             paid              cash.

         12                     Q.               And           that              cash                  was          not             reported                        in         any

         13        way,         right,                  that's                   what                  off          the             books                means                 to


         14        you?

         15                     A.               No,           off            the               books               to            me       means                Jerry

         16        was        paid         cash.                        He       didn't                       get             a     paycheck.

         17                     Q.               Were              any           taxes                   withheld?

         18                    A.                No.


         19                     Q.               Was           he         an           employee                          when              you           paid              him

         20        off        the         books?

         21                                      MR.           CARUSO:                            Just              note                 my       objection.

         22                     You         can              answer.

         23                     A.               Yes,              he        got                paid             for              working.

         24                     Q.               So          was          there                   a      period                     of          time              that              you

         25        were         paying                  your             brother                         for             work              that              he          did


                                                                         David         Feldman               Worldwide

               800-642-1099                                                    A Veritext              Company                                                www.veritext,corn
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                            INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                  58 1:20-cv-00193-CM
                          Doc 4-2 FiledDocument
                                        12/17/18                                    14-8
                                                                                      Entered
                                                                                           Filed
                                                                                               12/17/18
                                                                                                 04/02/20
                                                                                                        11:57:27
                                                                                                           Page  114
                                                                                                                   Exhibit
                                                                                                                     of 347
                                                                                                              RECEIVED     B Pg 07/26/2018
                                                                                                                        NYSCEF:
                                                                                 66 of 170
                                                                                  A-368
                                                                                                                                                   Page             284


           1                                                              SEAN               DUNN

           2                    Q.             Do       you           recognize                           that          number?

           3                    A.             That's                 my         Social                   Security                       number.


           4                    Q.             This               account                    was          opened                  at          PCSB             on         or


           5       about             September                      28,          2016,                  right?


           6                    A.             Yes.


           7                    Q.             And           you          were               an         authorized                            signer,

           8       right?


           9                    A.             Yes.


         10                     Q.             That's                 your             signature                            on         this             page?

         11                     A.             Yes.


         12                     Q.             And           your            brother,                         Gerald,                    was            also              an


         13        authorized                       signer?

         14                     A.             Yes.


         15                     Q.             And           at          some          point,                    Victoria                       Osychenko

         16        was        also        a         signer?

          17                    A.             Yes.


          18                    Q.             So       if          you          go          to         the          next              page,              you

          19       will         see       in          handwriting,                                 it         says               "Removed

         20        Victoria               Osychenko                          as         signer"?

         21                     A.             Yes.


         22                     Q.             Do       you              know           or         do         you           remember                       when

         23        she        was       removed                     as       a        signer                  approximately?

         24                     A.             It       probably                       would                  have           been               July,

         25        August,              September,                           somewhere                           around                   there.



                                                                     David        Feldman          Worldwide

               800-642-1099                                                A Veritext             Company                                               www.veritext.          corn
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                     INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                  58 1:20-cv-00193-CM
                          Doc 4-2 FiledDocument
                                        12/17/18                                              14-8
                                                                                                Entered
                                                                                                     Filed
                                                                                                         12/17/18
                                                                                                           04/02/20
                                                                                                                  11:57:27
                                                                                                                     Page  115
                                                                                                                             Exhibit
                                                                                                                               of 347
                                                                                                                        RECEIVED     B Pg 07/26/2018
                                                                                                                                  NYSCEF:
                                                                                           67 of 170
                                                                                           A-369
                                                                                                                                                           Page          285


           1                                                                       SEAN                DUNN

           2                      Q.             Of           what                 year?


           3                   A.                Of             '17.


           4                   Q.                  So         would                   it          be          fair           to         say       that              she


           5       was        an         authorized                                signer                     between                   the       time              the


           6       account                 was               opened                   on          or          about               September                       28,

           7       2016        until                    June,                  July               or          August               of         2017?


           8                   A.                       es.

           9                   Q.                Did               you             ever                meet           with              anyone               from

         10        Sierra                Pacific                        Windows                        Company?

         11                    A.                       es.

         12                    Q.                Regarding                                 this               project?

         13                    A.                       es.

         14                    Q.                       as         it          a      manufacturer's                                      rep         you           met

         15        with?


         16                    A.                  It         was              a      sales                   rep.


         17                    Q.                Do           you              remember                         how          many             times           you              met

         18        with            the       sales                      rep?


         19                    A.                Quite                    a        few.


         20                    Q.                And               you             met            concerning                            the


         21        installation                               of         windows                         at          41      Averill?

         22                    A.                Concerning                                  the              installation?

                                                              windows'
         23                    Q.                Of           windows?

         24                    A.                       es.


         25                       Q.             Did               you             ever                take           any          notes              of          any


                                                                              David        Feldman            Worldwide
               800-642-1099                                                        A Veritext            Company                                            www.veritext.corn
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                             INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                  59 1:20-cv-00193-CM
                          Doc 4-2 FiledDocument
                                        12/17/1814-8
                                                  Entered
                                                       Filed
                                                           12/17/18
                                                             04/02/20
                                                                    11:57:27
                                                                       Page  116
                                                                               Exhibit
                                                                                 of 347
                                                                          RECEIVED     B Pg 07/26/2018
                                                                                    NYSCEF:
                                             68 of 170
                                                                                WORKING COPY
                                              A-370
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                      INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                  59 1:20-cv-00193-CM
                          Doc 4-2 FiledDocument
                                        12/17/18                                                      14-8
                                                                                                       Entered
                                                                                                             Filed
                                                                                                                 12/17/18
                                                                                                                   04/02/20 11:57:27
                                                                                                                               Page  117
                                                                                                                                       Exhibit
                                                                                                                                  RECEIVEDof 347B
                                                                                                                                                NO.
                                                                                                                                                    Pg
                                                                                                                                        INDEX NYSCEF:   07/26/2018
                                                                                                                                                     61510/2017
 FILED    :   WE STCHESTER                          COUNTY                 CLERK               01/17
                                                                                                69 of    / 2018
                                                                                                        170         01 : 21   PM|
 NYSCEF   DOC.    NO.      38                                                                                                                       RECEIVED             NYSCEF:   01/17/2018

                                                                                                 A-371


                 SOPitEME             COURT          OF THE           STATE          OF    NEW YORK
                                                                                                                                                                                                l
                 COUNTY             OF WBSTCHBSTER




                 LAK3,        LLC,                                                                            INDEXNO.


                                               Plaintiff,

                                                                                                              IAS     PART

                                                     -against-                                                JUSTICE

                                                                                                              PLAINTIFF'S             FIRST       NOTICE             TO
                                                                                                              ADMIT           TO DEFENDANTS

                 SEAN        DUNN,         GERALD              DUNN,           AND        WELL
                 DUNN           MAINTENANCE                     & CONTRACTING

                                               Defendants.




                             PLEASE            TAKE           NOTICE           that,     pursuant     to CPLR        3123(a),     Plaintiff     LAK3,       LLC

                                                                                                                                                                 (" Sean"
                 ("Plaintiff"),        by its undersigned                attorneys,        hereby    demands         that    Defendant        Sean Duan          ("Sean")

                                                                         matters.'
                 admit     the truth      of the following               matters:



                               L          That     there       is no written           agreement      between        Plaintiff   and Sean,       signed     by Plaintiff


                 and      Sean,     concerning         the construction              of a single-farnity         residential      dwelling      place     at 41 Averill


                 Drive,      Mahopac,          New      York         (the "Project").


                              2.          That      there      is no written           agreement      between        Plaintiff   and Defendant            Gerald        Dunn


                 ("Gerald"),          signed      by Plaintiff          and Genud,            concerning      the construction           of a single-family


                 residence          at 41 Averill           Drive,     Mahopac,           New York         (the "Prqject").


                               3,         That      there      is no written           agreement      betweenPlaintiff            and Defendant           Well     Dunn


                 Maintenance            k Contracting                ("WD"),         signed     by someone          on behalf     of WD,       concerning         the
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                   INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                  59 1:20-cv-00193-CM
                          Doc 4-2 FiledDocument
                                        12/17/18                                                   14-8
                                                                                                      EnteredFiled
                                                                                                                 12/17/18
                                                                                                                   04/02/20
                                                                                                                          11:57:27
                                                                                                                             Page  118
                                                                                                                                     Exhibit
                                                                                                                                RECEIVEDof 347
                                                                                                                                             B
                                                                                                                                             NO.
                                                                                                                                                 Pg
                                                                                                                                      INDEXNYSCEF:   07/26/2018
                                                                                                                                                  61510/201
 FI   LE D :   WE S T CHE S TER                         COUNTY             CLERK               70/ of17/2018
                                                                                               01
                                                                                                       170          01:21   PM|
 NYSCEF    DOC.      NO.        38                                                                                                                            RECEIVED                NYSCEF:   01/17/2   )13

                                                                                                   A-372


                    construction            of a single#amil'y          resideitoe      at 41 Averill           Drive,          Mahopao,        New York             (the

                    "Project"
                    "Project"),


                                  4.            That    no written      agreement         has ever        existed       between         Plaintiff       and Sean,           signed        by


                    Plaintiff         and Sean,        concerning      the Project,


                                  5.            That    no written      agreement         has ever        existed       between          Plaintiff      and Gerald,             signed


                  . by Plaintiff           and Gerald,       concerning         the Project,


                                  6,            That    no written      agreement         has ever        existed       between         Plaintiff       and WD,           signed        by


                    Plaintiff         and someone          on behalf      of WD,        concerning          the Project.


                                  71            That    WD    is a pseudonym            or trade       name       under         which     Sean has done               business,


                                  8,            That    WD    is a pseudonym            or trade       name       under         which     Gerald        has done business,


                                  9.            That    Sean furnished          work,     labor,      services,        and/ormaterials                to Plaintiff          for the


                    benefit       of the Project.


                                  10.           That    Gerald      fumished      work,     labor,        services,        and/or       materials        to Plaintiff           for the


                    benefit       of the Project,


                                  11,           That    Sean furnished          work,     labor,      services,        and/or       materials         to Plaintiff          for the


                     benefit      of the Project          using     the name"Well           Dunn          Maintenance             & Contractlng".


                                     12,        That    Gerald      furnished     work,      labor,       services,        and/or       materials        for the Project             using


                    the name            "Well    Dunn      Maintenance          & Contracting".


                                     13,        That    WD       is not a corporation,         limited         liability        company         or limited          liability


                     partnership,


                                     14,        That    WD       was not a oorporation,              limited        liability      company,            or limited        Liability


                     partnership           at any time       during     which     Sean,     Gerald         and/or       WD       ibmished            work,   labor,         services,


                     and/or       materials       to or Plaintiff       for the benefit         of the Project,




                                                                                                      2



                                                                                                                                                                                                                t
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                                   INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                  59 1:20-cv-00193-CM
                          Doc 4-2 FiledDocument
                                        12/17/18                                                                    14-8
                                                                                                                       EnteredFiled
                                                                                                                                  12/17/18
                                                                                                                                    04/02/20 11:57:27
                                                                                                                                                Page  119
                                                                                                                                                        Exhibit
                                                                                                                                                   RECEIVEDof 347
                                                                                                                                                                B   Pg
                                                                                                                                                         !NDEXNYSCEF:
                                                                                                                                                                NO.
                                                                                                                                                                     6151C/201"
                                                                                                                                                                        07/26/2018
                                                                                                                                                                         EC/201'
 |F I LE D :   WE S TCHE                      S TER             COUNTY                  CLERK               01            / 2 018
                                                                                                                71/ of17 170        0 1 : 21   PM|                   61510/201t
 NYSCEF    DOC.       NO.         38                                                                                                                                          RMCEIVED                NYSCEF:    01/17/2   )1n

                                                                                                                 A-373


                                   11                Tliat      Sean       khew     tliat    WD     was not a corporation,                     limited                      company,            or                                       t
                                                                                                                                                             liability


                      limited          liability         partnership         at any time          during        which        Sean,     Gerald         and/or     WD        furnished        work,

                  ·
                      labor,      services,and/or                   materials        to Plaintiff         for    the benefit          of the Project.


                                   16.               That       Gerald       knew       that That         WD      was not       a corporation,              limited       liability       company,


                      or limited             liability       partnership           at any time          during       which      Sean, Gerald               and/or        WD    furnished             work,


                      labor,      services,              and/or     materials        to Plaintiff         or for the benefit             of the Project


                                   17,               That       Sean did not have               a valid         Putnam       County          contractor's           license      during      the


                      time      that     he furnished               work,      labor,       services,       and/or        materials      to Plaintiff          or for the benefit               of the
                                                                                                                                                                                                                                     t
                      Project


                                       L Oy
                                       18,           That  &Vl44l
                                                     lll4% Gerald            did not have
                                                                             14'     LEClYVa valid                Putnam
                                                                                                                  l lllUQllL    County          contractor's             license
                                                                                                                                                                         JLVVUOV during              the
                                                                                                                                                                                                     Ills

                                                                                                            and/oi'                                            or for
                      time      that      he furnished              work,      labor,       services,       and/or        materials         to Plaintiff                   the benefit          of the


                      Project.


                                       19.           That         WD     did not have           a valid      Putnam          County         contractor's          license       iluñng      the time


                      thatSean,              Oerald,         and/or        WD      furnished        work,        labor,     services,        and/or        materials       to Plaintiff          for the


                      benefit          of the Project.

                                                                                                                                â€”':";=-
                                       20.            That        Sean was not registered                   as a horne;                          -:-:;; contractor            with    the County


                      of Putnam,                State of Row               York,     at the time          he furnished          work,        labor,      services,        and/or        materials           to
                                                                                                                                                                                                                                 I

                      Plaintiff          for       the benefit        of the Project,


                                       2L                That     Gerald      was not registered                 as a home        impmvement                 contractor          with     the


                      County            of Putnam,              State      of New       York,      at the thne            he furnished          work,       labor,       services,       and/or


                      materials              to Plaintiff          for the benefit           of the Project.




                                                                                                                                                                                                                                     \
                                                                                                                   3
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                  INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                  59 1:20-cv-00193-CM
                          Doc 4-2 FiledDocument
                                        12/17/18                                                      14-8
                                                                                                        Entered
                                                                                                              Filed
                                                                                                                  12/17/18
                                                                                                                    04/02/20 11:57:27
                                                                                                                                Page  120
                                                                                                                                        Exhibit
                                                                                                                                   RECEIVEDof 347
                                                                                                                                                B
                                                                                                                                                NO.
                                                                                                                                                    Pg
                                                                                                                                         INDEXNYSCEF:   07/26/2018
                                                                                                                                                     61510/201
 (FILED     :   WE STCHE                STER             COUNTY               CLERK               01/17   /2018      01 : 21
  NYSCEE'
                                                                                                   72 of 170                   PM)                   61510/201t
  NYSCEF    DOC.   NO.       38                                                                                                                                RECEIVED              NYSCEF:    01/17/2)10

                                                                                                    A-374


                               22.            TEat       WD       was not registered          as a home           improvement              contractor         with     the County
                                I

                   of Putnam,             8tate     of New        York,     at the time     it, Sean,       and Gerald           furnished          work,     labor,      services,


                   and/or     materials            to Plaintiff      for the benefit        of the Project,


                               23,            That        Sean engaged         in a home          improvement               business      within       the County          of Putnam


                   atatimewhen                he was not licensed               to do so and was not registered                        withthe          County         of Putnam,


                   State     ofNew          York         as a home        improvement         contractor.


                               24.            That       Gerald      engaged        in a home        improvement               business      within         the County          of
                                                                                                                                                                                                             I
                   Putnam         at a time         when     he was not licensed             to do so and was not registered                           with     the County           of


                   Putnam,         State      of New        York      as a home        improvement               contractor.
                                                                                                                                                                                                                 I

                               25.            That        WD      engaged      in a home         improvement                business      within      the County          of Putnam


                   at a thne        when      he was not licensed               to do so and was not registered                        with        the County          of Putnam,


                   State     of New         York         as a home        improvement            contractor,


                               26.            That        Sean held       himself      out to Plaintiff           as a licensed        home         improvement             contractor


                   throughout             the time        he famished         work,     labor,     services,         and/or      materials         to Plaintiff        forthe


                   benefit        ofthe      Project.


                                27.           That        Gerald     held    himself      to Plaintiff         out as a licensed            home       improvement


                   contractor           throughout          the tiñ1e he furnished               work,     labor,      services,       and/or       materials        to Plaintiff         for


                   the benefit            of the Project.
                                                                                                                                                                                                                     !

                                  28.             That    WD,      by Sean and/or          Gerald,        held     itself     out as a licensed             home     improvement


                   contractor           throughout          the time        he furnished         work,     labor,       services,      and/or        materials       to Plaintiff         for


                   the benefit            of the Prdject,




                                                                                                                                                                                                                     1
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                   INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                  59 1:20-cv-00193-CM
                          Doc 4-2 FiledDocument
                                        12/17/18                                                           14-8
                                                                                                              EnteredFiled
                                                                                                                         12/17/18
                                                                                                                           04/02/20 11:57:27
                                                                                                                                       Page  121
                                                                                                                                               Exhibit
                                                                                                                                          RECEIVEDof 347B
                                                                                                                                                        NO.
                                                                                                                                                            Pg
                                                                                                                                                INDEX NYSCEF:61507/26/2018
                                                                                                                                                                 10 / 2 0 1 7
 F ILED       WES TCHE              S TER              COUNTY                    CLERK               01          / 2018    0 1 : 21
          :
                                                                                                       73/ of17 170                   PM)
 NYSCEF   DOC.    NO.    38                                                                                                                                        RECEIVED           NYSCEF:   01/17/2013

                                                                                                          A-375


                             29.            That    Sean field            hfmself         out to Plaintiff           as a being       registered         as a home


                 improvement               contractor         with     the County             of Putnam,            State     ofNew       York       throughout        the time       he


                                   work,      labor,      services,         and/or        materials        to Plaintiff        for the benefit           of the Project,


                             30.            That    Gerald         held himself               out to Plaintiff          out as being         registered         as a home

                                                                                                                                 New'
                 improvement               contractor         withthe         County          of Putnam,            5tate     of Nevi     York       throughout        the time       he


                 thrntshed         work,      labor,services,               and/or        materials        to Plaintiff        for the benefit           of the Project.


                             30             That    WD,          by Sean and/or               Gerald,      held      itself    out as being          registered       as a home


                 improvement               contractor         with     the County             of Putnam,            State     of New      York        throughout       the time       it


                 fúrnfshed         work,      faBor,      services,         and/or        inatorials       to Plaintiff         fur the     benefit      of the Project,


                             32,            That    between           June 27, 2016                and March           11, 2017,        Plaintiff      paid     WD     the sum       of


                 $840,828.22           for work,          labor,       services,          and/or      materials        to Plaintiff        for the benefit          of the Project.


                             33,            That    the document                 annexed          as Exhibit         1 hereto      ("Exh,        1") Is a true       and accurate


                 copy   of the oiQinal                 of this     document,


                             34,            That    Sean,         Gerald,        and/or        or someone           under      the direction           and control       of one      or


                 both   of them        prepared           Exh.       1,


                             35.            That    Sean knew               that Exh.           1 was being          delivered        to one or more            of Plaintiff's


                 representatfies,


                             36,             That      Gerald        knew        that    Exb,      1 was being          delivered         to one or more            of Plaintlff's


                 representatives,


                             37.             That      Sean      intended         for Plaintiff           to rely     on the contents               of Exh,     1 at the time        it was


                 delivered         to one or more                ofPldintiff's            representatives.


                             38.             That      Gerald        intended           for   Plaintlff     to rely         on the contents           of Exh.      1 at the time           It


                 was delivered              to one or more                of Plaintiff's          representatives,




                                                                                                           5                                                                                                 I




                                                                                                                                                                                                                 I
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                        INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                  59 1:20-cv-00193-CM
                          Doc 4-2 FiledDocument
                                        12/17/18                                                        14-8
                                                                                                          Entered
                                                                                                                Filed
                                                                                                                    12/17/18
                                                                                                                      04/02/2011:57:27
                                                                                                                                 Page  122
                                                                                                                                         Exhibit
                                                                                                                                    RECEIVEDof 347
                                                                                                                                          INDEX  B   Pg
                                                                                                                                               NYSCEF:
                                                                                                                                                 No.    07/26/2018
                                                                                                                                                     6151C/2017
 FILED    :   WESTCHESTER                             COUNTY                   CLERK                01/17   /2018     01 : 21
                                                                                                     74 of 170                  PM|
 NYSCEF   DOC.    NO.    38                                                                                                                                          RECMTVED              NYSCEF:    01/1'//231

                                                                                                       A-376


                             39.           That       Sean did not maintain                    workers           compensation              insurance        during       the tithe        that                         r


                 he rendered          work,        labor,     services,         and/or        materials          to Plalntiff        for the benefit          ofthe      Project.
                                                                                                                                                                                                                   I

                             40.           That       Gerald         did not maintain               workers            compensation           insurance         during      thetime


                 that he rendered             work,         labor,     services,        and/or       rnaterials          to Plalutiff        for the benefit          of the Project.


                             41.           That       VD      dia not maintain                workers           compensationinsurance                       during     the time       that       it


                 rendered       work,        labor,     services,           and/or     materials         to Plaintiff           for the benefit         of the Project.


                             42,           That       Sean represented                to one or more                   employees         of the County           of Putnam,           State
                                                                                                                                                                                                                   I
                                                                                                                                                                                                                   (
                 ofNew        York,        in connection              with     the Project,          that       WD      maintained          workers         compensation


                 insurance.


                             43.
                              ~ ~          That       Gerald         represented
                                                                       l                 to one or more                  employees
                                                                                                                            l   4           ofthe
                                                                                                                                                "      County V ofPutnam,              ) State


                 ofNew        York,1n          connection             with     the Project,          that       WD       maintained         workers         compensation
                                                                                                                                                                                                                   I
                 insurance.
                                                                                                                                                                                                                   i
                              44.          That       Seari'knew             at the flme        thathe          and/or      berald       represented          to one or more


                 employees          of the County               of Putnam,            State     of New           York,      in connection            with    the Project,          that     WD

                 maintained           workers         compensation               insurance,          that       this    representation             was false.


                              45.           That      Gerald         leew      at tho time          that he atid/or             Sean represented              to one or more


                 employees           ofthe         County       ofPutnam,             State     of1Vew           York,      in connection            with     the Project,          that    WD
                                               .                                                                                                                                                                       .
                 maintained           workers         compensation               Insurance,          that       this     representation            was false,


                              46.            That,     in connection             with     obtaining             one or more             building      permits        for the Project,


                 Sean represented                  to the Buildlng             Department             of Putnam             County,        State     of New       York      (the


                 "Building          Departnient"),              that    WIThad           a vtilid     home             improvement           contractor's         license     and/or         was


                 registered         with      Putnam          County,         State     of Now        York,            as a home        improvement             contractor,




                                                                                                            6
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                  INDEX NO. 61510/2017
NYSCEF  DOC.18-09038-cgm
              NO. Case
                   59 1:20-cv-00193-CM
             WESTCHESTER
                           Doc 4-2 FiledDocument
                             COUNTY
                                         12/17/18
                                      CLERK
                                                                                                       14-8
                                                                                                         Entered
                                                                                                               Filed
                                                                                                                   12/17/18
                                                                                                                     04/02/20
                                                                                                                     01 : 21
                                                                                                                             11:57:27
                                                                                                                                Page  123
                                                                                                                                        Exhibit
                                                                                                                                   RECEIVEDof 347
                                                                                                                                         INDEX   B
                                                                                                                                                 NO. Pg
                                                                                                                                               NYSCEF:  07/26/2018
                                                                                                                                                     61510/2017  1
 (FILED   :                                                                                     01
                                                                                                   75/17   / 2018
                                                                                                      of 170                   PM|
 NYSCEF   DOC.   NO.      38                                                                                                                                    RECEIVED             NYSCEF:    01/17/201

                                                                                                      A-377

                              47,'
                              47             That,    16 connection           with       obtaiillhg        one at more           bhilâlhg        permits       fõr the Pï·oject


                 Gerald       represented            to the Building          Department               of Putnam          County,        State    of New        York       (the


                 "Bullding           Department"),             that     WD    had a valid           home         Improvement            contractor's          license      and/or         was


                 registered          with    Putnam           County,      State     of New        York,         as a home        improvement              contractor,


                              48,            ThatW             õhtained      one or more              building        permits      from     the Building          Ùepattnent               in


                                      with                                               the representation                       And/oi'           Gerald       to the
                 connection                    the Project         based upon                                             by Sean and/or                                      Building


                 Departtnent           of Putnatn          County,        State    of New          York,       that      WD     had a valid       home        improvement


                 contractor's          license       or wasregistered                with    Putnam            County,     State        of New     York,       as a home


                 finprovement               contractor.


                              49.            That     Sean knew           the building         permitthat             he and/or         Gerald     obtained        from       the


                 Building        Department             for     the Project        was      based      on the false        representation           that      WD    had a valid


                 honte      improvement               contractor's         license       and/or        was registered            with     Putnam        County,         State     of New


                 -Yofk,      as a home          improvement             contractor.


                               50,           That     Gerald      knew       the   building           permit      that   he and/or        Sean     obtained        front      the


                 Building        Department               for the Project          was based           on the false        representation              that   WD        had     a valid


                 home        improvement              contractor's          license       and/or       was registered            with     Putnam        County,          State    of New


                 York;       as a home          improvement               contractor,




                                                                                                         7
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                   INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                  59 1:20-cv-00193-CM
                          Doc 4-2 FiledDocument
                                         12/17/18 14-8
                                                    Entered
                                                         Filed
                                                             12/17/18
                                                               04/02/2011:57:27
                                                                          Page  124
                                                                                  Exhibit
                                                                             RECEIVEDof 347
                                                                                   INDEX   B
                                                                                           NO. Pg
                                                                                         NYSCEF:  07/26/2018
                                                                                               61510/2017
 FILED   : WESTCHESTER      COUNTY   CLERK    01/17    2018    01 : 21
                                                                 76 of 170                           PM|
 NYSCEF   DOC.    NO.      38                                                                              RECEIVED   NYSCEF:   01/17/201   8

                                                                 A-378



                 D'atedï   Katonah,    New   fork
                           October    25, 2017




                                                    GordonLaw          LLP




                                                                 'bhael      lt¶ordon




                                                    Atton1eys                 ·            LLC
                                                                   ox Plaing    LAK3,
                                                    51 Bedford         ad Suite 10

                                                    Ratonah,  NewYork     10536
                                                    Telephone      914,232.9500
                                                    Fax                   914,992.6634
                                                    Email                 mgordon@gordonlawllp,com




                                                                                                                                                I
                                                                                                                                                I



                                                                                                                                                )




                                                                   8
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                      INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                  59 1:20-cv-00193-CM
                          Doc 4-2 FiledDocument
                                        12/17/18      14-8
                                                        Entered
                                                             Filed
                                                                 12/17/18
                                                                   04/02/20
                                                                          11:57:27
                                                                             Page  125
                                                                                     Exhibit
                                                                                RECEIVEDof 347
                                                                                      INDEX   B   Pg
                                                                                            NYSCEF:
                                                                                              NO.    07/26/2018
                                                                                                  61510/2017
 FILED:          WESTCHESTER    COUNTY    CLERK   01/17/2018       01:21
                                                   77 of 170                PM|
 NYSCEF       DOC.   NO.   38                                                 RECEIVED   NYSCEF:   01/17/2018

                                                   A-379




                                         EXHIBIT                   1




          I
FILED: WESTCHESTER  COUNTY CLERK 07/26/2018 01:21
                                            05:10 PM                                                                                                                                       INDEX NO. 61510/2017
 FILED: WESTCHESTER                     COUNTY    CLERK    01/17/2018                                                                                                                 INDEX     NO.       61510/2O17
NYSCEF DOC. NO. 59                    18-09038-cgm
                                           Case 1:20-cv-00193-CM
                                                      Doc 4-2     FiledDocument
                                                                        12/17/18                 14-8
                                                                                                   Entered
                                                                                                        Filed
                                                                                                            12/17/18
                                                                                                           Pli04/02/20
                                                                                                                     11:57:27
                                                                                                                        Page 126
                                                                                                                               Exhibit
                                                                                                                                 of 347B                                    Pg
                                                                                                                                                                            RECEIVED NYSCEF: 07/26/2018
 NYSCEF   DOC.   NO.     38                                                                   78 of 170                                                                   RECEIVED         NYSCEF:        01/17/2018


                 Kl.51NSCHMIDTAPPUCATIONAND CERTrBCATEFORPAYMENT
                 Ownet Ned & Lesley iOeinschmidt
                                                                                               A-380                                                     Applicatiorl No.
                                                                                                                                                         AppEcation Date:                        5/4/17
                 Project 41 Averill Dr-% Mabopac NY 10541                                                                                                PeriodTec                               5/4I17
                                                                                                                                                         Project No.
                   A                               B                          C              D             E                                  H
                                                                                                                                              ll                   iI                                 K
                                                                                             wear comu-ree      massu.s     wou.
                                                                                                                PRESENTLY COMMECED                          2AL.ANCE!
                  rIEM                         DEscmPnON                   SDiEDULEti    ROMPREVIODS             STORED MtOSTCSED              %            TOFpasH   SETaD3GE                  COMusqIs
                   NCL                                                      VA1JR        E'PUCAaW    'WysPERIDD (NOTIN     70DA'IE            LGq             p.G                                 72.gs
                                                                                            fo•a                 OORB      43•EMM                                                                PERIOD

                   1     Genec4 Corrditions{with supervision}                  50%00          30,00D                          30,l]00              60%                  20400
                         GL & WC Insurance                                                                                          0                          -            0

                   2     Silework                                              40400          4D,000                          40,000           100%                          0

                   3     Demo‰c                                                60,000         60,000                          60,000           100%                          0.

                   4     Coacrete/Masonry                                     150,000        130400                          130,000            87%                     20.000

                   5     Steel                                                 10 DO          67A00                           62 000           620%                 -51000

                   6     Wood Frarning Material                               30400           S0,000                          SOADD            100%                         0
                   7     Wood Framing 1.abor                                  40,000          40400                           40460            100%                         0

                   8                                                          80,000          30400                           3GA00       '    38%                      50,000
                         Recding
                         Stucco and Trim                                      50;000          22J12                           22,712           45%                      27288
                   9     Gutters&Leaders                                      16,000           4400                            4400            25%                      12,000

                         insulation                                           254D0                                                   0             ~"
                                                                                                                                                   G%                   25,000

                  11     Drywall                                              35400                                                   0            0%                   35ß00

                  12        .
                         Windows & ExteziorDoo:=                             150A00         140,73Er                         140,738           S4%                       S,263

                  13                 ~ -~ hardware
                         Interior Doocsand                                    30,000                                                0              0%                   30,000

                         NIñsh Carpentry Wlaterials(wfs   s & RsTIEngs)       60400          20800                            20400            33%                      40400
                  15              ~
                         Enish Carpentry labor (wfstaim &railings]            35,000         10,000                           10,000           29%                      25,000

                  16     Paint                                                32,000                                                0              0%                   31000

                  17     Wood Hoors(1.abor & Materials)                       30,000                                                0              0%               30,000
                  18     ceramic Tile inszafatian                             30450                                                 0              0%               30,000

                  19     Speciahies                                           11,376         11;S78                           n,378                11                      -T

                         HVAC                                                     .I I
                                                                             10S400          80,000                           80,000           76%                  25400

                  27     Plumbing                                              ~
                                                                              6DA00          50,000                          50,000            83%                      10,000

                  22     Hecaric                                              75,000         20D00                            20,000           27%                  55AO0
                  23     Change.Order forbasementslab                         19750 I        13750

                 M       TOTAL PAG5 1-
                                                                          IRK
                                                                            1~    Y?8        em~
                                                                                            840AQS                a
                                                                                                                 'O    me
                                                                                                                      04IQ   840~              55%
                                                                                                                                                   -'~m-:-I~   423&0              43e-Pl         %%F
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                             INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                  60 1:20-cv-00193-CM
                          Doc 4-2 FiledDocument
                                        12/17/1814-8
                                                  Entered
                                                       Filed
                                                           12/17/18
                                                             04/02/20
                                                                    11:57:27
                                                                       Page  127
                                                                               Exhibit
                                                                                 of 347
                                                                          RECEIVED     B Pg 07/26/2018
                                                                                    NYSCEF:
                                             79 of 170
                                              A-381                           WORKING COPY
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                                        INDEX NO. 61510/2017
'1
NYSCEF   C 18-09038-cgm
      ~ DOC. NO. Case
                  60 1:20-cv-00193-CM
                          Doc 4-2 FiledDocument
                                        12/17/18                                                                     14-8
                                                                                                                       Entered
                                                                                                                            Filed
                                                                                                                                12/17/18
                                                                                                                                  04/02/20
                                                                                                                                         11:57:27
                                                                                                                                            Page  128
                                                                                                                                                    Exhibit
                                                                                                                                                      of 347
                                                                                                                                               RECEIVED     B Pg 07/26/2018
                                                                                                                                                          NYSCEF:
  l,g
  rg     ~r
              I
              1
                                                                                                                  80 of 170                             yk

        SUPREMB                    COURT                   OF THE                STATE           OF      NEW YORK  A-382
        COUNTY                 OF WESTCHESTER


         LAK3,           LLC,                                                                                                             Index         No.           61510/l017

                                                                                                               Plaintiff,
                              -again            -
                                                                                                                                          DEFENDANTS'
                                                                                                                                                                                   RESPONSES
         SEAN           QUNN,               OBRÁLD                       ÒUNN,             and     WELL            DUNN                   TO      PLAINTIFF'S                            REQUEST                        FOR
         MAINTENANCE                                     &    CONTRACTING,                                                                ADDRESSES                          OF DEFENDANTS


                                                                                                         Defendants.




                                                                                                                                                                                                                                      I
                       Defendbnts                    respond              to plaintiff's               Request          for    the    Addresses                  of    Defendants,           j dated        October                           . .
                                                                                                                                                                                         ~                                                ~             ~
                                                                                                                                                                          ~                                    r                  ~
                                                                                                                                                                                             ~       ~     ~
                                                                                                                                                                        ~     ~                                   ~~
                                                                                                                                                                                           ~~
        25,     2017         (the'3teqtiest"),                      as follows:                                                                                                      ~                     ~
                                                                                                                                                             r                                                      ~                               ~       iI
                                                                                                                                                                                                                                                            I
                                                                                                                                                                  ~
                        1.           . I efendant                   Sean         Dunn:           (a)    P.O.      Box         1161,       Yorktown                    Heights,       New         York              10598


        (post      office          address);                 and    (b)     8 Veschi             Lane,        Mahopac,               New     York            10541          (residence              address)                  .


                       2.                Defendant                  Well         Dunn       Maintenance                   &     Contracting,                 P.O.         Box      1161,      Yorktown



        Heights,            Neiv         York            10598          (post     office         address).



                       3..               .Defendant
                                          Defendant                 Gerald          Dunn:              2719      Strang         Boulevard,               Yorktown                Heights,           New             York



        10598          (residence               and          post       office     address).


                       Defendants                        specifically             reserve         the     right      to       supplement,               amend,              and/or       modify            all. of         the
                                                                                                    r


        foregoing             responses.


        Dated:          Carmel,            New               York

                       Febraary             9, 2018                                                                                                                                                            .



                                                                                                                    .         WB      J    JAM          A.        SHILLING,                  JR.,        P.C.




                                                                                                                              8y.
                                                                                                                              Py.
                                                                                                                              By:_
                                                                                                                                                        Michael             V.     Caruso
                                                                                                                               122    Old      Route             6                                         .        .

                                                                                                                              Carmel,         New            Yorkl0512

                                                                                                                              (845)        225-75Ò0



                                                                                                                              Attorneys           for        dafandcmts
                                                                                                                                                             defendcmts



                                     t
                                     i
                                                    lf
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                 INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                  60 1:20-cv-00193-CM
                          Doc 4-2 FiledDocument
                                        12/17/18                                                      14-8
                                                                                                        Entered
                                                                                                             Filed
                                                                                                                 12/17/18
                                                                                                                   04/02/20
                                                                                                                          11:57:27
                                                                                                                             Page  129
                                                                                                                                     Exhibit
                                                                                                                                       of 347
                                                                                                                                RECEIVED       B Pg 07/26/2018
                                                                                                                                             NYSCEF:
  Ii                                                                                               81 of 170                             'r.1.


                                                                                                    A-383
                                                                                                                                                                                   .       .


                                                                                         VERIFICATION


         STATE           OF NEW             YORK                    )
                                                                        ) ss.:


         COUNTY              OF PUTNAM                              )


                        SEAN         DUNN,            being         duly         sworn    deposes         and.says:                                       .                            .

                                                                                                               Defendants'
                        I am       a defendant           in this           action.       T have     read                          Response               to Plaintiff            s Request


         for     Addresses           of    Defendants               and          my response        to the      request.       1 am      familiar         with       the        contents        of


                                                                                                   Defendants'
         both.          Based        .on
                                      on        my ·personal                .knowledge.                                    Response:       to       Plaintiff's            Request
                                                                                                                                                                           .Request            .for
                                                                                                                                                                                                for


         Addresses            of    Defendants                are        true     and    correct     insofar          as I have        provided           partial,         or     complete,


         responses          thereto.




                                                                                                          .e                 SEA'0''        '        '
                                                                                                                             SEA     0



         Sworn          to before          me     on this
         9th     day     of February,             2018




         Notary         Public
                              v-'
         /wMi            t            ~».
                  . /     .. O2.L/f        L.5(,[/2Ld



                           rgb~                  ~l
                                           ~P'~
                                      ~~p                V      «/<




                                                                                                      2
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                INDEX NO. 61510/2017
rNYSCEF DOC.18-09038-cgm
              NO. Case
                   60 1:20-cv-00193-CM
                           Doc 4-2 FiledDocument
                                         12/17/18 14-8
                                                    Entered
                                                         Filed
                                                             12/17/18
                                                               04/02/20
                                                                      11:57:27
                                                                         Page  130
                                                                                 Exhibit
                                                                                   of 347
                                                                            RECEIVED     B Pg 07/26/2018
                                                                                      NYSCEF:
   'r   ~,
        b~
                                               82 of 170                            b
   4      I

                                                                                                  A-384
                                                                                     VERIFICATION


         STATE           OF NEW              YORK                  )
                                                                   ) SS.


         COUNTY              OF PUTNAM                             )


                       GERALD                DUNN,          being        duTy sworn         deposes        and    says                                                                             . .


                                                                                                         Defendants'
                       I am        a defendant             in this       action.     I have     read                         Response                to Plaintiff            s Reqùest


         for     Addresses           of Defe.ndants                and        my response       to the     request.      I am          familiar        with      the        contents       of


                                                                                               Defendants'
         both.         Based           on    my       personal            knowledge,                                  Response            to      PlaintifFs           Request            for


         Addresses            of     Defendants              are       true    and   correct     insofar         as I have         provided           partial,         or     complete,


         responses         thereto.


                                                                                                                                   /



                                                                                                                             '':
                                                                                                                         E                 DUNN



          Sworn        to before            me   on this
          9th    day     of February,               2018




          Notary       Public
                                y'C'
          /~Mr
                  , A)     . Dz.cWgzc~(g~


                                        ~xp/' p/'
                                        l.~




                                                                                                 3
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                             INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                  60 1:20-cv-00193-CM
                          Doc 4-2 FiledDocument
                                        12/17/1814-8
                                                  Entered
                                                       Filed
                                                           12/17/18
                                                             04/02/20
                                                                    11:57:27
                                                                       Page  131
                                                                               Exhibit
                                                                                 of 347
                                                                          RECEIVED     B Pg 07/26/2018
                                                                                    NYSCEF:
                                             83 of 170
                                              A-385                           WORKING COPY
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                                        INDEX NO. 61510/2017
'1
NYSCEF   C 18-09038-cgm
      ~ DOC. NO. Case
                  60 1:20-cv-00193-CM
                          Doc 4-2 FiledDocument
                                        12/17/18                                                                     14-8
                                                                                                                       Entered
                                                                                                                            Filed
                                                                                                                                12/17/18
                                                                                                                                  04/02/20
                                                                                                                                         11:57:27
                                                                                                                                            Page  132
                                                                                                                                                    Exhibit
                                                                                                                                                      of 347
                                                                                                                                               RECEIVED     B Pg 07/26/2018
                                                                                                                                                          NYSCEF:
  l,g
  rg     ~r
              I
              1
                                                                                                                  84 of 170                             yk

        SUPREMB                    COURT                   OF THE                STATE           OF      NEW YORK  A-386
        COUNTY                 OF WESTCHESTER


         LAK3,           LLC,                                                                                                             Index         No.           61510/l017

                                                                                                               Plaintiff,
                              -again            -
                                                                                                                                          DEFENDANTS'
                                                                                                                                                                                   RESPONSES
         SEAN           QUNN,               OBRÁLD                       ÒUNN,             and     WELL            DUNN                   TO      PLAINTIFF'S                            REQUEST                        FOR
         MAINTENANCE                                     &    CONTRACTING,                                                                ADDRESSES                          OF DEFENDANTS


                                                                                                         Defendants.




                                                                                                                                                                                                                                      I
                       Defendbnts                    respond              to plaintiff's               Request          for    the    Addresses                  of    Defendants,           j dated        October                           . .
                                                                                                                                                                                         ~                                                ~             ~
                                                                                                                                                                          ~                                    r                  ~
                                                                                                                                                                                             ~       ~     ~
                                                                                                                                                                        ~     ~                                   ~~
                                                                                                                                                                                           ~~
        25,     2017         (the'3teqtiest"),                      as follows:                                                                                                      ~                     ~
                                                                                                                                                             r                                                      ~                               ~       iI
                                                                                                                                                                                                                                                            I
                                                                                                                                                                  ~
                        1.           . I efendant                   Sean         Dunn:           (a)    P.O.      Box         1161,       Yorktown                    Heights,       New         York              10598


        (post      office          address);                 and    (b)     8 Veschi             Lane,        Mahopac,               New     York            10541          (residence              address)                  .


                       2.                Defendant                  Well         Dunn       Maintenance                   &     Contracting,                 P.O.         Box      1161,      Yorktown



        Heights,            Neiv         York            10598          (post     office         address).



                       3..               .Defendant
                                          Defendant                 Gerald          Dunn:              2719      Strang         Boulevard,               Yorktown                Heights,           New             York



        10598          (residence               and          post       office     address).


                       Defendants                        specifically             reserve         the     right      to       supplement,               amend,              and/or       modify            all. of         the
                                                                                                    r


        foregoing             responses.


        Dated:          Carmel,            New               York

                       Febraary             9, 2018                                                                                                                                                            .



                                                                                                                    .         WB      J    JAM          A.        SHILLING,                  JR.,        P.C.




                                                                                                                              8y.
                                                                                                                              Py.
                                                                                                                              By:_
                                                                                                                                                        Michael             V.     Caruso
                                                                                                                               122    Old      Route             6                                         .        .

                                                                                                                              Carmel,         New            Yorkl0512

                                                                                                                              (845)        225-75Ò0



                                                                                                                              Attorneys           for        dafandcmts
                                                                                                                                                             defendcmts



                                     t
                                     i
                                                    lf
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                 INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                  60 1:20-cv-00193-CM
                          Doc 4-2 FiledDocument
                                        12/17/18                                                      14-8
                                                                                                        Entered
                                                                                                             Filed
                                                                                                                 12/17/18
                                                                                                                   04/02/20
                                                                                                                          11:57:27
                                                                                                                             Page  133
                                                                                                                                     Exhibit
                                                                                                                                       of 347
                                                                                                                                RECEIVED       B Pg 07/26/2018
                                                                                                                                             NYSCEF:
  Ii                                                                                               85 of 170                             'r.1.


                                                                                                    A-387
                                                                                                                                                                                   .       .


                                                                                         VERIFICATION


         STATE           OF NEW             YORK                    )
                                                                        ) ss.:


         COUNTY              OF PUTNAM                              )


                        SEAN         DUNN,            being         duly         sworn    deposes         and.says:                                       .                            .

                                                                                                               Defendants'
                        I am       a defendant           in this           action.       T have     read                          Response               to Plaintiff            s Request


         for     Addresses           of    Defendants               and          my response        to the      request.       1 am      familiar         with       the        contents        of


                                                                                                   Defendants'
         both.          Based        .on
                                      on        my ·personal                .knowledge.                                    Response:       to       Plaintiff's            Request
                                                                                                                                                                           .Request            .for
                                                                                                                                                                                                for


         Addresses            of    Defendants                are        true     and    correct     insofar          as I have        provided           partial,         or     complete,


         responses          thereto.




                                                                                                          .e                 SEA'0''        '        '
                                                                                                                             SEA     0



         Sworn          to before          me     on this
         9th     day     of February,             2018




         Notary         Public
                              v-'
         /wMi            t            ~».
                  . /     .. O2.L/f        L.5(,[/2Ld



                           rgb~                  ~l
                                           ~P'~
                                      ~~p                V      «/<




                                                                                                      2
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                INDEX NO. 61510/2017
rNYSCEF DOC.18-09038-cgm
              NO. Case
                   60 1:20-cv-00193-CM
                           Doc 4-2 FiledDocument
                                         12/17/18 14-8
                                                    Entered
                                                         Filed
                                                             12/17/18
                                                               04/02/20
                                                                      11:57:27
                                                                         Page  134
                                                                                 Exhibit
                                                                                   of 347
                                                                            RECEIVED     B Pg 07/26/2018
                                                                                      NYSCEF:
   'r   ~,
        b~
                                               86 of 170                            b
   4      I

                                                                                                  A-388
                                                                                     VERIFICATION


         STATE           OF NEW              YORK                  )
                                                                   ) SS.


         COUNTY              OF PUTNAM                             )


                       GERALD                DUNN,          being        duTy sworn         deposes        and    says                                                                             . .


                                                                                                         Defendants'
                       I am        a defendant             in this       action.     I have     read                         Response                to Plaintiff            s Reqùest


         for     Addresses           of Defe.ndants                and        my response       to the     request.      I am          familiar        with      the        contents       of


                                                                                               Defendants'
         both.         Based           on    my       personal            knowledge,                                  Response            to      PlaintifFs           Request            for


         Addresses            of     Defendants              are       true    and   correct     insofar         as I have         provided           partial,         or     complete,


         responses         thereto.


                                                                                                                                   /



                                                                                                                             '':
                                                                                                                         E                 DUNN



          Sworn        to before            me   on this
          9th    day     of February,               2018




          Notary       Public
                                y'C'
          /~Mr
                  , A)     . Dz.cWgzc~(g~


                                        ~xp/' p/'
                                        l.~




                                                                                                 3
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                             INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                  61 1:20-cv-00193-CM
                          Doc 4-2 FiledDocument
                                        12/17/1814-8
                                                  Entered
                                                       Filed
                                                           12/17/18
                                                             04/02/20
                                                                    11:57:27
                                                                       Page  135
                                                                               Exhibit
                                                                                 of 347
                                                                          RECEIVED     B Pg 07/26/2018
                                                                                    NYSCEF:
                                             87 of 170
                                              A-389                            WORKING COPY
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                INDEX NO. 61510/2017
NYSCEF
   I   DOC.18-09038-cgm
             NO. Case
                  61 1:20-cv-00193-CM
                          Doc 4-2 FiledDocument
                                        12/17/18                                   14-8
                                                                                     Entered
                                                                                          Filed
                                                                                              12/17/18
                                                                                                04/02/20
                                                                                                       11:57:27
                                                                                                          Page  136
                                                                                                                  Exhibit
                                                                                                                    of 347
                                                                                                             RECEIVED     B Pg 07/26/2018
                                                                                                                       NYSCEF:
                                                                                88 of 170                                               l
I

                                                                                 A-390
    I
        s       I'




                       From:    Ned Klelnschmidt     anidelnschmidl@rpaadvisora.com>
                           To: Bean Dunn <wendunnone@aol.com>
                           Co: michael   gordon    <mgordon@gordonlawilp.com>

                     Subject    Averl
                        Date:   Man, Jun 19, 2017 226      pm
            Attachments:        Well Dunn Terminallon     081917.pdf   (32241Q, ATT00001.htm   (182)


            Please    see attached.




            Ned Kleinschmidt




                                                                                                                                       I




                                                                                       I




                                                                                                                 ~00646
                                                                                                                 "006~>6
    FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                      INDEX NO. 61510/2017
    NYSCEF DOC.18-09038-cgm
                 NO. Case
                      61 1:20-cv-00193-CM
                              Doc 4-2 FiledDocument
                                            12/17/18                                                       14-8
                                                                                                             Entered
                                                                                                                  Filed
                                                                                                                      12/17/18
                                                                                                                        04/02/20
                                                                                                                               11:57:27
                                                                                                                                  Page  137
                                                                                                                                          Exhibit
                                                                                                                                            of 347
                                                                                                                                     RECEIVED     B Pg 07/26/2018
                                                                                                                                               NYSCEF:
                                                                                                        89 of 170
I
           1                                                                                                A-391


                                                                                               LAK3,        LLC
                                                                                             41 Averill         Drive

                                                                                 Mahopac,           New York              10.541



                                                                                                                                                                                          2017'
                                                                                                                                                                             June     19, 2017




               BY     EMAIL                AND       CERTIFIED                  MAIL,
               RETERN                 RECEIPT               REQUESTEi)


               Mr.      Sean       Dunn
               Well-Dunn               Maintenance
               P.0       Box       1161
               Yorktown              Heights,        New       York           10593


                                             Re:         NOTICE                OF TERMINATION


               Dear         Sean:


               This  is to inform     you that we have                            elected       to terminate·the               role.of        Well-Dunn           Maintenance                and
                               ("you"
               Contracting               or "Well-Dunn'')                              on the.óonstruction                    of our single-family               residence            at 41
               Averill         Drive,   Mahepac,    New York                          (the "Project")            in respect          of which        you       have     been        acting      as
               General          Contractor.    This termination                         is effective-immediately.
                                                                                                                                                                                                               L


               As more             fully     explained        below         in Section          A, this     termination              is for      cause.


               As     more         fully     explained         below          in SectionB,because                   you       have       taken      monies       from        us that      you
               represented                 to us were       intended          for subcontractörs¶nd                     scplifiers        who       or, that     furnished           work

               labor,        services,         and    materials         to and for the benefit                   of the 14bject,              yon    are subject            to the
               provisions             of the New            York       Lien      Law,.including     without    limitation    Article                           3-A      thereof,       which
               concerns             Lien     Law     Trust      Funds.           Section    B below   contains    certairulemands                               based        upon_the         Nev/
               York         Lien      Law.


               Finally,         Section          C contains           a demand.that,               if you   have        not     already       done        so, you      immediately              take
               all    steps     to preserve             and not        destroy        or delete       all documents               and:things,          whether          paper
                                                                                                       or'
               electronic,            or otherwise,            having          any    relevance        or possible             relevance          to the Project.


               A.              Notice         of Terminsition


               You          are being terminated                    because,         despite       repeated       warnings,           notices,       and       opportunities            by us
               for    you       to cure


                        •      You                           failed     to furnish           the                                                                      and     materials         for
                                           repeatedly                                               services,      work,         labor, supervision,
                               which         we have         paid     you      aver  $80.0,000,   resulting                   insubstantial     d6lays                in Project
                               completion             and    additional           and unnecessary     Project                    costs;



                                                                                                                                                                                            000667     „'7
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                                  INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                  61 1:20-cv-00193-CM
                          Doc 4-2 FiledDocument
                                        12/17/18                                                          14-8
                                                                                                            Entered
                                                                                                                 Filed
                                                                                                                     12/17/18
                                                                                                                       04/02/20
                                                                                                                              11:57:27
                                                                                                                                 Page  138
                                                                                                                                         Exhibit
                                                                                                                                           of 347
                                                                                                                                    RECEIVED     B Pg 07/26/2018
                                                                                                                                              NYSCEF:
                                                                                                       90 of 170                                              1


                                                                                                          A-392


                                                                                                                                                                                                                             I

                  You     abandoned               the Project               without             notice;


              *                                    supervision..and                      materials           youfurnished               to and         for     the benefit              of the
                  The.wõrk,             labor,
                  Projecthave              been         (a)fnaterially               deficient,            (b) not in compliance                       with      the Project
                                                                                                                                                                           design
                                                                                                                                                                           ».-.-i~ ~
                  (but you        bid     on and          agreed           to comply              with,      (c) not in tompliance                      with -good
                                                                                                                                                               good ccñstradlan  .»
                                                                                                                           -' '"'"--".--.:              â€”.=-
                  standards    and practices                      (d)       violative             of manufacturer        epecifiericss,                     and in some cases
                      4Qzardoiis,'
                  (6) bazardotis;


              •   Based         upon      the     govemment                  records            we have                          you appear                   to be in material
                                                                                                                 reviewed,
                                                                                                                        ..:-'!-==":-t-
                  violation        of State         and Putnam                 County              registration        requirements      (it                 also       appears         that        Well
                  Dunn    is notlecogaiiéd-by                              the State of New                   York        as an existing               entity        with       the capacity
                  to enter into a contract);


              *   tou     have         diverted          Lien     Law            Trust                     and
                                                                                            funds;


              •   You               deceived                          us as to your                                                            and                           to serve          as
                       materially                                                                  qualifications,               ability,               capacity
                  General  Contractor     for                    the Project                and     your       compliance.With                  State         and      Putnam           County
                  registration           requirements.


         As   a consequence             of this     termination:                                                                                                                                                         I


                          1.     You       are forbidden                   to return            to the Project            site    without        our         written         consent           for        any
                                 reason.          If you        desire           to return          to the project            site     as it relates            to the       subject           of
                                 Point       A.3        below,         concerning                 off-site       stored       materials         and          the retrieval              by you
                                 and/or          your      subcontractors                    of tools and materials    not purchased   with Project
                                                                                                        hours'
                                 monies,           you        must      provide             at least 48         notice   to us of the date and time                                                      you
                                 wish       to return           and        it must         be an acceptable                 time        to us or our             representatives                     who
                                 will     meet          ybu     on site.            If you         do return         to the Project             site     for     any        reason       without
                                 ourwritten               consent,           you         will     be trespassing;

                         '2.'
                         2       On or b6fore                 June         21,    2017,          you      must     identify          to us, by name,                   address,.telephone
                                 nutub.or,         and        emails         address,             all subcontractors                   and    suppliers             of all      tiers    that        have
                                 furnished              or have         been        contracted               to furnish          any    work,        labor,         servious,           and/or
                                 materials          to or for              the benefit             of the Project;


                          3.      On or-before                  June        21, 2017,   you               must    (a) identify    to us all                     off-site        stored
                                                    that        you        have  purchased                   or contracted     to purchase                                     Project         monies
                                                                                                                                                                 using
                                 you.
                                 you have.received                         from         us, including              the location              of such         off-site          stored
                                 materials,             (b)     arrange           for     the inspection             of such materials   (by us or pur
                                 representatives)                    off     site       to determine             if they are to be accepted,
                                                                                                                                               delivery   of such
                                 materials     to the                Project         site       no later       than   June  26, 2017, between    the hours   of
                                  8am      and      3pm,         and        (c) arrange             for      the retrieval           of all tools            and       other      materials               not
                                 purchased               with     Project     monies   by you and/or your subcontractors.                                                        You      must
                                                   at least            hours'
                                 provide                          48            notice   to us of the date and an approximate                                                        time           of
                                 such       de'livery           of off-site              stored        materials       and retrieval              of tools             and      materials                not


                                                                                                                                                                                                         RA(~
                                                                                                                                                                                                         nr   r~ I'.<
                                                                                                                                                                                                                 i'..I
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                                  INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                  61 1:20-cv-00193-CM
                          Doc 4-2 FiledDocument
                                        12/17/18                                                               14-8
                                                                                                                 Entered
                                                                                                                      Filed
                                                                                                                          12/17/18
                                                                                                                            04/02/20
                                                                                                                                   11:57:27
                                                                                                                                      Page  139
                                                                                                                                              Exhibit
                                                                                                                                                of 347
                                                                                                                                         RECEIVED     B Pg 07/26/2018
                                                                                                                                                   NYSCEF:
                                                                                                            91 of 170                                              j

  )
         I
                                                                                                             A-393


                                            purchased              With.Próje.ct         nlonies            80 that        our representatives               can cogent,              meet           you
                                                                    ean re-inspect                                  safe                                      we accept;             and
                                            on site         and                                andkeep                       any returned           items


                                   4.       After      we      have        received          the infonnation                 demanded         by this        letter     and     after      we have

                                            concluded              the·investigation                 we have            begun    into      the circumstances                  of how        you
                                            have       handled           the·Project,          we will           (a) furnish       you      with     a statement             of account
                                                            the     0.verpayment              you     have        received       froni      us and        demanding             the, return            of
                                            stating
                                            suchfo.verpayment,                       and@advise                   you    of any other actions.youmust                             take      and.

                                            payments               you    rudest mary           tor undo,           to the extent possible,    the damage                          you      have
                                            caused
                                            .cau'sed        to us.


             B.           Lien          Law       Requii·ent6nts


             As    discussed              above,       you        are boulid)by     the teguiternents    of tháRew     York     Lien law      and, pursuant
             to Article          3-A       the.reof,.are            a tcistee   dirdohits     that  we havesphid   to you   for   the benefit    of

             subcontractors                 and      suppliers           y/hifâhd·tharfurnished                         work,     labor,     services         and/or         materials           to and
             for   tire   benefit          'of tire Prbject.               Phisuant          to1      on Law
                                                                                    §§ 75-77., we hereby       demand      that,                                                        on or
             before   July          5,.2017,           you        provide;us
                                                                     (g) an           with
                                                                             opportunity     to inspect,  at.a   location    within
             Putnatn    County,   New     tork      State,  the  bodks   and  records    you   have  maintained,       if any, relating                                                                    to
             the New York'Lien        Law      trust that exists as a matter        of law with respect      to the Project      (the
             "Trust"
             "Trust")    arrd (b) copies.of      all Trust-related·books        and records.


             C.            Document                  preservation


             Given        that     this     Notice          of Termination.stems                          from      events      that.have      given         rise     to claims      by us
             against       you,         and given            the likelihood             that       this    Notice          of Termination            will     lead      to litigation,    we

             hereby        demand             that     you        imruediately          preserve            all documents,               tangible         things      and      electronically
             stored       information                relevant         und putentially                relevant           to the Project.            This     demand           pertains           to
             Well-Dunn              and Sean.Dunn              ifidividually                   and any other individual    who                            owns       or operates           or is

             employed,             contracts           or subcontracts       by               or for Well Dunn    Maintenance                             and       Contracting.                This
             obligation           to preserve               covers·all         inforthätioñ               related       to the Project         whether             in paper,       electronic                   or
                      other      tangible            form     and        includes,                   of example,    computerized      and                             electronically                 stored
             any                                                                         byýay
             accounting            records,           plans,         drgWings,          specifications,     purchase   orders,   invoices,                              emails,          text

             messages,            correspondence,      Project  notes                              and logs,        photographs,            and videos.               To the       extent
             anyone        who       is bound   by this preservation                                demand          has      or uses an automatic                   deletion         device           or

             function,           that     device        or function            should          be disabled              immediately.




             We expect             your        complete             and     timely       compliance                with      the foregoing.               Should       you     wish       to discuss

             any      aspect       of the foregoing,                     you   or, if you           have         retained       counsel,      your        counsel,          should        contact
             our attorney,                Michael           R. Gordon,             at GordonLaw                   LLP,       at 914.232.9500.                Mr.       Gordon's           email
             address          is mgordon@gordonlawllp.com.




                                                                                                                                                                                           '006"9
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                           INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                  61 1:20-cv-00193-CM
                          Doc 4-2 FiledDocument
                                        12/17/18                                 14-8
                                                                                   Entered
                                                                                        Filed
                                                                                            12/17/18
                                                                                              04/02/20
                                                                                                     11:57:27
                                                                                                        Page  140
                                                                                                                Exhibit
                                                                                                                  of 347
                                                                                                           RECEIVED     B Pg 07/26/2018
                                                                                                                     NYSCEF:
                                                                              92 of 170

       I   ~
                                                                               A-394



                                                                                                                              matter'
               This   Notice   of Terrninatiott.is   vithout   py.ejifdice     to airy other          rights   we have   as g mattør    of law.



                                                                        Very       truly     yours,




                                                                         LE,          U      C




                                                                         By

                                                                                       'ed       itedu          c        W
                                                                                                                              )

                                                                                      k5         /PP~ed<M



                                                                                                                                                                I




                                                                               4
                                                                                                                                         <'99K)   50
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                             INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                  62 1:20-cv-00193-CM
                          Doc 4-2 FiledDocument
                                        12/17/1814-8
                                                  Entered
                                                       Filed
                                                           12/17/18
                                                             04/02/20
                                                                    11:57:27
                                                                       Page  141
                                                                               Exhibit
                                                                                 of 347
                                                                          RECEIVED     B Pg 07/26/2018
                                                                                    NYSCEF:
                                             93 of 170
                                                                                WORKING COPY
                                              A-395
    FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                                            INDEX NO. 61510/2017
    NYSCEF        .,18-09038-cgm
     2/19/2018 DOC.   NO. Case
                           62 1:20-cv-00193-CM
                                   Doc 4-2 FiledDocument
                                                 12/17/18    14-8
                                                               Entered Filed
                                                        Entity Information
                                                                           12/17/18
                                                                             04/02/20
                                                                                    11:57:27
                                                                                       Page  142
                                                                                               Exhibit
                                                                                                 of 347
                                                                                          RECEIVED     B Pg 07/26/2018
                                                                                                    NYSCEF:
                     '                                                                                                     94 of 170
I               J

                                                                                                                            A-396




       NYS                        Department                                              of           State




       Division                        of      Corporations




       Entity              Information



       The          information              contained              in this      database            is current           through           February                 16,     2018.



                                      Selected             Entity      Name:           WELL            DUNN              MAINTENANCE                                 4 CONTRACTING                               CORP.
                                                                                              Selected          Entity          Status      Information

          Current                 Entity           Name:            WELL         DUNN               MAINTENANCE                             &       CONTRACTING                                 CORP.

                          DOS         ID      #:                    3998427

        Initial           DOS         Filing          Date:         SEPTEMBER                       22,    2010

                             County:                                WESTCHESTER

                         Jurisdiction:                              NEW YORK
                         Entity        Type:                        DOMESTIC                   BUSINESS                   ÒORPORATION
          Current                                  Status:          INACTIVE                  - Dissolution                       Proclamation                   / Annulment                      of Authority
                                  Entity                                                                                   by                                                                                        (Aug               31,    2016)


             Information                   to reinstate             a corporation               that      has     been       dissolved              by     proclamation                     or annulment            of     authority                by
                           proclamation                 is available             on the         New        York          State     Department                   of    Taxation                 and   Finance       website              at
                                                       www.tax.ny.gov                    keyword            TR-194.1                or by          telephone               at (518)             485-6027




                                                                                          Selected          Entity          Address            Information

                            DOS            Process           (Address           to     which           DOS        will     mail        process             if   accepted              on        behalf     of the        entity)

                            SEAN         DUNN
                            P.O.       BOX 1161
                            YORKTOWN                          HEIGHTS,                NEW           YORK,             10598

                                                                                                            Registered                   Agent

                            NONE



                                                                        This         office      does      not      record         information                  regarding                 the                                      ..         I I
                                                                               names          and      addresses            of    officers,          shareholders                    or
                                                                         directors             of nonprofessional                        corporations                 except          the
                                                                         chief         executive           officer,         if provided,                 which         would              be
                                                                      listed     above.          Professional                   corporations                must           include          the

                                                                      name(s)            and     address(es)               of    the     initial         officers,           directors,


     httped/appext20.dos.ny,gov/corp~ublic/CORPSEARCH.ENTITY                                                INFORMATION'/p                 token=FFASFD35AC18885AE9DSFT8ADEA3CE1EC9DSFEQD7...                                                            1/2
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                            INDEX NO. 61510/2017
NYSCEF         18-09038-cgm
 2/19/20,18 DOC. NO. Case
                      62 1:20-cv-00193-CM
                              Doc 4-2 FiledDocument
                                            12/17/18    14-8
                                                           Entered  Filed
                                                   Entity·Inforrnation  12/17/18
                                                                          04/02/20
                                                                                 11:57:27
                                                                                    Page  143
                                                                                            Exhibit
                                                                                              of 347
                                                                                       RECEIVED     B Pg 07/26/2018
                                                                                                 NYSCEF:
                                                                                                              95 of 170
                                                                      and      shareholders                 in the         initial     certificate            of

                                                        incorporation,                   showever           this  A-397 information             is not        recorded
                                                                     and     only         available          by     viewing           the      certificate.



                                                                                              *Stock          Information



                                                                     of Shares               Type       of    Stock             $ Valueper                 Share

                                                                  200                        No Par Value


                                               *Stock       information                  is applicable              to    domestic            business             corporations.



                                                                                                     Name           History



                         Filing         Date       Name           Type                                                               Entity        Name

                       SEP        22,    2010      Actual                      WELL             DUNN              MAINTENANCE                            & CONTRACTING                         CORP.



     A    Fictitious         name         must     be used           when          the     Actual        name            of    a foreign          entity       is unavailable           for    use        in    New      York
         State.    The     entity        must     use       the   fictitious             name        when          conducting            its     activities           or business       in New            York        State.


                                    NOTE:         New         York         State     does       not     issue           organizational               identification            numbers.


                                                                                     Search           Results             New         Search



                  Services/Progragg                     |     Privacy          Policy            |     Accessibility                 Policy          ]     Disclaimer              |   Retum         to        DOS
                                                                                          Homepage                        Contact         Us
                                                                                                                    (




 https://appext20.dos.ny.gov/corp~ubiic/CORPSEARCH.ENTITY                                       INFORMATION7p                   token=FFASFD35AC1B86SAEQDSF78ADEA3CE1EC9DSFB9D7...                                              2/2
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                             INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case     Doc 4-2 FiledDocument
                  65 1:20-cv-00193-CM   12/17/18  Entered
                                                14-8       12/17/18
                                                       Filed        11:57:27
                                                             04/02/20  Page    Exhibit
                                                                             144 of 347
                                                                          RECEIVED     B Pg 07/26/2018
                                                                                    NYSCEF:
                                             96 of 170
                                              A-398                          WORKING COPY
FILED: WESTCHESTER COUNTY CLERK. 07/26/2018 05:10 PM                                                                                                                        INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                  65 1:20-cv-00193-CM
                          Doc 4-2 FiledDocument
                                        12/17/18                                                       14-8
                                                                                                         Entered
                                                                                                              Filed
                                                                                                                  12/17/18
                                                                                                                    04/02/20
                                                                                                                           11:57:27
                                                                                                                              Page  145
                                                                                                                                      Exhibit
                                                                                                                                        of 347
                                                                                                                                 RECEIVED     B Pg 07/26/2018
                                                                                                                                           NYSCEF:
                                                                                                    97 of 170
                                                                                                      A-399
                                           PARTIAL             RELEASE               AND        WA1YER            OF LIEN          RIGHTS


               THE     STATE              OF New          York}           KNOW            ALL       MEN BY THESE                   PRESENTS:
                                                                                                                                                                                                   ..

               COUNTY             OF Putnatn}




   OWNER:             Lesley          4   Ned       Kleinschmidt             &Well        Dunn        Maintenance          &   Contracting
   PROJECT:           Kleinschmidt                  Residence,          41 Averill        Drive,        Mahopac          NY    10541




           The undersigned            acknowledges          receipt     of the sum of $820,828.22                  representing        full payment       due and payable        for

   all labor performed         and/or      materials      provided,      less any retainage,           through    the period      5/4/2017      on the above Project.
   Description    of services          and/or    materials     provided       including     but not limited         to the following:        masonry,           framing,
   plumbing,          excavation,               windows           and    HVAC.

           In consideration  of such payment, the undersigned    hereby fbrever waives, relinquishes    and releases all claims of
   every  kind against   the Property or the Owner, its agents, successors, assigns, construction    lender and sureties, including   but
   not limited to all liens and claims of liens, which the undersigned    has or may have, as a result of or in connection     with the
   performance   or furnishing    of labor or materials through the date hereof.


           The undersigned         does hereby represent and warrant that all persons or entities who have furnished labor or materials
   to the undersigned         in connection  with the Work performed   through the date hereof have been paid all amounts to which
   they have become           entitled,    excepting        agreed retainage         not yet payable          and due.


          The undersigned   hereby agrees to unconditionally  indemnify    and hold harmless the Owner, the Owner's construction
   lender, and their successors, assigns and sureties, against all loss, cost, damage, or expense by reason of any and all manner
   of lions, claims, or demands which anyone may have for labor performed,         or for material or equipment furnished to the
   Pmject by, through or under the undersigned     through the date hereof.


           The person        signing      this document                  ents that he or she is duly authorized                to do so on behalf          of the undersigned.
                                (~~
   EXECUTED           this        7         day of                      Ak                                       , 201 7.


                             COMPANY                NAME:                                  8|nnnhm                 Sti      nGACf          ~n         C    nf

                                           By:
                                           Name:                                                                                   t
                                           Title:                                ÔfÉo           /


        . SUBSCRIBED                  AND SWORN              TO BEFORE           ME on this                      day of                                     , 201_         to certify
   which    witness    my hand and official               seal of office.




                                                                                     Notary         Public,   State of



                                                                                     Printed        Name      of Notary
                                                                                     My     Commission           Expires:
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                             INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case     Doc 4-2 FiledDocument
                  66 1:20-cv-00193-CM   12/17/18  Entered
                                                14-8       12/17/18
                                                       Filed        11:57:27
                                                             04/02/20  Page    Exhibit
                                                                             146 of 347
                                                                          RECEIVED     B Pg 07/26/2018
                                                                                    NYSCEF:
                                             98 of 170
                                              A-400                            WORKING COPY
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                            INDEX NO. 61510/2017
          18-09038-cgm
NYSCEF DOC.
        I   NO. Case
                 66 1:20-cv-00193-CM
                         Doc 4-2 FiledDocument
                                       12/17/18                                                       14-8
                                                                                                        Entered
                                                                                                             Filed
                                                                                                                 12/17/18
                                                                                                                   04/02/20
                                                                                                                          11:57:27
                                                                                                                             Page  147
                                                                                                                                     Exhibit
                                                                                                                                       of 347
                                                                                                                                RECEIVED     B Pg 07/26/2018
                                                                                                                                          NYSCEF:
                                                                                                   99 of 170
          ,t

         'I
            I
                                                                                                    A-401




            nt                Egniagge fReduce
                              â€”                           â€”Imag
                                                        Check


                              e c rsvtY' ' r r      ~        0 el ~   ~      ~ was' gw            ' dip    w   aea ~~ ae,l        a
                                                                                                                                  a
                                                                                                                          1011
     .                                                LAK 3 LLC
                                                        1SEPrthrA'
                                                     t &a       C
                                             Y¹(fO'trit aaEaGast'8,
                                                              AYttt'rph8e%>                                                  h


         'w      s           ~Q-         ~anat,             ~(~hatt't),                                        .t $ tlat   /tDt
                                                                                                                                  t

     j
     t
       -cM.                  44aitut&
                         CHA5E O
                                                   < dsnt
                                                               )
                                                                      (no~        44kdtvvdtrret                    ~       h ==

                              (hsae dA
                         tteWhea
                         w p'wnevlese, r


                                     eD0 60) he     i:0 a 60000      2 hi:          ?38     0809    5<


                                                 NepAbe)p      p1Io2ng.91.n3y10s          thitshaqB2




           ck                  EniggeJBedäLe            [hejilmaft




                     „rt i                                                                                          r'
                     n           t

                                                 N_esed_hejp_prjnnag
                                                       hetp                  or saving    this   check?




                                                                                                                                            PLAINTlFFS
                                                                                                                                              EXHIBlT




                                                                                                                                      $ 5    ///tt




                                                                                                       1
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                      INDEX NO. 61510/2017
          18-09038-cgm
NYSCEF DOC. NO. Case
                 66 1:20-cv-00193-CM
                         Doc 4-2 FiledDocument
                                       12/17/18                                                     14-8
                                                                                                     Entered
                                                                                                          Filed
                                                                                                              12/17/18
                                                                                                                04/02/20
                                                                                                                       11:57:27
                                                                                                                          Page  148
                                                                                                                                  Exhibit
                                                                                                                                    of 347
                                                                                                                             RECEIVED     B Pg 07/26/2018
                                                                                                                                       NYSCEF:
        r
                                                                                                100 of 170
                                          7                                                                                                          7

                                                                                                  A-402
 I
                                                                                                                                                     N
                                                                                                                                          1015
                                     CÎ       LAK 3 LLC
                                                BEEKMAN
                                             1943     C
                                      , YORKTOWN     NY1059867
                                               HEIGHTS,                                               ...
                                                                                                            f.                I@I         tie
                                                                                               DATE_..           . ..
                            I
                                      '"'~'       LK.                         ~c
                  (hr62                                                                                                 lk        IC7t   I~&

              CHA5E


     (,,   &~Not'h              +~4                                  ..dN:                       (WCY~.-
                          n'001Ô          5      40 210000        2 It:            738 40809Gn'
                                                                                                                                                 j

                                          Need    help_printing           or savina   this   check?




                   Enlarge)Reduce                 Check    Image




                               II7
                            I,
                            P."
                            r'
                                                                          l                                                   r

                           :f                                                                                                iN
                                I
             'I                                                                                                          ,nl,
                    r                                                                                                     ~,




                                                                                                      2
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                               INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                  66 1:20-cv-00193-CM
                          Doc 4-2 FiledDocument
                                        12/17/18                                                         14-8
                                                                                                          Entered
                                                                                                               Filed
                                                                                                                   12/17/18
                                                                                                                     04/02/20
                                                                                                                            11:57:27
                                                                                                                               Page  149
                                                                                                                                       Exhibit
                                                                                                                                         of 347
                                                                                                                                  RECEIVED     B Pg 07/26/2018
                                                                                                                                            NYSCEF:
  t                                                                                                  101 of 170
                                                                                                       A-403                       1016




                                                                 ~
                                                    LAK 3 LLC
                                                   1943
                                                      BliEKVAN
                                                             CT
                                              YORKTOWN           5287
                                                           NY19598
                                                     HEIGHTS,                                                                       *2.
                                                                                                     DATE        .

           !i!;::l.lktLD                               r                                                                    nn,m          +
                                5EO
                        trkofgllipr~I~geol'9o
                   II~ ~weltthetecofn         ~            ~~        I     I~        ~~                      ~
      â€”â€”
          COII                                                                                           ~~~~ ~~           ~
                                               II
       .                       .n•O0 10 &En' t:O 2 LD000 2 D:              736 LOBO9Eu•
                     ~      ~~ ~   I ~~ ~  ~~~~
                                          ~~~ ~   ~I~
                                                  ~~~~      ~
                                                        ~ ~~I~
                                                            ~  ~I~~~~~
                                                        -n=tgnooing.=.~"  ~i ~.~rm~t
                                                                         ~~       ~                              "Wreg 1~
                                                                                                             ~~ ~~       I
                                                                                                                        'Wenpep.-oeeontt

                                                       help_printing             or savina   this   check?




       Back                Enlarge|Reduce                  Check         image


             Itr O rto,' .                                 I                                                          '
          HNIOPA'rCj) i                                    lI                                                              g
                                                                                                                                              t
           26 $97 1        /16                      01: 29 PM
       nl        .f Ref
                                                  90,000        00
                                                                                                                      ,4"
                                                                                                                           ,Q
                                                                                                                          .g,
                                                             I
                                                                                                                          rp

                                                             I
                                                             I

       te,.t rro    btpe f


                                                             i




                                                                                                         3
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                           INDEX NO. 61510/2017
          18-09038-cgm
NYSCEF DOC. NO. Case
                 66 1:20-cv-00193-CM
                         Doc 4-2 FiledDocument
                                       12/17/18                                                      14-8
                                                                                                      Entered
                                                                                                           Filed
                                                                                                               12/17/18
                                                                                                                 04/02/20
                                                                                                                        11:57:27
                                                                                                                           Page  150
                                                                                                                                   Exhibit
                                                                                                                                     of 347
                                                                                                                              RECEIVED     B Pg 07/26/2018
                                                                                                                                        NYSCEF:
       I1
 I
                                                                                                 102 of 170
                                                      ~,c'                                  " ~ME~a'»-cp»
                                                                                                    A-404
              -~"p                   ~esc,c                      tasaasf ~kaakk
                                                                                                                                        1018
                                         LAK 3 LLC
                                        :933BEEKMANCT                                                                                                 (
                                                NY1C598
                                   YORUCWNHEIGHiS,   6267
                                                                                                     ~~ ~ ~ ~ Ztrth               ~~
     ~IIIII(                                      ~                                                                                    ~               ~
     I!
     ~ TOTilE
          ®Y~
              ~ ~
        DRDEROF
        I
                   L
                             I~
                                  --
                                   ~~         -       ~I
                                                       -     -       u~
                                                                 - -.-~
                                                                                              ~
                                                                                                      ~
                                                                                      . --- ~ ~ ~ - ~~~

     ~ Ip~1~ .._95L --~ -                 .... ~ .. -    ~       ~~
                                                                        ~
                                                                      ~ ~                                     ..
                                                                                                              ~
                                                                                                                                    Ai
                                                                                                                                    ! "-.
                                                                                                                        ---.DOLLAf~ 9
                                                                                                                                          ~1"I
                                                                                                                                       w~~~
                                                                                                                                          ~~ '~
                                                                                                                                       P.',».
                                                                                                                                       ~~~     !I
                  CHA5E        O~NA
                   JrMorga1Che1e
                              pent,                                               I                                                                   p
        ~~     ~ terre
                   »»Cociccon
                      Ctkeccrn       ~ ~ ~ ~ ~~                   ~I          ~                                                                 ~I
     (I
     )                                                                                                                                                !
           ~
          ~~
        ~EOR
          »                    ~                             ~~            ~            ~/                                                 ~~
                         ii~00 h0 i Bu' 1:0  II
                                                 2 10000 2 hie            38 60B0% ll'
                                                                        738
     I                                                                          ~~~ l ~~ ~                                                            ~I! '
      ~
     ~~          ~~ ~~~~         ~ ~ ~ I~
                                  I~ ~
                                                   ~~   ~~~ ~    ~~ ~ ~~ ~
                                                                 ~                                            ~~~~~ I      ~~a ~       ~I~~~~~~      ~I
                                                        ~ ~     creecing~th'   ~
                                       Need help_printing       or savingjhjs       checks




          k            EnlargeJRed-u5e      Check            Image



          l~nr
          r~np    r.
             ll -'~I L".I.
          ~



                                                                                                                            ~tn
                                                  I                                                                        rcrp
                                                                                                                            IrtCs
                                                                                                                               rh
                                                                                                                           rjtt
                                                                                                                             „Vl
                                                                                                                               ct
                                                                                                                            f,a
                                               t                                                                              rZ
                                         OZII)
                                         opsia I
                                                                                           00 000'OPT
                                                                                           00'OOO'OFT
                                                                                            W TTI TT
                                                                                            III/                         9T e 0/T197T   02t
                                                                                                                             cl
                                                                                                                             Vl
                                                                                                                             T .
                                                                                                                             0'30dDHEIH
                                                                                                                                    39d0Ht/H
     n»                                                                                                                    I III
                                                                                                                             Ill

                                                                                                check'
                                    Need      help
                                              he)p printing               or saving      this   checks ?




                                                                                                          4
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                        INDEX NO. 61510/2017
          18-09038-cgm
NYSCEF DOC. NO. Case
                 66 1:20-cv-00193-CM
                         Doc 4-2 FiledDocument
                                       12/17/18                                                       14-8
                                                                                                       Entered
                                                                                                            Filed
                                                                                                                12/17/18
                                                                                                                  04/02/20
                                                                                                                         11:57:27
                                                                                                                            Page  151
                                                                                                                                    Exhibit
                                                                                                                                      of 347
                                                                                                                               RECEIVED     B Pg 07/26/2018
                                                                                                                                         NYSCEF:
        1
                                                                                                  103 of 170
                    '
                   Iâ€” ~
                                                                                                    A-405
                      Macle        ~'    c'Msmea
                                         d tetnec                           c=GPaeC=.;scWr.=-.~:.OC:-~=:-Cnvmacrke
                                                                                           m      rO        rA+%a"npa4ecepa-
                                                                                                                        c-&WC:m
                                                                                                                   ccgmnecr
                                                                                                                         ceeC
                                                                                                                                                       I

                                                                                                                                      1019
                                                        LAK3 LLC
                                                                 CI'
                                                       1943BEEKUANCT
                                                  YORKTOWN     NYl959962O7
                                                          EIGHTS                                                                       r-2.
                                                                                                                                         N
                                                                                                                                         H
                                                                                                              il ))-7 )Qjt
                                                                                                  BATE           j   jI
       ,::.';„.,             'ZAIRE                        4~4lhA,                                                     I       IIIO   903
                                                                                                                                              gt


                                                                                                    ...                                  '-':..'
                                                                                                                                      g~,â€”..
                                                                                                                                      6
                                         4L&hdgrcH=OIQ                       .4',F7                                          maw                   I
                             CHA5
                                   Chat
                                      ~C
                                   Chal
                                        O tl.iL
                             PMarpan
                             SEC!ale       ttA
                                       lant.
                                         art.
                             «Frv.cteas
                                    ccm
                                                                                                                                                   I
  L       raa
          FOR
                                                                                                                 ~~a
                                      I'OO10   icicle 1:0 210000     2 hi:            7381080     iL»e
                                                                                                  Sutta
                                                                          e"-~p        .a~pena--3ssEt",»..~.~                                 I
  !t                                                                                                                            tJzxs~~zoazt==

                                                  Need   help_printing      or saving     this   check?




       Back                     EAarge]8educe            Check     Im_age

  I
                               I= I                                                                                                                0
              II        "I




                                                                                                                           c


                                                                                                                              VI
                                                                                                                              Vt
                                                            I                                                              I=.-s
                                                                                                                           raaal
                                                            I                                        ~                      c~m
                                                                                                                            cmrn
                                                                                            00 000'06                       c Cr

                    g                                                                       Nd £I‡E003 05             9T       T/TT £1   T T
                                                                                                                               m
                    5                                                                                                                QVdOHVff
                                                                                                                                     39dQMVM
                                                                                                                               m
  I




                                                                                                          5
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                         INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                  66 1:20-cv-00193-CM
                          Doc 4-2 FiledDocument
                                        12/17/18                                                    14-8
                                                                                                     Entered
                                                                                                          Filed
                                                                                                              12/17/18
                                                                                                                04/02/20
                                                                                                                       11:57:27
                                                                                                                          Page  152
                                                                                                                                  Exhibit
                                                                                                                                    of 347
                                                                                                                             RECEIVED     B Pg 07/26/2018
                                                                                                                                       NYSCEF:
                                                                                                104 of 170
                                                                                                  A-406                      1021
                                                   LAK3LLC
                                                  1943     GT
                                                     BEEKMAN
                                              VORMTOWN   NY105DS-8267
                                                    HEfGHTS,

                                                                                                                      y(j0T'lp'
          I„"I,":.,        lA~                      ~       UI       4           c                           0



                           C        5E    C
                           -.c-a

          FOL
                                    900   10 2 in'       O 2 hO000   E LC        d3B     k080%r


                                               Need      help_printing      or saving    this   check?




                      ''
                               Enlarge{Reduce            Check    image


                                                                                                             I a
    [I,
                                                                                                                                        0
                                                            I                                                ' rn r                 0
                                                                                                             'tl                        0
                                                            I

     asl¤PCSB B                    X-RINurn=>221970980<-TranDl=12/20/16.TlrlD=126Br


                                                                                                                 iii

          . Ed3 --             M                                          +lnsÓPCSE                    16.WIDfB
                                                                                   BAWRNge>22W0990<-TanDr12
            . 7a                                                                         4242Pit
                                                                          .Tkl942â·StertTm=2                 iE‡
                                                                           lhslkvmBccgtgc02IIc                               L
                                                                            I                                    -i

                                                                                                                             ri+
                                                                                                                        gg

                                               ht       > e- e     t et              ~   sLt     ~   t sl




                                                                                                     6
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                            INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                  66 1:20-cv-00193-CM
                          Doc 4-2 FiledDocument
                                        12/17/18                                                   14-8
                                                                                                    Entered
                                                                                                         Filed
                                                                                                             12/17/18
                                                                                                               04/02/20
                                                                                                                      11:57:27
                                                                                                                         Page  153
                                                                                                                                 Exhibit
                                                                                                                                   of 347
                                                                                                                            RECEIVED     B Pg 07/26/2018
                                                                                                                                      NYSCEF:
                                                                                               105 of 170
    C   ~ ~~      r           <W r~'~See             ee ~C~          Cmg hhm L.rrgnt
                                                                                                 A-407                          1024       t
                                  ;.        LAK3LLC                                                           'l
                                  " -      1943     CT
                                              BEEKMAN                                                                                      I
                                      YQHKTOWN    NY10590-0267
                                             HEIGHTS,                                                                           M
                                                                                                             0     2otb
        ICAY

         i
                                                                                                                                       "
                      _.___                                                                                             DOU,ARS
                                                                                                                              9,'"=
                      C      SEQ .
                      frMorgsD  UM Els.
                            chute
                      nnn.gelt
                            ~corn

        ree.                                                                             ',               rrIICt4I77
                              001O        2his   I:0 2 LD000    2 Li:~               38 h0809     n


                                           Need    heIn   printing       or saving     this   check?




    Back                 Eng.arge/Reduce           CheckImage


                                ,J'                                                                                         g
                                                     r



                                                                                     ---'-
        st:PÙSB BA I  Nuin=>22.1970080cTlrlD=120B                         =1 ·"·"÷-- â€” -
        a ( 2l '1.@klCmNum=54401620125f
                                                                                                                            1
               'I I                                                                                                    "n
                                      '                              •InstapCSB
                                                                              BANK·Rtimm•>221970960*•TrmDIG7/1G-TltlD
                                                                      TIrl 1202$tacTm*
                                                                                   247(4PM
                                                                      hemgurn844016204261                '1Q



                                                                                                                          nl




                                                                                                      7
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                  66 1:20-cv-00193-CM
                          Doc 4-2 FiledDocument
                                        12/17/18                                              14-8
                                                                                               Entered
                                                                                                    Filed
                                                                                                        12/17/18
                                                                                                          04/02/20
                                                                                                                 11:57:27
                                                                                                                    Page  154
                                                                                                                            Exhibit
                                                                                                                              of 347
                                                                                                                       RECEIVED     B Pg 07/26/2018
                                                                                                                                 NYSCEF:
                                                                                          106 of 170
                                                                                            A-408                    1025
                                           AK3LLC
                                         1943
                                            BEEKMAÑ
                                                  CT       '
                                    YORKr0WN}
                                            EIGHTS,NY
                                                   10596
                                                       6267                                                              R
                                                                                                       20\


   tl
                                                                                                             ' COLLARS
                                                                                                                     9
                  C A5EQ
                  jFMorgu
                       thestDa
                             A NA                                                    ,

        FOR                                                               _.
                           *OO10251s.-l:0    2 10000      E Li:    ..     ? 38 1080%ii'


                                                                                                  I'
                                    Need    help_printing         or saying   this       check?




    Back               EnLarge/Reduce       Check     Image



                                                                                                               Ie              0



             7!
                                               I;t'~
      st:PC B BADDTK.RNUITT=N227970960(-Tlr(0=1268rd1
                                              -TlrfD=126Br:1
                                                                                                                             >~9



   -¶anDt30j/
    Tjsrt       / |-l liers76U!Ttm6440 1641161 4
                                                                                                             'r.(l
                                               I
                                                                                                                rn
                                               I
                                                               -lptaPCSB
                                                                      BAIM-R84umo2219703804.Trenot=DV24/17.Th1D=l2
                   i                                           -TMD-128.51acm=
                                                                      6ledTms
                                                                           S25.69
                                                                                PV                  r-
              -                                                 llemNom=54401641·.614             I O
                                                                                                           'r'-r
                                                                                                  #126 AN i4=,,21



                                    Need    help    printinn      or savInn   this       check?




                                                                                              8
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                  66 1:20-cv-00193-CM
                          Doc 4-2 FiledDocument
                                        12/17/18                                                                    14-8
                                                                                                                     Entered
                                                                                                                          Filed
                                                                                                                              12/17/18
                                                                                                                                04/02/20
                                                                                                                                       11:57:27
                                                                                                                                          Page  155
                                                                                                                                                  Exhibit
                                                                                                                                                    of 347
                                                                                                                                             RECEIVED     B Pg 07/26/2018
                                                                                                                                                       NYSCEF:
                                                                                                                107 of 170
                                                                                                                 A-409                        ·.1026
                                                                                                                                                1026
                                                 LAK3 LLC
                                                   BEEK¥AN
                                                1943      CT
   'I                                      YORKTOWN      NY10598·0267
                                                  Hl!|GHTS,                                                                                       â€”
                                                                                                                                                  "Na
                                                                                                                          zQi         l
   !: .';"l„.„'QI1It
      '"'.         (III(93l.~~Qttt~             .   ~Qnn.tin«
                                                                     Id'                                                                  -'-'
                                                                                                                                       ta 4
                                                ,Ia,                          'd«K,,                                            Galena 9
                           ASE Q                                                       .
                             chare
                     ~laaaoraas     NA
                                 Basta
                      ewndrs
                      Intra(ram
                            racern
                              aem

         ron                                        -...                                      ...      .-....                                           as
                                  PDO LO 2 Lu• •:0 2 10000 2 W                            738 1080%
                                %a... I-'va.n-'-:   ~~...,Pc%                             a- mrmpRL~
                                                                                     am...s=.                -.,~m ~vW~rn~
                                                                                              ra . T~~'n, AaM;*Kda .c~vaz~tn                            Km

                                            Need           help-printina          or savina         this   check?




    Back                       Enlarge/Reduce              Check     Image



                rl       rr'                                                                                                     U
                     :                                                                                                           0                           O
    rl                                                                                                                                                       m
                                                                                                                               .r d                          4(
                                                                                                                                                             II
                                                                                                                                                             .I
                                                                                                                                                             I1
                                                                                                                                                             ur
                                                              I                                                                                              L1
                                                                                                                                                             rrl
                         n                                    I                                                                                              9
     6,;
     Il                                                                                                                                                      rn
                                                                                                                                              Q
   .Itt
   .(n>(cPCSB
   dhst:PCSBB          K.RINum->221970980 e.TirlO=126Br=1
   -             4 7.IIemNum=544016411UT5
  ~ ranD 0,1
          l ' oatRtln-,                                                                                                          0

               II                                                                                              ';li P
                                                                                                                    9
                                                                                    BW4R(9umo221870950-..TrenOPD104'17.ThlD•
                                                                             .lerPCSB                          $$0rn
                                                                                                               2(!Sm
                                                                                          2a pl/
                                                                             .ThD=128-SlaaTm=125.50            i   -m
          .    ..                                                            -Natanan=5406W616                    6
                                                                                                                                          Q
               -'3." !i
                                                              I
                                                                              I
    I                                                                                                             61» J~N ~~    â€”:,
                                                              I                                                                 Ilr

                                            ha- - ..E
                                                  J> L - E- - ..Em
                                                                 ag- - ..., --. 8â€”
                                                                                   - &L t- - L - - b-es




                                                                                                                  9
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                           INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                  66 1:20-cv-00193-CM
                          Doc 4-2 FiledDocument
                                        12/17/18                                                                 14-8
                                                                                                                  Entered
                                                                                                                       Filed
                                                                                                                           12/17/18
                                                                                                                             04/02/20
                                                                                                                                    11:57:27
                                                                                                                                       Page  156
                                                                                                                                               Exhibit
                                                                                                                                                 of 347
                                                                                                                                          RECEIVED     B Pg 07/26/2018
                                                                                                                                                    NYSCEF:
           I1
                                                                                                             108 of 170
                                                ~
         ~~                                                                                                        ~~~ ~ ~~~ ~ ~~~~ ~
                                                                                                               A-410
 I      I~                                 ~~~ ~~~~     ~I~~~                   ~~       ~~~I~~I~       ~~ ~~
                                                                                               ~~ ~ ~~~~~                                   ~~
     ! ~ ~ 4~ ~w
     ~                                           ~              ~ ~~I ~   m~

     ~ ~
             ~                    .
                                            ~
                                                 ~
                                               . i' .
                                                 ~                          '
                                                                            ~
                                                                              ~
                                                                                 ~
                                                                                   I~~ . ..    ~
                                                                                                  ~
                                                                                                                          ~ !
                                                                                                                           ~
                                                                                                                             t.
                                                                                                                          ~ ~~I~
                                                                                                                                    .       1027
                                                                                                                                            ~         !
     i~~                                                       LAK 3 LLC           I
                                  ~           ~ ~      ~~       ~
                                                              1943DEEK MANOT  '                          ~~               ~- ~
                             ~         ~                                           J                                       ~      ~   ~       ~
                                                   ~~IYORKTOWN
                                                  ~~~
                                                  l.;           HEIGHTS,NY 10593·6267.                                                       â€”
                                                                                                                                             "013Ie
                                                                                                                                                SR
                                                                                                                                                IV»
                                                                                                                                             tlb
                                                                                                                                             210
                                                                                                             D/42E
           P/[Y                                    'I 4


                                                                                                                                        8r
                                                                                                                                  DDLLRRB
                                                    .
                                 CHA5EO
                                 /Pllarge
                                 ltl     ~ChgadinkHAI
                                     lernlnchlle  N/0
                                              banrt
                                 rrretCllaaaacm I1
                                 Hm[004[ecem                                                         /
                                  (/
                                  U                     I
           FOR
                                                                             '
                                           il'OO LO 2 711' i:0 2 1O O00 2 D:~ I                 7 38 1 80       Gli'



                                                            Need   help    printing     or savina    this   check?




                      -'
                                      EnlargefReduce               Check     Image


                                                                                         I
       4        n                                                     Ir                                                           r0p
                                                                                                                                    0                 t(
                                                                                                                                                        m
                                                    l                                                                                                   sra
                                                    I'
                                                                                                                           I
                                                   I
                                                   1                                                                                                   ,Ir
                                                                                                                                                       X
                                                                                         I                                 [     Isee
                    A' .'
              ' 8. ÑK-RENume>221970980<-TtriD=120B
       n t PUSB                      r/0960                                              E1                                      GE
      - a 0.t 2 .-.iS -HemNum 0 544016218002
                                                                                                                                 10
                                                   Ir                                      [                                  t' u,
                                                                                                                  0)
                                                                                           I,                                 >:
                                                                                                                               :CI
                .                                  V                 I
                                                                                      -Inlt=PCSS
                                                                                       TIrl 20.5tenTm=©i013PI
                                                                                       Its
                                                                                                    -'10
                                                                                      -liamm<544016218002
                                                                                      -Aem
                                                                                                                0:.
                                                                                              65BAv<-rdNum=>221970960
                                                                                      -Inat=PCgg                     2 5fthmDrtr/Bm
                                                                                                                              3//gm
                                                                                                                                 m        r .'I
                                                                                                            I q;/
                                                   rI
                    '--'r'                                                                                             I
                                                                                                                                  r:r




                                                                                                                                                                                     !




                                                                                                                  10
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                              INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                  66 1:20-cv-00193-CM
                          Doc 4-2 FiledDocument
                                        12/17/18                                                               14-8
                                                                                                                Entered
                                                                                                                     Filed
                                                                                                                         12/17/18
                                                                                                                           04/02/20
                                                                                                                                  11:57:27
                                                                                                                                     Page  157
                                                                                                                                             Exhibit
                                                                                                                                               of 347
                                                                                                                                        RECEIVED     B Pg 07/26/2018
                                                                                                                                                  NYSCEF:
    I
                    I                                                                                      109 of 170
I
            rp                             -~      ~
                                                                                                             A-411r
                                                                                .                                                              1028
                                                             LAK3 LLC
            !                                                       CT
                                                               BEEKMAN
                                                        YORMTOWNHE!GHTS
                                                                   NY10598
                                                                         5267                                                                  1-2
                                                                                                                                         V-H'   ""



            a
                    :orn,            IAIEIJL      ~
                                                 ~Q
                                                                 ~M
                                                                   0
                                                                                          ;                 on



                                                                                                                               .
                                                                                                                                   8
                                                                                                                                     Wtw
                                                                                                                                     20(


                                                                                                                                         rEI

                                                                                                                                       OpuARS8 9.        r
                                    . CH SEO
                                      JPMo.gmthutBank,NA.
             !~                            rM
                                      Inrn.Crt
                                             ~ssm
                                      teen,Chat
                                              tarn                                     ~                                                                ~~i
             ~
            ~!                                     ~
                                                                                                                                                      /,
              '
            , FOR.
                ~               ~           - ~
                                    ~ ---~ ~L
                                                     ~        II~         ~
                                                                               ~~ I~~            ---..-~ ~~~ .--- -    ., ..---...-------.
                                                                                                                          ~~                      ~ ~
                                                                                                                                          ~~I .. ..,.
                                                                                                                                 ~                       I!
                                                                                      ~                                                             ~
                                              IPOO LO 28 ! I ~0 2 L0000 2 Li:~I   ~ :           ? 38 L080%M !
                    ~                           II
                ~~ ~ ~                  ~ ~ ~ ~I ~ I ~ ~ ~~
                                                          ~ ~~ 1~cI ~ ~~I ~~~~ ~~     ~       I ~ ~ ~~ ~ ~~~ ~~ ~~ ~   ~ ~I ~ ~~   ~      ~~ ~~~~ ~~~
                                                                                                                               ~ ~~ h ~ ~I~              i i'I

                                                        Need    help_printing         or saving     this   check?




            Back                         Enlarge/Reduce         Check     Image
        [

                                                                                      L.                                             cDt                 (7
                                                                                      I                                                                  V
                                                                                                                                    "J
                                                                    I                                                                                    CI
                                                                    I                                                                                    X,
                                                                                                                                                         rll'
                                                                                                                                                         te
                                            I                                         I                                            ;i.'rH
                                                                                                                                   ' W                   m
              'Y'                                                                                                                  II)rn                 I:
            III&:Iisn ' @!T"LIITC!tftjfffw>'
                          '       bJW4% fiML   /
                                                 09804T5r10-12181†1
            yfII     "-II        MH0fiN IthbSWVFl6318
                     -oy.";:/6;,cft!                  f 26         1
                                                                                                                              : 'Jr
                                                                                                                                 al
                                                                                                                                 LI
                                                                                                                              l,m     89.
                                     b                                               bs PG55 BAN(·RNxa=>22:97008D<-TrnDt=02·27h7-Th1D-
                                                                                    .IastIPC88                               r276re'
                                                                                                                               TEr'
                                                                                             EArt+16rrtrmae221870680<7ranttt-02'27117
                                                                                             Bh'ltSttluma>22:070030crra>
                                                                                                                  P0227DT7t1
                                                                                                                         1>ID=?
                '                                                                    TlrlDal21 7m* 03'2dR/
                                                                                    .TfdQ=121.SWtim=5                         Q¡9
                        c                                                           .ger>!gem
                                                                                            664016818126                      $:o
                                                                                                                              I,
                        I.I
                                                                                                                                   I r
            i'r
                            }




                                                                                                                 11
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                  INDEX NO. 61510/2017
NYSCEF I DOC.18-09038-cgm
               NO. Case
                    66 1:20-cv-00193-CM
                            Doc 4-2 FiledDocument
                                          12/17/18                                                         14-8
                                                                                                            Entered
                                                                                                                 Filed
                                                                                                                     12/17/18
                                                                                                                       04/02/20
                                                                                                                              11:57:27
                                                                                                                                 Page  158
                                                                                                                                         Exhibit
                                                                                                                                           of 347
                                                                                                                                    RECEIVED     B Pg 07/26/2018
                                                                                                                                              NYSCEF:
                                                                                                       110 of 170
                     '-h ~~~'-
                â€”.~hi                     e   m    - nr r   ~r        .:"~e'
                                                      .    . . .                                         A-412                           1030
                                                                                                                                        .1030
                                                         LAK 3 LLC
                                                      -.1943
                                                       ,1663     CT
                                                           BEEKMAN
                                                - YORKTOWN      NY105911.6267
                                                          HEIGHTS,                                                                       I2
                                                                                                       ,„,„3       I( Zot~
                FAY
                OS05Of
      I

                               C A5E
                                                                                                                                  MRS   ~
                       ·       IPIh  Chue
                                  eagan lank,NA.
                               wmrCumcom

                FOR                                                                             _....          ----.
                                        P00 10 30t* .40
                                                     I'0 2 10000         2 14                38 &DB0%n
           L                                                  m

                                                   Need   help_printing          or saving     this   check?




          Back                    Erdarge]Reduce          Check        Image
  i


                                                                                                                              0                 0
                                                                                     I                                                          m
                                                                                     I                                       Nr0
          I:'     r rp 5-P rnN                                                                                                            K)    0
                                                                                                                             ;nr                re


                 NPC B Ai K-RINumñ22197098                    <.Tirj      6%     r
                an {   S -IlemNum¤544016620


                           "a
                                                                             ·Inst=P
                                                                                  C$BBA'W                          265ro'
                                                                                                          6'17.1lrl8"
                                                                                         AtVemn>221676666oTrsn81=638
                   ;       ·                                                 -TIrlDai20+SteitTma10:05
                                                                                              02AM
                                  c                                          -Itemflum254401662D235          .     .';,0

                                  k:'                                                                                        I'
      rr




                                                                                                           12
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                            INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                  67 1:20-cv-00193-CM
                          Doc 4-2 FiledDocument
                                        12/17/1814-8
                                                 Entered
                                                      Filed
                                                          12/17/18
                                                            04/02/20
                                                                   11:57:27
                                                                      Page  159
                                                                              Exhibit
                                                                                of 347
                                                                         RECEIVED     B Pg 07/26/2018
                                                                                   NYSCEF:
                                            111 of 170
                                                                            WORKING COPY
                                              A-413
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                                               INDEX NO. 61510/2017
NYSCEFr   DOC.18-09038-cgm
                NO. Case
                     67 1:20-cv-00193-CM
                             Doc 4-2 FiledDocument
                                           12/17/18                                                                14-8
                                                                                                                    Entered
                                                                                                                         Filed
                                                                                                                             12/17/18
                                                                                                                               04/02/20
                                                                                                                                      11:57:27
                                                                                                                                         Page  160
                                                                                                                                                 Exhibit
                                                                                                                                                   of 347
                                                                                                                                            RECEIVED     B Pg 07/26/2018
                                                                                                                                                      NYSCEF:
          l                                                                                                    112 of 170
                                                                                                                    A-414
   st          +C
               +s                                                                                                                                                                                   r
                                                                                                                                                                                                        'I                  '~




              SUPREMB                    CÒUllT              OF THE            STATE             OF     NEW YORK                            .

              COUNTY                   pF       WESTCHESTBR


               LAK3,             LLC,                                                                                                       Index       No.      61510/2017                                   .

                                                                                                               Plaintiff,
                                      -agáiñst-
                                                                                                                                            DEFENDANTS'                                                                -
                                                                                                                                                                                      ANSWERS
               SEAN15UNN,                            GBRALD                DUNN,           and      WELL             DUNN                   TO      PLAINTIFF'S                          FIRST
               MAÏNTEÑANCÊ                                 & CONTRACTING,                                                                   SFgT       OF       INTERROGATORIES


                                                                                                         Defendants.



                                                                                                                                                                                                                                         !
                            Defe            dants       answer         and      object         to plaintiff           s First         Set of Interrogatories                          to Defendants,                       dated
                                                                                                                                                                                                                                         r
                                                                                                                                                                                                                                         i

              Odtobef25                  2Òl7, 7 as follows;


                                                                                      GENERAL                      OBJECTIONS

                                                                                                                                                                                                                                         !
                                1:.          . Defendants                  objects        to     Plaintiff          s interrogatories                   to     the       extent           said          intenugatory


              resph                   can       be     are    derived           or    ascertained              from          public         records,           as     the     burden             of          deriving              or


                                          the     response            is                              .the
                                                                                                       the     same          for      Plaintiffs         and        Plaiñtiffa            have          a reasonable
              ascertaining                                                   substantially



              oppoitunity               to.examine             and         inspect        such     public          records          and    make        copies         of the          same.



                            2.                  Deféndants             object        to each        and       every     intenogatory                   to the       extent        that     said         interrogatory


              calls       for         consultatiári.           with          and      disclosure              of      documents                 from         persons             or      entities             other          than


              Defendaifts..



                                3.              Defendanis             object        to each         and      every     interrogatory                  to the       extent        that      said        interrogatory
                                                       I

              seeks       disclosure              oÓnfounation                  and       documentation                that         is notmaterial              to the        allegations                of Plaintiff's


              complaint               and       any and       all     other      pleadings            had     herein.


                  .                             Defendants             object        to each         and                                               to the        extent       that      said
                           . 4.                                                                               every      interrogatory                                                                  interrogatory

                                                                                      '
              seeks       infotinatioã                 and    docume                                                               to Plaintiff         and     in      its   possession                     custody             and
                                                                                                   I ~I 'I


              coritrol;
              control;
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                                           INDEX NO. 61510/2017
            18-09038-cgm
     , ~ DOC.
NYSCEF        NO. Case
                   67 1:20-cv-00193-CM
                           Doc 4-2 FiledDocument
                                         12/17/18                                                                     14-8
                                                                                                                       Entered
                                                                                                                            Filed
                                                                                                                                12/17/18
                                                                                                                                  04/02/20
                                                                                                                                         11:57:27
                                                                                                                                            Page  161
                                                                                                                                                    Exhibit
                                                                                                                                                      of 347
                                                                                                                                               RECEIVED     B Pg 07/26/2018
                                                                                                                                                         NYSCEF:
                                                                                                                  113 of 170
   ,/    'C
                                                                                                                    A-415

                     5.                  Defendants               object        to the            interrogatories                  as unreasonably                      cumulative              and         duplicative


        and     to the     eitent          that     said     interrogatories                      seek          information              that       is obtainable              from     other         sources        more


        convenient            and        less     burdensome                  than        requiring               Defendants                 to provide           a response               herein.


                     6.                  Defendants               object        to    the         interrogatories                  to the           extent       that    they         seek     any        information


        or documentation                     that      is the       subject          of attorney-client                        privilege.


                             -'
                     7,                  l)efendants              object        to the            interrogatories                  to the           extent       that    they         seek     any        information


        or documentation                     comprising                 attorney               work           product.


                      8. .              . These      General               Objections                  will      be deemed               to be continuing                     throughout              the     responses


        that    follow            Whether           or not        referred           to therein.                  The        stating         of    additional           or other           specific          objections


        below      shall          not     constitute             a waiver           of these              General            Objections.


                     9.                  Ijéfendants              reserve           the        right      to alter,          amend,          or supplement                 these       responses              as may         be

                                  or'
        appropriate               or necessary.



                                                                 SPRCIFIC                      OBJECTIONS                         AND             ANSWERS


                         Without            waiving              any       of the     foregoing                   objections,            Plaintiff           answers            as follows:



                      1.                 Identify          the         person(s)                who            provided           information                   use      in     the     preparation                 of    the


        Defendants'
                                    answers          to    these           interrogatories,                      indicating            for        which      interrogatories                 each         such     person


        supplied          inforntation.                .


                                                                                                          '
                      Answer              to Interrogatory                    No.         1:      .              Sean        Dunn.



                      2.                 Identify          all     natural          persons               who       have        knowledge                 of the        facts      alleged           in     the   verified



        answer        with         counterclaims                   filed      in this           action.
                                                                                                                                                                                                                                     !

                      Answer              to Interrogatory                    No.      2:                        Ned         Kleinschmidt,                    Lesley            Kleinschmidt,                     Michael



                      Piccirillo,            and       Vladimir              Levin.             Town            of Carmel              Building           Department               staff      including,           but       not



                      limited            to-Michael               G. Carnazza.                        Phil      Spagnoli.              Mark         A.    Day,      P.E.




                                                                                                                         2
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                                                     INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                  67 1:20-cv-00193-CM
                          Doc 4-2 FiledDocument
                                        12/17/18                                                                             14-8
                                                                                                                              Entered
                                                                                                                                   Filed
                                                                                                                                       12/17/18
                                                                                                                                         04/02/20
                                                                                                                                                11:57:27
                                                                                                                                                   Page  162
                                                                                                                                                           Exhibit
                                                                                                                                                             of 347
                                                                                                                                                      RECEIVED     B Pg 07/26/2018
                                                                                                                                                                NYSCEF:
 jt
 dt       tI
               I
               d
                                                                                                                         114 of 170
                                                                                                                              A-416                                                                          'I




                            3.                   Identify          all     representatives                      of    WD       that     had      any     communications                    with         plaintiff            or Ned


               Kleinschmidt                     or Lesley                Kleinschmidt                       regarding           the      construction               of    the                                       residential
                                                                                                                                                                                  single-family

                                                                                                                                                         "Project"
      .        dwelling          at 41 Averell                    Drive,         Mahopac,                   New        York         10541        (the    "Project").


                           -Ansvter               to Interrosiatory                        No.      3:                 Sean         Dunn.


                           4.                    Identify          all witnesses                    from       whom           you      intend      to or will        adduce            testimony            in this          action.

                                                     Interro'
                           Answer                 to Interrogatory                          NoÑ:                       Sean         Dunn,        Gerald        Dunn,           Phil     Spagnoli,             Rado            Goga,


                          - Marlt           A.                                 Slim                             and                   Zouaoui.
                                                   Day,      P.E.,                           Zouaoui,                   Mary

                                        '
                            5       .                              all natural                 persons         and      businesses              who      or that     furnished            work,          labor,          services,
                                                 Identify


               and/or      materials                  o or for           the     benefit            of the       Project.



                            AffsweÊ                    Intexro
                                                       Interro
                                                      ·Interrogatory                        No.      5:                Well         Dunn         Maintenance               &     Construction,                    Sean        Dunn,


                            Gerald               Dunn,        Michael                      Piccirillo,         Vladimir               Levin,      Phil       Spagnoli,            M&S            Iron       Works,             Gady


                            CdhtráÒt                  ig,.First           Class            l)lumbing            &     Heating,          Vival         Construction               Co.     Inc.,     Weed             &       Duryea,


                            Arul            fe     tural     Building                      Components,                 Brothers            Construction              Services             1 Corp.,                Rado        Goga,


                            C,A             Cóheritino,              Hauptman                       Enterprises,            Ed        Kuck       Enterprises,             Ed     Kuck,           Mass         Construction



                            NY          Corp.,          MPCA,              L.L.C.,                and      Weigold          Electric.



                            6.                   Identify           all    natural               persons         and businesses                  who      or that        submitted           request              for    payment



               to any      of Defshdants                     for         work,             labor,         services,       and/or         materials           furnished           to or for          the      benefit           of the



               Project.                     .
                                                  I

                                                                                       '
                            AnsWeit                to Ititerrogatory                        No.      6:                 M&S             Iron      Works,                          Contracting,                      First       Class
                                                                                                                                                                    Gady



                            Plumbing                   &    Heating,                  Vival          Construction                Co.     Inc.,     Weed         &    Duryea,             Architectural                   Building



                            Components,                           Brothers                     Construction                   Services,            1     Corp.,           C.A.          Cosentino,                      Hauptman



                            Enterprises,                    Ed Kuck              Enterprises,                  Mass       Construction                  NY    Corp.,       MPCA,             L.L.C.,              and       Weigold



                            Ele6ific?




                                                                                                                                3
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                                             INDEX NO. 61510/2017
    (
          18-09038-cgm
NYSCEF DOC. NO. Case
                 67 1:20-cv-00193-CM
                         Doc 4-2 FiledDocument
                                       12/17/18                                                                         14-8
                                                                                                                         Entered
                                                                                                                              Filed
                                                                                                                                  12/17/18
                                                                                                                                    04/02/20
                                                                                                                                           11:57:27
                                                                                                                                              Page  163
                                                                                                                                                      Exhibit
                                                                                                                                                        of 347
                                                                                                                                                 RECEIVED     B Pg 07/26/2018
                                                                                                                                                           NYSCEF:
        1
        )
                                                                                                                    115 of 170
                                                                                                                     A-417
          \




                                    "
                                -
                    7.                    5       te the         amount           of payments                 that       each    natural           person          or business               identified         in answer


        to interrogatory                   No.         6 requested                payment.


                    AnsweÈto                      Interrogatory                   No.        7:                  M&S          Iron         Works,           Gady         Contracting                ($10,900),              First


                    Class               Plainbing               &     Heating           ($12,500),               Vival      Construction                    Co.      Inc.     ($5,000),            Weed         &    Duryea


                    ($      26,1              2.75),          Architectural                   Building               Components                    ($119,l           15.75),          Brothers            Construction


                     5ervice                    Ï Corp.           ($ 4,000),             C.A.            Cosentino            ($45,000),              Hauptman                 Enterprises             ($28,500),               Ed



                    KuclÓ                  nterprises                  ($69,585),                  Mass          Construction                    NY         Corp.           ($55,000),              MPCA,                L.L.C.



                    ($46,ÒÒÓ),                    and       Weigold              Electric               ($8,000).


                     8.                   Identify              all    natural          persons            and      businesses              to whom               or that           any   of Defendants                   made


        payments          for           work,          labor,         services,         and/or            materials         that       such       natural         persons            or businesses               furnished


        to or for     the       Benefit                of the         Project.


                     AnsWe                  tb Interrogatory                      No.        8:                  M&S            Iron         Works,               Gady          Contracting,                First          Class



                    . Plumbi               ig    &      Heating,            Vival          Construction                   Co.      Inc.,      Weed           &     Duryea,            Architectural                 Building


                    .Compunents,
                     Components,                            Brothers                Construction                      Services               1      Corp.,            C.A.           Cosentino,                 Hauptman



                     Enterprises,                      Ed     Kuck        Enterprises,                   Mass        Construction                NY         Corp.,       MPCA,            L.L.C.,         and       Weigold



                     Electric.


                     9.                   . State       the      amounts            of the           payments             identified             in answer             to Interrogatory                   No.       8.


                     Ans                dr to Interrogatory                       No.        9:                  Please         refer       to Answers                to Interrogatory                    No.     7, above.


                     10.                .. Identify             and      describe             by        category          and    location             all    documents                that        Defendants              intend



        to rely     upon            to support                  its claims          and           defenses          in this     case.


                     Answer'
                     Answer                   to Interrogatory                    No.         10:                   Comn1unications                       reflected            in    emails         and     attachments


                                                      but     not      limited          to        invoices,          statements,                 plans,        and       specifications                relating            to     the
                     including,

                                                                                                                                                                                                   "WellDunnOne."
                     Project               are         located          and       stored           in     Sean      Dunn's           AOL           account            identified             as            I~




                                                 ..
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                                                  INDEX NO. 61510/2017
          I18-09038-cgm
NYSCEF DOC.  NO. Case
                  67 1:20-cv-00193-CM
                          Doc 4-2 FiledDocument
                                        12/17/18                                                                           14-8
                                                                                                                            Entered
                                                                                                                                 Filed
                                                                                                                                     12/17/18
                                                                                                                                       04/02/20
                                                                                                                                              11:57:27
                                                                                                                                                 Page  164
                                                                                                                                                         Exhibit
                                                                                                                                                           of 347
                                                                                                                                                    RECEIVED     B Pg 07/26/2018
                                                                                                                                                              NYSCEF:
 II'   I                                                                                                               116 of 170
                                                                                                                            A-418                                                                              I               '~




                      Co                unications                  including,                but         not      limited        to    text       messages,                 SMS          data,     and     mobile           phone


                      correspondence                              relating            to the         Projcet           stored          on     Sean        Dunn's             Apple          iPhone         6 plus.           Plans,


                      drawings                     and      specifications                    generated                by    Michael              Piccirillo            Architecture,                PLLC,           which          has


                      an office                located             at 345            Kear      St,        Yorktown             Heights,              New         York         10598.          Invoices,            statements,


                      billinglecords,                            and        delivery          receipts              maintained               by      Well        Dunn          Maintenance                 &       Contracting


                                             its     office            in    8 Veschi               Lane,          Mahopac,                 New       York         10541.                 Accounting               and    payroll


                                             contained                 in    Quickbooks                    files      and      data         stored     on        a desktop            computer             maintained                by


                      Well'Dann                          Maintenance                   &      Contracting                located             its office           in 8 Veschi                Lane,        Mahopac,              New


                        Yorle.10541.
                                .1


                        11.       4          State        all     steps        that        Defendants                took      to locate             documents                responsive             to Plaintiff's             First


           Request        for   Prollúction                      of Documents.


                      Answer                 to Interrogatory                         No.      11:                    Defendants                  searched             all     Well         Dunn          Maintenance                 &


                        Contrac               ing        offices,           files,     file    storage             systems           (physical            and     electronic),               and     electronic           devices



                        including,                   but         not        limited           to     computers                 and          mobile          phones.                 Defendants              also         searched



                        intei½etWased                           -email           platforms                  used         and           maintained                 by         Well          Dunn        Maintenance                    &


                        Contracting                      and      Sean          Dunn          including,               but     not      limited        to AOL.


                        12..      ''.        State         the      last               any          of    Defendants,                  or    any      of their          representatives,                   were       inside         the
                                                                              day


           house     being        constructed                       at 41 Averell                   Drive,          Mahopac,                New        York        10541.



                        Ans           er'to          Interrogatory                    No.          12:                Approximately                       early        to mid-March,                 2017.



                        13.                  Stath          whether                  any      of         Defendants               removed              any         building               materials,           tools,        and/or
                                                                                               .
           equipment'
           equipmeñt            frbni              the     side        of the         Project             after      June        1, 2017           and,     if    so, list          the     items      removed             and       the



           date    such       iteinÉwere                    removed.




                                        ..                                                                                   5
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                                                                          INDEX NO. 61510/2017
NYSCEF    DOC.I      18-09038-cgm
                       NO. Case
                            67 1:20-cv-00193-CM
                                    Doc 4-2 FiledDocument
                                                  12/17/18 14-8
                                                            Entered
                                                                 Filed
                                                                     12/17/18
                                                                       04/02/20
                                                                              11:57:27
                                                                                 Page  165
                                                                                         Exhibit
                                                                                           of 347
                                                                                    RECEIVED     B Pg 07/26/2018
                                                                                              NYSCEF:
 l
           I                                           117 of 170
     I'          Ig
                                                                                                                                        A-419

                             Ani            e         to Interrogatory                      No.         13:                    Septic               system          controls           were         removed                    from         the    Project


                             siteebut                  Well            Dunn           Maintenance                        &     Contracting                    restored            said           property                to     the        Project          site



                             shortly                 after.PlaintiiTs                     request            for    the        same.


                                            '        State
                              14.                                  whether              any       natural                person                or    business             who          or        that         furnished                work,
                                                .                                                                                                                                                                                                     labor,


               services,        and/                r materials                to or for           the        benefit              of     the       Project          removed                any                                 materials,            tools,
                                                                                                                                                                                                        building


          . and/or           equipment                      from         the     side      of the         Project              after           June     1, 2017            and,        if so,           (a)     list     the        items         removed


           the        date    suchiterns                        were      removed,               and         (b)    state          whether             any         of Defendants                    directed                  or instructed                such


           natural           persoñ(s)                     or business(es)                     to remove                 such            materials,            tools,        and/or              equipment.


                             Answei        fo interrogatory
                             .An'swei'to'Interro                                            No.         14:                    None.


                              15.          '. '. Describe                   in     detail         all        efforts           undertaken                     by      you       to       preserve,                     collect,            search,          and


           produce             all         eledtronically                        stored        information                     response                to     defendant's                   request              for          the     production               of


                                                                                         "Requests"
               documents              in            this        action         (the      "Requests").                         Specifically                   provide:              (a)       the         name            of         each     and       every


               person        who           is or Was                 a custodian-of                     electronically                      stored           information                 responsive                      to the         requests;            (b)


               name        of each                     d every            person           who          is a was              responsible                    for    the      preservation                      of electronically                      stored



                                                (c)         a    detailed             description                   of       all        email          and         text      messaging                        software                presently             and



               previously            úied              by       each       such         custodian              and           the     dates           of use,        including               but         not      limited             to the        name        of


               the    software,              ofpieces                    of hardware               which             such           software             was        used        (for        example,                   cell     phones,            laptops,


               desktops),            iri                   version         number              in use         during               the     relevant            time       period            of this            litigation;             (d)     a detailed


               description             ef all efforts                     undertaken                by        you        to ensure                  the preservation                   of relevant                     electronically                 stored



               information,                  including                   the      issuance              of     any           litigation               hold         notice;        (e)       a detailed                    description                 of    any


               parameters              or limitations                          applied          to the         collection                  of electronically                     stored            information                       for     review          and



                                       this           litigation,              including                without              limitation                the     application                  of     search              terms,          the     limitation



               of searches             to certain                    mailbox            file      folders,           and           imposition                 of time          limitations                    on electronic                   collection.




                                                                                                                                           6
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                                                      INDEX NO. 61510/2017
          I18-09038-cgm
NYSCEF DOC.  NO. Case
                  67 1:20-cv-00193-CM
                          Doc 4-2 FiledDocument
                                        12/17/18                                                                             14-8
                                                                                                                              Entered
                                                                                                                                   Filed
                                                                                                                                       12/17/18
                                                                                                                                         04/02/20
                                                                                                                                                11:57:27
                                                                                                                                                   Page  166
                                                                                                                                                           Exhibit
                                                                                                                                                             of 347
                                                                                                                                                      RECEIVED     B Pg 07/26/2018
                                                                                                                                                                NYSCEF:
 I'       I
              I
                                                                                                                         118 of 170
      4
                                                                                                                            A-420                                                                                d




                               Ans               r to Interrogatory                       No.     15:                (a)        and        (b):      Sean        Dunn             and       Gerald                                  Short
                                                                                                                                                                                                             Dunn;           (c)
                                                                                                                                                                                                                                                     I'

                               lviessage               Service                 (SMS),           Multimedia                 Messaging                   Service              (MMS),              and          Apple           iOS;        (d)


                               defendants                  have         retained          in their         custody          all      electronic              devices            containing             such     electronically


                               stoied.information                              referred         to herein;          and         (e) Defendants                      are unaware                 of    such      parameters                or


                                                           thät     would           apply        to this      litigation.


                                         '
                                16.      2                           all       purported           experts        whose                                      Defendants                  seek    to present             to the        trier
                                             yfdentify
                                                .Identify                                                                            testimony

                                                                                                provide·
              of        fact   in this           matter           and      for    each,         provide:          (a)     all       education,             experience,                   credentials,           and          any    other


              backgroùnd                 of       my       qùalify             such       individual          to proffer               opinion             testimony;               (b)     eight       list    of     all    cases         in


              which            sucli     iridividual                    has      testified         under          oath,         whether              by      written             submission,                 deposition,              trial



                  testimony,           or otherwise;                     (c)     detailed         description              of the          opinion           they      will        present           their     testimony;              and



                  (d)    the   basis     for        said      opinion,             including             a list     of all          documents,                methods,               articles         and      other         materials


                  in which        they           relied,


                                Answër              to Interrogatory                      No.     16:                   (a) Mark             A.     Day,       P.E.        of M.A.           Day        Engineering,                 P.C.,


                                3 Van                ÿcic     Lane,            Suite_2,         Wappingers                Falls,       New           York       12590;             and      (b)-(d)          Defendants              have



                                preliminarily                     consulted             with      Mark       A.      Day,           P.E.      and     will      supplement                   and      amend          this      Answer


                                         its'
                                and      its        acedrnpanying                       document              production                   upon           receipt          of     responsive                 information               and




                                17.          -     Identify             any      nón-testifying               or consulting                       expert      retained             by     any        of Defendants                  in this



                  action.


                                AnsWei·
                                                    tò hiterrogatory                      No.      17:                  Defendants                  have       not         yet     consulted            with         or retained                 a



                                ndn-testifying                     expert          in this       action,       but       specifically                reserve          the        right      to do       so and         supplement


                                this     Answer               accordingly.


                                 18.               Identify             the      damages           sought         by      the       Counterclaim                    this     action.




                                                                                                                                7
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                        INDEX NO. 61510/2017
          118-09038-cgm
NYSCEF DOC.  NO. Case
                  67 1:20-cv-00193-CM
                          Doc 4-2 FiledDocument
                                        12/17/18                                               14-8
                                                                                                Entered
                                                                                                     Filed
                                                                                                         12/17/18
                                                                                                           04/02/20
                                                                                                                  11:57:27
                                                                                                                     Page  167
                                                                                                                             Exhibit
                                                                                                                               of 347
                                                                                                                        RECEIVED     B Pg 07/26/2018
                                                                                                                                  NYSCEF:
 4
       I
                                                                                           119 of 170
                                                                                               A-421                                                                  e




                       Answe1'to           Interrogatöry             No.   18:           Defendants              object         to    this   interrogatory            as   irrelevant


           and   moottecause           Defendants               withdrew         the   Counterclaim              with        prejudice.


                       Defendants            specifically            reserve     the   right     to    supplement,                amend,       and/or        modify        all   of     the



           foregoing       answers.


           Dated:      Carnist,     Neiv       tor1
                                                       '
                       Febžuafy       9, 2018


                                                                                         WILLIAiVI                A.     SHILLING,                 JR.,   P.C.




                                                                                         By
                                                                                                                 Michael             V.   Caruso
                                                                                          122    Old     Route           6

                                                                                          Carmel,        New           York       10512

                                                                                         (845)        225-7500



                                                                                         Attorneys         for      Defendants




           To:         lviichael      R.     Gordon,          Esq.
                       GordonLaw              LLP
                       51 Bedford            Road,          Suite     10

                       Katonah,        New        York         10536



                       Attor'neys      for      plat'ntig




                                                                                                 8
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                          INDEX NO. 61510/2017
     h
NYSCEFl DOC.18-09038-cgm
              NO. Case
                   67 1:20-cv-00193-CM
                           Doc 4-2 FiledDocument
                                         12/17/18                                                          14-8
                                                                                                            Entered
                                                                                                                 Filed
                                                                                                                     12/17/18
                                                                                                                       04/02/20
                                                                                                                              11:57:27
                                                                                                                                 Page  168
                                                                                                                                         Exhibit
                                                                                                                                           of 347
                                                                                                                                    RECEIVED     B Pg 07/26/2018
                                                                                                                                              NYSCEF:
                                                                                                       120 of 170
     n I

                                                                                                            A-422


                       I                                                                       VERIFICATION

               S"I'A.I'L'
               STñTE                OF NEW YORK                             )
                                                                              ) ss.:
           -              OF PUTNAM
      .         COUNTE
               .COUNTYOFPUTNAM                                              )

                       .'
                                . SEAN          DUNN,            being     duly        sworn       deposes        and   says:


                            '   I am         a defendant              in this      action.         I have    read    the   annexed         answers    to plaintiff's        first   set   of

               interrogatories                  propounded               to Defendants,              know         the contents    thereof,      and    the   same      are true     to my
                                            except         those      matters       that     are    stated       to be alleged    upon       information        and    belief,      and   as

               to those              natters,        I believe         them        to be true        upon        my own    investigation        and    knowledge




                                                                                                                                 SEAN       DUNN

               Swom             to before            me      on this
               9th    day           of    February,           2018




               Not~'Public
               Notary     Public
               ///     . j'.Q                   Q~~
                      .;/I/b              02cg
                                         '02cg.ggQ ggg~)gg)gd

                                                                              C.
                                           «c'Q'
                     C:m
                     CI         /           TS+       .
                                                          8N/,~
                                                          d~.'~.,l~       e)~«/»~
                                                                          'I/~y/g)




                                                                                                             9
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                            INDEX NO. 61510/2017
             NO. Case
                  68 1:20-cv-00193-CM
NYSCEF DOC.18-09038-cgm   Doc 4-2 FiledDocument
                                        12/17/1814-8  Filed
                                                 Entered    04/02/20
                                                          12/17/18    Page
                                                                   11:57:27 169 of 347
                                                                              Exhibit
                                                                         RECEIVED     B Pg 07/26/2018
                                                                                   NYSCEF:
                                            121 of 170
                                                                             WORKING COPY
                                              A-423
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                                                                   INDEX NO. 61510/2017
NYSCEF
2tl9/2
            18-09038-cgm
                 Case 1:20-cv-00193-CM
       8 DOC. NO. 68
                           Doc 4-2 FiledDocument
                                         12/17/18Well14-8
                                                      Entered
                                                      Dunn -
                                                             Filed
                                                                 12/17/18
                                                                   04/02/20
                                                                          11:57:27
                                                                             Page  170
                                                                                     Exhibit
                                                                                       of 347
                                                                                RECEIVED     B Pg 07/26/2018
                                                                                          NYSCEF:
            y' ~
               I                                                                                                                             122 of 170
                                                                                                                                              A-424



                                                 We                                                                                        IDunr
                                                  Maintenance                                                                                   &              Contracting

                                                                                                                                                          dunn..."
                                                                                                                   "For         a job          well



  PO Box                 1161
     Yorktown                 Heights,                NY       10598
  ph:         (631)         903-0329                                                                                                                                                                                                                          .

     re!1dunaone@a91mm


              •      Home
              •      Photo         Gallery
              •      Testimonials
              •      Contact           Us
              •
                     EA_Q
                                                                                                                                .      .




     g-      Is      Well     Dunn              licensed            in       my area?
     A-      We        are licensed                   contractors                in       all        of Westchester                                                                             and       all     of     Connecticut.
                                                                                                                                           County,        Yonkers,             Putnam,


     Q- Do you                 give      free          estimates?                                    .
     A-      Yes       we do.
     Whether                you     have           a big        project            or      small               job,     we always                give     free       estimates.


     Q- I want                to renovate                    my kitchen                    and            bath,         but     I have          no      idea     what       I want         or     where            to start!          Can    you      help?
     A-      We have              no     problem                                      you            through              the       entire                                                         and                          you    ideas.
                                                                guiding                                                                        process,          offering             advice,                   giving
     However,                 we have              several             clients            that            need         more         than      a helping          hand.         If this     is you,         we strongly                 recommend                  you
     use       a designer.               We are affiliated                            with               an excellent                designer           whom         for       a small      fee    will          do     all     the   work      for   you.
     Regardless                   of your             involvement                     or input,                  we are there                 with      you      every         step      of the    way.


     Q-       Where           are      you         located?
     A-      We are based                       out        of Yorktown                                                in Westchester                                 New         York.
                                                                                          Heights,                                                    County


     Q- Do you                 have             references?
     A-       We have                                 of     clients         and        customers                      that     would          love      the                               to   share           their         experiences          with      you.
                                   plenty                                                                                                                        opportunity
 .                            you        and          your                         will             become              one     of     our     references!                 .
     Hopefully                                                   family

                                                                                                '
     Q-                                                                Dunn?
              Why should                    I    use         Well
     What             separates             you        from            the    rest?
     A-       We are a family                         owned            and       operated                      business.
     Now           I know           what          your         thinking....so                            are    several         other         companies.
     What            makes          us unique                  is every            one              of    our         customers              deals      with     either         Jerry      Dunn         or Sean               Dunn.     No      salesman,
     no       third      party         representatives,                       just         us.
     It's      the     only        way          to give          you         and        your              family          a job        Well     Dunnit

hnp;ftwww.welldunncontracing.conWaq                                                                                                                                                                                                                                     Il2
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                              INDEX NO. 61510/2017
NYSCEF
2/19/2018         DOC.18-09038-cgm
                        NO. Case
                             68 1:20-cv-00193-CM
                                     Doc 4-2 FiledDocument
                                                   12/17/18Well14-8
                                                                Entered
                                                                Dunn -
                                                                       Filed
                                                                           12/17/18
                                                                             04/02/20
                                                                                    11:57:27
                                                                                       Page  171
                                                                                               Exhibit
                                                                                                 of 347
                                                                                          RECEIVED     B Pg 07/26/2018
                                                                                                    NYSCEF:
                                                                                    123 of 170
    I
                                                                                     A-425


    Copyright             2011       Well     Dunn.      All   rights   reserved.

'
    Web         Hosting       by     Yahoo!


    PO Box           1161
    Yorktown              Heights,          NY   10598

    ph:     (631)     903-0329
    welldunnone@aol.com


    close




            .




                                                                                                                         S
                                                                                                                         5




http: //www.welldunncontracting.corn/taq
      //www.welldunncontractin9.corn/taq                                                                       2/2
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                            INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case     Doc 4-2 FiledDocument
                  69 1:20-cv-00193-CM   12/17/18 Entered
                                                14-8      12/17/18
                                                      Filed        11:57:27
                                                            04/02/20  Page    Exhibit
                                                                            172 of 347
                                                                         RECEIVED     B Pg 07/26/2018
                                                                                   NYSCEF:
                                            124 of 170
                                              A-426                          WORKING COPY
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                        INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                  69 1:20-cv-00193-CM
                          Doc 4-2 FiledDocument
                                        12/17/18                                                                      14-8
                                                                                                                       Entered
                                                                                                                            Filed
                                                                                                                                12/17/18
                                                                                                                                  04/02/20
                                                                                                                                         11:57:27
                                                                                                                                            Page  173
                                                                                                                                                    Exhibit
                                                                                                                                                      of 347
                                                                                                                                               RECEIVED     B Pg 07/26/2018
                                                                                                                                                         NYSCEF:
                                                                                                                  125 of 170

  McGlinchey,                     John                                                                             A-427                g g

 From:                                                 McGlinchey,    John
 Sent:                                                 Thursday,   April 23             2015       9:51     AM
 To:
 Subject:                                              RE: Westcheste                County        Consumer.Protection




 Sean       Dunn          did     not     show        for     his scheduled             hearing          on 4/22/2015.             As a result,        a $10,000            penalty      has    been

  assessed            and        his Home           Improvement               license      will     be revoked.             As    we     are not    a court,       this       agency     does       not   have

 the      authority          to make           findings         of fact       or order        a vendor            to resolve     a complaint.          Instead,         our    role    is limited         to

 mediation.               Although             we are successful                  in settling                      cases    through       mediation,       not        all   disputes      can be
                                                                                                     many
 resolved          in this         manner.           Please       let me know            if I can         be of further          assistance.



  Respectfully,


 John       D. McGlinchey
  Inspector

  Westchester                   County        Consumer               Protection
  148      Martine           Avenue,           Room         407
  White         Plains,          NY 10601
  914-995-2163                    (office)
  914-995-5259                    (fax)
 jmmd@westchestergov.com




  From:
                                                                      Aivi'
  Sent:      Tuesday,             Apri       21, 2015         9:55    AM
  To:  McGlinchey,  John
  Subject:    Re: Westchester                         County         Consumer        Protection


  Hi     John     -



  Just     writing          to    check       in    and     see if there          is anything             else    you     need   from     me in advance               of Sean         Dunn's      scheduled

                   or whether                you     have      most      of what        you       need      for    now.     Thanks                 much     - I am of course
  hearing,                                                                                                                                very                                             very
  interested           to hear          how        it goesl




  On Tue,          Mar           31, 2015          at 3:21      PM,                                                                                       wrote:
  Hi     John     -



  Thank         you.        What          does      that    mean        for   us?




                                                                                                                                                                  $         PLAINTIFFS
                                                                                                                                                                               EXWSO
                                                                                                                   1
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                           INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                  69 1:20-cv-00193-CM
                          Doc 4-2 FiledDocument
                                        12/17/18                        14-8
                                                                         Entered
                                                                              Filed
                                                                                  12/17/18
                                                                                    04/02/20
                                                                                           11:57:27
                                                                                              Page  174
                                                                                                      Exhibit
                                                                                                        of 347
                                                                                                 RECEIVED     B Pg 07/26/2018
                                                                                                           NYSCEF:
                                                                    126 of 170
                                                                      A-428

                  DEPARTMENTOFWEIGHTS-
                                                    APPEARANCE              TICKET                      8     018409
                                    MEASURES
                  CONSUMERPROTECTION                                                                     COUNTY OF WESTCHESTER
                  148MARTINE    - ROOM
                           AVENUE     407
                  WHITE     NEWYORK10801
                       PLAINS,

   TO:   WELL   DUNN     MAINTENANCE        & CONTRACTING
                                                                                        NOTICE: Upon your failure to appear as directed
         PO BOX   1161                                                                  herein a finding may be entered against you on the
         YORKTOWN   HEIGHTS,        NY 10598                                            stated charge on default and further appropriate
         C/O SEAM M. DUNN               .                                               legal action may be commenced against you.

   YOU ARE HEREBY NOTlFIED TO APPEAR PERSONALLY IN THE OFFICE OF THE DIRECTOR OF WEIGHTS-MEASURES,
   CONSUMER PROTECTlON, 148 MARTINE ÄVENUE - ROOM 407, WHITE PLAINS, NEW YORK 10601
   ON      AUGUST 22nd, 2013        at 01:00PM
   TO ANSWER A CHARGE OF OPERATING      A HOME IMPROVEMENT        BUSINESS  WITHOUT    A LICENSE                                             .   .



   COMMITTED IN THE     VILLAGE  OF                 LARCHMONT                 COUNTY OF WESTCHESTER, .
   STATE OF NEW YORK, ON THE 22nd   DAY OF                                at 12:00PM
                                                         MAY, 2013
   IN VIOLATION OF ARTICLE   XVI   SECTION              B63.313    SUBDIVISION
   OF THE LAWS OF WESTCHESTER COUNTY.
   ISSUED THIS  th   DAY OF    AUG                 13      AT WHITE PLAINS, NEW YORK.




                            Officer's Signature




                                                                                                                         PLAINTIFFS
                                                                                                                           EXHIBIT
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                  INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                  69 1:20-cv-00193-CM
                          Doc 4-2 FiledDocument
                                        12/17/18                                                 14-8
                                                                                                  Entered
                                                                                                       Filed
                                                                                                           12/17/18
                                                                                                             04/02/20
                                                                                                                    11:57:27
                                                                                                                       Page  175
                                                                                                                               Exhibit
                                                                                                                                 of 347
                                                                                                                          RECEIVED     B Pg 07/26/2018
                                                                                                                                    NYSCEF:
 'P
                                                                                             127 of 170
                                                                                                  A-429
                                      StCI'
                               -i
                                    OV,COm


        Robert P. Astorino
        CountyExecutive

        Department          of Consumer        Protection

        John P. Gaccione
        Acting Director
        and County Sealer




       [vlay    11., 2015


       Dear     Municipal           Building      Official:


       Please      be     advised       that    the    following         contractors          have     had      their   application     for     a Westchester

       County       Home        Improvement              License         denied,        revoked        or suspended:


                   A.N.C.                             Co.               St.      NY- Marcus                     Applicant
                                Contracting                    Inc., Albans,                        Lester,
                   C&M                    West                         NY-
                                                                     Mark (Markeen)                        Applicant
                              Paving,             Nyack,                                      Cousar,
                   Croton     Point     Construction         LLC, Croton        on Hudson,         NY- Edward          Walther,       Applicant
                   Dream      Team       Construction                              NJ-    Kenneth                        Applicant
                                                              LLC,    Passaic,                          Chalmers,
                   Essence        of Life, Yonkers,          NY- Glenn                 Applicant
                                                                             Smith,
                   JAG                        ,Services
                                               Services                           NY- Michael                         Applicant
                           Coritracting                      Corp.,    Bronx,                         Pa[umbo,
                   JDR Windows            and Doors         Inc., Bronx,      NY-Brunilda         Memaj,      Applicant
                   Jim's    Lawn                    North                NY- James        Buccefate         applicant
                                      Service,                Salem,
                   Landmark          Construction        of                                       NÝ- John Saraiva,             Applicant
                                                             Yonkers,      Inc., Yonkers,
                   Leidlynch                                  NY-    James                Applicant
                                    LLC, Scarsdale,                            Lynch,
                                                                 NY- Charles                      Applicant
                   Lowden,        Charles,      Mahopac,                            Lowden,
                   Molina                            Port Chester,        NY- Jose                    Applicant
                              Landscaping,                                               Bonilla,
                   MSR Construction                                      NJ- Mohammad                           Applicant
                                                 Corp.,     Dumont,                                Sarwar,
                   N & 0 Lawn                     Dobbs                NY- Noe                     Applicant
                                        Care,                Ferry,                 Orellana,
                               Hills Once                                                          NY- Genaro                       Applicant
                   Rolling                       Landscaping          LLC, Port Chester,                               Partida,
                   Well Dunn          Maintenance         & Contracting,                          NY-   Sean     Dunn,      Applicant
                                                                                 Yorktown,


        As a result         of these       actions,       these        contractors          are   no   longer      allowed      to operate        a home
        improvement             business         in Westchester               County.


        The   following         contractor(s)           have       had    their      Westchester          County        Home      Improvement            License        issued
        or reinstated:


                    Sheetmetal            Services                     Norwalk        CT-     Jonathan                   Applicant
                                                            LLC,                                                Teed,


                                                                                         (OVER)                                              PLAINTIFFS
                                                                                                                                               EXHIBIT




                                                                                                                                                                                    per v(p
         I tM Mnrtine Avenue. l?onm 107
       ," ',!It) I'Ittina, .~)ea' Yttt'k It)III) I 'I't it)i)htttun t!) ) I)!)))n-'> I >St I'nx: (i)1 I)!)!))-:) I IS   0 t baize: waa'a't    a!el)tate)La)v t'ttm 't'ttttettmet'
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                       INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                  69 1:20-cv-00193-CM
                          Doc 4-2 FiledDocument
                                        12/17/18                                              14-8
                                                                                               Entered
                                                                                                    Filed
                                                                                                        12/17/18
                                                                                                          04/02/20
                                                                                                                 11:57:27
                                                                                                                    Page  176
                                                                                                                            Exhibit
                                                                                                                              of 347
                                                                                                                       RECEIVED     B Pg 07/26/2018
                                                                                                                                 NYSCEF:
                                                                                          128 of 170
 1

                                                                                            A-430
       In addition,   you may check                   on-line         to see     if a particular      contractor     holds    a current    Westchester
       County     Home   Improvement                       License.       This   information         can   be obtained       by going     to the     Westchester
       County         web      site    at www.westchestergov.com/consumer.


       Should         you     have      any    questions        in this     matter,     I can      be reached      Monday     through      Friday,     9:00   a.m.
       to 4:00        p.m.,     at (914)       995-2215.


       bly
        ery                 yours,



       Tho       as    G,     Kramer
         eputy        County          Sealer


       TGK/gg




        I
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                            INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                  69 1:20-cv-00193-CM
                          Doc 4-2 FiledDocument
                                        12/17/18                                                                      14-8
                                                                                                                       Entered
                                                                                                                            Filed
                                                                                                                                12/17/18
                                                                                                                                  04/02/20
                                                                                                                                         11:57:27
                                                                                                                                            Page  177
                                                                                                                                                    Exhibit
                                                                                                                                                      of 347
                                                                                                                                               RECEIVED     B Pg 07/26/2018
                                                                                                                                                         NYSCEF:
                                                                                                                  129 of 170
 4               l4

                                                                                                                    A-431
                                        QStCI'

                                        QV,COITl
                                           t



       Robert P. Astorino
       County Executive

       Departinent              of Constuner           Protection

       JohnP. Gaccione
       Acting Director
       and County Sealer



     May         6, 2015


     Sean         Dunn
     Well        Dunn        Maintenance                 & Contracting
     PO     Box.1161
     Yorktown,               NY    10598


     Dear        Mr.      Dunn;


     This        is in reference             to your         license          (License           # WC-26450-H13)                  to engage        in the       home
     improvement                  business             in Westchester                  County,      New York,             pursuant       to Article       Xyl    of the
     Westchester                  County          Consumer                Protection            Code,     a copy        of which      is enclosed.


     Based            upon       your     failure        to appear            to answer           charges         of violations        of the     Westchester         County
     Consumer                Protection             Code         and      your     failure   to pay the outstanding                     $10,000.00          in penalties
     assessed              on     March          27,    2015,        the     Seáler       has determined    it is not                in the     best   interests        of-the
     citizens          of Westchester                  County             to allow       Well     Dunn      Maintenance              & Contracting     to operate                as   a
     home         improvement                    contractor            in Westchester.                  Therefore,    based           on Article   XVI, Sections                 863.317
     and     Section             863.316(1b              & a),      your      license           has     been revoked.

                                                                                              responsible;"
                      Section           863.316          (1a);      "is not    financially
                                                                                                                                                                 business;"
                      Section           863.316          (1b);      "is    unqualified     to engage     in the              home        improvement


     In addition,            as    per     Article         XVI,      you are here-by                  ordered       to supply        to the     Sealer,     in writing,       a list      of
     home         improvement                    contracts          in existence.and/or                   jobs  currently        being        performed         as of this       date.
     Attached             is a form         to be completed                      and     returned         to the Sealer         within    5 business            days.


     Re           c       Ily,




          hn P. Gaccione

          ting        Director      and

     County            Sealer


     JPG/tgk
     Enclosures


 - Cc:




                                                                                                                                                                                       Q©flLff
     148 Martine Avenue, Room 407
     White Plains, New Yorlr 10001-3311                           Telepbone;                                     Fsx:                           Website,' westchestergov.corn
                                                                                       (914) 996-9166                   (914) 996-3116
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                            INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                  69 1:20-cv-00193-CM
                          Doc 4-2 FiledDocument
                                        12/17/18                                 14-8
                                                                                  Entered
                                                                                       Filed
                                                                                           12/17/18
                                                                                             04/02/20
                                                                                                    11:57:27
                                                                                                       Page  178
                                                                                                               Exhibit
                                                                                                                 of 347
                                                                                                          RECEIVED     B Pg 07/26/2018
                                                                                                                    NYSCEF:
 I                                                                           130 of 170
                                                                                A-432

     CURRENT          CONTRACTS/              JOBS
                        .                                               .

     Contractor:          Sean    Dunn
                          Well    Dunn    Maintenance   & Contracting
                          PO Box       1161
                          Yorktown,       NY 10598



     Consumer                         Address                               Contract   date   Contract      amount   Balance     owed




     Signed                                                                                          Date
                   Sean   Dunn,    Applicant
                                   Appticant
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                                             INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                  69 1:20-cv-00193-CM
                          Doc 4-2 FiledDocument
                                        12/17/18                                                                14-8
                                                                                                                 Entered
                                                                                                                      Filed
                                                                                                                          12/17/18
                                                                                                                            04/02/20
                                                                                                                                   11:57:27
                                                                                                                                      Page  179
                                                                                                                                              Exhibit
                                                                                                                                                of 347
                                                                                                                                         RECEIVED     B Pg 07/26/2018
                                                                                                                                                   NYSCEF:
 J
                                                                                                            131 of 170
                                                                                                              A-433

          Westchester                     County
          Department                   of Consumer                     Protection/Weights                                        and          Measures
          --------------------------..-----..---------------------------

          in the       Matter            of     a Proceeding                        to    Revoke            the        Home            Improvement
          Contractor               License              of    Sean            Dunn             d/b/a      Well         Dunn            Maintenance                       &
          Contracting
          ------------------------..-----,-------------------..,--1------------------



                                                        NOTICE                      OF         COMMENCEMENT                                              OF
                                                               REVOCATION                                     PROCEEDING
                                                                                                       AND
                                                                                               CHARGES



          To:             Sean         Dunn
                          d/b/a        Well          Dunn          Maintenance                         & Contracting
                          PO       Box         1161

                          Yorktown,                  NY      10598




          PLEASE            TAKE              NOTICE            that          pursuant             to Westchester                           County             Administrative                   Code

                 863.317           a proceeding                      is hereby     commenced                                  against              you      to     revoke          your
          Westchester                  County           Home          Improvernènt     License                           upon          the       following          Charge:


                                                                                           Charge                 One

          That       on     March              27,     2015         you        were            ordered            to    appear               on     April         22,     2015          to   answer
          charges            against             your         company.                   You       failed         to    appear               as     ordered              and      the

          previously               assessed                  penalties               in the        amount               of    $10,000.00                    upheld.             Additionally,
                                       Workers'
          failed
         .failed      to    carry                                  Compensation                           insurance              for        the      company.                  Based          upon

          the.     violations,                your      failure          to    appear              and      your         failure            to    maintain               insurance,             the
          Sealer           has     determined                      you        are        "unqualified              to        engage               in a home               improvement

          business.",


          PLEASE               TAKE             FURTHER                       NOTICE               that      pursuant                 to     Westchester                     County
          Administrative                      Code           5 863.317                   you      are       required             to        answer           the         above       Charge             in

          writing         within         ten         (10)     days.


          PLEASE               TAKa             FURTHER                       NOTICE               that      pursuant                 to     Westchester                     County
          Administrative                      Code           5 863.317                   a hearing            will       be      held         on     the       above            Charge          at

          9:15       A.M.         on     May          6, 2015            before             John          P. Gaccione,                      Deputy             Director/           Sealer         of

          Weights            8     Measures,                  or    his       designee                  at the         Offices             of the        Department                     of
          Consumer                 Protection/Weights                                and        Measures,                    Roorn           407,        148       Martine           Avenue,                .

          White        Plains,           New           York         10601.
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                           INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                  69 1:20-cv-00193-CM
                          Doc 4-2 FiledDocument
                                        12/17/18                                         14-8
                                                                                          Entered
                                                                                               Filed
                                                                                                   12/17/18
                                                                                                     04/02/20
                                                                                                            11:57:27
                                                                                                               Page  180
                                                                                                                       Exhibit
                                                                                                                         of 347
                                                                                                                  RECEIVED     B Pg 07/26/2018
                                                                                                                            NYSCEF:
                                                                                     132 of 170
                                                                                      A-434

            PLEASE           TAKE       FURTHER                 NOTICE       that    pursuant           to     Westchester              County
            Administrative          Code         5 863.317           that   at said        hearing           you       may     be   represented      by
            counsel        and    may    offer        evidence        on    your     own      behalf.


            WITNESS,             THOMAS          G.      KRAMER,            Deputy         County            Sealer,         at White     Plains,   New
                                 22nd
        .   York      on   the          day      of    April,     2015.




                                                                                                TH              AS      G.    KRAMER
                                                                                                             UTY        COUNTY           SEALER
                                                                                                  (914)         995-221         5




                                                                                                                                                          I
  FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                                                                                     INDEX NO. 61510/2017
  NYSCEF DOC.18-09038-cgm
               NO. Case
                    69 1:20-cv-00193-CM
                            Doc 4-2 FiledDocument
                                          12/17/18                                                                                                  14-8
                                                                                                                                                     Entered
                                                                                                                                                           Filed
                                                                                                                                                               12/17/18
                                                                                                                                                                 04/02/20
                                                                                                                                                                        11:57:27
                                                                                                                                                                           Page  181
                                                                                                                                                                                   Exhibit
                                                                                                                                                                                     of 347
                                                                                                                                                                              RECEIVED     B Pg 07/26/2018
                                                                                                                                                                                        NYSCEF:
                                                                                                                                                133 ofr 170
                                                                                                                                                    A-435
                                                                                                                                            - .ester
                                                                                                                                                    V.'CO&i                                                                                  M 1 III,

                                                                                      Robert       P. Astorino,            Westchester                   County            Executive                                                         t


                                                                   DEPARTMENT                                    OF        CONSUMER                                    PROTECTION
                                                                                                    148 Martine         Avenue,   Room 407
                                                                                                              White Plains,  N.Y. 10601
                                                                                                               Tel. # (914) 995-2211
                                                                                                www.westchestgrgov.com/consumer
                                                                                                                         .


                                                            APPLICATION                                 FOR           A HOME                     IMPROVEMENT                                    LICENSE


                                                                       ALL        INFORMATION    MUST BE ACCURATE                                                       AND COMPLETE
                                                                                    Please Type or Print All Requested                                                 Information
                                                                                                       Please         use           Black             or Blue              Ink

                                                  Please         read the enclosed                            instruction                   sheet     before           completing                 this       application
                                                         (s)tr
  ) Type        of Ownership:               .            (        Individual                            . (      ) Partnership                                     (        ) LLC                        (       ) Corporation


  ) Name
 .')             of Company:                                     d..                             y                              n           £nrance                                         a          n
                  Trade,        or Display           Name:             (if same            as #2, enter                                 -
  ) D/B/A,                                                                                                             N/A)


  ) Business          Address:                   P        O                      p )c-//4                                                                                                       Phone         #: ( $3 /)                90       )
                                                                                                                                                                                                                                                     - D
                                                                                                                                                                                                                                                         I2
                                                                                                              A/)yy
   Gity:              f         Grgyt                                                     State:                                    Zip Code:                          0              [            Fax #: (                     )

                                                                  or Owner)                -
 5) Name          of Applicant:             (President                                                                                                        rt
                                                                                           râ€”
   Date         of Birth:                                                       Drive        License             Number:                                                                                          Title:            D
   Home          Street        Address                                                                                                                                                     Home          Phone         #: (


   City:                                                                                 State:                                 Ziri Code:                                                      Cell     Phone         #:
                                                                                                                       I

   Eirnail       Address:                                                       nm       (Ÿn      g                        f.-.             6     x                               .


6) List        EACH       ADDITIONAL                 responsible                       individual         involved                with          the company.                     Include          Owners,     Officers,                  Partners          Managers,
   and         Salespersons:             (A_n...y individual                    authorized             to estimate,                     negotiate,             and/or            finalize         contracts).


       Name                                                                     Full     Home          Address                                                     Title                                         Phone          #                          · Date     of Birth




(7) This       company           engages           in the following                      work:         (Check         ALL               that     apply)


       Carpentry          (          Chimney              Work             (      )        Kitchen/Bath                (            )        HVAC         (        )         Landscaping                     (     )        Masonry              (    )    Painting      (

    Tree        Removal          (      )       Paving      (          )        Pools       (      )     Roofing            (           )       Siding        (        )    Tile          (()          Windows              (       )
                                                                                                                                                                                                                                                                                 r
       Alter     a ive                                                                Yease       Specify
                                       El ED
                              EEEC1fESTER COUNTY
                                                                                                       FOR       OFFICE                     USE       ONLY

                               DEC          f   I 2013

Date      Re eiv           .-nrn           ,     ,_ A                      ou     t Paid:                                                    Check       #:                                                        License              Number
                               o._, m u mG4T ur
                          nn I. ) ),tr):R tyt nTCn fnai
 FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                                                                  INDEX NO. 61510/2017
 NYSCEF DOC.18-09038-cgm
              NO. Case
                   69 1:20-cv-00193-CM
                           Doc 4-2 FiledDocument
                                         12/17/18                                                                                    14-8
                                                                                                                                      Entered
                                                                                                                                           Filed
                                                                                                                                               12/17/18
                                                                                                                                                 04/02/20
                                                                                                                                                        11:57:27
                                                                                                                                                           Page  182
                                                                                                                                                                   Exhibit
                                                                                                                                                                     of 347
                                                                                                                                                              RECEIVED     B Pg 07/26/2018
                                                                                                                                                                         NYSCEF:
8) Is this company        licensed                  in any other              jurisdiction?              .....                   134 of 170                          Yes      ) No
                                                                                                                   ....................,...........................................
                                                                                                                                                                  (N        (

                                                                                                                                    A-436
    If Yes, list jurisdiction(s)                    AND license                number(s):

                                                                                                                        F'c                   ~»
9) Does          the company            or any            affiliate    ar ange          or facili        ate the financing                    of home             improvement                 contracts?                 ... (       ) Yes                ) No


0) Has the applicant     or any principal   in the company                                           ever           been        convicted             of a crime?               ...........................„,.„„„(              (    ) Yes         (       ) No
   If Yes, list the individual(s)   crime(s),   jurisdiction(s),                                            year(s)          and disposition(s);




1) Has this company,    any other current  or previously                                              owned company                        or any principals  had a
                                                                                                                                                                          '
   Trade   License Denied,  Revoked    or Suspended?                                                ..................................,................            ....................                                         (    ) Yes         (    NNo
       If Yes,     list the company                 name(s)3           individual(s),            type of license(s),                   jurisdiction(s),   and reason(s):




2) Is/Are        there any outstanding      unsatisfied                               business           related Judgment(s)                          against the business
    listed       on this application   or its principals?                               ..........................................................................                                                   ..c...     (    ) Yes                  No
                                                                                                                                                                                                                                                   (¼
       If Yes,-list         the business            name,          individual(s)            and date and location                           of the filing(s);




13) is/Are there any outstanding          unsatisfied     business    related Judgment(s)                        against any other
     current   or previously   business(es)        or corporation(s)?      .......................:..........................................                                                                                   (    ) Yes         (        No
     If Yes,- list the business/corporation          name(s)    and date and location                    of the filing(s):




14) Has        there    ever been a.bankruptcy                          filing by this company,                           any other current                      or previously
                   company     or its principals?                       ..........................................................................................                                                   (    ) Yes                   ()()      No
       If Yes,     list the company     name(s),                        individual(s)           and provide                  the date,            index        number               and location           of the filing(s):




15) Please         supply        copies          of the Vehicle              Registration(s).                    Must       indicate            the      number             of decals             needed....                   # (                                 )


16) Dpes your business     involvelandscaping,                                      gardening,   tree                    care       or other           similar work?    ........................
                                                                                                                                                                        ...„...,.„......„..„(                                   (    ) Yes         (X)      No
    If Yes: I hereby affirm that I ain aware                                     of the requirements                         of §863.327               (1) of the Westchester                County
       Consumer              Protection           Code        (Leaf     Blower          Law),     and am in compliance                                with its provisions.


17) Does         this company               engage           in the application               of pesticides?                    .........................................................                                       (    ) Yes         ()0      No


       If Yes,     list the NYS             D.E.C           certification         number(s)                                                                                                 AND       provide            a copy          of certification              .


       Affidavit/Verification                     by the        applicant             for   the company.                       This       application                   must          be signed           in the          presence            of a
       Notary         Public.


       I hereby        acknowledge                that     false      statements-made                     in this       document               are punishable                       as a Class          A Misdemeanor
       pursuant            to §210.45           of the     NYS        Penal     Law                  .

                                                    or'
       Under       the       penalty        o       er       ry, I hereby             swear       that           all of the         information                  on this            form     and       any       attachment(s)                   is/are
       true     and.           urat     .


1.8)                                                                                                                 L4f n
                                   uthorizedSignature                                                                                      Print Narne                                                                        PrZntCompany Tllfe


                 cribed       and Swo            n to befor                    this                                                                                                                                             , 20/3              -     in the
19) 8                                                                  me,                                                     Day of                      C        \

         o            of
                                                                                                                                       - State of New Y                        rk
                                                                                                                        Notary Public
                                                                                                                                NO. 01AR6239109
                                                                                                                               .NQ.
                                                                                                                           onatified in Putnam 0
                                        Signature cr iNctaryPublic                                                        Commission Explrea                                                                                                        5/21/13
                                                                                                                    My
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                            INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                  69 1:20-cv-00193-CM
                          Doc 4-2 FiledDocument
                                        12/17/18                                                       14-8
                                                                                                        Entered
                                                                                                             Filed
                                                                                                                 12/17/18
                                                                                                                   04/02/20
                                                                                                                          11:57:27
                                                                                                                             Page  183
                                                                                                                                     Exhibit
                                                                                                                                       of 347
                                                                                                                                RECEIVED     B Pg 07/26/2018
                                                                                                                                          NYSCEF:
  I                                                                                                135 of 170
                                                                                                     A-437
                    '             '"
                         'wBE»G-6k+»'»»»»
          ,.":»»i»a»»'»»»»»»                   ' " ' ' ~li4gitQ~i~~~~c68ikM~~'
                                        " ' '~KHAN<»8»ekiiiii»L22»i         <h6" E~&X ii'"Ja~»"=-'>0k &a»'~ 'i 'D' "kiwi'l»»»
                                                                  ': '-"-'-»»»)
                      '~Fr&iakhi                                                                                             AD -"-i8&k»'ii»»i»»a
                                                                                                                   "kSMhKfi49kSGL~SSiMR~M~~,j




                VVet                                                                                        Dunn
                   Maintenance                                                                              5            Contracting
                                                                    ~~'Pw~~...,.MME~~~~,,;.                              -~~~g~qFPi=,vPP~~gg~W~~~~,~P,,                                =,~r ',-




        Gilda   Strudwick,


                   I am writing            this    letter     acknowledging               the     fact   that   I have     an outstanding           bill with       New    York

        State   for old employee                  taxes.    I am working           to come          up with      the money         as quickly       as possible.          Please

        understand           that   work      is very       slow,     and the      weather           has made       it even      more   difficult      to accomplish           work.

        I anticipate     being       able to pay the                bill for    roughly         $1,600.00       within     the   next   6 weeks.       Thank        you    for your

        patience       and     understanding.




                                                                                                                                    Sincerely,


                                                                                                                                                 Sean        Dunn




                                                                                                                                                 Owner/Operator




                                                                                                                                                                   ; ()
                                                                                                                                                             ~i N'f $8'
                                                                                                                                                        . -'(L«.)'

                                                                                                                                                      e-'=

                                                                                                                                                                      v
                                                                                                                                                                                  qo
                                                                                                                                                                                   6<~gg&

                                                                                                                                                                   o<'~~@'
                                                                                                                                                                cpj~-'


                                                               Well      Dunn      Maintenance              & Contracting
                                                                                      (631)903-0329
                                                                               . WellDunnOne@aol.com
                                                                               WellDunnContracting.com
                                                                                          PO Box 1161
                                                                          Yorktown          Heights,        Ny
                                                                                                            NY 10598
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                   INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                  69 1:20-cv-00193-CM
                          Doc 4-2 FiledDocument
                                        12/17/18                                                           14-8
                                                                                                            Entered
                                                                                                                 Filed
                                                                                                                     12/17/18
                                                                                                                       04/02/20
                                                                                                                              11:57:27
                                                                                                                                 Page  184
                                                                                                                                         Exhibit
                                                                                                                                           of 347
                                                                                                                                    RECEIVED     B Pg 07/26/2018
                                                                                                                                              NYSCEF:
                                                                                                       136 of 170
 I

                                                                                                        A-438
                                     c@cT'
       ' 8                        ''OVCOm

                                                                                                                                                                                             E

       Robert P. Astorino                        .                             ,
       County Executive

      Department          of Consumer Protection

       JohnP. Gaccione
      Acting Director
      and County Sealer



     December             30,     2013




     Sean        Dunn
     Well     Dunn           Maintenance             8 Contracting
     PO      Box      1161
     Yorktown,            NY      10598


     Dear     Contractor:


     Enclosed           is a copy         of a letter         that     was      previously    mailed    to you.    To   date,   we    have   not   had      a
     response           from  you       concerning              this       matter.     Please   forward     the    requested         documents         to    my
     attention           within       10 days.     Failure              to do so      may result   in the revocation   or denial   of your
     Westchester                County         Home         Improvement            License.   Please    attach  a copy of this letter   to the
     document            (s).


     Should        you        have    any      questions         concerning           this   matter,    I can   be reached      Monday       through        Friday,     .
     9:00     a.m.      to    3:00     p.m.,     at (914)        995-2176.

                                                                       I

     Very     truly      yours,


                      Struduack


     Senior        Inspector
     Encl.




                                                                                                                                                                  r~%       REWCE
                                                                                                                                                                            RNSE
                                                                                                                                                                            RECYCLE
     148 Martine Avenue, Room 407
     White Plains, New York 10501                     Telephone:        (914) 995-2165         Fax: (014) 995-5259      Website:     www,westchestergov.com
     /consumer


                                                        I
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                            INDEX NO. 61510/2017
                                             /
NYSCEF DOC.18-09038-cgm
             NO. Case
                  69 1:20-cv-00193-CM
                          Doc 4-2 FiledDocument
                                        12/17/18                                                     14-8
                                                                                                      Entered
                                                                                                           Filed
                                                                                                               12/17/18
                                                                                                                 04/02/20
                                                                                                                        11:57:27
                                                                                                                           Page  185
                                                                                                                                   Exhibit
                                                                                                                                     of 347
                                                                                                                              RECEIVED     B Pg 07/26/2018
                                                                                                                                        NYSCEF:
             4                                                                                   137 of 170
                                                                                                      A-439
                                 COCCI'

                             ~
                                  -:venom



     Robert P. Astorino
     CountyExe cutive

     Departments of ConsumerProtection

     John P. Gaccione
     Acting Director
     and County Sealer




   December           17,     2013




   Sean      Dunn
   Well      Dunn     Maintenance              & Contracting
   .PO
    PO    Box     1161
   Yorktown,          NY      10598


   Dear      Contractor:


   A background              investigation           being     conducted           before       the   issuance     of your       home      improvement
   license       reveals         the   following       judgment(s)          as    unsatisfied:


                                                                                 See    Attached


   Please        respond          in writing       as to the    current           status     of the    above     judgment(s).           If any of the judgment(s)      are

   satisfied,       please         provide     proof     of satisfaction.              Please     attach    a copy     of this    tetter    to the document     (s).


   Respectfully,


   efda           Strudwich


   Senior        Inspector

   (1)




                                                                                                                                                            OllE
   148 Martine Avenue, Room 407
   White Plains, New York 10601     Telephone:                  (014) 995-2155             Fax: (914) 995-6259        Website:
   www.westchestergov,corn/consumer
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                        INDEX NO. 61510/2017
        DOC.18-09038-cgm
NYSCEFPrint   NO. Case
                   69 1:20-cv-00193-CM
                           Doc 4-2 FiledDocument
                                         12/17/18                        14-8
                                                                          Entered
                                                                               Filed
                                                                                   12/17/18
                                                                                     04/02/20
                                                                                            11:57:27
                                                                                               Page  186
                                                                                                       Exhibit
                                                                                                  RECEIVEDof 347B Pg 07/26/2018
                                                                                                         Page NYSCEF:
                                                                                                               1 of 1
          4                                                          138 of 170

     Judgment           DetailS
                                                                      A-440
      index Number                           839-12 View FIIIngs
                                                                                        P

      Defendant                             OUNN SEAN M DBA
       Defendant Address                    1646 CENTRAL ST
                                            YORKTOWN H NY 10598                             .          .
      Defendant         .                   WELL DUNN MAINTENANCE 8 CONTRACTING
                                            1646 CENTRAL ST
      Defendant Address
                                            YORKTOWN H NY 10598
      Plaintiff                             NEW YORK STATE DEPARTMENT OF LABOR
                                            STATE OFFlGE BLOG
      Plaintiff Address
                                            ALBANY NY 12240


      Judgment Amount                       $1662.91
                                            PRO SE
      Attorneys                             XXX
                                            XXX NY 0
      ,   ---.--,-----.------.--,.----------,--------«-----
      Docketed                              2012/12/04 04:56 PM
      When perfected                        2012/12/04 04:56 PM
      Where perfected                       WESTCHESTER SUPREME
      Transcript flied in


      Date/time filed                       2012/12/D4 04:56 PM




                                               O




      http;//wro.westchestercierk.            corn/print/print.htm                                         i 2/16/2013
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                   INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                  69 1:20-cv-00193-CM
                          Doc 4-2 FiledDocument
                                        12/17/18                                                        14-8
                                                                                                         Entered
                                                                                                              Filed
                                                                                                                  12/17/18
                                                                                                                    04/02/20
                                                                                                                           11:57:27
                                                                                                                              Page  187
                                                                                                                                      Exhibit
                                                                                                                                 RECEIVEDof 347
                                                                                                                                              B Pg 07/26/2018
                                                                                                                                            NYSCEF:
     Department             of Consumer                  Protection         Complaint          Form 139 of 170                          Page 1 of 3


                                                                                                      A-441
                                   Appearance                     Ticket
                                   Department              of Consumer             Protection
                                                                                            "Submit''
         Change           necessary            information            and     click the                      button       at the     bottom      of this       form.


         Erie ¹:                               !18409

         Violation         Type:               ' B - WESTCHESTER                    COUNTY          "'g'

         Issuance          Date:                     5/2013

         Issuance          City:                   LARCHMONT
                                                                                                                                      ) Munic:      V;::-:„":I)
         Inspector          Name:            . I          N MCGLINCHEY

         Issued            To;
         Name:                                     WÈLL      DUÑN       MAINTENANCE                 & CONTRACTING
                                                                                                                                                     J

                                               L
         Street         Address:                     O BOX        Ï61

         Add'I         Address:                    C/O    SEAM        M. DUNN

         City:
                                               ,I,YORKTOWN              HEIGHTS

         State:                                                                   10598
                                               ) NY7g            Zip Code:

         Violation:

         Violation         Date:               f5/       /2013                                        12 0
                                                                            ) Violation    Time:                M
                                                                                                                      )



         Violation:          -
                                                    OPERATING           A HOME            IMPROV.       BUSINESS          WITHOUT          A LICENSE              I".;-,',I

         Full Violation:                           OPERATING            A HOME            IMPROVEMENT            BUSINESS             WITHOUT
                                                   A LICENSE                                                                                               ...


                                               Update         Full Violation,        Article   and Section       using         the Violation     fields;       No        â€”::~it'I
                                                                                                                                                           )
         Article:                                  XVI

         Section:                                  863.313

         Sub-Division:

             comments:




         Appearance:

             Appearance            Num:

             Appearance            Date:           8/22/2013                                               01:00PM         i
                                                                            I Appearance        Time:

             Company:

             Company        Rep      #1: '        BSENTI
                                               rABSENTtA
                                               I.
              Title:                           j                                                                                                      1
                                               l




     http:    //cww/Consumer                       Ticket/TicketModifySubmit.asp?                          ID=18409                                                              12/16/2013
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                      INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                  69 1:20-cv-00193-CM
                          Doc 4-2 FiledDocument
                                        12/17/18                                                             14-8
                                                                                                              Entered
                                                                                                                   Filed
                                                                                                                       12/17/18
                                                                                                                         04/02/20
                                                                                                                                11:57:27
                                                                                                                                   Page  188
                                                                                                                                           Exhibit
                                                                                                                                             of 347
                                                                                                                                      RECEIVED     B Pg 07/26/2018
                                                                                                                                                NYSCEF:
     Department                 of Consumer                Protection      Complaint              Form   140 of 170                              >~of 3
                                                                                                                                            Page (of

                                                                                                                                                                      ]
                                                                                                           A-442
                                                         -------
              Company           Rep #2:

               Title:
                                                I                                                                                                                               r

              Company           Rep #3:

               Title:


              Company           Rep #4:                                                                                                              .
                                                [                                                                                               !

                                                l..
                                                                                                                                                ~n
              Company           Rep #5:                                          .

               Title:


              Company           Rep #6:                                                                                                         !
                                                I
               Title:
                                                I.                                                                                          J
              Company           Rep #7:

               Title:                           I


              Company           Rep #8:

               Title:
                                                                                                                                                !
          .
              Company           Rep #9:


                                                                                                                                            .1
                                                                                                                                             1

              Company           Rep      #10:
                                                ~                                                                                               J
               Title:


      .       Department

              Dept.      Rep #1:                        JOHN       MCGLINCHEY-            NSPECTOR

              Dept.      Rep #2:
                                                    I                                                                                           .I
              Dept.      Rep #3:

              Dept.      Rep #4:

              Dept.      Rep #5:

              Hearing:

              Hearing                                                                                                                       PM
               pe     D ate:                        ] 8 22 20                Open         Time:     I
                                                                                                        01:30P
                                                                                                                     ~ Closed   Time:   1

                               Officer                                                                           '
              Hearing
                           '                            THOMAS        KRAMER
              Name:                                        ..- .            ..              -.-                                                 ]

                Title:                                  DEPUTY       C               SE    L

              Hearing          Location:                IN PERSON

              Hearing                                   $1000
              Disposition:
                                                                                                                                 4A




     http: //cww/ConsumerTicket/TicketModifySubmit.asp7ID=18409
           //cww/Consumer         Ticket/TicketModifySubrnit.asp?                                                ID=18409                                12/16/2013
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                 INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                  69 1:20-cv-00193-CM
                          Doc 4-2 FiledDocument
                                        12/17/18                                                     14-8
                                                                                                      Entered
                                                                                                           Filed
                                                                                                               12/17/18
                                                                                                                 04/02/20
                                                                                                                        11:57:27
                                                                                                                           Page  189
                                                                                                                                   Exhibit
                                                                                                                                     of 347
                                                                                                                              RECEIVED     B Pg 07/26/2018
                                                                                                                                         NYSCEF:
       Department               of Consumer          Protection         Complaint                141 of 170
                                                                                              Form                                   Page 3 of 3


   4
                                                                                                     A-443
               Penalty:

               Penalty:                          1000.00                                                     0
                                                                             .
                                                                                   i Balance         Owed:


                  „';,".Subrgit-Cga         golgi.- ..'
                                                                   '.",.„-:,jPeyet";.=-;,;,


                 Add      an Appearance            for this Violation                                             I


                 ViewlModify          Existing     Appearance(s)          for this Violation


                 Make          a Payment    on this Violation


                 View/Modify          Existing      Payment(s)       on this Violation


                 Print     a Ticket


                 Print     a Conference           Report


                          ta    Subpoena


                 Return         to Home




       http:     //cww/ConsumedI'icket/TicketModifySubmit.asp?                                         ID=18409                     12/16/2013
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                                               INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                  69 1:20-cv-00193-CM
                          Doc 4-2 FiledDocument
                                        12/17/18                                                                       14-8
                                                                                                                        Entered
                                                                                                                             Filed
                                                                                                                                 12/17/18
                                                                                                                                   04/02/20
                                                                                                                                          11:57:27
                                                                                                                                             Page  190
                                                                                                                                                     Exhibit
                                                                                                                                                       of 347
                                                                                                                                                RECEIVED     B Pg 07/26/2018
                                                                                                                                                          NYSCEF:
  t                                                                                                                142 of 170
                                                                                                                        A-444
              ,.-,      e:t.              ester
                                        gOVCO111



        RobertP. Astorino
        County Executive

        Department of Consumer Protection

        JohnP. Gaccione
        Acting Director
        and County Sealer

          .                                                                                                                                                                                    .          .
      July  19, 2013(July                   12, 2013)                                                                                        NOTE:
      (July 2, 2013)(June                       28, 2013)                                           You        MUST          print     out     and      bring   THIS LETTER,
                                                                                                  your         Driver's        license         and      a pencil   to the exam.
      Sean           Dunn                                                                         Applicants                                 after     their      scheduled                 exam
                                                                                                                            arriving
      Well       Dunn            Maintenance              8 Contracting
      Po Box            1161
      Yorktown                 Heights,      NY      10598


       PRINT            YOUR            APPLICATION                 PACKET         AT:
      http:          //consumer.westchestergov.com/images/stories/pdfs/HI                                                                             app        052113.pdf


      Dear   Applicant;
       Applicant    Name                                  Drivers    License        4            Exam      Date                 Time                    Location
      Sean Dunn                                                                                   08/02/2013                   9:30am                   148  Martine                 Ave       Rm 400A
                                                                                                                                                        White            Plains,        NY 10601
         You           must      check       in 15 minutes           prior      to the exam            time.     If you cannot        keep this test date, you must contact                                            this
                               office     at least     24 hours         in advance          of your       test date           at 914-995-2211    in order to reschedule.
                                                           Your     failure       to do so may          cause   a delay in reschedulinq1
                                                                                                                       rescheduling'
              Please            keep      in mind      that due to the high             demand         for this exam, rescheduling     and/or failing                                          to show          on the
                                            above         date    may    result     in your       next exam date to be in excess         of 30 days.
                      NOTE:                 YOU           MUST          ATTEND              THIS         EXAM               ALONE.                   There            will      be     no      exceptions.


              ANY         company   that engages                        in Landscaping/Gardening                               and/or         Lawn/Tree                 Services            MUST         take    and
         complete            the "Approved    Turf                      Management       Course".                    The       course          will     be given               on the       day      of the      exam.

                                                                                                                          days"s"
              NOTE:             Once      you     pass the exam,              the results        are valid       for "180 da      from                  the date             of the exam.
                                          You    may       submit       a completed          license       application               at any time            within           that    period.


      Please   be advised     that advertising,                               soliciting      work for,              or performing      home                          improvement                  services       in
      Westchester      County    prior to this                            office     acceptirig    your              completed     application                           for        a Home         Improvement
      license   is a class   A misdemeanor.                                 You may be subject                       to                                      i                              or  ei               e of
                                                                                                                                               pgpLti@yyy)                               r ment
                                                                                                                                                                                      pgnat
      your           vehicle(s)           and    tools.
                                                                                                                                             Consumer                   Protection

      Respectfully,
                                                                                                                                                 RT               I                 COPY
      gM               MM
      Inspector/               Exam       Coord        ator                                                             Y            . .                                               Date          .
      914-995-215
      Exam            Grade                                                        Pass      (    L)              Fail (         )                   Exam#        ___/
      Exam            Supervisor




                                                                                                                                                                                                                              EUSE
                                                                                                                                                                                                                              ECYCLE
      148 Martine Avenue, Room 407
      White Plains, New York 10601-3311                             Telephone'                                   Fax'                                                   www.westchestergav.caro/consumer
                                                                                        (914) 995-2166                      (914) 995-3115            Website
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                 INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                  69 1:20-cv-00193-CM
                          Doc 4-2 FiledDocument
                                        12/17/18                                             14-8
                                                                                              Entered
                                                                                                   Filed
                                                                                                       12/17/18
                                                                                                         04/02/20
                                                                                                                11:57:27
                                                                                                                   Page  191
                                                                                                                           Exhibit
                                                                                                                             of 347
                                                                                                                      RECEIVED     B Pg 07/26/2018
                                                                                                                                NYSCEF:
                                                                                         143 of 170
    Sean M. Dunn
    Yorktown    Heights,         N.Y 10598
                                                                                           A-445
.   631-903-0329
    WellDunnOne@aol.com




    EMPLOYMENT HISTORY

      Owner, Operator                                                                                         .                                                         2008-current
      Well Dunn Malntenance            8e Contractlng,
                                                     Long Island & Westchester, NY
            •      Owner operator       of my own company- licensed and Insured for all residential                    and commercial          maintenance        and
                   construction
            •      General Contracting                                                                                                                                     ol'
                                             experience In all phases of commercial and residential                   construction;        completed      the erecting     of two
                   luxurious residential     homes in the last 8 months from the ground up
            •      Ran all job sites personally; overseeing all trades and inspections; negotiated                         all contracts     with all tradesman;          completed
                   both homes ahead of schedule to the customers complete satisfaction



      District Maintenance      Supervisor                                                                                                   2005-2008
      Abercrombie 8eFitch, Long island 8 Manhattan,         NY
            •                                                                                                            region-
               Responsible for all maintenance        and construction  of 13 stores, 5 different     brands, within my          completed scheduled
               daily walkthroughs      to.Identify any issues, safety-hazards,    violations,   or general  needs
            •  Responded to anywhere from 75-100 email work order requests                  per day, 7 days a week; responsible for filtering these
               ernails and prioritizing     work order requests- delegating    them to sub contractors      or my in house crew consisting of 6
               employees
            •      Responsible for distributing my budget properly within                rny region,   prioritizing        money going       to stores,     negotiating
                   contracts  and bids, and completing work as I saw fit
            •      Was in charge of the flawless construction                                                          "           Hicks" launched       In Long Island;      then
                                                               and grand opening                 of new brand              Gilly
                   flown to 4 other major cities to ensure the same



      Resident       Manager/    Superintendent                                                                                                                           2000-2005
      Fairfield    Properties Inc ,Long Island,          NY
            •      Personally in charge of 3 luxury           properties   consisting   of over 300 townhouse              style units including       the company's        flagship
           -                      Gables"
                   location "The
           •       Responsible      for general maintenance         and upkeep of all properties,    getting vacated units ready for rentals, completing
                   maintenance       and repairs on occupied         units all while maintaining  a level of service and quality beyond the tenants
                  . expectations
           •       Responsible      for taking all maintenance        requests
                                                                       from tenants, prioritizing  them, and distributing the work orders to my
                                   myself,   and sub contractors
                                                             for completion
           •       Winner of the companies "Superintendent              Year"                              and 2004 which is based on overall
                                                                of the        award for 2001,2002,2003,
                   condition and upkeep of properties,  customer (tenant) satisfaction,      and budget control.



      Job Forernan/    Site Supervisor                                                                                                                        .            1996-2000
      P.A.M Construction Inc, Long Island                NY

           •       Started     out as laborer,   worked       my way up to jab Foreman       In 2 years running            my own crew of 6 to 10 men twice                 my age.

           •       Company purchased homes and renovated them for purpose of rental or sale. Personally oversaw                                        renovation       and upkeep
                   of over 40 homes ranging from Section 8 rentals to multimillion dollar homes in the Hamptons.

           •       Personally responsible for maintenance   on all rental homes in the Hamptons.                            All high pri     Ity tenan            my cell phone
                   number for direct cont'act and immediate   response 24/7




                                                                                                                                    i2/r         3
                                                                                                                      ~)



                     1
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                                          INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                  69 1:20-cv-00193-CM
                          Doc 4-2 FiledDocument
                                        12/17/18                                                                  14-8
                                                                                                                   Entered
                                                                                                                        Filed
                                                                                                                            12/17/18
                                                                                                                              04/02/20
                                                                                                                                     11:57:27
                                                                                                                                        Page  192
                                                                                                                                                Exhibit
                                                                                                                                                  of 347
                                                                                                                                           RECEIVED     B Pg 07/26/2018
                                                                                                                                                     NYSCEF:
                                                                                                              144 of 170
                                                                                                                  A-446
                                                                                                                                                                            000425731
                                                                          Westchester            County Clerk
                                                                                                 C'
                                                                                  Timothy        C Idam

                                                                             g~                   l   o       l

                                         BUSINESS                         CERTIFICATEREGISTRATION
            SE
                           I HERÈBY     CERTIFY                            ther.I a-2 conductag or ransaccag bescess m V'es-chester Cocru,
                  p£scera to Seomon 130 ofúeNew                            Yo± St-ce General Bt.scess Lm, edér the asme or destgnanon
                  and at the address of                                                                                      (Plars F-v.r Lne)
           --          =                                                                                                                                                                       ,l

        Bus2ness M±ess             l.ff0...e.....:,«:-4>
                                   f'o           Sox          ////
                                   %                   ~    me                                                                        FILED
                 'I r)z fal nrm.     and pJwe of resurgence>s
                                                                                                                                           WCR=e46~
         ™S                                      Û
       A.ddrcts
                                   P7
                                                                                                                                     ~~
                                                                                                                                      e©UtfTY
                                                                                                                                                           0, eaNl
                                                                                                                                                           CL~K
                                                                                                                                                     'INEffQHSSl%t
                                                                                                                             CCNglY            OF



                                                                     I

     IFURTRER          CERTWY            that.I am successorininterest               to
                                                                                                      offormerownerofbunne.n ifoppitcable)
                                                                                                 (Mouse
     I FTJRTHEIt CERTTWY that I em ~3yecrsyears of age (Ifunder                                   13)
        . desxwni.e the L3pe ofbminm
    Please                                                                          .

                           V. Consultant             Semces                                                                  â€”
                                                                                                                  ¤Medical-Home                Care Service.
                           f~2 Educational             Services                                                   CProfessionaloriel -I'echnicalSemces
                                                                                                                                                   Services
                           U    Entenamment-Recreahon                                                             GReal Estate Sexwces
                           lQ Tinance¬Insurance                      Semces                                          Retail Trade
                                               hnprovement               Semces                                g     Wholesale     Trade


                           8    Odier      __.


           IN '" ' f NL           " :-0 RT O"                        ½. up                                                        ~                              Û
                               9 V,        Q           T he                   0m ddr        9we           e            d y ct     Ãt¾¾V¼O                   f




        . ACF-NOV/IEDGLvENT                       ENNEW YORK STATE (RPL 309-a)

          S ateof ev y oa                                            }ss                                , .. .                .                            - --         -
          Cx:     7' ,-:c _r..-                     .
                                                 f2, oioJ >                                                                                                                 " - ~.,FrrI
                                                                                                                                                                                     .Trv
                                                                                                                                                                                        l~ CTTS.F
                                                           a±e -:c, re c:c                                                                                                               .~ ra im 0994L
                                                                                          r-:,
                                                                                                                                           I        ) r.        F. II         . "jj'tj,ar                CE
                                                                                                                                                                                               SEFICISEICOjj"'.
                                                                                                          IICjjfej j' '
                                                      c on on arus of                                                                                                             a I II' '     p           s . * „C.L
                                                                                                                                                                                                                   CL
                -
         â€”.-Iree      " "C F C-          '     " F-to v.eaeaa. e S
                  r
                                                                                                                                                                             I       "j~.i''        I   I
                                                                                                                                                                i~           .-
                                                                                                                                                    i(
                                --:- at cf .               e st , c_11ze a                                                   . , 'LERK0FTHS.                                                                  CC'"
                                                                                                                                                                               WESTC
                                                                                                                                                                        TY COURTS.
            I.
                           rF

                   '
                                           JOSEPH $AM MAZZA
                                             Pubho, State of New York
                                         Notary
                                             No 01MA6045640
                                     Quahfied in Westchester   County
                                    Commission    Expires July 3t, 2010
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                   INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                  69 1:20-cv-00193-CM
                          Doc 4-2 FiledDocument
                                        12/17/18       14-8
                                                        Entered
                                                             Filed
                                                                 12/17/18
                                                                   04/02/20
                                                                          11:57:27
                                                                             Page  193
                                                                                     Exhibit
                                                                                       of 347
                                                                                RECEIVED     B Pg 07/26/2018
                                                                                          NYSCEF:
                                                   145 of 170
                                                     A-447
    ~




                                     FILED
                                      JAN    2 9   2013

                                   MTHY       C, IDONI
                                    00UNTYcLERK
                              CABBY    OF
                                            WF8TCHE8~




                                                                   +p
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                               INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                  69 1:20-cv-00193-CM
                          Doc 4-2 FiledDocument
                                        12/17/18                                      14-8
                                                                                       Entered
                                                                                            Filed
                                                                                                12/17/18
                                                                                                  04/02/20
                                                                                                         11:57:27
                                                                                                            Page  194
                                                                                                                    Exhibit
                                                                                                                      of 347
                                                                                                               RECEIVED     B Pg 07/26/2018
                                                                                                                         NYSCEF:
 I
                                                                                  146 of 170

                                    CERTIFICATE                     OF     LIABILITYA-448          INSURANCE
      THIS CERTIFICATE IS tSSUED AS A MATTER OF INFORIVIATION ONLY AND CONFERS NO RIGHTS UPON THE CERTIFICATE HOLDER. THIS
       CERTIFICATE DOES NOT AFFIRIIATlVELY OR NEGATIVELY AhllEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES
      BELOW. THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE (SSUING tNSURER(S), AUTHORIZED
      REPRESENTATlVE OR PRODUCER) AND THE CERTlFICATE HOLDER.
      IMPORTANT': lf the certificate holder is an ADDITIONAL INSURED, the pottcy(tes) must be endorsed. If SUBROGATION IS WAiVED, subject to
      the terms and conditions of the poticy, certain pollctes may require an endorsernent, A statement on this certificate does not confer rights to the
      certificate holder in lieu of such endorsement(s .
     PRODUCER                                                                    coNTAcr
                                                                                             Joy Arxaga
                  Albert   Palancia    Agency,   Inc.                            AIC NoEsl (914 699"13T3                       "AICfto, (914j696-0125
                  PO Box 26                                                      ADDREBS.     Oy@palanctalnsurance.corn
                 Marnaroneck,       NY 10543                                                              S AFFORDING
                                                                                                    INSURFR         COVERAGE                             NAICII
                                                                                   uisURERA: ARCH SPECIALTY INSURANCE CO PAN
                                                                                   IHSU~RBr UTIGANATIONALINSURANCE       ROUP
                 WELLDUNNMAINTENANCE6,                     CONTRACTING
                 SEAN DUNN
                 'l 646 CENTRAL       ST
                 YORKTOWN         HEIGHTS,      NY 50598%704                  F,'
                                                                        INSURER
      COYERAGES                       CERTIFICATE NUMBER:    00006244-0                            REYtSION NUllhBER: 12
       THISISTO CERTIFYTHAT THE POLICIESOF INSURANCEI ISTED BELOWHAVEBEENISSUEDTO THE INSUREDNAMEDABOVEFORTHE POLICYPERIOD
       INGICATFD.NOTWITHSTANDINGANY REQUIREMENT,TERM OR CONDITtONOF ANY CONTRACTOR OTHERDOCUMENTWITHRESPECTTOWHICHTHIS
       CERTIFICATEMAY BE ISSUEDORMAY PERTAIN,THE INSURANCEAFFORDEDBY THE POLtCIESDESCRIBEDHEREINIS SUBJECTTO ALL THE TERMS,
       EXCLUSIONSAND CONOITIONSOFSUCH POLICIES.LIMITSSHOWNMAY HAVEBEEN REDUCEDBY PAIDCLAIMS.
     INSR                                ADDLSUBR                             POLICYEFF POLlCY EXP
     LTR                                        0        POLICYNUMBER         MMrDD     MMIDD
          GENERAL
                LIABIUlY                          AGL000759-00               06/14/2013 05/14/2014  EAcftQccURREHCE      S 'I 000 000
                                                                                                         GETQRENTED
          X CQMMERCIAL       LIABILllY
                       GENERAL                                                                      PREMISESEao     ce   S     I 00 000
                CLAIMS-MADEX OCCUR                                                                  MEDEXP(Anyoneperson) S       90 000
                                                                                                                    PERSQNAL8
                                                                                                                           ADVINJURY S                I Ooa 000
                                                                                                                    GENERALAGGREGATE S               2 000 000
         GEN'L
             AGGREGATE
                    LliMIT
                         APPUES
                              PiER:                                                                                       â€”
                                                                                                                    PRODUCTS
                                                                                                                           CQMPIQPAGGS               2 000 000
         X POLICY                    LOC                                                                                                      S
         AUTOMOBILE
                 LIABILlliY                                                                                                          '
                                                          4533035                         05/14/2013   06/14/2014   Eeaccident              s        1 000 000
            ANYAUTQ                                                                                                 BODILYINJURY
                                                                                                                               (Perpemon)
            ALLOWNED        ~    SCHEDULED                                                                          BODILYINJURY
                                                                                                                               (Peraccident)S
            AUTOS           X    AUTQS
                            se   NQN-QWNED                                                                          PROPERTY DAMAGE
          X HIRED
            8   AUTOS       Jk   AUTOS                                                                              Peracddenl
                                                                                                                                            S
             UMeactJALtAe          OCCUR                                                                            EACHOCCURRENCE            S
             EXCESS
                  LIAB             CLAIMS-MADE                                                                      AGGREGATE                 S
             DED       RETENTIONS                                                                                                             S
         WORKERS CQMPENSAlloN                                                                                           VtCSTATU-     Qrft-
         AND EMPLDYERS' LIABIUTY          ~Y™
         ANYPRQPftilETQRIPARTNER/EXECUTIVE                                                                          E.L.EAcHAcclDENT       S
         QFFIGERIMEMBER
                  ln NHI
         (Mandatory
                        ExcLUDEDY          ~  ft I A
                                                                                                                              - EAEMPLOYE
                                                                                                                    E,L,DISEASE
         Ifyesdescdbeunder
         DESCRIPTION OFQPERItTIQNSbetrsrr                                                                                     - POLICY
                                                                                                                    E.L DISFASE      LIMIT S




     DEscRipltoftoFopERATioNs
                            I LQDAltoftsI YEHIGLEs
                                                 (AttachADORD
                                                            tot, Add'rllonal
                                                                          Remarks
                                                                                schedule,rTmorespacele required)
     RENOVATION CONTRACTOR
     EXCLUDING ROOFING




     CERTIFlCATE HOLDER                                                             CANCELLATION

                                                                                      SHOULDANYOFTHEABOVEDESCRIBEDPOLICIESBE CANCELLEDBEFORE
                 WESTCHESTER           COUNTY          DEPARTMENT                     THEEXPIRATIONDATETHEREOF,NOTICEW!LL BE DELIVEREDIN
                                                                                      ACCORDANCEWITHTHEPOLICYPROVIStQNB.
                 OF CONSUMER           PROTECTION
                  548 MARTINE       AVENUE,   ROOllll      407
                 WHITE      PLAINS,   NY 10604

                                                                                                      g.    V    IP~.
                                                                                                  c 1988-2010 ACORD CORPORATION.              All rights reserved.
     ACORD 26 (2010/06)                           The ACORD name and logo are reg!stored         marks of ACORD
                                                                                                                    Printed by MJA on May 20, 2013 at 11:68AM
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                        INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                  69 1:20-cv-00193-CM
                          Doc 4-2 FiledDocument
                                        12/17/18                                                              14-8
                                                                                                               Entered
                                                                                                                    Filed
                                                                                                                        12/17/18
                                                                                                                          04/02/20
                                                                                                                                 11:57:27
                                                                                                                                    Page  195
                                                                                                                                            Exhibit
                                                                                                                                              of 347
                                                                                                                                       RECEIVED     B Pg 07/26/2018
                                                                                                                                                 NYSCEF:
                                                                                                          147 of 170
                                                                 Certificate
                                                               From        New     York
                                                                                          of    Attestation
                                                                                               State
                                                                                                            A-449of Compensation
                                                                                                         Workers'
                                                                                                                     Exemption


                                                               and/or       Disability           Benefits      insurance          Coverage
              aaaaa.
                                                                                               workers'                                                                                party.**      '
                       **This       form     cannot      be used        to waive     the                     compensation         rights     or obligations                 of any
 The applicant   may            use this        Certificate      of Attestation          of Exeinption        ONLY      to show       a government                entity        that New      York       State
          workers'
                            compensation              and/ordisability  benefits                 insurance     is not required.       The     applicant           may NOT             use this      form
 to show      another      business         or that business's   insurance   carrier                that such insurance       is not required.

 Please provide this form to the government     entity from which you are requesting   a permit,                                                   license    or contract.             This   Certificate        will
 not be accepted by government    officials one year after the date printed on the form.

                        In the Application                of                                                                Business    Ap             lying For:
         (Legal Entity Name   and Address):                                                                                   Contractors               icense
 SE«i M, DENN
 BBA:      L UNN MAINTENANCE & CONTRACTING                                                 From: WESTCHESTER                COUNTY           DEPARTMENT                     OF CONSUMER
 PO BOX 1161                                                                               PROTECTION
 YORKTOWN, NY 10598
 PHONE: 631-903-0329 FEJN: XXXXX7074




                                                                                                                                                       ..    .-     -       -    ..
 Workers'
                Compensation               Exemption          Statement:
              The above named business                    is certifying     that it is NOT REQUIRED                   TO OBTAIN             NEW YORK                STATE             SPECIFIC
                          WORKERS'                                                        for the following reason:
                                                          COMPENSATIONINSURANCE                                 COVERAGE
 The business is owned by one individual  and is not a corporation. Other than the owner, there are no employees, day labor, leased
 employees, borrowed employees, part-time   employees, unpaid volunteers (including  family members) or subcontractors.




 Disability     Benefits        Exemption          Statement:
              'Che above named              business     is certifying      that it is NOT REQUIRED                   TO OBTAIN             NEW YORK                STATE             STATUTORY
                            DISABILITY                BENEFITS
                                                   INSURANCE           COVERAGE          for the following    reason:
 The business MUST              be either:
                                  1)   owned  by one  individual;     OR  2)  is a  partnership   (including    LLC, LLP, PLLP, RLLP, or LP) under
 the laws ofNew York State and is not a corporation;        OR 3) is a one or two person owned corporation,              with those individuals   owning
 all ofthe stock and holding all offices of the corporation     (in a two person owned corporation          each individual   must be an officer and own
 at least one share of stock); OR 4) is a business with no NYS location.           In addition, the business does not require disability        benefits
 coverage     at this time since it has not employed                      one or more individuals             on at least 30 days in any calendar                   year in New York                State.
 (Independent      contractors         are not considered             to be employees          under the Disability      Benefits Law.)


I, SEAN M. DUNN, am the Sole Proprietor with the above-named legal entity. I affirm that due to my position with the above-named business I have the
knowledge, information and authority to make this Certificate of Attestation ofExemption.         I hereby affirm that the statements made herein are true, that I
have not made any,materially false statements and I make this Certificate of Attestation of Exemption under the penalties of perjury, I further affirm that
I understand that any false statement, representation or concealment will subject me to felony criminal prosecution, including jail and civil liability in
accordance with the Workers' Compensation Law and all other New York State laws. By submitting this Certificate of Attestation of Exemption to the
                                                                                              workers'
               entity listed above I also hereby affirm that if circumstances change so that            compensation insurance and/or disability benefits
                                                                                                                         workers'
           is required, the above-named legal entity will immediately acqu e appropriate New York State specific                  compensation insurance and/or
                                                                                                                              Workers'
disability benefits coverage and also immediately furnish proof of           co erage on forms approved by the Chair of the            Compensation Board to
the govemment entity listed above.

 SIGN
                 Signature:                                                                                                                Date:        5/<Ii
 13ERE                                                                                                                                                                      $         /3
                                                                                                                                                                                       d
      Exemption                 e     ifigate      Number
                                         r
                 20                              37
                                                                                                                                                            M j'j       '
                                                                                                                                                                                        On
                                                                                                                                      NYS          Wo                                      sation        Board




CE-200 12/2008
     FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                                  INDEX NO. 61510/2017
     NYSCEF DOC.18-09038-cgm
                  NO. Case
                       69 1:20-cv-00193-CM
                               Doc 4-2 FiledDocument
                                             12/17/18                                                               14-8
                                                                                                                     Entered
                                                                                                                          Filed
                                                                                                                              12/17/18
                                                                                                                                04/02/20
                                                                                                                                       11:57:27
                                                                                                                                          Page  196
                                                                                                                                                  Exhibit
                                                                                                                                                    of 347
                                                                                                                                             RECEIVED     B Pg 07/26/2018
                                                                                                                                                       NYSCEF:
                      I                                                                                         148 of 170
                                                                                 Child                SupportA-450 Certification
                                                                                Westchester             County        Office            of Child        Support         Enforcement

                                                                                The       Licensing        Agency:             Departrnent                     of     Consumer                     Protection




                                       LICENSE           BEING        APPlJED           FOR    -    HOME             IMPROVEMENT                                    LICENSE


                                  THIS     FORM MUST BE FULLY COMPLETED                                 BY APPLICANT                    FOR APPLICATION                 TO BE VALID



 AST NAME:                                                                                                       FIRST NAME:


 iOCIAL SECURITY NO:                                                                                             DATE OF BIRTH
                                                                                                                                               N       M        D      D          Y        Y

 iOME ADDRESS:


MTY/STATE/ZIP:



 ,               ~                                           V7                                             , being          duly          sworn,           make       the      following             statement:


 Choose                              "X"
                  1 or 2, and put an                 in the box in front            of whichever        is appropriate)

3 1. I am ent under a court or administrative                              order to pay child support.           OR
12.      I am under an obligation                to pay child support.            My child support        account        number          is (if applicable)

                                                  "X"
         (if you chose           #2, put an              in front      of the applicable           statement)

                 A. I do Do.1owe arrears             equal to 4 months           or more of child support            payments.
                 B. I have arrears         equal to 4 months            or more of child support          payments,          and one of the following                   statements             applies    to me
                    (check       the appropriate            boxes):

                          I am making        payments        by income        execution    or by court agreed            payment/re-payment                  plan or by a plan agreed to by the parties.
             -
                    0     My child support         obligation       is the subject       of a pending     court proceeding.

                          I am currently        in receipt of Public Assistance               or Supplemental            Security        Income.        My case number                is
                                                                                                                                                                                                                "B"
         O       C. I have       arrears     equal      to 4 months           or more     of child     support       payments              and none          of the     above      statements              in         apply
                    to me.


I hereby   do solemnly     swear                     that     the     information         provided        by me          in this         certificate         is true       an              curate     to the      best       of .
my   knowledge.    I  acknowledge                           that    this     statement        is under      oath.



Sworn before me this                                 day                                                    X                                                                                                           .
                                                                                                                 SIGNATURE
3f,                                         )    O
                                                                                                                                                                      GlLDA·STRUDWICK
                                                                                                                 (   g             ((              (
                                                  Câ€”                                                                                                                                     State      Of New          YOrk
                                                                                                                                                                       Public,
                                                                                                                 DE                                         otary
                                                                                                                                                                                 018T6209310
             Pu lic
state of                    --      T .                                                                                                                                       in Westchester                    County
                     g                                                                                                                                  Qualified
                                                                                                                                                           Commission                 EXpires            July     27,       20f     7
rHE INTENTIONAL SUBMisS1DN OF FALSE WRITTEN STATEMENTS FOR TI-{E PURPOSE OF FRUSTRATING OR DEFEATING PAYMENT OF
SUPPORT IS PUNISHABLE PURSUANT TO SECTION 175.35 OF THE PENAL LAW. PERSONS WHO ARE FOUR MOMIHS OR MORE IN ARREARS IN
CHILDSUPPORT MAY BE SUBRCT TO SlfSPENSION OF THEIR BUSINESS, PROFESSIONAL AND/OR DRIVERS LICENSE.


                                                           DO NOT WRITE             BELOW          THIS LINE - FOR OFFICIAL                            USE ONLY


      Inforrnation         verified,       or status       of case     unknown        to OCSE.                  0    Information             is at variance            with     OCSE           records.


lerifylng
v'erifying       Section     8 Supervisor:                                                                                                                           Date:
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                                                 INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                  69 1:20-cv-00193-CM
                          Doc 4-2 FiledDocument
                                        12/17/18                                                                             14-8
                                                                                                                              Entered
                                                                                                                                   Filed
                                                                                                                                       12/17/18
                                                                                                                                         04/02/20
                                                                                                                                                11:57:27
                                                                                                                                                   Page  197
                                                                                                                                                           Exhibit
                                                                                                                                                             of 347
                                                                                                                                                      RECEIVED     B Pg 07/26/2018
                                                                                                                                                                NYSCEF:
     r
                                                                                                                         149 of 170
                                                                                                                           A-451
                                               -    'StCl
                                                      ster
                                                    .-,VCOm
                                                       v,corn



                    Robert P.Astorino
                    County Execuitive

                    Department            of Consumer           Protection

                    John P. Gaccione
                    Acting Director
                    mid County Scaler




                            RECEM-0
                       WE§JCHESTER COUNW



                           DEC        !     I 2013

Date
                        DEFAllTMET OF
                     CONSUMER PROTECTION
                                                                                           .            .


The            Westchester                 County            Consumer                    Protection              Code      Article           XVI;        §863.324                 (3)     provides           that        an   Applicant
for.a           Home         Improvenient                     License              "may        commence                 such       business               upon           filing         a license       application               in
accordance                   with         Section            863.314              of this       Article".

                                                                                                                                                                                                        'I                             0
On        the      above        date         the       application                 of                                                                                  lf)          WeMC0                    .                Tl@G         !mt
was            accepted         for       filing       by the          Westche                 ter      County          Department                  of   Consumer                   Protection.


Section             863.316           of     the       Consumer                    Protection               Code        allows         the.Department                          90       days    to    grant         or    deny       the
license.             Until      such         time           a determination                     is made,           the     license            application                    is considered              pending.              .AA license
number              is not      issued              until     a license                 is granted.


Acceptance                   of this         application                by        the     Department               does          not    guarantee                 issuance                of   a license.


Upon            review        of the         application,                supporting                  documentation                     and      background                        check        the    Department

specifically                  reserves                the      right         to     deny         this       application                for     any        of     the         reasons            set    forth         in Article             XVI
of       the     Westchester                       County          Consumer                      Protection               Code.




                                                                                                                               Department                      Representative




                                                                                                                                                                                                                     Owl.'

                 148 Martine Avenue, Room 407
                                                                                                                                                                                                                     Owc
                 tvhite
                 tVhite Plains,
                        Piains, New York 10601
                                         10001                         Telephone: (911) 995-2155
                                                                       Telephone: (914) 995.2lu5                                   905-5250
                                                                                                                        Fax; (914) 995-5259
                                                                                                                        Fax                                t/v'ebsite; wvvtv,tvestchestergov.corn/consumer
                                                                                                                                                           Vjrebsite:  www.westchestert;ov.cotn/consttmer
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                                                                                                                      INDEX NO. 61510/2017
NYSCEF DOC. NO. 69                                     18-09038-cgm
                                                            Case 1:20-cv-00193-CM
                                                                      Doc 4-2 FiledDocument
                                                                                    12/17/18 14-8
                                                                                              Entered
                                                                                                   Filed
                                                                                                       12/17/18
                                                                                                         04/02/20
                                                                                                                11:57:27
                                                                                                                   Page 198
                                                                                                                          Exhibit
                                                                                                                            of 347B                                                                                                                                    Pg
                                                                                                                                                                                                                                                                       RECEIVED NYSCEF: 07/26/2018
                                                                                         150 of 170
                                                                                                                                                             A-452
                                                                                                                                                                                                                                                                                        -"                        ,-.„a,
    ': ~@VS"',,g h,:,. ":x~i;                        .
                                       f„.„. .;.-.gp/,,            '~~~/ ~         . ~ "ij, --,:, .) r,,,
                                                                             h;„.."iF                ~ "                                         ~>g " «t ~,.':   . ' >i,.gf               g W//   %ii                                                   .-
                                                                                                                                                                                                                                                         ',           .
                                                                                                                                                                                                                                                                         t. ~,-. i .."l                    f,,+-"9,,:
        '                                        >„*,„'"-., i ",,~~%~i",,g y ~,
                                             '-'~P                                                                                              4~~8",f      ~                   gift h
                                                                                                                                                                                      (el .„,.               .;, w
                                                                                                                                                                                                             .(',    ~ I,          X~l
                                                                                                                                                                                                                         .... Xi.i:,q         <)      j: ~
                                                                                                                                                                                                                                                      Q                 -.;.;                '..:!» ll, h
          +d    .)  ~,,       gp@,
                              Pllf f)
                                      ~®
                                      /+         I,'    '",),«.. ~w<w,(~~@
                                                              f     A,,I ~Of@
                                                                             II®".         <
                                                                                                 Qfgf
                                                                                                .y
                                                                                                        j;                                      >>>...
                                                                                                                                               '5       M')'
                                                                                                                                                     ', ~;)
                                                                                                                                                                 " b g~)'Q
                                                                                                                                                               wPijj,      ~, ~,),p             'r
                                                                                                                                                                                                                  ').),
                                                                                                                                                                                                                        '~ 'Xh(l"            -
                                                                                                                                                                                                                                 ('gt(~y) ":.):cp):                     .)::. .):
                                                                                                                                                                                                                                                                                                        ) g~~b I
                                                                                                                                                                                                                                                                                                      !)0
                                                                                                                                                                                             '        Ae  .                 ljl" $Q  Ai                  4 A                             Ao
                                                                                                                                                                                                                                                                                         Ae
                                                                                           A.                                              I w iii~)            '~       Ai,
                           iiikiiitiii.
                           ~/jkjl44~1~                               r             )lj~)~)~jl~
                                                                                   iii<t<j>iii                             w.
                                                                                                              =" )hjt]~)tjl~
                                                                                                                 lii>jii>iii                   )t~~)4)tel)
                                                                                                                                                    j~iii            it~))xiiii" ..:-
                                                                                                                                                                -: -[Ij~)~)~jk[
                                                                                                                                                                                               s iiiVk~iiiz
                                                                                                                                                                                                  [lj~f~)~jl(           „ [tj~)4)tel(                       i(lf)~)~jl)
                                                                                                                                                                                                                                                               iYiiii              x i]if)~)tel                 %F"
             p'             intiii,.
                            ~«tran-., ~ <         .,... ~ljt]~)4']
                                                        i'iIttittiii
                                                         ln)iii  ~
                                                         E>4)it=~~           .-...  ln)ii)
                                                                             =-~->i<tli'.-=~-                     liitiii
                                                                                                                  >Hth>=~~-....                  ntii -. =~ ~~:-.'HIH'
                                                                                                                                        .-«=>H44':.                    ii)4 =             . ' 'iieet=:.
                                                                                                                                                                                                    ilail               ~        liijViiiii„
                                                                                                                                                                                                                                .-.
                                                                                                                                                                                                                        ~:.-.'Hth'~~
                                                                                                                                                                                                                                   Ii'lil           -..~-..'H4H'-" ~                    i%A~




                             ',;;.'
                             ',;, Officè              f the C
                         ","""-'.=.:...„,'",,:.'Ro'bert~P.
                                                                         EWeutive
                                                                    &tormen'I!"                   "':,:;;i:
                                                                                                               . :              .
                                                                                                                             "I':,,'.
                                                                                                                                        .',,                         ';,"        -'
                                                                                                                                                                                                 J,.
                                                                                                                                                                                        ' " " !'::., '           ' ',        -:::;; .,;:"."   ..:.;
                                                                                                                                                                                                                                                                 -,:         '.. -."-           .:
                                                                                                                                                                                                                                                                                                          '   '
                                                                                                                                                                                                                                                                                                                  A.'.


                   i          ...                                i,                                                  . !                                                    ~,           „         i...,,,                                            1,,                                            gI




   ~


   ~                                                                                :-        4            'i."i:6IINiu:."M"
                                                                                                                                            N




                                                                                             ,'JJj;.'.'                         <' ('',i .," .,'," '", .' ",i"", ~ I'',j ~
                                                                                                                  ',l,']j1' ',l„'.(                                                           Ik' t<,
                                                                                                               ','::fi                                    ",             <4 „~~
                                                                                                                                                                  I l;i, Ye          't<~l>,,-~,"
                                                                                                                                                                                 ','„~'„,
                                                                                                                                                                              t8j'',               I,''', j.'><'p...;;...'
                                                                                                                                                                                                              '.,„; ~~, „', .', ','. ~,,
                                                                                                                                                                                                                                     v„-;        1




   ~                                ' f'




                                            i:...;:                      .          r...'              '        ''"» i '',t!:
                                                                                            ...




   ~                    . -'<»~i~>."~-      -=.-:">«~«>=-- - "--        i«ed~i=-:-" --.-==i~~i~~i-'=-                                    "' -'- slty4'-"'~--  .-'- i»e»~:=.=-
                                                                                                                                                                  ->tttl ~~~                    "-.-<~i>i»"
                                                                                                                                                                                                ~= sytti'"      ~                               --'                         ~=--' aiei~<:"-.-=-
                                                                                                                                         =---e~e»i-"--=       .-'                                               =           =-"
                                                                                                                                                                                                                              -" ~~its»-":---
                                                                                                                                                                                                                                 utica "=       -'.              ---
                                                                                                                                                                                                                                                          lyte ."~-                iltti"-"-.-=
          ,+~                Npl4t~kytg4
                       yQ,is4Vilt,         -:
                                    -,ly'IJtypjty Jp<tet4II<-",,
                                                        II,+ 4
                                                                 4' .-       I ~~  â€”
                                                                                > -~~.
                                                                       Iltp4JCytl
                                                                       >I<4>thl':         ts<bt>f>lit
                                                                                          1>~ytgfJ~I~
                                                                                                   >
                                                                                                   %                                                 I
                                                                                                                                            "ess<t>t4ll4,sij>y>y>i/i
                                                                                                                                              c<l~ytytyll          <lyte)y)Jul
                                                                                                                                                                                                     lying)Jtgl
                                                                                                                                                                                                     s>iII<y>1>h,           g ll~ytJWJtgl
                                                                                                                                                                                                                            4    ltt~ttti ~   <
                                                                                                                                                                                                                                                          ~«tie
                                                                                                                                                                                                                                                         i<<ytyty~ll
                                                                                                                                                                                                                                                         i<itVt~pi, t             i<~4444tl>
                                                                                                                                                                                                                                                                                  lyly)fytll
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                            INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                  69 1:20-cv-00193-CM
                          Doc 4-2 FiledDocument
                                        12/17/1814-8
                                                 Entered
                                                      Filed
                                                          12/17/18
                                                            04/02/20
                                                                   11:57:27
                                                                      Page  199
                                                                              Exhibit
                                                                                of 347
                                                                         RECEIVED     B Pg 07/26/2018
                                                                                   NYSCEF:
                                            151 of 170
                                              A-453
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                           INDEX NO. 61510/2017
NYSCEF DOC. NO. 69   18-09038-cgm
                          Case 1:20-cv-00193-CM
                                    Doc 4-2 FiledDocument
                                                  12/17/18 14-8
                                                            Entered
                                                                 Filed
                                                                     12/17/18
                                                                       04/02/20
                                                                              11:57:27
                                                                                 Page 200
                                                                                        Exhibit
                                                                                          of 347B                                            Pg
                                                                                                                                             RECEIVED NYSCEF: 07/26/2018
                                                       152 of 170
                                                                    A-454
                          I




                                                                                                                         c



                                          4




                                                                                                                                                                                       /




                                                                 Department   of Consumer     Protection                                                     SP09
                                          Westchester   County

                              e           148 Martine Avenue, Room 407
                                  oveom   %hite Plains, NY 1060I-33n                                                                                                PnNEYBOWEs
                                                                                      WESTCHESTER          COUNJY                                   O
                                                                                                                                                                    $06.900
                                                                                                                                                    O2 1M
                                                                                                                                                    0004247253      MA Y 11 2015
                                                                                                                                       ~     - =    MAll-ED FROM ZIP CODE 10601
                                                                                                   2 ~ ~~5



                                                                                 ---_.COJLS
                                                                                      CONS!             .','
                                                                                                ER-TÙfÈCÙGN
                                                                                              Sean     DïñiiT
                                                                                              Well     Dunn         Maintenance,__&_Contracting
                                                                                              PO     Box     1161
                                                                                              Yorktown,             NY       10598         ' nRSi
                                                                                                                                                  NODCE

                              C3
                              Ul                                                                                                                                                   7
                              ru
                                                                                                                                           ~ .";.
                                                                                                                                                 0GNBIloTKc
                              Pl


                                                                                                                                                                                   I
                                                                                                                                                   r~fiu~m
                                                                                                                                                   $-lS~
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                  INDEX NO. 61510/2017
NYSCEF DOC. NO. 69        18-09038-cgm
                               Case 1:20-cv-00193-CM
                                         Doc 4-2 FiledDocument
                                                       12/17/18 14-8
                                                                 Entered
                                                                      Filed
                                                                          12/17/18
                                                                            04/02/20
                                                                                   11:57:27
                                                                                      Page 201
                                                                                             Exhibit
                                                                                               of 347B                                                                   Pg
                                                                                                                                                                         RECEIVED NYSCEF: 07/26/2018
                                                            153 of 170
                                                                                     A-455




                'F




                                          I
                                            a .Complete items 1, 2, and 3. Also complete                              A Signature
                                          l
                                              item 4 if Restricted Delivery is desired.                                    .                                    O Agent
                                            m Print your name and address on the.reverse                              y                                         O Addressee
                                              so that we can return the card to you.                                  B. Receivedby ( Printed game)        C. pate of Delivery
                                            a Attach this card to the back of the mailpiece,
                                            ~
                                               or on the front if space permits.                                                                                                 I
                                                                                                                .     D. Is deliveryaddressdifferentfrom item 17 O Yes
                                            1. Article Addressedto:
                                                                                                                         ff YES, enter delivery address below·
                                                                                                                                                        brscw:
                                                                                                                                                        below:   O No
                                            5+&            Z4hA

                                                       PZ«
                                             ~g ((j~ ~p)~
                                            l~~                           Qp(ply~~~
                                                                          fyl~,~le~fo?JC~                  9
                                         .I
                                           fI ConTRA-cT   r    v
                                            Po      8 St                                                              ª·Se*e     Type
                                                               t      & I
                                                                                                                         H Cert%ed
                                                                                                                         O  Certified Mail   O
                                                                                                                                             CI Express
                                                                                                                                                ExpressMall
                                                                                                                                                        Mail                 l
                                                                            pj            o   Q
                                                                                              g        g                 O Registered        O Return Receiptfor Merchandise
                                                            Q~
                                                         g~~ ~
                                          , $0o tR )C (I GQ                 JAY f                 p                      O InsuredMail       0 G.O.D.
                     "r                                               l
                                                                                                           ~
                                                                                                           +4         4. Restricted Delivery?(ExtraFee)         O Yes
                                            2. Article Number      .                                                                                                             I                r,
                                                                                                7013           2250       0001       1178       01cl8
                                               creansfertom serviceabeo
                                                                                                                                                                                        I
                                                                                              ' â€”
                                                                                                '
                                 L       ),} PS      38't 1, February 2004:
                                             Ps Form 38'|1,                           .             Domestic Retumeceeipt
                                                                                                             Re«rnRece}pt                                     102595-02-M-.1540
                                                                                                                                                              1r25595rr24II-1
                                                                                                                                                                          540 rt
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                            INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                  70 1:20-cv-00193-CM
                          Doc 4-2 FiledDocument
                                        12/17/1814-8
                                                 Entered
                                                      Filed
                                                          12/17/18
                                                            04/02/20
                                                                   11:57:27
                                                                      Page  202
                                                                              Exhibit
                                                                                of 347
                                                                         RECEIVED     B Pg 07/26/2018
                                                                                   NYSCEF:
                                            154 of 170
                                                                            WORKING COPY
                                              A-456
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                               INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                  70 1:20-cv-00193-CM
                          Doc 4-2 FiledDocument
                                        12/17/18                                                                    14-8
                                                                                                                     Entered
                                                                                                                          Filed
                                                                                                                              12/17/18
                                                                                                                                04/02/20
                                                                                                                                       11:57:27
                                                                                                                                          Page  203
                                                                                                                                                  Exhibit
                                                                                                                                                    of 347
                                                                                                                                             RECEIVED     B Pg 07/26/2018
                                                                                                                                                       NYSCEF:
                                                                                                                155 of 170
                                                                                                                     A-457

                                                                                                                                           Coverage'
                                                 Does                  Employer                                      Have                  Coverage?

                                                                                                                                                                             workers'
       If    you      cannot         find       an   employer                 or    suspect             an    employer              of operating            without
       compensation                   insurance,            please            select           one     of the        following            links      to   electronically                send
       Employer                 Whistleblower                     Form              or,       mail      a paper              copy        Employer               Whistleblower                     Form
       (PDF).



                                                                                               Coverage                      History


       IMPORTANT                       NOTE            TO GOVERNMENT                                         AGENCIES:                   The
                                                                                                                                       coverage     information                           contained            on     this
                                                                                                                                                         workers'
       web         site    is   NOT         a substitute         for     government                     agencies      requiring     certificates     of                                  compensation
                                                                                                                                Workers'
       and      disability           benefits        insurance           from             applicants           pursuant     to                 Compensation                           Law        Sections        57
       and      220.        Government               entities     should             only        use     the        coverage           information          contained           on this          web   site    to

       verify         certificates           of insurance              that        have        already         been      received          pursuant         to    WCL        Sections            57 and       220.


            New           Search                                                                                                                                   Back         to    Search           Results




     Employer
                                                                                          i
 1
      WCB          Emp
                                                                                               Name                                                                                     Address
            Na
                                   WELL         DUNN            MAINTENANCE                                  & CONTRACTING                           CORP          P       YORKTOWN                    HTS,         NY




                Workers'
       No                            Compensation                  Coverage                    Exists         for     this      Employer




        No      Disability           Benefits          / Paid      Family                 Leave          (PFL)         Coverage             Exists        for    this      Employer




                                                                                                              didd'vI:i ddCdrt




                                                                                                                                                                                           PLAINTIFPS
                                                                                                                                                                                                 KXHIBlr



                                                                                                                                                                                 l    ~i'~/,'g




                                                                                                                                                                                                                             Yd
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                    INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                  70 1:20-cv-00193-CM
                          Doc 4-2 FiledDocument
                                        12/17/18                                14-8
                                                                                 Entered
                                                                                      Filed
                                                                                          12/17/18
                                                                                            04/02/20
                                                                                                   11:57:27
                                                                                                      Page  204
                                                                                                              Exhibit
                                                                                                                of 347
                                                                                                         RECEIVED     B Pg 07/26/2018
                                                                                                                   NYSCEF:
                                                                            156 of 170
 I
                                                                              A-458

                                                                                                Coverage'
                                       Does       Employer                    Have              Coverage?

                                                             Coverage          Locations


              New     Search                                                                                 Back     to   Coverage            History



         Employer


          WCB Emp
                                                              Name                                                                Address
              Na
            2678832               WELL     DUNN   MAINTENANCE                 & CONTRACTING                                MAHOPAC,              NY
     I




         Workers'
                           Compensation           Coverage        Locations


                       blame                  ~City                     I
                                                                              State
                                                                                           I
                                                                                                Kff   Date
                                                                                                              [
                                                                                                                    End    Date         End           Reason

                                                                                                                                            PoEcy        Non
                    DUNN       SEAN               MAHOPAC                      NY              01/05/2015         01/05/2016
                                                                                                                                              Renewal


                    DUNN       SEAN
                                                  YOMOW                        NY              01/05/2015         01/05/2016
                                                                                                                                            Policy       Non
                                                    HEIGHT                                                                                    Renewal

                    WELL    DUNN
              MAINTENANCE             &
                                                  YOMOW                        NY              01/05/2015         01/05/2016
                                                                                                                                            PoHey        Non
                                                    HEIGHT                                                                                    Renewal
             CONTRACTING              TA

                    WELL    DUNN                                                                                                                  .
                                                                                                                                            Policy       Non
              MAINTENANCE             &           MAHOPAC                      NY              01/05/2015         01/05/2016
                                                                                                                                              Renewal
             CONTRACTING              TA




                                                                        Q~N
                                                                        osoe&Lveeesfe
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                                  INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                  70 1:20-cv-00193-CM
                          Doc 4-2 FiledDocument
                                        12/17/18                                                                     14-8
                                                                                                                      Entered
                                                                                                                           Filed
                                                                                                                               12/17/18
                                                                                                                                 04/02/20
                                                                                                                                        11:57:27
                                                                                                                                           Page  205
                                                                                                                                                   Exhibit
                                                                                                                                                     of 347
                                                                                                                                              RECEIVED     B Pg 07/26/2018
                                                                                                                                                        NYSCEF:
        I                                                                                                        157 of 170
                                                                                                                   A-459
 I            I


                  1


                                                                                                                                              Coverage'
                                                     Does                 Employer                                   Have                     Coverage?

                                                                                                                                                                                 workers'
        If   you         cannot          find      an   employer                 or    suspect           an    employer                of   operating           without
                                                                                                                                   '
        compensation                     insurance,            please            select         one      of the      following               links       to   electronically                send
        Employer                    Whistleblower                    Form              or,     mail       a paper           copy            Employer                Whistleblower                    Form
        (PDF).



                                                                                                Coverage                   History


        IMPORTANT                         NOTE            TO GOVERNMENT                                       AGENCIES:                     The      coverage          information               contained           on this
                                                                                                                                                                            workers'
        web           site    is   NOT          a substitute        for     government                    agencies         requiring            certificates            of                   compensation
                                                                                                                                            Workers'
        and       disability            benefits        insurance            from            applicants          pursuant          to                      Compensation                   Law       Sections           57
        and       220.        Government                entities      should            only       use     the     coverage             information             contained           on    this     web       site    to

        verify           certificates            of insurance             that        have      already          been      received            pursuant         to    WCL        Sections           57   and        220.


             New             Search                                                                                                                                     Back        to    Search             Results




     Employer


      WCB             Emp                                                                       Name                                                                                        Address
             Num

        2678832                             WELL          DUNN             MAINTENANCE                              & CONTRACTING                                                   MAHOPAC,                    NY
 .




     Workers'
                                   Compensation                           Coverage


                                                                                                              Effective
                  Insurer                                 Policy          Number                                                              End        Date                End     Reason                    Wrap           Up
                                                                                                                 Date

     NORGUARD
     INSURANCE                                       SEWC598930                                            01/05/2015                        01/05/2016                      Non-Renewal                                  N
     COMPANY




        No        Disability             Benefits         / Paid          Family             Leave         (PFL)          Coverage              Exists        for     this     Employer




                                                                                                                ~ua<na
                                                                                                                    lg dlgtmC
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                            INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                  70 1:20-cv-00193-CM
                          Doc 4-2 FiledDocument
                                        12/17/1814-8
                                                 Entered
                                                      Filed
                                                          12/17/18
                                                            04/02/20
                                                                   11:57:27
                                                                      Page  206
                                                                              Exhibit
                                                                                of 347
                                                                         RECEIVED     B Pg 07/26/2018
                                                                                   NYSCEF:
                                            158 of 170
                                              A-460
FILED: WESTCHESTER COUNTY CLERK    07/26/2018 05:10 PM                                                                                                                                INDEX NO. 61510/2017
2/3/15                       PolicpCoverage LIst
NYSCEF DOC.18-09038-cgm
             NO. Case
                  70 1:20-cv-00193-CM
                          Doc 4-2 FiledDocument
                                        12/17/18                                                               14-8
                                                                                                                Entered
                                                                                                                     Filed
                                                                                                                         12/17/18
                                                                                                                           04/02/20
                                                                                                                                  11:57:27
                                                                                                                                     Page  207
                                                                                                                                             Exhibit
                                                                                                                                               of 347
                                                                                                                                        RECEIVED     B Pg 07/26/2018
                                                                                                                                                  NYSCEF:
   h                                                                                                       159 of 170
                                                                                                             A-461
   I




                      MNWBRWMi                                      Employer                       Coverage                    Search
       50ME118               M ENGMI                ROMB

          If you cannot find an employer or suspect                                                     workers' compensation
                                                                      an employer of operating without                          insurance, please select
          one of the following links to electronicaliy                send Employer Whistleblower    Form or, mall a paper copy Employer Whistleblower                                          ·
          Earm (PDF).

                                                                                        Coverage               History

               IMPORTANT NOTE TO GOVERNMENTAGENCIES:The                   coverage information contained on this web site Is NOT a substitute
                                                                   workers' compensation and
               for governmentagencies    requiring certificates of                               disability benefits Insurance from applicants
                           Workers'
               pursuantto             Compensation   Law Sections 57 and 220. Governmententitles          should onlyuse the coverage
               Information contained on this web site to verify certificates of1nsurance that have already been received pursuantto WCL
               Sections 57 and 220. .

                     New Search            .                                                                                                              Back to Search       Results

         Em     Io    er

              WCB          Emp
                                                                                        Name                                                                    Address
                     Nmn

                                      SEAN          DUNN      D/B/A        WELL           DUNN         MAINTENANCE                     0 C        YORKTOWN            HEIGHT,          NY


           orj(ers'
         Workers'
                           Cornpensation             Coye    rage

                       Insurer                           Policy     Number                     Effective        Date           End    Date              End Reason              Wrap      Up
                                                                                                                                                                                J
          52ATEIÑ5UltÅÑCÛ                           01.003520,'
                                                      1003520                  -
                                                                                   ';            05/06/2011
                                                                                                                           ·
                                                                                                                             03/13/2012
                                                                                                                       .:03/13//20
                                                                                                                                              '
                                                                                                                                                     Policy   Cauge)atiop         .   N

          TiATETNSURANÖÉ                       '"                      '                                                                                  "Reiiew'
                                                     1003520                       '::::;:,': -":::::: 0$/06/2010
                                                                      "-:::':,;:;;-::-',"-:                                 - 05/06/2011                   Renewal                    N
          FUND



         Disability        Benefits    Coverage

                        Insurer
                       .Insurer                         Policy      Number                     Effective        Date           End    Date                     End    Reason
                                                '
          ZURICH:AMERICAN                                                                                                                                                      Peen'tiUtn'..'
                                                    6474267001:,::;           '-.:,::::-:'::.'>-'.':;,05/06/2010       ':       03/2f/2013
                                                                                                                            .'::03/2'I/2013   ":,.     Nott-Paymbit         ofPremiutn




                                                                                                             ascuaEn
                                                                                                   powermsbysymmae




vwvwwcb.ny g ov/Icpcclnq/Icpoccov JsP7skanum=19367125name= SEAN+ D UNN+D%2FB%2FA++++++++++++++++++++WELL+DUNN+MAINTENANC                                                                            E. „1/1
                                                                              DU
   FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                             INDEX NO. 61510/2017
    /3/15
   NYSCEF       ,
             , DOC.    18-09038-cgm
                         NO. Case
                              70 1:20-cv-00193-CM
                                      Doc 4-2 FiledDocument
                                                    12/17/18 14-8
                                                              Entered
                                                                   Filed
                                                                       12/17/18
                                                                         04/02/20
                                                                                11:57:27
                                                                                   Page  208
                                                                                           Exhibit
                                                                                             of 347
                                                                                    PolicpConrage
                                                                                      RECEIVED     B Pg 07/26/2018
                                                                                                NYSCEF: Ust
        e
         r
           e                                             160 of 170
              w.
                                                                                            A-462

                             8   it8WIf                         Employer              Coverage                Search
         W0115118                                        i
                           MPENSATI01tRBARR

           If you cannot find an employer or suspect                                              workers'
                                                                an employer of operating without            compensation      insurance, please select
           one of the following links to electronically         send Employer Whistleblower    Form or, mail a    ere         Employer Whistleblower
           forn). (PDF).

                                                                           Coverage           History

                IMPORTANT NOTE TO GOVERNMENT AGENCIES: The coverage Information contained on this web site is NOT a substitute
                for government agencies requiring certificates of workers' compens ation and disability benefits Insurance from applicants.
                pursuant to.Workers'
                           to        Compensation    Law Sections 57 and 220. Government entities should only use the coverage
                information contained on this web site to verify certificates of insurance that have already been received pursuant to WCL
                Sections 57 and 220,

                   New     earch                                                                                             Back to Search    Results

          Employer

                                                                                                                                                              .
              WCBExnp
                                                                           Name                                                   Address
                   Nmn

                                                                     SEANDUNN




                No Workers'      Compensation        Coverage    Exists for this Employer




          Disability     Benefits         Coverage

                       Insurer                       PolicyNumber                 EffectiveDate               EndDate             End Reason
           ZUlgCH-AMERICA'g','
                  .  .                        . 6474267001                        · 05(0                      03/21/2013   Ñon-   ayment    offresigni
                                                                                                                                                         r'



                                                                                             Norton
                                                                                             ascitaen
                                                                                      roweredhtSymantea




&city=+%26nbsp%3B
NN www web.nygo~/Icpcclnq/ic pcccovJap'7ahanum=1S4016IMname=SEAN+                                                                                                 /1
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                       INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
 /3/15
             NO. Case
                  70 1:20-cv-00193-CM
                          Doc 4-2 FiledDocument
                                        12/17/18                                               14-8
                                                                                                Entered
                                                                                  Policy/Cowrage ListFiled
                                                                                                         12/17/18
                                                                                                           04/02/20
                                                                                                                  11:57:27
                                                                                                                     Page  209
                                                                                                                             Exhibit
                                                                                                                               of 347
                                                                                                                        RECEIVED     B Pg 07/26/2018
                                                                                                                                  NYSCEF:
                                                                                           161 of 170
                                                                                            A-463

                      ÉÉ                                    Employer               Coverage              Search
                       MNN850858A90
     .NIiimua8'.41lmpialhr>81.bleu
     R$IlKERS.

          If you cannot find an employer or suspect                                            workers'
                                                             an employer of operating without              compensation  Insurance, please select
          one of the following links to electronically       send Employer Whistleblower    Forrti or, mail a paper copy Employer Whistleigower
          Eoun (PDF). .

                                                                        Coverage            History

               IMPORTANT NOTE TO GOVERNMENT AGENCIES: The coverage information contained on this web site is NOT a substitute
                                                                ofworkers'
               for government agencies requiring certificates                compensation   and disabilitybenefits insurance from applicants
               pursuant to Workers' Compensation     Law Sections 57 and 220. Government entitles should only use the coverage
                           contained on this web site to verify certificates of insurance that have already been received pursuant to WCL
               Sections 57 and 220.
                                                  r
                  New Search                                                                                         . Back to Search Results


         Ernployer

             WCB        Emp
                                                                        Name                                                Address
                  Num

                                                                   SEAN      DUNN




               No Workers'        Compensation   Coverage     Exists for this Employer



                                      Covera'
         Disability        Benefits   Coverase

                       Insurer                   Policy    Number              Effective     Date        End   Date        End   Reason


                                            I'ÃY434660001."..:::::::::.;:0.1/OS/2G.15:;
          AND ACcxigNi;;



                                                                                            itiorian
                                                                                               ECURED
                                                                                   g00%res+ s/IINBlsIC




vvwwwcb.ny g Ni/I cpoclnq/icpoccovjsp/akanUrn=3064271 8 name=SEAN+ DUNN8 city=+%25nbsp%3B                                                           1/1
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                            INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                  73 1:20-cv-00193-CM
                          Doc 4-2 FiledDocument
                                        12/17/1814-8
                                                 Entered
                                                      Filed
                                                          12/17/18
                                                            04/02/20
                                                                   11:57:27
                                                                      Page  210
                                                                              Exhibit
                                                                                of 347
                                                                         RECEIVED     B Pg 07/26/2018
                                                                                   NYSCEF:
                                            162 of 170
                                                                             WORKING COPY
                                              A-464
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                      INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                  73 1:20-cv-00193-CM
                          Doc 4-2 FiledDocument
                                        12/17/18                                                              14-8
                                                                                                               Entered
                                                                                                                    Filed
                                                                                                                        12/17/18
                                                                                                                          04/02/20
                                                                                                                                 11:57:27
                                                                                                                                    Page  211
                                                                                                                                            Exhibit
                                                                                                                                              of 347
                                                                                                                                       RECEIVED     B Pg 07/26/2018
                                                                                                                                                 NYSCEF:
                                                                                                          163 of 170
                                                                                                             A-465
                                                                                            PLAINTIFF'S              EXHIBIT         17


                                                                                                                                                                               FUNDS1
                                 EXAMPLES                   OF     PERSONAL                 EXPENSES               PAiD      FROM         LIEN      LAW TRUST                  FUNDS




         Summary                 of    Selected              Examples:



                                                          Expense           description                                                            Total       Amount

             Mercedes                 Benz      car       payments                                                                                    $4,189.32

             Harley         Davidson               motorcycle                payments                                                                 $6,115.58

             Bars     and        Restaurants                  (various)                                                                               $7,227.77

             Hotels         & Airfare              (various)                                                                                         $11,575.22

             Retail     stores           (not        construction                  related)                                                           $12,882.71

             Wine       and        liquor          stores                                                                                              $1,261.13

             Total                                                                                                                                   $43,251.73



         Sources            of    examples


         February            2016        (Exh.        29)

         2/4/16                           Harley            Davidson                        $406.85

         2/5/16                           BJs                                                 $207.23

         2/5/16                           Stop        5 Shop                                  $59.01

         2/5/16                           Netflix                                             $16.57      (recurring)
         2/8/16                             DeCicco          Market                           $45.21

         2/8/16                           Stop        5 Shop                                $53.75
         2/8/16                           ACME                                              $18.37
         2/11/16                          KeyFood                                           $49.89

         2/16/16                          CVS                                                 $35.89

         2/16/16                            NY Sports             Club      Mem.              $84.99      (recurring)
         2/16/16                            NY Sports             Club      Mem.            $84.99        (recurring)
         2/22/16                         Top          Hibachi                               $97.60

         2/22/16                          AT&T                                              $479.45          (recurring)
         2/24/16                            Haiku         Asian       Bistro                  $126.10

         2/26/16                            Bucci         Brother's         Dell              $60.00


         June        2016        (Exh.       30)




         1              This                              is not
                                      summary                         and      is not      intended          to   be exhaustive;           rather,          it provides        a sampling        of
         personal           expenses               that     Defendants              paid      with     the    Lien       Law Trust        Funds      that     Plaintiff        paid to Defendants
                                                                                                                                                                               Defendants'
         and     that       Defendants                deposited             into    their      personal           bank     accounts.        The full         extent       of
         misappropriation                     and         diversion         of Lien         Law Trust         Funds       deposited         into     the     personal          bank   accounts        that
         Defendants               maintained                 is apparent            from       Exhibits       29-42,       46, 49-51,       true      and      accurate         copies   of the
         relevant           bank       accounts.
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                    INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                  73 1:20-cv-00193-CM
                          Doc 4-2 FiledDocument
                                        12/17/18                                        14-8
                                                                                         Entered
                                                                                              Filed
                                                                                                  12/17/18
                                                                                                    04/02/20
                                                                                                           11:57:27
                                                                                                              Page  212
                                                                                                                      Exhibit
                                                                                                                        of 347
                                                                                                                 RECEIVED     B Pg 07/26/2018
                                                                                                                           NYSCEF:
                                                                                    164 of 170
                                                                                      A-466
         6/3/16                  Putnam        Wine          & Liquor     $67,17

         6/6/16                  BJs                                      $60.30

         6/6/16                  BJs                                      $216.15

         6/6/16                  Party      City                          $41.81

         6/6/16                  Theory       Clothing                    $536.46

         6/7/16                  Stop      & Shop                         $138.76

         6/7/16                  Netflix                                  $16.57(recurring)
         6/8/16                  Hotel      Palomar                       $753.67

         6/8/16                  Bucci      Brother's           Deli      $66.92

         6/8/16                  Spotted           Horse      Tavern      $101.14

         6/13/16                 Putnam        Wine          & Liquor     $114.86

         6/13/16                 Theory       Clothing                    $68.65

         6/13/16                 Mall      Parking                        $3.00

         6/13/16                 Paloma        Grill                      $199.53

         6/13/16                 Remo's        Restaurant                 $102.74

         6/14/16                 K-Mart                                   $32.50

         6/14/16                 AT&T                                     $460.83(recurring)
         6/15/16                 Sirius     Radio                         $344.98(recurring)
         6/20/16                 NH Liquor                                $110.94


         July     2016   (Exh.   31)

         7/5/16                  Sunset       Grille                      $48.00

         7/5/16                  Sunset       Grille                      $78.00

         7/5/16                  Laz Parking                              $10.50

         7/5/16                  Maritime           Aquarium              $86.75

         7/5/16                  Maritime           Aquarium              $80.73

         7/5/16                  Laz Parking                              $4.00

         7/5/16                  Harley       Davidson                    $406.85(recurring)
         7/5/16                  Bliss     Dairy       Bar                $66.87

         7/5/16                  Abercrombie                 & Fitch      $115.84

         7/5/16                  Harley       Davidson                    $574.83

         7/5/16                  American            Eagle                $65.14

         7/5/16                  GUCCI                                    $1,029.56

         7/5/16                  Under       Armour                       $66.50

         7/5/16                  Timberland                               $184.24

         7/5/16                  Apple       Store                        $215.67

         7/5/16                  Expedia                                  $30.00

         7/5/16                  American            Airlines      (x3)   $944.01

         7/5/16                  Jet Blue (x3)                            $779.52

         7/5/16                  AT&T                                     $461,98(recurring)
         7/6/16                  Town       Sports                        $50.58

         7/6/16                   Blue     Ribbon          Sushi          $146.44

         7/6/16                   Hotel     Tonight          SoHo         $204.00(recurring)
         7/7/16                  Aire      Ancient         Baths          $395.45
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                           INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                  73 1:20-cv-00193-CM
                          Doc 4-2 FiledDocument
                                        12/17/18                               14-8
                                                                                Entered
                                                                                     Filed
                                                                                         12/17/18
                                                                                           04/02/20
                                                                                                  11:57:27
                                                                                                     Page  213
                                                                                                             Exhibit
                                                                                                               of 347
                                                                                                        RECEIVED     B Pg 07/26/2018
                                                                                                                  NYSCEF:
                                                                           165 of 170
                                                                             A-467
         7/7/16      Nomo         SoHo                           $76.94

         7/7/16      JcPenney                                    $132.83

         7/7/16      Netflix                                     $16.57(recurring)
         7/8/16      Gemma              Ristorante               $52.47

         7/8/16      Putnam            Wine         & Liquor     $56.33

         7/8/16      CVS                                         $46.88

         7/11/16     Mahopac                Flowers              $83.45

         7/11/16     Stop      5 Shop                            $123.16

         7/12/16     Marine            Boat       Ins.           $353.00(recurring)
         7/12/16     Apple       iTunes                          $44.99

         7/12/16     The       Mooring              Bar          $197.14

         7/12/16     Hotel       Tonight                         $902.00

         7/13/16     Six Flags                                   $209.99

         7/13/16     Sayers          Wharf                       $20.00

         7/13/16     Famous             Footwear                 $97.98

         7/13/16     TJ Maxx                                     $88.92

         7/13/16     Tibet                                       $10.70

         7/13/16     Castle          Hill                        $119.36

         7/13/16     Space        5 Tea           Exchange       $19.07

         7/13/16     The       New          Store                $78.47

         7/14/16     Forty       1 North                         $246.24

         7/14/16     Arianna           Cosmetics                 $96.29

         7/14/16     Starbucks                                   $7.88

         7/14/16     Stop       5 Shop                           $165.03

         7/15/16     Forty       1 North                         $130.00

         7/15/16     Newport                Jerky     Comp.      $54.96

         7/18/16     American               Airlines             $413.47

         7/18/16     Jet Blue                                    $208.84

         7/18/16     Grand           Prix                        $92.48

         7/18/16     Journeys               Store                $124.03

         7/18/16     Apple        Store                          $217.70

         7/18/16     Standard               Highline             $49.00

         7/19/16     Whole            Foods                      $266.30

         7/20/16     K-Mart                                      $39.15

         7/20/16     Putnam             Wine         & Liquor    $68.23

         7/20/16     Turcos                                      $99.27

         7/21/16     Best       Buy                              $150.31

         7/21/16     230       Fifth        Ave                  $44.00

         7/21/16     CGM GH LLC (Rest.)                          $498.08

         7/21/16     Bucci       Brother's                Deli   $36.59

         7/25/16     TOA       Downtown                          $49.20

         7/25/16     TOA       Downtown                          $308.78
                               8th
         7/25/16     111               Ave     Parking           $62.00

         7/25/16     Ho llister                                  $50.59
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                               INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                  73 1:20-cv-00193-CM
                          Doc 4-2 FiledDocument
                                        12/17/18                                   14-8
                                                                                    Entered
                                                                                         Filed
                                                                                             12/17/18
                                                                                               04/02/20
                                                                                                      11:57:27
                                                                                                         Page  214
                                                                                                                 Exhibit
                                                                                                                   of 347
                                                                                                            RECEIVED     B Pg 07/26/2018
                                                                                                                      NYSCEF:
                                                                               166 of 170
                                                                                A-468
         7/25/16             Journeys                              $124.03

         7/25/16             AT&T                                  $53.69

         7/25/16             Stop       & Shop                     $26.09

         7/25/16             Stop       & Shop                     $79.71

         7/25/16             HomeGoods                             $53.37

         7/25/16             II Laghetto                           $146.11

         7/27/16             ACME                                  $125.64

         7/27/16             Mulligan's            Liquor          $171.08

         7/27/16             ACME                                  $93.80

         7/29/16             Cap't      Jacks                      $50.88

         7/29/16             ULTA                                  $37.83



         August    2016   (Exh.32)

         8/1/16              Morey's          Piers                $90.00

         8/1/16              LA Cavas         Pizza                $45.50

         8/1/16              Stop      & Shop                      $21.55

         8/1/16              Elby's      Variety       Store       $23.77

         8/1/16              Abercrombie                           $85.84

         8/1/16              Fortina                               $158.68
         8/1/16              CHOPT                                 $40.08
         8/1/16              Stop      & Shop                      $70.41

         8/1/16              AT&T                                  $462.13(recurring)
         8/1/16              BJ Membership                         $53.69(recurring)
         8/3/16              Club      Fit                         $152.16(recurring)
         8/4/16              The      Borgata                      $112.86
         8/8/16              TOA       Downtown                    $237.06
         8/8/16              Starbucks                             $18.99

         8/8/16              Hot     Topic                         $265.34

         8/8/16              Netflix                               $18.57(recurring)
         8/12/16             Vandal          NY                    $362.21
         8/12/16             Mahopac              Flower    Shop   $65.03
         8/15/16             Blu Pointe                            $166.24

         8/15/16             Putnam          Wine      & Liquor    $75.85

         8/15/16             The      Box    NY                    $106.00

         8/15/16             BEBE                                  $219.88

         8/15/16             Exit 4 Food            Hall           $86.95
         8/15/16             The       Borgata                     $2,185,02

         8/16/16             Market          Place     Eatery   AC $210.25

         8/17/16             Steve       Madden                    $174.49

         8/17/16             The      Borgata                      $60.00

         8/17/16             Starbucks                             $20.98

         8/18/16             Target                                $160.73

         8/18/16             Teavana                               $30.26

         8/18/16             Zagg                                  $74.43
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                              INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                  73 1:20-cv-00193-CM
                          Doc 4-2 FiledDocument
                                        12/17/18                                  14-8
                                                                                   Entered
                                                                                        Filed
                                                                                            12/17/18
                                                                                              04/02/20
                                                                                                     11:57:27
                                                                                                        Page  215
                                                                                                                Exhibit
                                                                                                                  of 347
                                                                                                           RECEIVED     B Pg 07/26/2018
                                                                                                                     NYSCEF:
                                                                              167 of 170
                                                                                A-469
         8/19/16             Immerson              Spa              $200.00

         8/19/16             Hot     Topic                          $23.92

         8/19/16             Harley        Davi dson                $439.40

         8/22/16             Rossy's        Nail     Bar            $45.00

         8/22/16             Rick's     Seafood                     $85.60

         8/22/16             Stop      5 Shop                       $49.04

         8/22/16             KeyFood                                $36.84

         8/22/16             Concept            Nails               $62.00

         8/22/16             ALDO       Shoes                       $12.74

         8/22/16             Sephora                                $68.06

         8/22/16             Macy's                                 $105.80

         8/22/16             Dick's       Sporting          Goods   $100.39

         8/23/16             Jet Blue                               $78.00

         8/30/16             American            Airlines           $78.00

         8/31/16             Turcos                                 $172.38


         October    2016   (Exh.    33)

         10/6/16             Mercedes              Benz             $465.48

         10/17/17            Harley        Davidson                 $270.59

         10/17/17            Harley        Davidson                 $1,285.65

         10/18/17            The      Hartford          Club        $1,981.00

         10/26/17            Hot     Topic                          $22.80

         10/31/17            Uncorked             Wine              $32.19

         10/31/16            Dicks     Sporting            Goods    $32.20


         November     2016    (Exh.       34)

         11/1/16             Brotherhood                Winery      $103.08

         11/4/16             Mercedes              Benz             $465.48

         11/7/16             NYU Admissions                         $27.22

         11/7/16             Laguna        Grocery                  $37.40

         11/7/16             Stop      & Shop                       $42.05

         11/7/16             Amore         Ristorant                $80.49

         11/7/16             ULTA                                   $100.00

         11/7/16             NYU Admissions                         $102.34

         11/7/16             GameStop                               $148.15

         11/25/16            Harley        Davidson                 $406.85

         11/25/16            Harley        Davidson                 $562.83


         December     2016    (Exh.       35)

         12/5/16             Mercedes              Benz             $465.48

         12/22/16            Forever         21                     $2.85

         12/22/16            Charlotte            Russe             $46.52

         12/22/16            Forever         21                     $47.72

         12/22/16            Marshall's
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                     INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                  73 1:20-cv-00193-CM
                          Doc 4-2 FiledDocument
                                        12/17/18                                         14-8
                                                                                          Entered
                                                                                               Filed
                                                                                                   12/17/18
                                                                                                     04/02/20
                                                                                                            11:57:27
                                                                                                               Page  216
                                                                                                                       Exhibit
                                                                                                                         of 347
                                                                                                                  RECEIVED     B Pg 07/26/2018
                                                                                                                            NYSCEF:
                                                                                     168 of 170
                                                                                      A-470

         January     2017     (Exh.        36)

         1/3/17                     Best    Buy                            $533.17
         1/5/17                     Mercedes             Benz              $465.48
         1/6/17                 Toys         R Us                          $121.28
         1/9/17                 Putnam              Wine        8 Liquor   $82.31
         1/9/17                 Harley            Davidson                 $270.59
         1/26/17                Whole             Foods                    $165.98

         1/26/17                Trader            Joe's                    $173.01
         1/27/17                Harley            Davidson                 $270.59
         1/27/17                Harley            Davidson                 $406.85


         February     2017     (Exh.        37)

         2/6/17                 Mercedes                 Benz              $465.48

         2/27/17                Laguna            Grocery                  $21.17
         2/27/17                Stop        & shop                         $112.59
         2/27/17                Putnam              Wine        5 Liquor   $124.54
                                8th
         2/28/17                    Ave           Parking                  $62.00
         2/28/17                Splash            Car Wash                 $67.72




         March      2017    (Exh.     38)

         3/1/17                 TOA         Downtown                       $291.16

         3/2/17                 Bodega             Negra                   $40.00
         3/3/17                 BEBE                                       $417.77
         3/6/17                 ULTA                                       $4.28
         3/6/17                 Steve            Madden                    $104.32
         3/6/17                 Mercedes                 Benz              $465.48
         3/9/17                 Rick's           Seafood                   $11.24
         3/13/17                Marty's            Formal        Wear      $40.27
         3/13/17                Express                                    $43,35

         3/13/17                DSW                                        $72.05
         3/13/17                Kobu         Asian        Bistro           $97.77
         3/13/17                Stop        5 Shop                         $203.08
         3/13/17                Joshua            Tree     Bar             $262.00
         3/14/17                Walmart                                    $92.67
         3/16/17                One         Price     Cleaners             $8.50
         3/16/17                Wayback              Burgers               $11.99
         3/20/17                Stop        & Shop                         $175.73
         3/22/17                Stop        & Shop                         $19.18
         3/24/17                Mrs.        Greens                         $103.15
         3/24/17                BJ s                                       $184,85
                                                                                                                     INDEX NO. 61510/2017     I
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM
NYSCEF DOC.18-09038-cgm
             NO. Case
                  73 1:20-cv-00193-CM
                          Doc 4-2 FiledDocument
                                        12/17/18                                      14-8
                                                                                       Entered
                                                                                            Filed
                                                                                                12/17/18
                                                                                                  04/02/20
                                                                                                         11:57:27
                                                                                                            Page  217
                                                                                                                    Exhibit
                                                                                                                      of 347
                                                                                                               RECEIVED     B Pg 07/26/2018
                                                                                                                         NYSCEF:
                                                                                  169 of 170
                                                                                   A-471
         3/29/17                  Placita     Market                    $6.13
         3/30/17                  Placita     Market                    $29.25

                                                                                                                                              I
         April     2017   (Exh.    39)
                                                                                                                                              1
                                                                                                                                              I
         4/4/17                   Mercedes           Benz               $465.48
         4/14/17                  Brodie's      Pub                     $205.87

         4/17/17                  Metro-North                           $38.25
         4/17/17                  Ameritania           Hotel            $46.81
         4/17/17                  Ameritania           Hotel            $266.27
         4/17/17                  TOA       Downtown                    $523.33
         4/18/17                  Stop      & Shop                      $79.60
         4/25/17                  KeyFood                               $53.77

         4/26/17                  K-Mart                                $19.90

         4/27/17                  Aroma       Osteria                   $242.84
         4/28/17                  Darcy's      Acad.      of Dance      $125.00                                                               I


         May      2017    (Exh.   40)
                                                                                                                                              I

         5/1/17                   Rooftop       Red's                   $50.20

         5/1/17                   Splash      Car Wash                  $61.50

         5/1/17                   Taco      Dumbo                       $69.44
         5/2/17                   Water       Club     Hotel            $11.65
         5/2/17                   Water       Club     Hotel            $326.32

         5/2/17                   Borgata       Restaurant              $536.23

         5/3/17                   Turco's                               $69.81

         5/4/17                   Turco's                               $86.99

         5/4/17                   Mercedes           Benz               $465.48
         5/10/17                  Harley      Davidson                  $406.85
         5/11/17                  Asia     Barong                       $387.81
         5/17/17                  Dunkin       Donuts                   $19.90
         5/18/17                  Dunkin       Donuts                   $10.05

         5/18/17                  American           Cancer     Soc.    $500.00
         5/19/17                  Bucci's     Brothers         Deli     $59.20
         5/22/17                  Auntie      Anne's                    $3.32

         5/22/17                  Rick's     Seafood                    $8.69
         5/22/17                  Great      American          Cookie   $26.99

         5/22/17                  Stop      5 Shop                      $28.05
         5/22/17                  Placita     Market                    $36.93

         5/22/17                  Amy's      Hallmark                   $42.69

         5/22/17                  GameStop                              $200.00
         5/23/17                  Placita     Market                    $7.10                                                                 t

         5/24/17                  Stop      5 Shop                      $117.65
         5/24/17                  ll Laghetto                           $141.91
         5/30/17                  Amy's      Hallmark                   $7.49

         5/30/17                  Ba mboo
                                  Bamboo        Village                 $39.12




                                                                                                                                              k

                                                                                                                                              !
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                      INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
             NO. Case
                  73 1:20-cv-00193-CM
                          Doc 4-2 FiledDocument
                                        12/17/18                                          14-8
                                                                                           Entered
                                                                                                Filed
                                                                                                    12/17/18
                                                                                                      04/02/20
                                                                                                             11:57:27
                                                                                                                Page  218
                                                                                                                        Exhibit
                                                                                                                          of 347
                                                                                                                   RECEIVED     B Pg 07/26/2018
                                                                                                                             NYSCEF:
                                                                                      170 of 170
                                                                                       A-472
         5/30/17                  Shoe       Depot                          $41.34

         5/30/17                   H&M                                      $75.38

         5/30/17                   Hollister                                $95.00
         5/30/17                   Haiku       Asian       Bistro           $146.38

         5/30/17                   NYC Parking             Ticket           $125.00

         5/30/17                   Harley       Davidson                    $406.85


         June     2017    (Exh.    41)

         6/2/17                    Bucci       Brother's        Deli        $67.09

         6/5/17                    Mercedes            Benz                 $465.48

         6/5/17                    Bamboo          Village                  $52.45

         6/5/17                    Gem       Saloon                         $54.00

         6/6/17                    Bungalow            Beach         Bar    $79.85

         6/7/17                    Bamboo          Village                  $25.20

         6/8/17                    McDonald's                               $43.24

         6/9/17                    Bamboo          Village                  $57.49

         6/12/17                  Sterling        Cellars      Wine         $357.63

         6/19/17                   NY Sky Room                              $38.00
                                      39th
         6/19/17                   NY      Parking                          $58.00

         6/19/17                   NY Refinery             Rooftop          $145.41

         6/22/17                   CVS                                      $110.55

         6/22/17                  SeatGeek           Ticketing              $449.00

         6/23/17                   Exit 4 Food          Hall                $36.51

         6/23/17                  TLF Flowers                               $150.00

         6/23/17                   Hotels.com                               $313.32

         6/26/17                   Zach's       Pizzeria                    $30.00


         February        2018     (Exh.42)

         2/12/18                   Traditions          Restaurant           $138.50

         2/13/18                   Nespresso           Boutique             $93.00

         2/14/18                   Gaetano's           Pizzeria             $21.40

         2/16/18                   Bamboo          Village                  $23.25

         2/20/18                   iTunes                                   $13.95

         2/26/18                   PetSmart                                 $37.86

         2/26/18                   Bar Russo                                $86.42

         2/26/18                   The     ChopHouse                Grill   $158.23
         2/27/18                   Nespresso           Boutique             $58.79

         2/27/18                   Nespresso           Boutique             $75,00
18-09038-cgm
     Case 1:20-cv-00193-CM
               Doc 4-3 FiledDocument
                             12/17/18 14-8
                                        Entered
                                             Filed
                                                 12/17/18
                                                   04/02/20
                                                          11:57:27
                                                             Page 219
                                                                    Exhibit
                                                                      of 347C   Pg
                                    1 of 17
                                     A-473




                    EXHIBIT C
18-09038-cgm
     Case 1:20-cv-00193-CM
               Doc 4-3 FiledDocument
                             12/17/18 14-8
                                        Entered
                                             Filed
                                                 12/17/18
                                                   04/02/20
                                                          11:57:27
                                                             Page 220
                                                                    Exhibit
                                                                      of 347C                                                                Pg
                                    2 of 17
                                                                 A-474


   ,

   PROJECT
                    N17262.00                                                DATE             March 12, 2018
   NO
   PROJECT
                    Klienschmidt Residence                                   FROM             Claudine Williams, AIA
   NAME
   PROJECT
                    41 Averill Drive, Mahopac, NY                            TITLE            Associate
   LOCATION


       The following comments and observations are based upon a cursory review of the work only, and are not intended to be all inclusive.




   Observations:

   As requested by Mr. Michael Gordon, Esq. from Gordon Law., Richard Vivenzio, AIA and
   Claudine Williams, AIA from Thornton Tomasetti (TT) visited the Klienschmidt residence located
   at 41 Averill Drive, Mahopac, NY on June 28, 2017 to perform a visual observation of the
   Addition Alteration project. The purpose of this observation was to ascertain the level of
   completion of the in-situ construction.

   TT reviewed design drawings prepared by Michael Piccirillo Architecture (MAP) dated
   December 12, 2016. According to MAP’s drawings, the alteration project was an addition to the
   original one story 2,663 sqft residence. The design drawings for the new Klienschmidt
   residence indicate a two-story wood framed structure with a finished basement and unfinished
   attic which according to our calculation totals approximately 6,400 sqft. The design is
   essentially a new home that utilized part of the existing foundation of the existing structure
   located on the property. The design program called for the following spaces:

   Basement:
       Theatre
       Playroom
       Exercise room with built-in sauna, spa and steam room
       Kitchenette
       Laundry
       1 1/2 Bathrooms
       Mechanical room

   1st Floor:
         Great room
         Family room
         Office
         Dining room
         Kitchen with a separate pantry
         Powder room
         2 Car garage and attached Mud room

   2nd Floor:
        Master suite containing the master bedroom, master bathroom and two walk-in closets
        3 Bedrooms with attached bathrooms
        Laundry room
18-09038-cgm
     Case 1:20-cv-00193-CM
               Doc 4-3 FiledDocument
                             12/17/18 14-8
                                        Entered
                                             Filed
                                                 12/17/18
                                                   04/02/20
                                                          11:57:27
                                                             Page 221
                                                                    Exhibit
                                                                      of 347C                          Pg
                                    3 of 17
   TT Project: N17262.00                        A-475
   March 12, 2018, Page 2


   Site:
          Dock
          Rear deck and Front porch

   TT’s assessment was limited to visual observation of readily accessible areas of the building’s
   interior and exterior spaces. TT was tasked with determining the approximate level of
   completion of work at the time of the observation. The table below represents TT’s estimation of
   the approximate level of completion for each area of work based on TT’s site observations and
   as related to the MAP design drawings. Building components are categorized per descriptions
   listed in RS Means Residential Costs, 36th Edition. See attached Appendix A for cost analysis of
   observed level of construction progress based on comparative residential models provided in
   RS Means.

    Category            Area of work description and building components                  Percentage
                                                                                          Completed
    1 Site work         Site preparation for foundation completed                         100%
    2 Foundation        Extension of foundation wall to accommodate increased             100%
                        building footprint completed
    3 Framing           Wall studs and sub-flooring mostly completed.                     80%
    4 Exterior walls    Framing, sheating and building paper installation complete.       50%
                        Stone veneer and stucco finishes not yet installed. Exterior
                        doors and window at basement and roof cupolas not yet
                        installed
    5 Roofing           Framing, sheating and building paper installation complete.       15%
                        Slate roof shingles, gutters and downspouts not installed
    6 Interiors         Interior wall, floor and ceiling finishes not installed           0%
    7 Specialties       Kitchen cabinets, sinks Photo 3                                   0%

    8 Mechanical        Some ductwork in the basement and PVC piping were                 10%
                        installed. Plumbing fixtures and heating system not yet
                        installed
    9 Electrical        No electrical equipment including light fixtures, wiring,         0%
                        receptacle and switches were installed


   Other than small pipe fittings and duct sections, no other building materials or equipment were
   observed on site. TT has not verified or observed any off site materials or components.
   Receipts and/or orders forms were not provided that could indicate purchases of additional
   items.

   Site work, as defined by R.S. Means in the above estimate only reflects the level of work
   necessary to complete the foundation within the footprint of the building. TT has not reviewed
   grading or landscape plans to ascertain the cost to complete the remaining site work such as
   driveway, walkways, fill, grading, plantings, etc. Therefore those costs are not reflected in the
   estimate.
18-09038-cgm
     Case 1:20-cv-00193-CM
               Doc 4-3 FiledDocument
                             12/17/18 14-8
                                        Entered
                                             Filed
                                                 12/17/18
                                                   04/02/20
                                                          11:57:27
                                                             Page 222
                                                                    Exhibit
                                                                      of 347C                            Pg
                                    4 of 17
   TT Project: N17262.00                        A-476
   March 12, 2018, Page 3


   Discussion of in-situ construction observed

   At the time of the observation the home was still in the rough frame stage, meaning no interior
   walls were clad in any finish material such as wall board. The exterior of the house was
   sheathed. No roofing was installed. Most of the windows were in place. Very limited plumbing
   was observed. The mechanical was limited to some duct work observed in the cellar.

   As previously stated, the purpose of the observation was specifically limited to determining the
   value of the construction in place. However, it must be stated that much of the construction
   observed was inadequate, meaning, that in order to properly complete this house, some of the
   in-place construction would require significant repairs in order to meet codes and standard and
   to pass municipal inspection. As examples, we observed steel girders improperly supported on
   conventional wood plates seriously exceeding the bearing capacity of those plates; steel
   columns insufficiently supported on undersized concrete footings with improper anchor bolt
   edge distances; steel columns with improper nailed connection to wood beams; improper
   installation of windows; steel girders left exposed at exterior wall; dissimilar metals in contact
   that will ultimately deteriorate due to galvanic action, just to name a few.

   While it was not the scope of our work to analyze all of the in-place construction deficiencies, as
   architects, we have an obligation to bring these deficiencies to the client’s attention. The Owner
   should anticipate significant costs to remedy these deficiencies. For this office to determine the
   magnitude of the insufficient in-place construction it would have required more time than the
   one day we were on site. The estimated costs in the provided square foot estimate (attached)
   do not account for the remedial work necessary for this house to be brought up to standards
   and pass inspections. Those costs could only be accurately determined by contractors doing
   the remedial work. Once accurate remedial construction costs are captured, those cost should
   be deducted from the estimate provided by this office

   Representative photos follow:
18-09038-cgm
     Case 1:20-cv-00193-CM
               Doc 4-3 FiledDocument
                             12/17/18 14-8
                                        Entered
                                             Filed
                                                 12/17/18
                                                   04/02/20
                                                          11:57:27
                                                             Page 223
                                                                    Exhibit
                                                                      of 347C       Pg
                                    5 of 17
   TT Project: N17262.00                   A-477
   March 12, 2018, Page 4




                            FRAMED OPENING
                                 FOR STAIR
                                 INSTALLED
                                     PIPING




   Photo 1: Basement- Mechanical Room. Wood framework




                                                         FOUNDATION
                                                         WALL EXTENSION


                                                         EXISTING PIPE
                                                         CONNECTION



   Photo 2: Mechanical Room – Basement – Concrete block above existing foundation
18-09038-cgm
     Case 1:20-cv-00193-CM
               Doc 4-3 FiledDocument
                             12/17/18 14-8
                                        Entered
                                             Filed
                                                 12/17/18
                                                   04/02/20
                                                          11:57:27
                                                             Page 224
                                                                    Exhibit
                                                                      of 347C   Pg
                                    6 of 17
   TT Project: N17262.00                    A-478
   March 12, 2018, Page 5




                                         INSTALLED PIPE
                                         FEEDS FROM
                                         EXTERIOR



   Photo 3: Basement- Mechanical Room pipe penetration through exterior wall




                    INSTALLED
                    DUCTWORK




               UNINSTALLED
             EXTERIOR DOOR




   Photo 4: Basement- Exercise Room
18-09038-cgm
     Case 1:20-cv-00193-CM
               Doc 4-3 FiledDocument
                             12/17/18 14-8
                                        Entered
                                             Filed
                                                 12/17/18
                                                   04/02/20
                                                          11:57:27
                                                             Page 225
                                                                    Exhibit
                                                                      of 347C   Pg
                                    7 of 17
   TT Project: N17262.00                      A-479
   March 12, 2018, Page 6




          INSTALLED
          DUCTWORK




   Photo 5: Basement- Kitchenette




                                    MISSING
                                    WINDOW


   Photo 6: Basement- Exercise Room
18-09038-cgm
     Case 1:20-cv-00193-CM
               Doc 4-3 FiledDocument
                             12/17/18 14-8
                                        Entered
                                             Filed
                                                 12/17/18
                                                   04/02/20
                                                          11:57:27
                                                             Page 226
                                                                    Exhibit
                                                                      of 347C   Pg
                                    8 of 17
   TT Project: N17262.00                   A-480
   March 12, 2018, Page 7




                     TEMPORARY
                          DOOR
                     TEMPORARY
                          STAIR
   Photo 7: 1st Floor- Entry Foyer




                                 MISSING
                              FIREPLACE




   Photo 8: 1st Floor – Great Room
18-09038-cgm
     Case 1:20-cv-00193-CM
               Doc 4-3 FiledDocument
                             12/17/18 14-8
                                        Entered
                                             Filed
                                                 12/17/18
                                                   04/02/20
                                                          11:57:27
                                                             Page 227
                                                                    Exhibit
                                                                      of 347C       Pg
                                    9 of 17
   TT Project: N17262.00                      A-481
   March 12, 2018, Page 8




                                                                     STEEL GIRDER
                                                                     BEARING ON
                                                                     WOOD PLATE




   Photo 9: 1st Floor- Steel column connection




                                                               WINDOW NOT
                                                               SECURELY ANCHORED
                                                               TO WALL FRAMING.
                                                               TEMPORARY BRACE
                                                               INSTALLED FOR
                                                               STABILITY




   Photo 10: 1st Floor Kitchen- Improper window installation
18-09038-cgm
     Case 1:20-cv-00193-CM
               Doc 4-3 FiledDocument
                             12/17/18 14-8
                                        Entered
                                             Filed
                                                 12/17/18
                                                   04/02/20
                                                          11:57:27
                                                             Page 228
                                                                    Exhibit
                                                                      of 347C    Pg
                                    10 of 17
   TT Project: N17262.00              A-482
   March 12, 2018, Page 9




                    INCOMPLETE PIPE
                    CONNECTION




                                                         INCOMPLETE PIPE
                                                         CONNECTION


   Photo 11: 1st Floor- Office                   Photo 12: 1st Floor- Mud room




              STEEL GIRDER
                BEARING ON
              WOOD FRAME




   Photo 13: 1st Floor- Garage
18-09038-cgm
     Case 1:20-cv-00193-CM
               Doc 4-3 FiledDocument
                             12/17/18 14-8
                                        Entered
                                             Filed
                                                 12/17/18
                                                   04/02/20
                                                          11:57:27
                                                             Page 229
                                                                    Exhibit
                                                                      of 347C   Pg
                                    11 of 17
   TT Project: N17262.00                     A-483
   March 12, 2018, Page 10




                                                                    UNDERSIZED
                                                                    CONCRETE
                                                                    FOOTING AND
                                                                    IMPROPER
                                                                    BOLTING




   Photo 14: 1st Floor- Garage




                     CENTERLINE OF
                       ROOF TRUSS




                      OFF CENTER
                   STEEL SUPPORT


   Photo 15: 2nd Floor – Cathedral space discontinuous load path
18-09038-cgm
     Case 1:20-cv-00193-CM
               Doc 4-3 FiledDocument
                             12/17/18 14-8
                                        Entered
                                             Filed
                                                 12/17/18
                                                   04/02/20
                                                          11:57:27
                                                             Page 230
                                                                    Exhibit
                                                                      of 347C   Pg
                                    12 of 17
   TT Project: N17262.00                     A-484
   March 12, 2018, Page 11




                                                       BENT NAIL STEL
                                                       COLUMN CONNECTION
                                                       TO WOOD BEAM




   Photo 16: 2nd Floor cathedral space - Steel column connection




   Photo 17: 2nd Floor – Steel column connection
18-09038-cgm
     Case 1:20-cv-00193-CM
               Doc 4-3 FiledDocument
                             12/17/18 14-8
                                        Entered
                                             Filed
                                                 12/17/18
                                                   04/02/20
                                                          11:57:27
                                                             Page 231
                                                                    Exhibit
                                                                      of 347C   Pg
                                    13 of 17
   TT Project: N17262.00                      A-485
   March 12, 2018, Page 12




                                                      INCOMPLETE PIPE
                                                      INSTALLATION
   Photo 18: 2nd Floor – Master bathroom




                                    MISALIGNED
                                       WINDOW




   Photo 19: Attic- Improper window installation
18-09038-cgm
     Case 1:20-cv-00193-CM
               Doc 4-3 FiledDocument
                             12/17/18 14-8
                                        Entered
                                             Filed
                                                 12/17/18
                                                   04/02/20
                                                          11:57:27
                                                             Page 232
                                                                    Exhibit
                                                                      of 347C   Pg
                                    14 of 17
   TT Project: N17262.00               A-486
   March 12, 2018, Page 13




                                         FRAMED OPENING
                                         FOR STAIR
   Photo 20: Attic- Unfinished space




                                                            MISSING WINDOWS
                                                            AT COPULA


   Photo 21: Attic- Unfinished space
18-09038-cgm
     Case 1:20-cv-00193-CM
               Doc 4-3 FiledDocument
                             12/17/18 14-8
                                        Entered
                                             Filed
                                                 12/17/18
                                                   04/02/20
                                                          11:57:27
                                                             Page 233
                                                                    Exhibit
                                                                      of 347C   Pg
                                    15 of 17
   TT Project: N17262.00                A-487
   March 12, 2018, Page 14


                                                          MISSING WINDOW
                                                          AT COPULA




                                                          MISSING REAR
                                                          DECK
   Photo 22: Exterior- Rear facade




         MISSING
     WINDOWS AT
        COPULAS


         MISSING
      ENTRANCE &
         GARAGE
          DOORS




   Photo 23: Exterior– Front facade .
18-09038-cgm
     Case 1:20-cv-00193-CM
               Doc 4-3 FiledDocument
                             12/17/18 14-8
                                        Entered
                                             Filed
                                                 12/17/18
                                                   04/02/20
                                                          11:57:27
                                                             Page 234
                                                                    Exhibit
                                                                      of 347C                 Pg
                                    16 of 17
   TT Project: N17262.00                        A-488
   March 12, 2018, Page 15




                                               MISSING
                                              WINDOWS
                                           AT COPULAS




                                               MISSING
                                               GARAGE
                                                DOORS



                                             MISSING
                                             WINDOW




   Photo 24: Exterior- Side view                              Photo 25: Exterior- Side view




                                                             COPPER FLASHING IN CONTACT
                                                             WITH ALUMINIM FRAME
                                                             EXPOSED STEEL GIRDER




   Photo 26: Exterior- Dissimilar metals in contact at exterior window sill
      18-09038-cgm
           Case 1:20-cv-00193-CM
                     Doc 4-3 FiledDocument
                                   12/17/18 14-8
                                              Entered
                                                   Filed
                                                       12/17/18
                                                         04/02/20
                                                                11:57:27
                                                                   Page 235
                                                                          Exhibit
                                                                            of 347C                                                                Pg
                                          17 of 17
                                                                              A-489
APPENDIX A                                                                                                                                      28-Jul-17
Kleinschmidt Residence - Cost Analysis

RS Means 2017 Edition: 2 Story Luxury Single Family Residence

                       Living Area Base Cost per SF Calculation                             Items included in Base Cost:
Item and Description                 Mat cost              Install     Cost/SF              o Forced hot air heat/air conditioning
  1 Site Work                                                     1.03           1.03       o Gypsum wallboard interior finishes
    Foundation- deduct 10% for
  2 existing to remain                    4.13                    4.70           8.83       o Toungue and groove vertical Wood siding
    Framing- 30% upcharge for steel
  3 framing                               9.84                  13.12           22.96       o 1 kitchen with Luxury grade cabinets and sink
  4 Exterior Walls                       13.61                    4.62          18.23       o 1 full bath & 1 half bath
  5 Roofing                               2.61                    2.17           4.78       o Red Cedar roof shingles
  6 Interior finishes                    16.74                  17.25           33.99
  7 Specialties                           8.57                    1.60          10.17
  8 Mechanical                            6.44                    3.73          10.17
  9 Electrical                            3.51                    2.79           6.30
 10 O & P                                15.26                  11.64           26.90
Total Base Cost per SF                                                         143.36

                    Base Cost for Living Area (1st & 2nd Floor only)                                   Item Cost per RS Means % Breakdown
   Living area                        Base Cost/SF          SF       Total Base Cost             Total           % of Total    Total Cost per Item
   1st & 2nd Flr                                     143.36 6,380.00      914,636.80         1      1,427,247.96         0.70%               9,990.74
                                                                                             2      1,427,247.96         7.10%             101,334.61
                              Project Specific Modifications                                 3      1,427,247.96        12.90%             184,114.99
   Location                                       Cost/SF SF           Total Cost            4      1,427,247.96        13.10%             186,969.48
11 Finished Basement                                   32.40 2,460.00         79,704.00      5      1,427,247.96         3.40%              48,526.43
12 Unfinished Attic                                      0.00 1,100.00             0.00      6      1,427,247.96        24.40%             348,248.50
13 Slate Roof                                            2.15 4,030.00         8,664.50      7      1,427,247.96         7.30%             104,189.10
14 Rear Deck                                           61.77    375.00        23,163.75      8      1,427,247.96         7.30%             104,189.10
15 Front Porch                                         93.92    150.00        14,088.00      9      1,427,247.96         4.50%              64,226.16
16 Exterior Stone Veneer                               21.51 2,000.00         43,020.00
17 Exterior Stucco (deduct)                             -2.80 3,500.00        -9,800.00
Total Cost- Modifications                                                   158,840.25
                                                                                                      Actual Cost Per TT's Field Observations

                                 Adjustments/Add-ons                                                       Estimated % of Work Completed
   Location                          Unit      Cost/unit                 Total Cost              Cost per Item % Complete Actual Cost per Item
18 Kitchen                                   1                 30,167.00        30,167.00    1          9,990.74           100%            9,990.74
19 Bathroom                                  3                 11,597.00        34,791.00    2        101,334.61           100%          101,334.61
20 1/2 Bath                                  3                  6,993.00        20,979.00    3        184,114.99            80%          147,291.99
21 Fireplace                                 1                 11,420.00        11,420.00    4        186,969.48            50%           93,484.74
22 Attached Garage                           1                 33,436.00        33,436.00    5         48,526.43            15%            7,278.96
23 Sauna (6'x9')                             1                  8,700.00         8,700.00    6        348,248.50             0%                0.00
24 Steam Room (6'x6' sauna)                  1                  6,900.00         6,900.00    7        104,189.10             0%                0.00
Total Cost- Adjustments                                                       146,393.00     8        104,189.10            10%           10,418.91
                                                                                             9         64,226.16             0%                0.00
Sub-Total                                                                   1,219,870.05
   Location Factor: Poughkeepsie                                                    1.17

Total Designed Construction Cost                                            1,427,247.96    Total for Work Completed                       369,799.95

Total Building Area                                                             7,835.00
*( Includes 1st floor, 2nd floor, 1/2 Basement & 1/2 Garage)
Total Cost per SF                                                                 182.16
18-09038-cgm
     Case 1:20-cv-00193-CM
               Doc 4-4 FiledDocument
                             12/17/18 14-8
                                        Entered
                                             Filed
                                                 12/17/18
                                                   04/02/20
                                                          11:57:27
                                                             Page 236
                                                                    Exhibit
                                                                      of 347D   Pg
                                     1 of 2
                                     A-490




                    EXHIBIT D
FILED: WESTCHESTER COUNTY CLERK 08/28/2018 02:32 PM                             INDEX NO. 61510/2017
NYSCEF DOC.18-09038-cgm
            NO. Case
                82   1:20-cv-00193-CM
                          Doc 4-4 FiledDocument
                                        12/17/18 14-8
                                                  Entered
                                                       Filed
                                                           12/17/18
                                                             04/02/20
                                                                    11:57:27
                                                                       Page  237
                                                                               Exhibit
                                                                                 of 347
                                                                           RECEIVED    D Pg 08/28/2018
                                                                                     NYSCEF:
                                               2 of 2
                                              A-491




                                              1 of 1
18-09038-cgm
      Case 1:20-cv-00193-CM
               Doc 6 Filed 01/03/19
                             DocumentEntered
                                       14-8 Filed
                                               01/03/19
                                                    04/02/20
                                                        10:26:14
                                                              PageMain
                                                                   238 of
                                                                       Document
                                                                          347
                                    Pg 1 of 14
                                             A-492
Law Office of Francis J. O’Reilly, Esq.
Attorneys for Sean M. Dunn
1961 Route 6
Carmel, NY 10512
(845) 225-5800

                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF NEW YORK

_______________________________________
In re:

Sean M. Dunn,                                               Chapter 7
                                                            Case No.: 18-36566(cgm)
            Debtor.
_______________________________________
LAK3, LLC,

       Plaintiff,                                           Adv. Proc. No.: 18-09038(cgm)

v.

Sean M. Dunn,

      Defendant.
_______________________________________

         ANSWER TO AMENDED COMPLAINT OF LAK3, LLC SEEKING
       DETERMINATION OF (I) DISCHARGEABILITY OF DEBT PURSUANT
        TO 11 U.S.C. §§ 523(a)(2), (4) and (6); and (II) DENIAL OF DEBTOR’S
          DISCHARGE PURSUANT TO 11 U.S.C. §§ 727(A)(2), (3) AND (4)


       Defendant, Sean M. Dunn, answering the Amended Complaint of Plaintiff, LAK3, LLC,

by his attorney, Francis J. O’Reilly, Esq., states the following:

JURISDICTION, STATUTORY PREDICATE AND VENUE

       1.      Defendant admits the allegations contained in paragraph “1” of plaintiff’s

Complaint.




                                                1
18-09038-cgm
      Case 1:20-cv-00193-CM
               Doc 6 Filed 01/03/19
                             DocumentEntered
                                       14-8 Filed
                                               01/03/19
                                                    04/02/20
                                                        10:26:14
                                                              PageMain
                                                                   239 of
                                                                       Document
                                                                          347
                                    Pg 2 of 14
                                        A-493
      2.     Defendant admits the allegations contained in paragraph “2” of plaintiff’s

Complaint.

      3.     Defendant admits the allegations contained in paragraph “3” of plaintiff’s

Complaint.

      4.     Defendant admits the allegations contained in paragraph “4” of plaintiff’s

Complaint.

PROCEDURAL HISTORY AND GENERAL ALLEGATIONS

      5.     Defendant admits the allegations contained in paragraph “5” of plaintiff’s

Complaint.

      6.     Defendant admits the allegations contained in paragraph “6” of plaintiff’s

Complaint.

      7.     Defendant denies the allegations contained in paragraph “7” of plaintiff’s

Complaint.

      8.     Defendant denies the allegations contained in paragraph “8” of plaintiff’s

Complaint.

      9.     Defendant denies the allegations contained in paragraph “9” of plaintiff’s

Complaint.

      10.    Defendant denies the allegations contained in paragraph “10” of plaintiff’s

Complaint.

      11.    Defendant admits the allegations contained in paragraph “11” of plaintiff’s

Complaint.




                                           2
18-09038-cgm
      Case 1:20-cv-00193-CM
               Doc 6 Filed 01/03/19
                             DocumentEntered
                                       14-8 Filed
                                               01/03/19
                                                    04/02/20
                                                        10:26:14
                                                              PageMain
                                                                   240 of
                                                                       Document
                                                                          347
                                    Pg 3 of 14
                                            A-494
       12.    Defendant admits the allegations contained in paragraph “12” of plaintiff’s

Complaint.

       13.    Defendant admits the allegations contained in paragraph “13” of plaintiff’s

Complaint.

       14.    Defendant admits the allegations contained in paragraph “14” of plaintiff’s

Complaint.

       15.    Defendant admits the allegations contained in paragraph “15” of plaintiff’s

Complaint.

       16.    Defendant admits the allegations contained in paragraph “16” of plaintiff’s

Complaint.

       17.    Defendant admits the allegations contained in paragraph “17” of plaintiff’s

Complaint.

THE PARTIES

       18.    Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations contained in paragraph “18” of plaintiff’s Complaint.

       19.    Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations contained in paragraph “19” of plaintiff’s Complaint.

       20.    Defendant admits the allegations contained in paragraph “20” of plaintiff’s

Complaint.

COUNT I – OBJECTION TO DISCHARGE UNDER 11 U.S.C. §523(a)(2)
FOR FALSE PRETENSES, REPRESENTATIONS OR ACTUAL FRAUD

       21.    Defendant repeats, reiterates and realleges each and every response contained in

paragraphs “1” through “20” with the same force and effect as if more fully set forth herein.


                                                3
18-09038-cgm
      Case 1:20-cv-00193-CM
               Doc 6 Filed 01/03/19
                             DocumentEntered
                                       14-8 Filed
                                               01/03/19
                                                    04/02/20
                                                        10:26:14
                                                              PageMain
                                                                   241 of
                                                                       Document
                                                                          347
                                    Pg 4 of 14
                                            A-495
       22.    Defendant admits the allegations contained in paragraph “22” of plaintiff’s

Complaint.

       23.    Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations contained in paragraph “23” of plaintiff’s Complaint.

       24.    Defendant admits the allegations contained in paragraph “24” of plaintiff’s

Complaint.

       25.    Defendant admits the allegations contained in paragraph “25” of plaintiff’s

Complaint.

       26.    Defendant admits the allegations contained in paragraph “26” of plaintiff’s

Complaint.

       27.    Defendant denies the allegations contained in paragraph “27” of plaintiff’s

Complaint.

       28.    Defendant denies the allegations contained in paragraph “28” of plaintiff’s

Complaint.

       29.    Defendant denies the allegations contained in paragraph “29” of plaintiff’s

Complaint.

       30.    Defendant denies the allegations contained in paragraph “30” of plaintiff’s

Complaint.

       31.    Defendant denies the allegations contained in paragraph “31” of plaintiff’s

Complaint.

       32.    Defendant denies the allegations contained in paragraph “32” of plaintiff’s

Complaint.



                                                4
18-09038-cgm
      Case 1:20-cv-00193-CM
               Doc 6 Filed 01/03/19
                             DocumentEntered
                                       14-8 Filed
                                               01/03/19
                                                    04/02/20
                                                        10:26:14
                                                              PageMain
                                                                   242 of
                                                                       Document
                                                                          347
                                    Pg 5 of 14
                                            A-496
       33.    Defendant denies the allegations contained in paragraph “33” of plaintiff’s

Complaint.

       34.    Defendant admits the allegations contained in paragraph “34” of plaintiff’s

Complaint.

       35.    Defendant denies the allegations contained in paragraph “35” of plaintiff’s

Complaint.

       36.    Defendant denies the allegations contained in paragraph “36” of plaintiff’s

Complaint.

       37.    Defendant admits the allegations contained in paragraph “37” of plaintiff’s

Complaint.

       38.    Defendant admits the allegations contained in paragraph “38” of plaintiff’s

Complaint.

       39.    Defendant admits the allegations contained in paragraph “39” of plaintiff’s

Complaint.

       40.    Defendant denies the allegations contained in paragraph “40” of plaintiff’s

Complaint.

       41.    Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations contained in paragraph “41” of plaintiff’s Complaint.

       42.    Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations contained in paragraph “42” of plaintiff’s Complaint.

       43.    Defendant admits the allegations contained in paragraph “43” of plaintiff’s

Complaint.



                                                5
18-09038-cgm
      Case 1:20-cv-00193-CM
               Doc 6 Filed 01/03/19
                             DocumentEntered
                                       14-8 Filed
                                               01/03/19
                                                    04/02/20
                                                        10:26:14
                                                              PageMain
                                                                   243 of
                                                                       Document
                                                                          347
                                    Pg 6 of 14
                                        A-497
      44.    Defendant admits the allegations contained in paragraph “44” of plaintiff’s

Complaint.

      45.    Defendant denies the allegations contained in paragraph “45” of plaintiff’s

Complaint.

      46.    Defendant admits the allegations contained in paragraph “46” of plaintiff’s

Complaint.

      47.    Defendant denies the allegations contained in paragraph “47” of plaintiff’s

Complaint.

      48.    Defendant denies the allegations contained in paragraph “48” of plaintiff’s

Complaint.

      49.    Defendant admits the allegations contained in paragraph “49” of plaintiff’s

Complaint.

      50.    Defendant admits the allegations contained in paragraph “50” of plaintiff’s

Complaint.

      51.    Defendant admits the allegations contained in paragraph “51” of plaintiff’s

Complaint.

      52.    Defendant denies the allegations contained in paragraph “52” of plaintiff’s

Complaint.

      53.    Defendant denies the allegations contained in paragraph “53” of plaintiff’s

Complaint.

      54.    Defendant denies the allegations contained in paragraph “54” of plaintiff’s

Complaint.



                                           6
18-09038-cgm
      Case 1:20-cv-00193-CM
               Doc 6 Filed 01/03/19
                             DocumentEntered
                                       14-8 Filed
                                               01/03/19
                                                    04/02/20
                                                        10:26:14
                                                              PageMain
                                                                   244 of
                                                                       Document
                                                                          347
                                    Pg 7 of 14
                                           A-498
       55.    Defendant admits the allegations contained in paragraph “55” of plaintiff’s

Complaint.

       56.    Defendant denies the allegations contained in paragraph “56” of plaintiff’s

Complaint.

COUNT II-OBJECTION TO DISCHARGE UNDER
11 U.S.C. §523(a)(4) FOR DEFALCATION BY A FIDUCIARY

       57.    Defendant repeats, reiterates and realleges each and every response contained in

paragraphs “1” through “56” with the same force and effect as if more fully set forth herein.

       58.     Defendant admits the allegations contained in paragraph “58” of plaintiff’s

Complaint.

       59.    Defendant admits the allegations contained in paragraph “59” of plaintiff’s

Complaint.

       60.    Defendant admits the allegations contained in paragraph “60” of plaintiff’s

Complaint.

       61.    Defendant admits the allegations contained in paragraph “61” of plaintiff’s

Complaint.

       62.    Defendant denies the allegations contained in paragraph “62” of plaintiff’s

Complaint.

       63.    Defendant admits the allegations contained in paragraph “63” of plaintiff’s

Complaint.

       64.    Defendant admits the allegations contained in paragraph “64” of plaintiff’s

Complaint.




                                               7
18-09038-cgm
      Case 1:20-cv-00193-CM
               Doc 6 Filed 01/03/19
                             DocumentEntered
                                       14-8 Filed
                                               01/03/19
                                                    04/02/20
                                                        10:26:14
                                                              PageMain
                                                                   245 of
                                                                       Document
                                                                          347
                                    Pg 8 of 14
                                        A-499
      65.    Defendant denies the allegations contained in paragraph “65” of plaintiff’s

Complaint.

      66.    Defendant admits the allegations contained in paragraph “66” of plaintiff’s

Complaint.

      67.    Defendant admits the allegations contained in paragraph “67” of plaintiff’s

Complaint.

      68.    Defendant admits the allegations contained in paragraph “68” of plaintiff’s

Complaint.

      69.    Defendant admits the allegations contained in paragraph “69” of plaintiff’s

Complaint.

      70.    Defendant admits the allegations contained in paragraph “70” of plaintiff’s

Complaint.

      71.    Defendant denies the allegations contained in paragraph “71” of plaintiff’s

Complaint.

      72.    Defendant denies the allegations contained in paragraph “72” of plaintiff’s

Complaint.

      73.    Defendant denies the allegations contained in paragraph “73” of plaintiff’s

Complaint.

      74.    Defendant denies the allegations contained in paragraph “74” of plaintiff’s

Complaint.




                                           8
18-09038-cgm
      Case 1:20-cv-00193-CM
               Doc 6 Filed 01/03/19
                             DocumentEntered
                                       14-8 Filed
                                               01/03/19
                                                    04/02/20
                                                        10:26:14
                                                              PageMain
                                                                   246 of
                                                                       Document
                                                                          347
                                    Pg 9 of 14
                                           A-500
COUNT III-OBJECTION TO DISCHARGE UNDER
11 U.S.C. §523(a)(4) FOR EMBEZZLEMENT


       75.    Defendant repeats, reiterates and realleges each and every response contained in

paragraphs “1” through “74” with the same force and effect as if more fully set forth herein.

       76.    Defendant admits the allegations contained in paragraph “76” of plaintiff’s

Complaint.

       77.    Defendant admits the allegations contained in paragraph “77” of plaintiff’s

Complaint.

       78.    Defendant denies the allegations contained in paragraph “78” of plaintiff’s

Complaint.

       79.    Defendant admits the allegations contained in paragraph “79” of plaintiff’s

Complaint.

       80.    Defendant admits the allegations contained in paragraph “80” of plaintiff’s

Complaint.

       81.    Defendant denies the allegations contained in paragraph “81” of plaintiff’s

Complaint.

       82.    Defendant denies the allegations contained in paragraph “82” of plaintiff’s

Complaint.

       83.    Defendant denies the allegations contained in paragraph “83” of plaintiff’s

Complaint.

       84.    Defendant denies the allegations contained in paragraph “84” of plaintiff’s

Complaint.



                                               9
18-09038-cgm
      Case 1:20-cv-00193-CM
               Doc 6 Filed 01/03/19
                             DocumentEntered
                                       14-8 Filed
                                              01/03/19
                                                   04/02/20
                                                       10:26:14
                                                             PageMain
                                                                  247 of
                                                                      Document
                                                                         347
                                   Pg 10 of 14
                                           A-501
       85.    Defendant denies the allegations contained in paragraph “85” of plaintiff’s

Complaint.

COUNT IV-OBJECTION TO DISCHARGE UNDER
11 U.S.C. §523(a)(6) FOR WILLFUL AND MALICIOUS INJURY

       86.    Defendant repeats, reiterates and realleges each and every response contained in

paragraphs “1” through “85” with the same force and effect as if more fully set forth herein.

       87.    Defendant admits the allegations contained in paragraph “87” of plaintiff’s

Complaint.

       88.    Defendant denies the allegations contained in paragraph “88” of plaintiff’s

Complaint.

       89.    Defendant denies the allegations contained in paragraph “89” of plaintiff’s

Complaint.

       90.    Defendant denies the allegations contained in paragraph “90” of plaintiff’s

Complaint.

       91.    Defendant denies the allegations contained in paragraph “91” of plaintiff’s

Complaint.

       92.    Defendant denies the allegations contained in paragraph “92” of plaintiff’s

Complaint.

COUNT V-DENIAL OF DISCHARGE UNDER 11 U.S.C. §727(a)(2)
FOR FRAUDULENT PRE-PETITION TRANSFERS

       93.    Defendant repeats, reiterates and realleges each and every response contained in

paragraphs “1” through “92” with the same force and effect as if more fully set forth herein.




                                              10
18-09038-cgm
      Case 1:20-cv-00193-CM
               Doc 6 Filed 01/03/19
                             DocumentEntered
                                       14-8 Filed
                                              01/03/19
                                                   04/02/20
                                                       10:26:14
                                                             PageMain
                                                                  248 of
                                                                      Document
                                                                         347
                                   Pg 11 of 14
                                           A-502
       94.    Defendant denies the allegations contained in paragraph “94” of plaintiff’s

Complaint.

       95.    Defendant denies the allegations contained in paragraph “95” of plaintiff’s

Complaint.

       96.    Defendant denies the allegations contained in paragraph “96” of plaintiff’s

Complaint.

       97.    Defendant denies the allegations contained in paragraph “97” of plaintiff’s

Complaint.

       98.    Defendant denies the allegations contained in paragraph “98” of plaintiff’s

Complaint.

COUNT VI-DENIAL OF DISCHARGE UNDER
11 U.S.C. §727(a)(3) FOR FAILURE TO KEEP RECORDS

       99.    Defendant repeats, reiterates and realleges each and every response contained in

paragraphs “1” through “98” with the same force and effect as if more fully set forth herein.

       100.   Defendant admits the allegations contained in paragraph “100” of plaintiff’s

Complaint.

       101.   Defendant admits the allegations contained in paragraph “101” of plaintiff’s

Complaint.

       102.   Defendant admits the allegations contained in paragraph “102” of plaintiff’s

Complaint.

       103.   Defendant admits the allegations contained in paragraph “103” of plaintiff’s

Complaint.




                                              11
18-09038-cgm
      Case 1:20-cv-00193-CM
               Doc 6 Filed 01/03/19
                             DocumentEntered
                                       14-8 Filed
                                              01/03/19
                                                   04/02/20
                                                       10:26:14
                                                             PageMain
                                                                  249 of
                                                                      Document
                                                                         347
                                   Pg 12 of 14
                                           A-503
       104.   Defendant admits the allegations contained in paragraph “104” of plaintiff’s

Complaint.

       105.   Defendant admits the allegations contained in paragraph “105” of plaintiff’s

Complaint.

       106.   Defendant denies the allegations contained in paragraph “106” of plaintiff’s

Complaint.

       107.   Defendant admits the allegations contained in paragraph “107” of plaintiff’s

Complaint.

       108.   Defendant denies the allegations contained in paragraph “108” of plaintiff’s

Complaint.

       109.   Defendant denies the allegations contained in paragraph “109” of plaintiff’s

Complaint.

       110.   Defendant denies the allegations contained in paragraph “110” of plaintiff’s

Complaint.

COUNT VII-DENIAL OF DISCHARGE UNDER 11 U.S.C. §727(a)(4)
FOR FALSE OATH IN CONNECTION WITH THE BANKRUPTCY CASE

       111.   Defendant repeats, reiterates and realleges each and every response contained in

paragraphs “1” through “110” with the same force and effect as if more fully set forth herein.

       112.   Defendant admits the allegations contained in paragraph “112” of plaintiff’s

Complaint.

       113.   Defendant admits the allegations contained in paragraph “113” of plaintiff’s

Complaint.




                                              12
18-09038-cgm
      Case 1:20-cv-00193-CM
               Doc 6 Filed 01/03/19
                             DocumentEntered
                                       14-8 Filed
                                              01/03/19
                                                   04/02/20
                                                       10:26:14
                                                             PageMain
                                                                  250 of
                                                                      Document
                                                                         347
                                   Pg 13 of 14
                                            A-504
       114.    Defendant admits the allegations contained in paragraph “114” of plaintiff’s

Complaint.

       115.    Defendant admits the allegations contained in paragraph “115” of plaintiff’s

Complaint.

       116.    Defendant denies the allegations contained in paragraph “116” of plaintiff’s

Complaint.

       117.    Defendant denies the allegations contained in paragraph “117” of plaintiff’s

Complaint.

       118.    Defendant denies the allegations contained in paragraph “118” of plaintiff’s

Complaint.

       119.    Defendant denies the allegations contained in paragraph “119” of plaintiff’s

Complaint.

       120.    Defendant denies the allegations contained in paragraph “120” of plaintiff’s

Complaint.

       121.    Defendant denies the allegations contained in paragraph “121” of plaintiff’s

Complaint.

       WHEREFORE, defendant, Sean M. Dunn, demands judgment dismissing the Amended

Complaint of the plaintiff, together with the costs and disbursements of this action.


Dated: Carmel, New York
       January 3, 2019




                                               13
18-09038-cgm
      Case 1:20-cv-00193-CM
               Doc 6 Filed 01/03/19
                             DocumentEntered
                                       14-8 Filed
                                              01/03/19
                                                   04/02/20
                                                       10:26:14
                                                             PageMain
                                                                  251 of
                                                                      Document
                                                                         347
                                   Pg 14 of 14
                                       A-505
                                       Law Office of Francis J. O’Reilly, Esq.

                                 By:   /s/ Francis J. O’Reilly, Esq. (fo0473)
                                       Attorney for Sean M. Dunn
                                       1961 Route 6
                                       Carmel, NY 10512
                                       (845) 225-5800 – Telephone
                                       (845) 225-5906 – Facsimile
                                       foreilly@verizon.net



To:   Rosen & Associates, P.C.
      Attorneys for LAK3, LLC
      747 Third Avenue
      New York, NY 10017-2803




                                         14
18-09038-cgm
      Case 1:20-cv-00193-CM
               Doc 21 Filed 12/10/19
                             DocumentEntered
                                       14-8 Filed
                                               12/10/19
                                                   04/02/20
                                                        15:51:28
                                                             Page Main
                                                                  252 ofDocument
                                                                         347
                                     Pg 1 of 1
                                                      A-506
   UNITED STATES BANKRUPTCY COURT
   SOUTHERN DISTRICT OF NEW YORK
   ---------------------------------------------------------X
   In re:
                                                                  Chapter 7
   Sean M. Dunn,
                                                                  Case No. 18-36566 (cgm)
                                         Debtor.
   --------------------------------------------------------X

 LAK3, LLC                                                              Adv No. 18-09038


 v.


 Sean M. Dunn
 -----------------------------------------------------------X


                  ORDER DISMISSING CASE FOR FAILURE TO PROSECUTE


       The Court having held a hearing on November 19, 2019 and Plaintiff having failed to

appear; and considering Local Rule 9020-1, which states: “ Failure of a party or counsel for a party

to appear before the Court at a conference, complete the necessary preparations, or be prepared to

proceed at the time set for trial or hearing may be considered an abandonment of the adversary

proceeding or contested matter or a failure to prosecute or defend diligently, and an appropriate

order of the Court may be entered against the defaulting party with respect to either a specific issue

or the entire adversary proceeding or contested matter;” it is hereby

       ORDERED that the adversary proceeding is dismissed for failure to prosecute.




                                                                 /s/ Cecelia G. Morris
                                                                 _______________________
 Dated: December 10, 2019
                                                                 Hon. Cecelia G. Morris
       Poughkeepsie, New York
                                                                 Chief U.S. Bankruptcy Judge
18-09038-cgm
      Case 1:20-cv-00193-CM
               Doc 23 Filed 12/20/19
                             DocumentEntered
                                       14-8 Filed
                                               12/20/19
                                                   04/02/20
                                                        17:39:01
                                                             Page Main
                                                                  253 ofDocument
                                                                         347
                                     Pg 1 of 8
                                           A-507
                                                         Hearing Date: January 28, 2020
                                                                Time: 9:30 a.m.
 ROSEN & ASSOCIATES, P.C.
 Counsel to LAK3, LLC
 747 Third Avenue
 New York, NY 10017-2803
 (212) 223-1100
 Sanford P. Rosen
 Paris Gyparakis

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
  In re:
                                                         Chapter 7
  SEAN M. DUNN,

                      Debtor.                            Case No. 18-36566 (CGM)
  LAK3, LLC,

                      Plaintiff,
  v.
                                                         Adv. Proc. No. 18-09038 (CGM)
  SEAN M. DUNN,

                      Defendant.



               NOTICE OF MOTION OF LAK3, LLC TO VACATE ORDER
                 DISMISSING CASE FOR FAILURE TO PROSECUTE

               PLEASE TAKE NOTICE that upon the annexed motion dated December 20,

 2019 (the “Motion”) of LAK3, LLC (“LAK3”), a creditor of Sean M. Dunn, the above-captioned

 debtor (the “Debtor”), the undersigned will move at a hearing before the Honorable Cecelia G.

 Morris, Chief United States Bankruptcy Judge of the United States Bankruptcy Court for the

 Southern District of New York, 355 Main Street, Poughkeepsie, New York, New York 12601, on

 January 28, 2020 at 9:30 a.m. (prevailing Eastern Time), or as soon thereafter as counsel can

 be heard, for entry of an order vacating the Order Dismissing Case For Failure to Prosecute

 entered December 10, 2019 [Adv. Proc. Doc. No. 21].
18-09038-cgm
      Case 1:20-cv-00193-CM
               Doc 23 Filed 12/20/19
                             DocumentEntered
                                       14-8 Filed
                                               12/20/19
                                                   04/02/20
                                                        17:39:01
                                                             Page Main
                                                                  254 ofDocument
                                                                         347
                                     Pg 2 of 8
                                             A-508
                PLEASE TAKE FURTHER NOTICE that responses or objections, if any, to the

 Motion shall conform to the Federal Rules of Bankruptcy Procedure and the Local Bankruptcy

 Rules for the Southern District of New York, shall set forth the grounds for such response or

 objection with specificity, and shall be filed with this Court electronically in accordance with

 General Order M-399 (General Order M-399 and the Procedures for Filing, Signing and

 Verification of Documents by Electronic Means can be found at http://www.nysb.uscourts.gov,

 the official website for the Bankruptcy Court), by registered users of this Court’s filing system,

 and by all other parties in interest on a CD-ROM or other electronic media, preferably in PDF or

 any Windows-based word processing format, with a hard copy delivered directly to Judge Morris’

 chambers, and served in accordance with General Order M-399 upon (i) Rosen & Associates,

 P.C., counsel to LAK3, 747 Third Avenue, New York, NY 10017, Attn.: Sanford P. Rosen, Esq.;

 (ii) Carlos J. Cuevas, Esq., counsel to the Debtor, 1250 Central Park Avenue, Yonkers, NY 10704;

 (iii) Fred Stevens, the chapter 7 trustee, 200 West 41st Street, 17th Fl., New York, NY 10036; and

 (iv) all parties who or which have requested notice pursuant to Bankruptcy Rule 2002, so as to

 be received not later than 5:00 pm on January 21, 2020.

 Dated: New York, New York
        December 20, 2019


                                                     ROSEN & ASSOCIATES, P.C.
                                                     Counsel to LAK3, LLC

                                                     By:   /s/ Sanford P. Rosen
                                                               Sanford P. Rosen

                                                     747 Third Avenue
                                                     New York, NY 10017 2803
                                                     (212) 223-1100




                                                 2
18-09038-cgm
      Case 1:20-cv-00193-CM
               Doc 23 Filed 12/20/19
                             DocumentEntered
                                       14-8 Filed
                                               12/20/19
                                                   04/02/20
                                                        17:39:01
                                                             Page Main
                                                                  255 ofDocument
                                                                         347
                                     Pg 3 of 8
                                             A-509
                                                            Hearing Date: January 28, 2020
                                                                   Time: 9:30 a.m.
 ROSEN & ASSOCIATES, P.C.
 Counsel to LAK3, LLC
 747 Third Avenue
 New York, NY 10017-2803
 (212) 223-1100
 Sanford P. Rosen
 Paris Gyparakis

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
  In re:
                                                            Chapter 7
  SEAN M. DUNN,

                        Debtor.                             Case No. 18-36566 (CGM)
  LAK3, LLC,

                        Plaintiff,
  v.
                                                            Adv. Proc. No. 18-09038 (CGM)
  SEAN M. DUNN,

                        Defendant.



                     MOTION OF LAK3, LLC TO VACATE ORDER
                   DISMISSING CASE FOR FAILURE TO PROSECUTE

               LAK3, LLC (“LAK3”), a creditor of Sean M. Dunn, the above-captioned debtor

 (the “Debtor”), through its undersigned counsel, Rosen & Associates, P.C., hereby moves (the

 “Motion”) this Court for the entry of an order, pursuant to Rule 60 of the Federal Rules of Civil

 Procedure (the “Federal Rules”), made applicable to this proceeding through Rule 9024 of the

 Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), vacating the Order Dismissing

 Case For Failure to Prosecute entered December 10, 2019 [Adv. Proc. Doc. No. 21] (the

 “Dismissal Order”), and respectfully represents as follows:
18-09038-cgm
      Case 1:20-cv-00193-CM
               Doc 23 Filed 12/20/19
                             DocumentEntered
                                       14-8 Filed
                                               12/20/19
                                                   04/02/20
                                                        17:39:01
                                                             Page Main
                                                                  256 ofDocument
                                                                         347
                                     Pg 4 of 8
                                              A-510
                 JURISDICTION, VENUE AND STATUTORY PREDICATE

                 1.     This Court has jurisdiction to consider this Motion as a core proceeding

 pursuant to 28 U.S.C. §§ 157 and 1334. Venue of these proceedings is proper in this District

 pursuant to 28 U.S.C. §§ 1408 and 1409. The statutory predicate for the relief requested herein is

 11 U.S.C. § 105(a), as supplemented by Bankruptcy Rule 9024.

                 RELEVANT FACTUAL & PROCEDURAL BACKGROUND

                 2.     On August 4, 2017, LAK3 filed suit against the Debtor, his brother, Gerald

 Dunn, and Well Dunn Maintenance & Contracting, in the Supreme Court of the State of New

 York, County of Westchester in an action styled, LAK3, LLC v. Sean Dunn, Gerald Dunn, and

 Well Dunn Maintenance & Contracting, Index No. 61510/2017 (the "State Action").

                 3.     On September 17, 2018 (the “Petition Date”), the Debtor filed a voluntary

 petition for relief under chapter 7 of title 11 of the United States Code, 11 U.S.C. §§ 101 et seq.

 (the “Bankruptcy Code”) in the United States Bankruptcy Court for the Southern District of New

 York.

                 4.     On November 26, 2018, LAK3 timely filed a proof of claim in this Court

 for two million dollars ($2,000,000), based upon the Debtor’s fraud, as alleged in the State Action.

 See Amended Proof of Claim [Claim No. 1-2].

                 5.     On November 21, 2018, LAK3 timely filed a Complaint Seeking

 Determination of (i) Dischargeability of Debt Pursuant to 11 U.S.C. §§ 523(a)(2), (4) and (6); and

 (ii) Denial of Debtor’s Discharge Pursuant to 11 U.S.C. § 727(a)(3) [Adv. Proc. Doc. No. 1],

 commencing this adversary proceeding, based on the identical set of facts which gave rise to the

 State Action.




                                                  2
18-09038-cgm
      Case 1:20-cv-00193-CM
               Doc 23 Filed 12/20/19
                             DocumentEntered
                                       14-8 Filed
                                               12/20/19
                                                   04/02/20
                                                        17:39:01
                                                             Page Main
                                                                  257 ofDocument
                                                                         347
                                     Pg 5 of 8
                                             A-511
                  6.    On January 29, 2019, this Court convened a pretrial conference at which

 LAK3 requested and obtained this Court’s permission to move for summary judgment on certain

 causes of action in this adversary proceeding based upon the Debtor’s pre-Petition Date

 admissions.

                  7.    However, LAK3 subsequently concluded that its resources, as well as those

 of this Court, would be best preserved and more efficiently deployed if LAK3 prosecuted the State

 Action to judgement and then sought to rely upon that judgment to adjudicate the claims asserted

 in this adversary proceeding. Accordingly, on February 14, 2019, LAK3 moved for limited relief

 from the automatic stay to conclude the State Action (the “Stay Motion”). See STAY MOT. [Doc.

 No. 34].

                  8.    On March 22, 2019, the Court entered an Order Granting Limited Relief

 from the Automatic Stay to Conclude the State Court Litigation [Doc. No. 45] (the “Stay Order”),

 granting LAK3 relief from the automatic stay in order to continue to prosecute the State Action

 “through completion by final judgment, [but] strictly limited … to issues of liability.” See STAY

 ORDER [Doc. No. 45].

                  9.    Since the Court entered the Stay Order, the pretrial conference in this

 adversary proceeding has been convened and adjourned on several occasions pending the

 disposition of the State Action. See Adv. Proc. Doc. Nos. 8-13, 16, and 18-20.

                  10.   On November 16, 2019, counsel to LAK3 requested permission to

 participate telephonically in the pretrial conference scheduled for November 19, 2019 (the

 “Hearing”), by submitting a request with CourtSolutions in accordance with Chambers’ Rules.

 See Exhibit A.




                                                 3
18-09038-cgm
      Case 1:20-cv-00193-CM
               Doc 23 Filed 12/20/19
                             DocumentEntered
                                       14-8 Filed
                                               12/20/19
                                                   04/02/20
                                                        17:39:01
                                                             Page Main
                                                                  258 ofDocument
                                                                         347
                                     Pg 6 of 8
                                                A-512
                11.      On November 19, 2019, counsel received an email from CourtSolutions

 confirming that its request had been approved and providing instructions for how to dial-in and be

 heard. See Exhibit B.

                12.      Only after dialing in to the conference did counsel learn that it was not

 authorized to speak and be heard, but that its participation had been approved in “listen only

 mode.” Counsel participated in the Hearing accordingly. See Exhibit C.

                13.      Subsequent to the Hearing, counsel learned that the Court had entered the

 Dismissal Order, apparently based upon the Court’s mistaken belief that LAK3 had failed to attend

 the Hearing and was no longer prosecuting this adversary proceeding.

                14.      Because LAK3, has, in fact, aggressively prosecuted this adversary

 proceeding as well as the State Action, LAK3 respectfully submits that the Court erred in entering

 the Dismissal Order and requests that the Court vacate the Dismissal Order. See declaration of

 Michael R. Gordon, trial counsel to LAK3, for a detailed description of the progress in the State

 Action, annexed hereto as Exhibit D.

                                            DISCUSSION

                15.      Under Federal Rule 60(b), “upon such terms as are just, the court may

 relieve a party ... from a final judgment, order, or proceedings for ... mistake, inadvertence,

 surprise, or excusable neglect.” FED. R. CIV. P. 60(b)(1).

                16.      Federal Rule 60(b) seeks to balance the interest in the stability of judgments

 and orders, with the interest in seeing they do not become instruments of oppression and fraud.

 See Alan N. Resnick and Henry J. Sommer, 10 COLLIER ON BANKRUPTCY ¶ 9024.03 (16th ed.

 2013). Hence, a motion to vacate an order “may be granted to correct a clear error, prevent manifest

 injustice” or “if a court has acted in a manner inconsistent with due process of law.” See Jorge

                                                   4
18-09038-cgm
      Case 1:20-cv-00193-CM
               Doc 23 Filed 12/20/19
                             DocumentEntered
                                       14-8 Filed
                                               12/20/19
                                                   04/02/20
                                                        17:39:01
                                                             Page Main
                                                                  259 ofDocument
                                                                         347
                                     Pg 7 of 8
                                              A-513
 Rivera Surillo & Co. v. Falconer Glass Indus., Inc., 37 F.3d 25, 29 (1st Cir. 1994); Beller & Keller

 v. Tyler, 120 F.3d 21, 23 (2d Cir. 1997); see also Compton v. Alton Steamship Co., 608 F.2d 96,

 101-02 (4th Cir. 1979) (holding that Rule 60(b) “invest[s] federal courts with the power in certain

 restricted circumstances to vacate judgments whenever such action is appropriate to accomplish

 justice.”).

                17.     In Pioneer Inv. Serv. Co. v. Brunswick Assoc. Ltd. Partnership, the Supreme

 Court held that for purposes of granting relief under Federal Rule 60 a court should consider,

 among other factors: (i) whether the mistake was within the reasonable control of the movant; (ii)

 whether the movant acted in good faith; and (iii) whether granting the relief will prejudice the

 opposing party. Pioneer Inv. Serv. Co. v. Brunswick Assoc. Ltd. Partnership, 507 U.S. 380, 395

 (1993). The Supreme Court concluded that “excusable neglect” in this context is a flexible concept

 that is not limited to circumstances beyond the control of the movant. Id. at 388.

                18.     Courts have held that dismissal of a case or proceeding for want of

 prosecution is appropriate in cases where the party engaged in “extreme conduct, such as knowing

 disobedience of a court order,” “or when other less drastic sanctions have proven unavailing.”

 Rivera Diaz v. American Airlines, Inc., 433 F.3d 120, 123 (1st Cir.2005); Dunphy v. McKee, 134

 F. 3d 1297, 1299-1300 (7th Cir. 1998). See also Enlace Mercantil Internacional, Inc. v. Senior

 Industries, Inc., 848 F.2d 315, 317 (1st Cir.1988) (dismissal for want of prosecution is appropriate

 when the plaintiff's misconduct has been “extreme”); Vazquez–Rijos v. Anhang, 654 F.3d 122, 130

 (1st Cir.2011) (“In the face of the repeated and flagrant abuses in this record, the court [is] well

 within its discretion in choosing to dismiss the case after ... years of patience and the failure of

 alternative approaches.”).




                                                  5
18-09038-cgm
      Case 1:20-cv-00193-CM
               Doc 23 Filed 12/20/19
                             DocumentEntered
                                       14-8 Filed
                                               12/20/19
                                                   04/02/20
                                                        17:39:01
                                                             Page Main
                                                                  260 ofDocument
                                                                         347
                                     Pg 8 of 8
                                               A-514
                19.     Here, LAK3’s conduct does not warrant the drastic sanction of dismissal of

 this adversary proceeding. The Court’s Dismissal Order is premised upon the Court’s mistaken

 belief that LAK3 did not appear at the Hearing. However, as discussed above, counsel to LAK3

 intended to participate in the Hearing telephonically, properly sought and obtained permission to

 do so, but ultimately was only authorized to participate in “listen only mode,” and thus, could not

 be heard.

                20.     LAK3 respectfully submits that under these circumstances, the Court erred

 in entering the Dismissal Order and it should be vacated.

                                              NOTICE

                21.     LAK3 will give notice of this Motion by causing a copy to be served by

 first-class mail upon: (i) Carlos J. Cuevas, Esq., counsel to the Debtor, 1250 Central Park Avenue,

 Yonkers, NY 10704; (ii) Fred Stevens, the chapter 7 trustee, 200 West 41st Street, 17th Fl., New

 York, NY 10036; and (iii) all those who or which have requested service of papers in this case

 pursuant to Bankruptcy Rule 2002.

                WHEREFORE, LAK3 respectfully requests that the Court vacate the Dismissal

 Order and grant it such other and further relief as the Court deems just and proper, for all of which

 no prior request has been made to this or any other court.

 Dated: New York, New York
        December 20, 2019


                                                      ROSEN & ASSOCIATES, P.C.
                                                      Counsel to LAK3, LLC

                                                      By:     /s/ Sanford P. Rosen
                                                                  Sanford P. Rosen
                                                      747 Third Avenue
                                                      New York, NY 10017 2803
                                                      (212) 223-1100
                                                  6
18-09038-cgm
    Case 1:20-cv-00193-CM
               Doc 23-1 Filed
                           Document
                              12/20/19
                                     14-8Entered
                                            Filed 04/02/20
                                                  12/20/19 17:39:01
                                                            Page 261 of
                                                                     Exhibit
                                                                        347 A
                                  Pg 1 of 2
                                   A-515
                                   Exhibit A
           18-09038-cgm
               Case 1:20-cv-00193-CM
                          Doc 23-1 Filed
                                      Document
                                         12/20/19
                                                14-8Entered
                                                       Filed 04/02/20
                                                             12/20/19 17:39:01
                                                                       Page 262 of
                                                                                Exhibit
                                                                                   347 A
                                             Pg 2 of 2

Paris Gyparakis                                   A-516
From:                         NoReply@Court-Solutions.com
Sent:                         Saturday, November 16, 2019 6:20 PM
To:                           Sanford Rosen
Cc:                           Paris Gyparakis
Subject:                      Case Registration Success

Follow Up Flag:               Follow up
Flag Status:                  Completed




     Thank you. We have received your reservation request. We have notified the Judge. When
     the Judge either approves or denies your request, you will receive a notification email from
     us.

     Your dial in information is always the same. Our main dial in number is +1.646.760.4600
     (alternative numbers are listed in the approval email). Then, enter your your registered 10-
     digit phone number (usually your cell phone number) and your 6-digit PIN number. When the
     Judge approves your request, these numbers will work for that call. They will also be in the
     approval email.

     If you are involved in a multi-day hearing, you will need to submit a reservation for each day
     of the hearing. If you have multiple hearings before the same judge on the same day, you
     only need to submit a single reservation.

     For security reasons, you cannot unsubscribe from notification emails.




                                                     1
18-09038-cgm
    Case 1:20-cv-00193-CM
               Doc 23-2 Filed
                           Document
                              12/20/19
                                     14-8Entered
                                            Filed 04/02/20
                                                  12/20/19 17:39:01
                                                            Page 263 of
                                                                     Exhibit
                                                                        347 B
                                  Pg 1 of 2
                                   A-517
                                   Exhibit B
           18-09038-cgm
               Case 1:20-cv-00193-CM
                          Doc 23-2 Filed
                                      Document
                                         12/20/19
                                                14-8Entered
                                                       Filed 04/02/20
                                                             12/20/19 17:39:01
                                                                       Page 264 of
                                                                                Exhibit
                                                                                   347 B
                                             Pg 2 of 2

Paris Gyparakis                                      A-518
From:                           NoReply@Court-Solutions.com
Sent:                           Tuesday, November 19, 2019 8:00 AM
To:                             Sanford Rosen
Cc:                             Paris Gyparakis
Subject:                        CourtSolutions Appearance Reminder




     We want to remind you that you have scheduled a court appearance through CourtSolutions
     today.

     To join your call, log into www.Court-Solutions.com no less than 5 minutes before your
     hearing. You will see a large orange button labeled "Open Hearing Dashboard”. Press that
     and your permanent dial in information will appear. You can call in from any phone. Once
     you have dialed in, your screen will automatically refresh and you will see the Hearing
     Dashboard.

     If you can't be in front of a computer or tablet, you can join the call by dialing
     +1.646.760.4600 (or any of the additional dial in numbers listed below) and entering the 10-
     digit phone number (usually your cell phone number) that you entered when you created
     your account and your secure PIN.

     To make any changes to your participation, please visit us at www.Court-Solutions.com. If
     your hearing time changes (but the date does not), your reservation will work without
     making any changes to it.

     Our additional dial in numbers, which work exactly the same as our main dial in number, are:

     +1.646.757.8968
     +1.917.444.7280
     +1.609.831.8031
     +1.305.912.9012
     +1.703.552.8553

     CourtSolutions LLC
     info@Court-Solutions.com If you have questions, please click here.
     917.746.7476




                                                         1
18-09038-cgm
    Case 1:20-cv-00193-CM
               Doc 23-3 Filed
                           Document
                              12/20/1914-8Entered
                                            Filed 04/02/20
                                                  12/20/19 17:39:01
                                                            Page 265 Exhibit
                                                                     of 347 C
                                  Pg 1 of 2
                                   A-519
                                   Exhibit C
18-09038-cgm
    Case 1:20-cv-00193-CM
               Doc 23-3 Filed
                           Document
                              12/20/1914-8Entered
                                            Filed 04/02/20
                                                  12/20/19 17:39:01
                                                            Page 266 Exhibit
                                                                     of 347 C
                                  Pg 2 of 2
                                   A-520
18-09038-cgm
    Case 1:20-cv-00193-CM
               Doc 23-4 Filed
                           Document
                              12/20/1914-8Entered
                                            Filed 04/02/20
                                                  12/20/19 17:39:01
                                                            Page 267 Exhibit
                                                                     of 347 D
                                 Pg 1 of 32
                                   A-521
                                   Exhibit D
18-09038-cgm
    Case 1:20-cv-00193-CM
               Doc 23-4 Filed
                           Document
                              12/20/1914-8Entered
                                            Filed 04/02/20
                                                  12/20/19 17:39:01
                                                            Page 268 Exhibit
                                                                     of 347 D
                                 Pg 2 of 32
                                   A-522
18-09038-cgm
    Case 1:20-cv-00193-CM
               Doc 23-4 Filed
                           Document
                              12/20/1914-8Entered
                                            Filed 04/02/20
                                                  12/20/19 17:39:01
                                                            Page 269 Exhibit
                                                                     of 347 D
                                 Pg 3 of 32
                                   A-523
18-09038-cgm
    Case 1:20-cv-00193-CM
               Doc 23-4 Filed
                           Document
                              12/20/1914-8Entered
                                            Filed 04/02/20
                                                  12/20/19 17:39:01
                                                            Page 270 Exhibit
                                                                     of 347 D
                                 Pg 4 of 32
                                   A-524
18-09038-cgm
    Case 1:20-cv-00193-CM
               Doc 23-4 Filed
                           Document
                              12/20/1914-8Entered
                                            Filed 04/02/20
                                                  12/20/19 17:39:01
                                                            Page 271 Exhibit
                                                                     of 347 D
                                 Pg 5 of 32
                                   A-525
18-09038-cgm
    Case 1:20-cv-00193-CM
               Doc 23-4 Filed
                           Document
                              12/20/1914-8Entered
                                            Filed 04/02/20
                                                  12/20/19 17:39:01
                                                            Page 272 Exhibit
                                                                     of 347 D
                                 Pg 6 of 32
                                   A-526
18-09038-cgm
    Case 1:20-cv-00193-CM
               Doc 23-4 Filed
                           Document
                              12/20/1914-8Entered
                                            Filed 04/02/20
                                                  12/20/19 17:39:01
                                                            Page 273 Exhibit
                                                                     of 347 D
                                 Pg 7 of 32
                                   A-527
18-09038-cgm
    Case 1:20-cv-00193-CM
               Doc 23-4 Filed
                           Document
                              12/20/1914-8Entered
                                            Filed 04/02/20
                                                  12/20/19 17:39:01
                                                            Page 274 Exhibit
                                                                     of 347 D
                                 Pg 8 of 32
                                   A-528
18-09038-cgm
    Case 1:20-cv-00193-CM
               Doc 23-4 Filed
                           Document
                              12/20/1914-8Entered
                                            Filed 04/02/20
                                                  12/20/19 17:39:01
                                                            Page 275 Exhibit
                                                                     of 347 D
                                 Pg 9 of 32
                                   A-529
18-09038-cgm
    Case 1:20-cv-00193-CM
               Doc 23-4 Filed
                           Document
                              12/20/1914-8Entered
                                            Filed 04/02/20
                                                  12/20/19 17:39:01
                                                            Page 276 Exhibit
                                                                     of 347 D
                                 Pg 10 of 32
                                   A-530
18-09038-cgm
    Case 1:20-cv-00193-CM
               Doc 23-4 Filed
                           Document
                              12/20/1914-8Entered
                                            Filed 04/02/20
                                                  12/20/19 17:39:01
                                                            Page 277 Exhibit
                                                                     of 347 D
                                 Pg 11 of 32
                                   A-531
18-09038-cgm
    Case 1:20-cv-00193-CM
               Doc 23-4 Filed
                           Document
                              12/20/1914-8Entered
                                            Filed 04/02/20
                                                  12/20/19 17:39:01
                                                            Page 278 Exhibit
                                                                     of 347 D
                                 Pg 12 of 32
                                   A-532
18-09038-cgm
    Case 1:20-cv-00193-CM
               Doc 23-4 Filed
                           Document
                              12/20/1914-8Entered
                                            Filed 04/02/20
                                                  12/20/19 17:39:01
                                                            Page 279 Exhibit
                                                                     of 347 D
                                 Pg 13 of 32
                                   A-533
18-09038-cgm
    Case 1:20-cv-00193-CM
               Doc 23-4 Filed
                           Document
                              12/20/1914-8Entered
                                            Filed 04/02/20
                                                  12/20/19 17:39:01
                                                            Page 280 Exhibit
                                                                     of 347 D
                                 Pg 14 of 32
                                   A-534
18-09038-cgm
    Case 1:20-cv-00193-CM
               Doc 23-4 Filed
                           Document
                              12/20/1914-8Entered
                                            Filed 04/02/20
                                                  12/20/19 17:39:01
                                                            Page 281 Exhibit
                                                                     of 347 D
                                 Pg 15 of 32
                                   A-535
18-09038-cgm
    Case 1:20-cv-00193-CM
               Doc 23-4 Filed
                           Document
                              12/20/1914-8Entered
                                            Filed 04/02/20
                                                  12/20/19 17:39:01
                                                            Page 282 Exhibit
                                                                     of 347 D
                                 Pg 16 of 32
                                   A-536
18-09038-cgm
    Case 1:20-cv-00193-CM
               Doc 23-4 Filed
                           Document
                              12/20/1914-8Entered
                                            Filed 04/02/20
                                                  12/20/19 17:39:01
                                                            Page 283 Exhibit
                                                                     of 347 D
                                 Pg 17 of 32
                                   A-537
18-09038-cgm
    Case 1:20-cv-00193-CM
               Doc 23-4 Filed
                           Document
                              12/20/1914-8Entered
                                            Filed 04/02/20
                                                  12/20/19 17:39:01
                                                            Page 284 Exhibit
                                                                     of 347 D
                                 Pg 18 of 32
                                   A-538
18-09038-cgm
    Case 1:20-cv-00193-CM
               Doc 23-4 Filed
                           Document
                              12/20/1914-8Entered
                                            Filed 04/02/20
                                                  12/20/19 17:39:01
                                                            Page 285 Exhibit
                                                                     of 347 D
                                 Pg 19 of 32
                                   A-539
18-09038-cgm
    Case 1:20-cv-00193-CM
               Doc 23-4 Filed
                           Document
                              12/20/1914-8Entered
                                            Filed 04/02/20
                                                  12/20/19 17:39:01
                                                            Page 286 Exhibit
                                                                     of 347 D
                                 Pg 20 of 32
                                   A-540
18-09038-cgm
    Case 1:20-cv-00193-CM
               Doc 23-4 Filed
                           Document
                              12/20/1914-8Entered
                                            Filed 04/02/20
                                                  12/20/19 17:39:01
                                                            Page 287 Exhibit
                                                                     of 347 D
                                 Pg 21 of 32
                                   A-541
18-09038-cgm
    Case 1:20-cv-00193-CM
               Doc 23-4 Filed
                           Document
                              12/20/1914-8Entered
                                            Filed 04/02/20
                                                  12/20/19 17:39:01
                                                            Page 288 Exhibit
                                                                     of 347 D
                                 Pg 22 of 32
                                   A-542
18-09038-cgm
    Case 1:20-cv-00193-CM
               Doc 23-4 Filed
                           Document
                              12/20/1914-8Entered
                                            Filed 04/02/20
                                                  12/20/19 17:39:01
                                                            Page 289 Exhibit
                                                                     of 347 D
                                 Pg 23 of 32
                                   A-543
18-09038-cgm
    Case 1:20-cv-00193-CM
               Doc 23-4 Filed
                           Document
                              12/20/1914-8Entered
                                            Filed 04/02/20
                                                  12/20/19 17:39:01
                                                            Page 290 Exhibit
                                                                     of 347 D
                                 Pg 24 of 32
                                   A-544
18-09038-cgm
    Case 1:20-cv-00193-CM
               Doc 23-4 Filed
                           Document
                              12/20/1914-8Entered
                                            Filed 04/02/20
                                                  12/20/19 17:39:01
                                                            Page 291 Exhibit
                                                                     of 347 D
                                 Pg 25 of 32
                                   A-545
18-09038-cgm
    Case 1:20-cv-00193-CM
               Doc 23-4 Filed
                           Document
                              12/20/1914-8Entered
                                            Filed 04/02/20
                                                  12/20/19 17:39:01
                                                            Page 292 Exhibit
                                                                     of 347 D
                                 Pg 26 of 32
                                   A-546
18-09038-cgm
    Case 1:20-cv-00193-CM
               Doc 23-4 Filed
                           Document
                              12/20/1914-8Entered
                                            Filed 04/02/20
                                                  12/20/19 17:39:01
                                                            Page 293 Exhibit
                                                                     of 347 D
                                 Pg 27 of 32
                                   A-547
18-09038-cgm
    Case 1:20-cv-00193-CM
               Doc 23-4 Filed
                           Document
                              12/20/1914-8Entered
                                            Filed 04/02/20
                                                  12/20/19 17:39:01
                                                            Page 294 Exhibit
                                                                     of 347 D
                                 Pg 28 of 32
                                   A-548
18-09038-cgm
    Case 1:20-cv-00193-CM
               Doc 23-4 Filed
                           Document
                              12/20/1914-8Entered
                                            Filed 04/02/20
                                                  12/20/19 17:39:01
                                                            Page 295 Exhibit
                                                                     of 347 D
                                 Pg 29 of 32
                                   A-549
18-09038-cgm
    Case 1:20-cv-00193-CM
               Doc 23-4 Filed
                           Document
                              12/20/1914-8Entered
                                            Filed 04/02/20
                                                  12/20/19 17:39:01
                                                            Page 296 Exhibit
                                                                     of 347 D
                                 Pg 30 of 32
                                   A-550
18-09038-cgm
    Case 1:20-cv-00193-CM
               Doc 23-4 Filed
                           Document
                              12/20/1914-8Entered
                                            Filed 04/02/20
                                                  12/20/19 17:39:01
                                                            Page 297 Exhibit
                                                                     of 347 D
                                 Pg 31 of 32
                                   A-551
18-09038-cgm
    Case 1:20-cv-00193-CM
               Doc 23-4 Filed
                           Document
                              12/20/1914-8Entered
                                            Filed 04/02/20
                                                  12/20/19 17:39:01
                                                            Page 298 Exhibit
                                                                     of 347 D
                                 Pg 32 of 32
                                   A-552
18-09038-cgm
      Case 1:20-cv-00193-CM
               Doc 24 Filed 12/25/19
                             DocumentEntered
                                       14-8 Filed
                                               12/25/19
                                                   04/02/20
                                                        00:01:48
                                                             Page Main
                                                                  299 ofDocument
                                                                         347
                                     Pg 1 of 4
                                                   A-553
ROSEN & ASSOCIATES, P.C.
Counsel to LAK3, LLC
747 Third Avenue
New York, NY 10017-2803
(212) 223-1100
Sanford P. Rosen
Paris Gyparakis

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 In re:
                                                                    Chapter 7
 SEAN M. DUNN,

                           Debtor.                                  Case No. 18-36566 (CGM)
 LAK3, LLC,

                           Plaintiff,
 v.
                                                                    Adv. Proc. No. 18-09038 (CGM)
 SEAN M. DUNN,

                           Defendant.



                   NOTICE OF APPEAL AND STATEMENT OF ELECTION



 Part 1: Identify the appellant(s)
      1. Name(s) of appellant(s):

          LAK3, LLC

      2. Position of appellant(s) in the adversary proceeding or bankruptcy case that is the subject of this
         appeal:

          For appeals in an adversary proceeding.        For appeals in a bankruptcy case and not in an
          ☒ Plaintiff                                    adversary proceeding.
          ❑ Defendant                                    ❑ Debtor
          ❑ Other (describe)                             ❑ Creditor
                                                         ❑ Trustee
                                                         ❑ Other (describe)
18-09038-cgm
      Case 1:20-cv-00193-CM
               Doc 24 Filed 12/25/19
                             DocumentEntered
                                       14-8 Filed
                                               12/25/19
                                                   04/02/20
                                                        00:01:48
                                                             Page Main
                                                                  300 ofDocument
                                                                         347
                                     Pg 2 of 4
                                                 A-554
 Part 2: Identify the subject of this appeal
     1. Describe the judgment, order, or decree appealed from: Order Dismissing Case For Failure to
        Prosecute [Adv. Proc. Doc. No. 21].

     2. State the date on which the judgment, order, or decree was entered: December 10, 2019

 Part 3: Identify the other parties to the appeal

 List the names of all parties to the judgment, order, or decree appealed from and the names, addresses,
 and telephone numbers of their attorneys (attach additional pages if necessary):

     1. Plaintiff:                                      Represented by:
        LAK3, LLC                                       Rosen & Associates, P.C.
                                                        747 Third Avenue
                                                        New York, NY 10017
                                                        (212) 223-1100
                                                        Sanford P. Rosen, Esq.




     2. Defendant:                                      Represented by:

         Sean M. Dunn                                   Carlos J. Cuevas, Esq.,
                                                        1250 Central Park Avenue
                                                        Yonkers, NY 10704
                                                        (914) 964-7060
18-09038-cgm
      Case 1:20-cv-00193-CM
               Doc 24 Filed 12/25/19
                             DocumentEntered
                                       14-8 Filed
                                               12/25/19
                                                   04/02/20
                                                        00:01:48
                                                             Page Main
                                                                  301 ofDocument
                                                                         347
                                     Pg 3 of 4
                                                    A-555
 Part 4: Optional election to have appeal heard by District Court (applicable only in
 certain districts)

 If a Bankruptcy Appellate Panel is available in this judicial district, the Bankruptcy Appellate Panel will hear
 this appeal unless, pursuant to 28 U.S.C. § 158(c)(1), a party elects to have the appeal heard by the
 United States District Court. If an appellant filing this notice wishes to have the appeal heard by the
 United States District Court, check below. Do not check the box if the appellant wishes the Bankruptcy
 Appellate Panel to hear the appeal.

          ❑ Appellant(s) elect to have the appeal heard by the United States District Court rather than by
            the Bankruptcy Appellate Panel.


 Part 5: Sign below
18-09038-cgm
      Case 1:20-cv-00193-CM
               Doc 24 Filed 12/25/19
                             DocumentEntered
                                       14-8 Filed
                                               12/25/19
                                                   04/02/20
                                                        00:01:48
                                                             Page Main
                                                                  302 ofDocument
                                                                         347
                                     Pg 4 of 4
                                                  A-556
 Signature of attorney for appellant(s) (or appellant(s)
 if not represented by an attorney)

 Name, address, and telephone number of attorney
 (or appellant(s) if not represented by an attorney):

        Rosen & Associates, P.C.
        747 Third Avenue
        New York, NY 10017
        (212) 223-1100
        Paris Gyparakis
18-09038-cgm
      Case 1:20-cv-00193-CM
               Doc 29 Filed 01/20/20
                             DocumentEntered
                                       14-8 Filed
                                               01/20/20
                                                   04/02/20
                                                        23:59:03
                                                             Page Main
                                                                  303 ofDocument
                                                                         347
                                    Pg 1 of 15
                                                     A-557
 Carlos J. Cuevas, Esq.                                             Hearing Date: 1/28/20 @ 9:30 AM
 Attorney for Defendant
 1250 Central Park Avenue
 Yonkers, New York 10704
 Tel. No. 914.964.7060
 Carlos J. Cuevas

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------X

 In re                                                              Chapter 7

 SEAN M. DUNN,                                                      Case No. 18-36566(CGM)

                           Debtor.

 --------------------------------------------------------------X

 LAK3, LLC,

                           Plaintiff,

 -against-                                                          Adv. Pro. No. 18-09038(CGM)

 SEAN M. DUNN,

                           Defendant.

 ------------------------------------------------------------X

         THE OBJECTION OF SEAN M. DUNN TO THE MOTION OF LAK3, LLC
         TO VACATE ORDER DISMISSING ADVERSARY PROCEEDING FOR
         FAILURE TO PROSECUTE

         Sean M. Dunn by his attorney, Carlos J. Cuevas, Esq., for his Objection of Sean M. Dunn

 to the Motion of LAK3, LLC to Vacate Order Dismissing Adversary Proceeding for Failure to

 Prosecute (the “Motion to Vacate”) respectfully represents:




                                                         1
      Case 1:20-cv-00193-CM
18-09038-cgm                 DocumentEntered
               Doc 29 Filed 01/20/20   14-8 Filed  04/02/20
                                               01/20/20      Page Main
                                                        23:59:03  304 ofDocument
                                                                         347
                                    Pg 2 of 15
                                              A-558


                                      INTRODUCTION

 1.    On September 17, 2018, the Debtor filed for Chapter 7. (Dkt. No. 1).

 2.    Fred Stevens, Esq. Is the Chapter 7 trustee in this Chapter 7 case.

 3.    On November 21, 2018, the above-captioned adversary proceeding was filed. (Dkt. No.

       1). Pursuant to Bankruptcy Code Sections 523(a)(2), (a)(4) and (a)(6), the Plaintiff

       sought to have its claim declared non-dischargeable. Moreover, pursuant to Bankruptcy

       Code Sections 727(a)(2), (a)(3) and (a)(4), the Plaintiff objected to the entry of Mr.

       Dunn’s discharge.

 4.    On December 10, 2019, pursuant to Local Bankruptcy Rule 9020-1, this Court dismissed

       the above-captioned adversary proceeding for failure to prosecute.(Adv. Pro. Dkt. No.

       21)(Exhibit A).

 5.    This Court should deny the Motion to Vacate. The Plaintiff has failed to sustain its

       burden entitling it to extraordinary relief. The Plaintiff failed to prosecute this adversary

       proceeding in a manner that was consistent with Federal Rule of Civil Procedure 16 and

       Local Bankruptcy Rule 9020-1 because it failed to appear by counsel in a manner in

       which it could actively participate in court scheduled pre-trial conferences.

 6.    Instead of coming to court to attend the September 17, 2019, pre-trial conference, the

       Plaintiff elected to passively listen to the pre-trial conference via the telephone. (Exhibit

       B) On November 19, 2019, the Plaintiff was absent from the pre-trial conference.

       (Exhibit C).

 7.    The Plaintiff was not in a position to address any questions from this Court or to advise


                                                 2
18-09038-cgm
      Case 1:20-cv-00193-CM
               Doc 29 Filed 01/20/20
                             DocumentEntered
                                       14-8 Filed
                                               01/20/20
                                                   04/02/20
                                                        23:59:03
                                                             Page Main
                                                                  305 ofDocument
                                                                         347
                                    Pg 3 of 15
                                              A-559
       this Court as to the status of this adversary proceeding on either pre-trial conference

       conducted on September 17, 2019 or November 19, 2019. (Exhibits B & C).

 8.    On November 19, 2019, this adversary proceeding was pending for almost year, 364 days,

       the Plaintiff was not in a position to discuss the status of this adversary proceeding.

 9.    Mr. Dunn was being prejudiced by this delay because of the delay in the entry of his

       Chapter 7 discharge.

 10.   Under these circumstances, pursuant to Local Bankruptcy Rule 9020-1, this Court was

       justified in dismissing this adversary proceeding.

                                       STATEMENT OF FACTS

 11.   On September 17, 2019, this Court conducted a pre-trial conference in this adversary

       proceeding. (Exhibit B). The Plaintiff did not attend the September 17, 2019 pre-trial

       conference. (Exhibit B). Rather, the Plaintiff listened to the pre-trial conference via

       telephone. (Exhibit B).

 12.   On November 19, 2019, this Court conducted another pre-trial conference. (Exhibit C).

 13.   The Plaintiff did not appear at the November 19, 2019 pre-trial conference. (Exhibit C).

 14.   Although this adversary proceeding was pending for almost one year, the Plaintiff was

       not in a position to discuss with this Court the status of the litigation. (Exhibit C).

 15.   As of November 19, 2019, Mr. Dunn’s discharge had not been entered because of this

       adversary proceeding. Mr. Dunn was being prejudiced by the delay in the conclusion of

       this adversary proceeding.

 16.   Based upon the Plaintiff’s non-appearance at the November 19, 2019 pre-trial conference

       this Court dismissed this adversary proceeding. (Exhibit A).


                                                  3
18-09038-cgm
      Case 1:20-cv-00193-CM
               Doc 29 Filed 01/20/20
                             DocumentEntered
                                       14-8 Filed
                                               01/20/20
                                                   04/02/20
                                                        23:59:03
                                                             Page Main
                                                                  306 ofDocument
                                                                         347
                                    Pg 4 of 15
                                             A-560
       PURSUANT TO LOCAL BANKRUPTCY RULE 9020-1, THIS COURT WAS
       AUTHORIZED TO DISMISS THIS ADVERSARY PROCEEDING BASED UPON
       THE PLAINTIFF’S FAILURE TO PROSECUTE THIS ADVERSARY
       PROCEEDING

 17.   Local Bankruptcy Rule 9020-1 states:

           Failure of a party or counsel for a party to appear before the Court at a
           conference, complete the necessary preparations, or be prepared to
           proceed at the time set for trial or hearing may be considered an
           abandonment of the adversary proceeding or contested matter or a failure
           to prosecute or defend diligently, and an appropriate order of the Court
           may be entered against the defaulting party with respect to either a
           specific issue or the entire adversary proceeding or contested matter.

       L. Bankr. R. 9020-1.

 18.   The transcript of the November 19, 2019 pre-trial conference reflects that counsel for the

       Plaintiff was absent. (Exhibit C).

 19.   As of November 19, 2019, this adversary proceeding had been pending for almost one

       year, 364 days.

 20.   The entry of Mr. Dunn’s discharge was being delayed by this adversary proceeding.

 21.   Plaintiff’s counsel was not prepared to proceed at the pre-trial conference.

 22.   The language of Local Bankruptcy Rule 9020-1 is clear: the failure of counsel to appear

       at a court conference can result in the dismissal of an adversary proceeding.

 23.   Under these circumstances, the absence of Plaintiff’s counsel from the pre-trial

       conference warranted the dismissal.


       PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 16(f) DISMISSAL
       WAS THE APPROPRIATE SANCTION FOR THE PLAINTIFF’S FAILURE TO
       PROSECUTE THIS ADVERSARY PROCEEDING

 24.   Federal Rule of Bankruptcy Procedure 7016 makes Federal Rule of Civil Procedure 16


                                                4
18-09038-cgm
      Case 1:20-cv-00193-CM
               Doc 29 Filed 01/20/20
                             DocumentEntered
                                       14-8 Filed
                                               01/20/20
                                                   04/02/20
                                                        23:59:03
                                                             Page Main
                                                                  307 ofDocument
                                                                         347
                                    Pg 5 of 15
                                              A-561
       applicable to adversary proceedings. Fed. R. Bankr. P. 7016.

 25.   Federal Rule of Civil Procedure 16(a)(1) & (2) state that some of the purposes of a pre-

       trial conference are the following:

           (a) Purposes of a Pretrial Conference. In any action, the court may order
           the attorneys and any unrepresented parties to appear for one or more
           pretrial conferences for such purposes as:

           (1) expediting disposition of the action;

           (2) establishing early and continuing control so that the case will not be
           protracted because of lack of management;

       Fed. R. Civ. P. 16(a)(1)&(2).

 26.   The Plaintiff’s failure to attend and actively participate in the pre-trial conferences

       thwarted this Court’s ability to manage the progress of this litigation. The Plaintiff was

       not in a position to inform this Court as to the status of the adversary proceeding. The

       Plaintiff was not in a position to address questions from this Court. The Plaintiff

       impeded this Court’s ability to manage its docket, which contrary to the express purpose

       of a pre-trial conference.

 27.   Federal Rule of Civil Procedure 16(f) provides for sanctions against a party. Fed. R. Civ.

       P. 16(f). Federal Rule of Civil Procedure 16(f) states:

           (f) Sanctions.

           (1) In General. On motion or on its own, the court may issue any just
           orders, including those authorized by Rule 37(b)(2)(A)(ii)–(vii), if a
           party or its attorney:

           (A) fails to appear at a scheduling or other pretrial conference;

           (B) is substantially unprepared to participate—or does not participate in
           good faith—in the conference; or


                                                 5
18-09038-cgm   Doc 29 Filed 01/20/20
      Case 1:20-cv-00193-CM  DocumentEntered   01/20/20
                                       14-8 Filed       23:59:03
                                                   04/02/20  Page Main
                                                                  308 ofDocument
                                                                         347
                                    Pg 6 of 15
                                              A-562
           (C) fails to obey a scheduling or other pretrial order.

       Fed. R. Civ. P. 16(f).

 28.   The following statements have been made concerning a court’s authority to sanction

       under Federal Rule of Civil Procedure 16(f):

           The 1983 amendments to Rule 16 added a new subdivision (f) dealing
           with sanctions for failure to comply with the rule. Although courts had
           used their inherent power to impose sanctions under the original rule, the
           amended rule now contains explicit authority for doing so and thus
           “reinforces the rule's intention to encourage forceful judicial
           management.” (Footnotes omitted).

       6A Arthur R. Miller, Mary Kay Kane & A. Benjamin Spencer, Fed. Prac. & Proc. Civ. §

       1531 (3d ed. 2020).

 29.   The decision to impose a sanction is discretionary with the court. 3 Wayne D. Brazil,

       Moore's Federal Practice - Civil § 16.91 (2020).

 30.   Dismissal of an action is a sanction authorized under Federal Rule of Civil Procedure

       16(f). 3 Wayne D. Brazil, Moore's Federal Practice - Civil § 16.92[5][a] (2020).

 31.   In the case at bar, the Plaintiff has failed to prosecute this adversary proceeding. The

       Plaintiff failed to appear for the September 17, 2019 pre-trial conference. Instead, the

       Plaintiff elected solely to listen to the pre-trial conference via telephone. (Exhibit A). The

       Plaintiff was not in a position to discuss the status of the adversary proceeding with this

       Court. The Plaintiff was not in a position to address any questions that this Court had

       concerning the status of the adversary proceeding.

 32.   On November 19, 2019, the court transcript reflects that the Plaintiff was absent from the

       pre-trial conference. (Exhibit B).



                                                 6
      Case 1:20-cv-00193-CM
18-09038-cgm                 DocumentEntered
               Doc 29 Filed 01/20/20   14-8 Filed  04/02/20
                                               01/20/20      Page Main
                                                        23:59:03  309 ofDocument
                                                                         347
                                    Pg 7 of 15
                                             A-563
 33.   The Plaintiff contends that it was listening to the court proceedings. Assuming arguendo,

       that the Plaintiff was solely listening to the November 19, 2019 pre-trial conference the

       Plaintiff, again, was remiss in its duties under Federal Rule of Civil Procedure 16.

 34.   On September 17, 2019 and November 19, 2019 the Plaintiff was not effectuating its

       duties as a litigate to prosecute this adversary proceeding.

 35.   In reality the Plaintiff failed to appear at two scheduled Pre-Trial Conferences in this

       adversary proceeding. Under these circumstances, this Court was justified in dismissing

       this adversary proceeding for the failure to prosecute. E.g., Garcia v. City of New York,

       2019 WL 4199855 (E.D.N.Y. 2019); Savatxath v. City of Binghamton, 2013 WL

       4805767 (N.D.N.Y. 2013).

 36.   In Johnson v. New York City, 2015 WL 12999661 (E.D.N.Y. 2015) the Magistrate Judge

       recommended dismissal of the civil action because the Plaintiff failed to timely appear at

       two court ordered pre-trial conferences. The court stated:

           Plaintiff has failed to timely appear at two Court-ordered conferences.
           When Plaintiff failed to appear on time for the December 10, 2014
           conference, the Court re-scheduled the conference and explicitly warned
           Plaintiff, both verbally and in writing, that I would recommend that her
           case should be dismissed if she failed to appear at the January 7, 2015
           conference. Despite the Court’s explicit warning that her case would be
           dismissed if she failed to appear at the re-scheduled conference, Plaintiff
           failed to appear on January 7, 2015, and has not contacted the Court or
           Defendants' counsel. The Court does not excuse Plaintiff’s failures to
           timely appear. Defendants have appeared for two conferences and waited
           for Plaintiff to appear. Plaintiff should not be afforded another
           opportunity to appear in this action as that would both prejudice
           Defendants and likely be futile. No lesser sanction than dismissal is
           appropriate under these circumstances.
           CONCLUSION Accordingly, it is respectfully recommended that
           Plaintiff’s action should be dismissed pursuant to Rules 16(f) and
           37(b)(2)(A)(v) of the Federal Rules of Civil Procedure.


                                                 7
      Case 1:20-cv-00193-CM
18-09038-cgm                 DocumentEntered
               Doc 29 Filed 01/20/20   14-8 Filed  04/02/20
                                               01/20/20      Page Main
                                                        23:59:03  310 ofDocument
                                                                         347
                                    Pg 8 of 15
                                              A-564

       Id. at *2.

 37.   Similarly, in Meyers v. New York Presbyterian Hospital, 2011 WL 3924883 (E.D.N.Y.

       2011) Magistrate Bloom recommended the dismissal of a civil action because the plaintiff

       had failed to appear for two pre-trial conferences.

 38.   Finally, in The William G. Joiner Trust Dated 2/6/02 v. Magness (In re Magness), 2018

       WL 3115768 (Bankr. C.D.Cal. 2018) the court struck the defendants’ Answer because of

       their failure to appear at two pre-trial conferences.

 39.   The court stated:

            Based upon Defendants' repeated and material failure to comply with
            Federal Rule of Bankruptcy Procedure 7016 (incorporating by reference
            Federal Rule of Civil Procedure 16) at both the first and the second
            pretrial conference held in this adversary proceeding and their failure to
            appear at the second pretrial conference when the matter was called, and
            for other reasons hereinafter set forth, the Court strikes Defendants'
            answer and enters their default as a sanction for willfully and materially
            violating the aforementioned rules and ignoring numerous oral and
            written warnings given to them by this Court with respect to the
            necessity and importance of complying with such rules.

       Id. at *1.

 40.   In the case at bar, the Plaintiff has violated Federal Rule of Civil Procedure 16. The

       Plaintiff failed to appear at the November 19, 2019 pre-trial conference. The Plaintiff

       only was on a telephone line in listening mode for the September 17, 2019 pre-trial

       conference. The Plaintiff did not participate at either the September 17, 2019 pre-trial

       conference or the November 19, 2019 pre-trial conference. The Plaintiff could not advise

       this Court as to the status of the adversary proceeding at either pre-trial conference.

 41.   A Plaintiff cannot effectuate its duties under Federal Rule of Civil Procedure 16 by solely


                                                 8
18-09038-cgm
      Case 1:20-cv-00193-CM
               Doc 29 Filed 01/20/20
                             DocumentEntered
                                       14-8 Filed
                                               01/20/20
                                                   04/02/20
                                                        23:59:03
                                                             Page Main
                                                                  311 ofDocument
                                                                         347
                                    Pg 9 of 15
                                              A-565
       listening on a telephone call line. Rather, the Plaintiff’s conduct reflects that it failed to

       prosecute this adversary proceeding in a manner that is consistent with the Federal Rules

       of Bankruptcy Procedure, the Federal Rules of Civil Procedure, and the Local Bankruptcy

       Rules.

 42.   Under these circumstances, dismissal of this adversary proceeding was appropriate. The

       William G. Joiner Trust Dated 2/6/02 v. Magness (In re Magness), 2018 WL 3115768

       (Bankr. C.D.Cal. 2018); , Garcia v. City of New York, 2019 WL 4199855 (E.D.N.Y.

       2019); Meyers v. New York Presbyterian Hospital, 2011 WL 3924883 (E.D.N.Y. 2011).

       THE PLAINTIFF HAS FAILED TO DEMONSTRATE THAT IT IS ENTITLED
       TO THE EXTRAORDINARY RELIEF OF VACATING THE DISMISSAL
       ORDER

 43.   Federal Rule of Bankruptcy Procedure 9024 makes applicable Federal Rule of Civil

       Procedure 60 to cases under the Bankruptcy Code. Fed. R. Bankr. P. 9024.

 44.   Federal Rule of Civil Procedure 60(b)(1) states:

           (b) Grounds for Relief from a Final Judgment, Order, or Proceeding. On
           motion and just terms, the court may relieve a party or its legal
           representative from a final judgment, order, or proceeding for the
           following reasons:

           (1) mistake, inadvertence, surprise, or excusable neglect;

       Fed. R. Civ. P. 60(b)(1).

 45.   Federal Rule of Civil Procedure 60(b) is an extraordinary remedy. Williams v. Artus, 2008

       WL 4516241 *2 (W.D.N.Y. 2008).

 46.   Federal Rule of Civil Procedure 60(b) is invoked only upon a showing of exceptional

       circumstances. Silver v. Dalessandro, 2019 WL 5902645 *3 (E.D.N.Y. 2019).



                                                  9
      Case 1:20-cv-00193-CM
18-09038-cgm                 DocumentEntered
               Doc 29 Filed 01/20/20  14-8 Filed   04/02/20
                                               01/20/20      Page Main
                                                        23:59:03  312 ofDocument
                                                                         347
                                   Pg 10 of 15
                                               A-566
 47.   A motion pursuant Federal Rule of Civil Procedure 60(b) is addressed to the sound

       discretion of the trial court. Cobos v. Adelphi University, 179 F.R.D. 381, 385 (E.D.N.Y.

       1998).

 48.   Courts in the Second Circuit have repeatedly refused to find excusable neglect where a

       petitioner’s claim is based on his or her attorney’s failure to file a document or meet a

       deadline based on that attorney’s carelessness or negligence. See, Canfield v. Van Atta

       Buick/GMC Truck, Inc., 127 F.3d 248 (2nd Cir. 1997)(per curiam); Cobos v. Adelphi

       University, 179 F.R.D. 381 (E.D.N.Y. 1998).

 49.   The Supreme Court has made the following statements concerning the dismissal of case

       because an attorney failed to attend a pre-trial conference:

           In other contexts, we have held that clients must be held accountable for
           the acts and omissions of their attorneys. In Link v. Wabash R. Co., 370
           U.S. 626, 82 S.Ct. 1386, 8 L.Ed.2d 734 (1962), we held that a client may
           be made to suffer the consequence of dismissal of its lawsuit because of
           its attorney's failure to attend a scheduled pretrial conference. In so
           concluding, we found “no merit to the contention that dismissal of
           petitioner's claim because of his counsel's unexcused conduct imposes an
           unjust penalty on the client.” Id., at 633, 82 S.Ct., at 1390. To the
           contrary, the Court wrote:

                “Petitioner voluntarily chose this attorney as his representative in the
                action, and he cannot now avoid the consequences of the acts or
                omissions of this freely selected agent. Any other notion would be
                wholly inconsistent with our system of representative litigation, in
                which each party is deemed bound by the acts of his lawyer-agent and
                is considered to have ‘notice of all facts, notice of which can be
                charged upon the attorney.’ ” Id., at 633–634, 82 S.Ct., at 1390
                (quoting Smith v. Ayer, 101 U.S. 320, 326, 25 L.Ed. 955 (1880)).

       Pioneer Investment Services Co. v. Brunswick Associates Limited Partnership, 507 U.S.

       380, 396-97 (1993).



                                                  10
      Case 1:20-cv-00193-CM
18-09038-cgm                 DocumentEntered
               Doc 29 Filed 01/20/20  14-8 Filed   04/02/20
                                               01/20/20      Page Main
                                                        23:59:03  313 ofDocument
                                                                         347
                                   Pg 11 of 15
                                              A-567
 50.   In Canfield v. Van Atta Buick/GMC Truck, Inc., 127 F.3d 248 (2nd Cir. 1997)(per curiam)

       the Second Circuit affirmed the denial of a motion to vacate. There, the defendant made a

       motion for summary judgment. The plaintiff failed to comply with the District Court’s

       General Order concerning the submission of opposition papers in opposition to a motion

       for summary judgment. The district court dismissed the complaint. Thereafter, a Rule

       60(b)(1) motion was filed. The attorney’s excuse was that he was running for the New

       York State Assembly and that there had been an administrative oversight. The District

       Court denied the motion to vacate.

 51.   The Second Circuit affirmed the denial of the motion to vacate. The court stated:

            But we do not believe that the possibility that a court may properly find
            excusable neglect on such grounds alters the principle that failure to
            follow the clear dictates of a court rule will generally not constitute such
            excusable neglect.

       Id. at 250.

 52.   Another pertinent case in which a court declined to grant a Rule 60(b)(1 )motion to vacate

       a dismissal of a complaint for failure to prosecute is Cobos v. Adelphi University, 179

       F.R.D. 381 (E.D.N.Y. 1998). There, the attorney for the plaintiffs failed to prosecute the

       complaint. The attorney was subsequently suspended from practice. The District Court

       denied the Motion to Vacate. The court held that the attorney’s conduct did not constitute

       excusable neglect.

 53.   The court made the following observations concerning the Pioneer decision and

       excusable neglect:

            In Pioneer, the Supreme Court explained that the finding of “excusable
            neglect” was an equitable determination which could be reached only


                                                 11
18-09038-cgm   Doc 29 Filed 01/20/20
      Case 1:20-cv-00193-CM  DocumentEntered   01/20/20
                                      14-8 Filed        23:59:03
                                                   04/02/20  Page Main
                                                                  314 ofDocument
                                                                         347
                                   Pg 12 of 15
                                             A-568
            after an analysis of “all relevant factors including ‘the danger of
            prejudice to the [non-movant], the length of the delay and its potential
            impact on judicial proceedings, the reason for the delay, including
            whether it was within the reasonable control of the movant, and whether
            the movant acted in good faith.’ ” Pioneer, 507 U.S. at 385, 113 S.Ct.
            1489; Weinstock v. Cleary, Gottlieb, Steen & Hamilton, 16 F.3d 501,
            503 (2d Cir.1994); see Canfield, 127 F.3d at 250; United States v.
            Hooper, 43 F.3d 26, 28 (2d Cir.1994). The Pioneer Court stated that
            “inadvertence, ignorance of the rules, or mistakes construing the rules do
            not usually constitute ‘excusable’ neglect.” 507 U.S. at 391, 113 S.Ct.
            1489. The requirement that negligence be “excusable” acts as a
            limitation necessary to prevent abuse by the parties, id. at 392, 113 S.Ct.
            1489, and for this reason, gross negligence cannot be labeled
            “excusable.” Cf. United States v. Cirami, 563 F.2d 26, 30 (2d Cir.1977)
            (Cirami II ) (discussing gross negligence in the context of a Rule
            60(b)(6) motion).

       Id. at 386.

 54.   The court further stated that courts in the Second Circuit have been reluctant to relieve a

       client of a dismissal because of his or her counsel’s negligence:

            Within the Second Circuit, a “client is not generally excused from the
            consequences of his attorney's negligence absent extraordinary
            circumstances.” Klein, 144 F.R.D. at 18 (citing Chira v. Lockheed
            Aircraft, 634 F.2d 664, 666 (2d Cir.1980)); see Nemaizer v. Baker, 793
            F.2d 58, 62 (2d Cir.1986). Indeed, the Second Circuit has “rather
            consistently refused to relieve a client of ... a final judgment entered
            against him due to the mistake or omission of his attorney by reason of
            the latter's ignorance of the law or of the rules of the court, or his
            inability to efficiently manage his caseload.” United States v. Cirami,
            535 F.2d 736, 741 (2d Cir.1976) (“Cirami I ”); Nemaizer, 793 F.2d at
            62. “[T]his is because a person who selects counsel cannot thereafter
            avoid the consequences of the agent's acts or omissions.” Link, 370 U.S.
            at 633–34, 82 S.Ct. 1386; Nemaizer, 793 F.2d at 62. Further, the Second
            Circuit has interpreted Pioneer to stand for the proposition that where
            the order from which relief is sought is the result of “[c]ounsel's failure
            to read and obey an unambiguous court rule,” counsel's omission is not
            excusable. Canfield, 127 F.3d at 251.

       Id. at 386-87.



                                                12
      Case 1:20-cv-00193-CM
18-09038-cgm                 DocumentEntered
               Doc 29 Filed 01/20/20  14-8 Filed   04/02/20
                                               01/20/20      Page Main
                                                        23:59:03  315 ofDocument
                                                                         347
                                   Pg 13 of 15
                                             A-569
 55.   Another case in which a court denied a motion to vacate a final adverse judgment because

       of an attorney’s negligence is Alvarado v. Manhattan Worker Career Center, 2003 WL

       22462032 (S.D.N.Y. 2003). There, the plaintiff alleged that his lawyer had been grossly

       negligent in failing to respond to a summary judgment motion. The plaintiff, pursuant to

       Rule 60(b)(1), sought to vacate the judgment dismissing his case.

 56.   The court denied the motion to vacate because there was not excusable neglect. The court

       stated:

            In order for a court to grant relief from a final judgment under Rule
            60(b)(1), the court must first determine whether the order from which
            relief is sought resulted from “excusable neglect.” Fed.R.Civ.P. 60(b)(1);
            Pioneer Inv. Servs., Inc. v. Brunswick Assocs. Ltd. Partnership, 507 U.S.
            380, 381, 113 S.Ct. 1489, 123 L.Ed.2d 74 (1993). In the Second Circuit,
            gross negligence is not an excusable form of neglect. Cobos v. Adelphi
            University, 179 F.R.D. at 387. As such, an attorney's mistake or
            omission based on ignorance of the law, failure to follow rules and
            deadlines, inability to handle caseload and complete and total disregard
            for client rights or professional ethics are not bases for relieving a party
            from a final judgment. See Canfield v. Van Atta Buick/GMC Truck, Inc.,
            127 F.3d 248, 250 (2d Cir.1997); Dominguez v. United States, 583 F.2d
            615, 616 (2d Cir.1978) (per curiam); Nemaizer, 793 F.2d at 62; United
            States v. Cirami, 535 F.2d 736, 741 (2d Cir.1976) (“Cirami I”); Cobos v.
            Adelphi University, 179 F.R.D. 381 (E.D.N.Y.1998). The reason behind
            this seemingly harsh rule is that generally, “the conduct of an attorney is
            imputed to his client, for allowing a party to evade the consequences of
            the acts or omissions of his freely selected agent would be wholly
            inconsistent with our system of representative litigation, in which each
            party is deemed bound by the acts of his lawyer-agent.” Aalmuhammed
            v. Kesten, 2003 WL 118512 (S.D.N.Y. Jan.14, 2003) (citing cases). See
            also SEC v. McNulty, 137 F.3d at 739, citing Link v. Wabash R.R. Co.,
            370 U.S. 626, 633–34, 82 S.Ct. 1386, 8 L.Ed.2d 734 (1962).

             Plaintiff's claim essentially boils down to one of gross negligence and
            malfeasance on the part of his attorney. Because these errors and
            omissions, while no doubt objectionable, are inexcusable error under the
            Rule, the court cannot grant him relief from judgment under Rule
            60(b)(1).


                                                13
      Case 1:20-cv-00193-CM
18-09038-cgm                 DocumentEntered
               Doc 29 Filed 01/20/20  14-8 Filed   04/02/20
                                               01/20/20      Page Main
                                                        23:59:03  316 ofDocument
                                                                         347
                                   Pg 14 of 15
                                               A-570
       Id. at **2-3.

 57.   In the case at bar, the Debtor filed this Chapter 7 case on September 17, 2018. (Dkt. No.

       1). On November 20, 2018, this adversary proceeding was filed. (Dkt. 16). The plaintiff

       objected to the dischargeability of its debt and to the Debtor’s discharge. The delay in the

       resolution of adversary proceeding prejudiced the Debtor because the entry of the

       Debtor’s discharge has been delayed.

 58.   As the transcript reflects, Plaintiff’s counsel was not present at the November 19, 2019

       pre-trial conference. (Exhibit C).

 59.   As the transcript reflects, Plaintiff’s counsel was not present at the September 17, 2019

       pre-trial conference. (Exhibit B). Rather, Plaintiff’s counsel had elected to listen to the

       September 17, 2019 pre-trial conference via telephone connection. (Exhibit B).

 60.   At both the September 17, 2019 and November 19, 2019 Plaintiff’s counsel was not in a

       position to engage with this Court concerning the advancement of this adversary

       proceeding.

 61.   It is contrary to Federal Rule of Civil Procedure 16 and Local Bankruptcy Rule 9020-1

       for a plaintiff’s counsel to not to be in a position to report at a pre-trial conference to the

       Bankruptcy Court as to the status of an adversary proceeding. Under these circumstances,

       a plaintiff’s absence from a pre-trial conference negates the purpose of a pre-trial

       conference, and thwarts a court’s ability to manage its docket.

 62.   It is respectfully represented that the Motion to Vacate should be denied because it has

       failed to establish any of the grounds for relief under Federal Rule of Civil Procedure

       60(b)(1).


                                                  14
      Case 1:20-cv-00193-CM
18-09038-cgm                 DocumentEntered
               Doc 29 Filed 01/20/20  14-8 Filed   04/02/20
                                               01/20/20      Page Main
                                                        23:59:03  317 ofDocument
                                                                         347
                                   Pg 15 of 15
                                             A-571


                                     CONCLUSION

 63.   For all the reasons set forth herein, the Plaintiff’s Motion to Vacate should be denied.

 Dated: Yonkers, New York
        January 20, 2020


                                                 CARLOS J. CUEVAS, ESQ.
                                                 Attorney for Defendant
                                                 SEAN M. DUNN

                                                 By: /s/ Carlos J. Cuevas
                                                    Carlos J. Cuevas
                                                    1250 Central Park Avenue
                                                    Yonkers, New York 10704
                                                    Tel. No. 914.964.7060




                                                15
18-09038-cgm
  Case 1:20-cv-00193-CM
               Doc 29-1 Filed
                         Document
                              01/20/20
                                    14-8 Entered
                                          Filed 04/02/20
                                                  01/20/20Page
                                                          23:59:03
                                                               318 of Exhibit
                                                                      347
                       A-Dismissal Order Pg 1 of 2
                                   A-572
18-09038-cgm
  Case 1:20-cv-00193-CM
               Doc 29-1 Filed
                         Document
                              01/20/20
                                    14-8 Entered
                                          Filed 04/02/20
                                                  01/20/20Page
                                                          23:59:03
                                                               319 of Exhibit
                                                                      347
                       A-Dismissal Order Pg 2 of 2
                                   A-573
Case 1:20-cv-00193-CM Document 14-8 Filed 04/02/20 Page 320 of 347

                             A-574




               09/17/2019 Hearing Transcript
                           [Page 1-3]
18-09038-cgm
  Case 1:20-cv-00193-CM
               Doc 29-2 Filed
                        Document
                              01/20/20
                                   14-8 Entered
                                         Filed 04/02/20
                                                 01/20/20Page
                                                         23:59:03
                                                              321 of Exhibit
                                                                     347

                                  A-575
18-09038-cgm
  Case 1:20-cv-00193-CM
               Doc 29-2 Filed
                        Document
                              01/20/20
                                   14-8 Entered
                                         Filed 04/02/20
                                                 01/20/20Page
                                                         23:59:03
                                                              322 of Exhibit
                                                                     347

                                  A-576
18-09038-cgm
  Case 1:20-cv-00193-CM
               Doc 29-2 Filed
                        Document
                              01/20/20
                                   14-8 Entered
                                         Filed 04/02/20
                                                 01/20/20Page
                                                         23:59:03
                                                              323 of Exhibit
                                                                     347

                                  A-577
18-09038-cgm
  Case 1:20-cv-00193-CM
               Doc 29-2 Filed
                        Document
                              01/20/20
                                   14-8 Entered
                                         Filed 04/02/20
                                                 01/20/20Page
                                                         23:59:03
                                                              324 of Exhibit
                                                                     347

                                  A-578
Case 1:20-cv-00193-CM Document 14-8 Filed 04/02/20 Page 325 of 347

                             A-579




               11/19/2019 Hearing Transcript
                           [Page 1-3]
18-09038-cgm
  Case 1:20-cv-00193-CM
               Doc 29-3 Filed
                        Document
                              01/20/20
                                   14-8 Entered
                                         Filed 04/02/20
                                                 01/20/20Page
                                                         23:59:03
                                                              326 of Exhibit
                                                                     347

                                  A-580
18-09038-cgm
  Case 1:20-cv-00193-CM
               Doc 29-3 Filed
                        Document
                              01/20/20
                                   14-8 Entered
                                         Filed 04/02/20
                                                 01/20/20Page
                                                         23:59:03
                                                              327 of Exhibit
                                                                     347

                                  A-581
18-09038-cgm
  Case 1:20-cv-00193-CM
               Doc 29-3 Filed
                        Document
                              01/20/20
                                   14-8 Entered
                                         Filed 04/02/20
                                                 01/20/20Page
                                                         23:59:03
                                                              328 of Exhibit
                                                                     347

                                  A-582
18-09038-cgm
  Case 1:20-cv-00193-CM
               Doc 29-3 Filed
                        Document
                              01/20/20
                                   14-8 Entered
                                         Filed 04/02/20
                                                 01/20/20Page
                                                         23:59:03
                                                              329 of Exhibit
                                                                     347

                                  A-583
18-09038-cgm
      Case 1:20-cv-00193-CM
               Doc 34 Filed 01/29/20
                             DocumentEntered
                                       14-8 Filed
                                               01/29/20
                                                   04/02/20
                                                        15:48:59
                                                             Page Main
                                                                  330 ofDocument
                                                                         347
                                     Pg 1 of 2
                                                     A-584
 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------X

 In re                                                         Chapter 7

 SEAN M. DUNN,                                                 Case No. 18-36566(CGM)

                                    Debtor.

 ---------------------------------------------------------X

 LAK3, LLC,

                                    Plaintiff,

 -against-                                                     Adv. Pro. No. 18-9038(CGM)

 SEAN M. DUNN,

                                    Defendant.

 ---------------------------------------------------------X

                  ORDER DENYING LAK3, LLC’S MOTION TO VACATE
                  ORDER DISMISSING CASE FOR FAILURE TO PROSECUTE

         Upon the Notice of Motion of LAK3, LLC to Vacate Order Dismissing Case for Failure

 to Prosecute dated December 20, 2019; the Motion of LAK3, LLC to Vacate Order Dismissing

 Case for Failure to Prosecute dated December 20, 2019 (the “Motion”); the Objection of Sean M.

 Dunn to the Motion of LAK3, LLC to Vacate Order Dismissing Case for Failure to Prosecute

 dated January 20, 2020; the Reply of LAK3, LLC to Debtor’s Objection to Motion to Vacate

 Order Dismissing Case for Failure to Prosecute dated January 27, 2020; the hearing conducted

 on January 28, 2020; after hearing Sanford P. Rosen, Esq. and Paris Gyparkis, Esq. in support of

 the Motion; after hearing Carlos J. Cuevas, Esq. in opposition to the Motion; there being good

 and sufficient service of the Motion; after due deliberation; there being sufficient cause; and

 upon all the proceedings had herein, it is

                                                         1
18-09038-cgm
      Case 1:20-cv-00193-CM
               Doc 34 Filed 01/29/20
                             DocumentEntered
                                       14-8 Filed
                                               01/29/20
                                                   04/02/20
                                                        15:48:59
                                                             Page Main
                                                                  331 ofDocument
                                                                         347
                                     Pg 2 of 2
                                             A-585
         ORDERED, that the Motion is denied, it is further

         ORDERED, that the Order Dismissing Case for Failure to Prosecute dated December 10,

 2019 is in full force and effect.




                                                             /s/ Cecelia G. Morris
                                                             _______________________
Dated: January 29, 2020
                                                             Hon. Cecelia G. Morris
      Poughkeepsie, New York
                                                2
                                                             Chief U.S. Bankruptcy Judge
      Case 1:20-cv-00193-CM Document 14-8 Filed 04/02/20 Page 332 of 347

                                              A-586
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 In re:
                                                   Chapter 7
 SEAN M. DUNN,
                                                   Case No. 18-36566-CGM
                         Debtor.
 LAK3, LLC,                                        Adv. Proc. No. 18-09038-CGM
                         Plaintiff,
                                                   NOTICE OF APPEAL
          - against -

 SEAN M. DUNN,
                         Defendant.

          Plaintiff LAK3, LLC hereby appeals to the United States District Court for the Southern

District of New York, pursuant to 28 U.S.C § 158(a)(1) and Fed. R. Bankr. P. 8002 and 8003, from

the Order Denying LAK3, LLC’s Motion to Vacate Order Dismissing Case for Failure to

Prosecute, entered January 29, 2020 in the above-captioned adversary proceeding, a copy of

which is annexed hereto as Exhibit 1. The parties to this appeal and their respective attorneys are:

 Plaintiff:                                        Defendant:
 LAK3, LLC                                         Sean M. Dunn

 Attorneys for Plaintiff:                          Attorneys for Defendant:
 Avery Samet                                       Carlos J. Cuevas
 Amini LLC                                         1250 Central Park Avenue
 131 West 35th Street, 12th Floor                  Yonkers, New York 10704
 New York, New York 10001                          (914) 964-7060
 (212) 490-4700                                    ccuevas576@aol.com
 asamet@aminillc.com

Dated: February 4, 2020                              Respectfully submitted,

                                                     /s/ Avery Samet
                                                     Amini LLC
                                                     131 West 35th Street, 12th Floor
                                                     New York, New York 10001
                                                     (212) 490-4700
                                                     asamet@aminillc.com
                                                     Attorneys for LAK3, LLC
Case 1:20-cv-00193-CM Document 14-8 Filed 04/02/20 Page 333 of 347

                             A-587




               01/28/2020 Hearing Transcript
                          [Page 1-14]
     Case 1:20-cv-00193-CM Document 14-8 Filed 04/02/20 Page 334 of 347

                                  A-588
                          UNITED STATES BANKRUPTCY COURT
 1                         SOUTHERN DISTRICT OF NEW YORK

 2     In re:                               Lead Case: 18-36566-cgm
                                            Poughkeepsie, New York
 3                SEAN M. DUNN,
                                            January 28, 2020
                                    Debtor. 10:23:26 a.m. - 10:36:28 a.m.
 4

 5

 6                                 - TRANSCRIPT -
                    18-36566-CGM - SEAN M. DUNN - CHAPTER 7
 7
             ADVERSARY PROCEEDING: 18-09038-CGM LAK3, LLC V. DUNN
 8
            DOC #32 REPLY TO MOTION/REPLY OF LAK3, LLC TO DEBTOR'S
 9            OBJECTION TO MOTION TO VACATE ORDER DISMISSING CASE
              FOR FAILURE TO PROSECUTE (RELATED DOC #23) FILED BY
10                SANFORD PHILIP ROSEN ON BEHALF OF LAK3, LLC;
11
              DOC #23 MOTION TO VACATE ORDER DISMISSING CASE FOR
12         FAILURE TO PROSECUTE (RELATED DOC #21) FILED BY SANFORD
            PHILIP ROSEN ON BEHALF OF LAK3, LLC; RESPONSES DUE BY
13
             1/21/2020; ATTACHMENTS: #1 EXHIBIT A, #2 EXHIBIT B,
14                        #3 EXHIBIT C, #4 EXHIBIT D)

15        DOC #26 MOTION TO STRIKE ITEMS 10 AND 11 FROM APPELLANTS
16        DESIGNATION OF THE RECORD ON APPEAL AND STATEMENT OF THE
           ISSUE PRESENTED ON APPEAL FILED BY CARLOS J. CUEVAS ON
17            BEHALF OF SEAN M. DUNN; RESPONSES DUE BY 1/21/20;
               (ATTACHMENTS: #1 EXHIBIT A, #2 NOTICE OF MOTION,
18
                 #3 PROPOSED ORDER, #4 CERTIFICATE OF SERVICE)
19
             DOC #29 OBJECTION TO MOTION (RELATED DOC #23) FILED
20              BY CARLOS J. CUEVAS ON BEHALF OF SEAN M. DUNN
21               (ATTACHMENTS: #1 EXHIBIT A-DISMISSAL ORDER,
              #2 EXHIBIT B-TRANSCRIPT, #3 EXHIBIT C-TRANSCRIPT,
22                        #4 CERTIFICATE OF SERVICE)
23
                     BEFORE THE HONORABLE CECELIA G. MORRIS
24                       UNITED STATES BANKRUPTCY JUDGE

25
     Case 1:20-cv-00193-CM Document 14-8 Filed 04/02/20 Page 335 of 347

                                  A-589
 1    A P P E A R A N C E S :
 2     For the Debtor:              CARLOS CUEVAS, ESQ.
                                    Of Counsel
 3                                  Law Office of Francis J. O'Reilly
                                    1961 Route 6
 4                                  Carmel, New York 10512-2323
                                    (845) 225-5800
 5

 6     For LAK3, LLC:               SANFORD P. ROSEN, ESQ.
                                    PARIS GYPARAKIS, ESQ.
 7
                                    Rosen & Associates, P.C.
 8                                  747 Third Avenue
                                    New York, New York 10017-2803
 9                                  (212) 223-1100

10
       Transcriber:                 AA EXPRESS TRANSCRIPTS
11                                  195 Willoughby Avenue, Suite 1514
                                    Brooklyn, New York 11205
12                                  (888) 456-9716
                                    aaexpress@court-transcripts.net
13

14           (Proceedings recorded by electronic sound recording)
15

16

17

18

19

20

21

22

23

24

25
     Case 1:20-cv-00193-CM Document 14-8 Filed 04/02/20 Page 336 of 347

                                A-590LAK3 v. Dunn - 1/28/20
                 In re Sean M. Dunn,                                           3

 1               THE COURT:    18-36566 Sean Dunn.      State your name and

 2    affiliation.

 3               MR. ROSEN:    Good morning, Your Honor, Sandford Rosen,

 4    Rosen & Associates, P.C.      We're counsel for LAK3.

 5               MR. CUEVAS:    Good morning, Your Honor, Carlos Cuevas,

 6    for the Debtor, Sean Dunn.       And Mr. Dunn is with me in court

 7    today.

 8               THE COURT:    And who's?

 9               MR. GYPARAKIS:     Good morning, Your Honor, Paris

10    Gyparakis, Rosen & Associates, counsel to LAK3.

11               MR. ROSEN:    And on his right, if I may, Your Honor, is

12    Nick Consumet (ph).      He is the principal behind LAK3.       He and

13    his wife are actually the principals.

14               THE COURT:    Okay.

15               MR. ROSEN:    May I, Your Honor?

16               THE COURT:    Yes, you may.

17               MR. ROSEN:    Thank you.

18               THE COURT:    I want you to answer first for me --

19               MR. ROSEN:    Sure.

20               THE COURT:    -- what kind of hours do you think this

21    Court keeps?

22               MR. ROSEN:    Are you referring to the reply that was

23    filed late last night?      I know it was late.

24               THE COURT:    And a request on Saturday.

25               MR. ROSEN:    Saturday?
     Case 1:20-cv-00193-CM Document 14-8 Filed 04/02/20 Page 337 of 347

                                 A-591LAK3 v. Dunn - 1/28/20
                  In re Sean M. Dunn,                                        4

 1                THE COURT:   Yep.     I had a request for a telephonic

 2    hearing on a Saturday.

 3                MR. ROSEN:   Not from me.

 4                THE COURT:   Yes, you did.

 5                MR. ROSEN:   What Saturday?

 6                THE COURT:   November, the 16th.

 7                MR. ROSEN:   You're talking about the request for the

 8    telephonic pretrial conference that is at issue here?

 9                THE COURT:   Mm-hm.    Well, it's the issue from

10    everything.     Because that was part of it.

11                MR. ROSEN:   Okay.

12                THE COURT:   Because you said you didn't get to talk,

13    and the deal was you didn't make a telephonic request timely.

14    You made it on a Saturday afternoon.        There are times that it

15    has to be done.     I'll give you -- Parties who wish to make a

16    telephonic appearance in order to speak or make argument are

17    required to receive permission from chambers --

18                MR. ROSEN:   Right.

19                THE COURT:   -- prior to registering.      Such live

20    telephonic appearances are normally discouraged when counsel

21    intends to make a substantive argument.         I got a request on a

22    Saturday.     That's not three days before a filing.

23                MR. ROSEN:   Well, we apologize for that, of course,

24    Your Honor.     The request --

25                THE COURT:   Well, let's just stop a minute more, Mr.
     Case 1:20-cv-00193-CM Document 14-8 Filed 04/02/20 Page 338 of 347

                                 A-592LAK3 v. Dunn - 1/28/20
                  In re Sean M. Dunn,                                           5

 1    Rosen.

 2                MR. ROSEN:   Okay.

 3                THE COURT:   We adjourned pre-trials.      We haven't had

 4    people in this courtroom telling us what's going on.           On

 5    September 17, there was listen only, even though the other side

 6    was in this courtroom.      The Court at that time was curious as to

 7    when the schedule order was going to be entered.          Then we

 8    adjourned it to November, the 19th.       That's when we got the

 9    telephone appearance, and that's what you're basing your motion

10    on.

11                MR. ROSEN:   Yes.

12                THE COURT:   That it was a "listen only," and counsel

13    expressed that they did not hear an update regarding the state

14    court action.    I haven't had anything from you to know what's

15    going on and then I haven't been following the rules, the local

16    rules or the rules of civil procedure.

17                Listen only you can do anytime.       To speak, you've got

18    to have chambers' permission.       Now, you may speak.      As you can

19    see, I was aggravated in November; I'm aggravated today.

20                MR. ROSEN:   Well, I can see that very clearly, Your

21    Honor, and again, I apologize that that request was made on a

22    Saturday.    A couple of things --

23                THE COURT:   Well, there was something last night at

24    7:20.

25                MR. ROSEN:   We filed the reply papers.
     Case 1:20-cv-00193-CM Document 14-8 Filed 04/02/20 Page 339 of 347

                                 A-593LAK3 v. Dunn - 1/28/20
                  In re Sean M. Dunn,                                            6

 1                THE COURT:   At 7:20 last night.

 2                MR. ROSEN:   Yes, Your Honor.     Yes.

 3                THE COURT:   7:20.

 4                MR. ROSEN:   Yes, I now what time we filed them.

 5                THE COURT:   Excuse me, would you like to see our

 6    calendar?     And I've already thrown half of this one away.        What

 7    do you think we do?      Now then, you may speak.

 8                MR. ROSEN:   Your Honor, with respect to the September

 9    conference, that was listen only.        Your Honor was aware that it

10    was listen only.     The transcript of that pretrial conference

11    reflects that Your Honor was aware that we were participating by

12    phone.   With respect to the November conference, aside from the

13    fact that the request presumably was made on a Saturday, the

14    request was in fact made to participate fully on that pretrial

15    conference, not listen only.

16                THE COURT:   You cannot do that unless you get

17    permission.     And you didn't have permission and you didn't show

18    up.   So --

19                MR. ROSEN:   No, no.

20                THE COURT:   -- end of story.

21                MR. ROSEN:   Well --

22                THE COURT:   You don't make a request on a Saturday

23    afternoon or Saturday for something to happen on Tuesday.

24    You've got to make it three business days ahead of time, and

25    then you've got to have permission to come.          Do you have the
     Case 1:20-cv-00193-CM Document 14-8 Filed 04/02/20 Page 340 of 347

                                A-594LAK3 v. Dunn - 1/28/20
                 In re Sean M. Dunn,                                                  7

 1    email that said I could let you speak?         Show it to me.

 2               MR. ROSEN:    I have a confirmation from Court Solutions

 3    firm that we had made the request --

 4               THE COURT:    That is not chambers.

 5               MR. ROSEN:    Okay.   So, we were listen only, but the

 6    bottom line is, did not intend to be on listen-only mode.                 And

 7    when we appeared at the conference by telephone, we were not

 8    aware that we were listen only.        We were not aware that the

 9    Court could not hear us and didn't learn that until the

10    telephonic at the pretrial conference itself.          And the bottom

11    line here, Your Honor, is that one --

12               THE COURT:    The confirmation from Court Solution

13    actually says, listen, not speak.

14               MR. ROSEN:    No, the --

15               THE COURT:    Trust me, I see these records.

16               MR. ROSEN:    No, I --

17               THE COURT:    I see the records, Mr. Rosen.

18               MR. ROSEN:    I'm not disputing -- you're not --

19               THE COURT:    Don't come in here and say that.           Why

20    weren't you keeping me informed about what was going on with

21    state court?    Why were you doing listen only forever?         Why

22    weren't you showing up in this court and telling me what's

23    happening?    What is happening, by the way?

24               MR. ROSEN:    What is happening is that LAK3 has been

25    litigating diligently before the state court.          As Your Honor
     Case 1:20-cv-00193-CM Document 14-8 Filed 04/02/20 Page 341 of 347

                                A-595LAK3 v. Dunn - 1/28/20
                 In re Sean M. Dunn,                                            8

 1    will recall, LAK3 had brought an action against the Debtor in

 2    state court prior to the commencement of the bankruptcy case,

 3    and in that case, made allegations of fraud and

 4    misrepresentation.

 5               THE COURT:    I know that!    I granted the lift-stay

 6    motion!

 7               MR. ROSEN:    Okay.   And you granted --

 8               THE COURT:    You're the plaintiff in this case.         Why

 9    haven't you been int his courtroom?        My aggravation is just

10    getting worse by what you're saying.        So, get to the point here.

11    What's going on in state court that you think this shouldn't be

12    dismissed?

13               MR. ROSEN:    What going on at state court is that the

14    state court has scheduled a trial in this trial for March, the

15    20th.   I learned this morning from litigation counsel to LAK3

16    that this morning or late yesterday, the appellate division

17    denied Mr. Dunn's request to enjoin the state court trial

18    pending his appeal of the state court's dismissal of a third

19    party claim against the architect that worked on my client's

20    home for the work that was the subject of the state court

21    complaint, and the work that is the subject to the adversary

22    proceeding that was brought here seeking to deny him a discharge

23    based upon fraud, defalcation and breach of fiduciary duty.

24               Mr. Dunn, this is a second filing he's had.          His

25    actions, I understand, are also the subject of an ongoing
     Case 1:20-cv-00193-CM Document 14-8 Filed 04/02/20 Page 342 of 347

                                 A-596LAK3 v. Dunn - 1/28/20
                  In re Sean M. Dunn,                                           9

 1    investigation by the Attorney General's Office of the State of

 2    New York.     We have done everything we could, as diligently as we

 3    could, to litigate the merits of the case in the state --

 4                THE COURT:   No, you haven't.     You haven't showed up in

 5    this court.     And I've showed up every time.

 6                MR. ROSEN:   Your Honor, I don't want to argue with the

 7    Court.   I'm saying that we did everything we could to litigate

 8    as diligently as we could before the state court.           I apologize

 9    for having appeared by listen only mode.         The only reason why we

10    did it that way is because we wanted to avoid the time and

11    expense to the client of our coming here with respect to a

12    status conference, where the Court, we presume, was --

13                THE COURT:   Excuse me.    You cannot do that.

14    Particularly, when the other side is showing up every single

15    time.

16                MR. ROSEN:   Okay.   That I was unaware of, quite

17    frankly.

18                THE COURT:   No, you weren't.     If you were listen only

19    you would have known that they put themselves on the record

20    every single time.

21                MR. ROSEN:   That what?

22                THE COURT:   If you were listening, like you said you

23    were, you would have known that there was an attorney in this

24    courtroom every single time it was called for the defendant.

25                MR. ROSEN:   Yes, I'm aware of that.
     Case 1:20-cv-00193-CM Document 14-8 Filed 04/02/20 Page 343 of 347

                                 A-597LAK3 v. Dunn - 1/28/20
                  In re Sean M. Dunn,                                          10

 1                THE COURT:   Okay.   So, you are concerned about your

 2    expense and time, but you're not concerned about their expense

 3    and time.     You're not concerned about the Court's expense and

 4    time.

 5                MR. ROSEN:   Of course we are, Your Honor.       That's

 6    really not fair.

 7                THE COURT:   Yes, it is.     Because you've shown that you

 8    don't pay attention to this case in this court.          Take me up on

 9    appeal.     You've got the appeal filed, go for it.

10                MR. ROSEN:   Your Honor, the appeal was just filed

11    because the motion we made to vacate this order doesn't state

12    the time period for appealing.         I have no interest in appealing.

13                THE COURT:   Yes, sir?

14                MR. GYPARAKIS:    May I?

15                THE COURT:   Yeah, sure.     Let's hear you.

16                MR. GYPARAKIS:    Good morning, Your Honor, Paris

17    Gyparakis, counsel to LAK3, LLC.        If I may just reiterate Mr.

18    Rosen's point that although the Court did deny our request for

19    telephonic participation, we sincerely did not think we were on

20    listen-only mode.     We had every intention to inform the Court --

21                THE COURT:   There's a train that works; you could have

22    been on it.

23                MR. GYPARAKIS:    And if we had any idea, we would have

24    been here.

25                THE COURT:   Then you should have read the rules.
     Case 1:20-cv-00193-CM Document 14-8 Filed 04/02/20 Page 344 of 347

                                 A-598LAK3 v. Dunn - 1/28/20
                  In re Sean M. Dunn,                                             11

 1    There are chambers' rules.

 2                MR. GYPARAKIS:    Yes.

 3                THE COURT:    And they are there.     And if you turn

 4    around and look at this audience, I hold them to it.

 5                MR. GYPARAKIS:    I understand.    But we believe that it

 6    was an honest mistake, and we believe respectfully request time

 7    to rectify that for the Court, instead of going through the

 8    appeals process.     We acknowledge our mistake.

 9                THE COURT:    Thank you for that acknowledgement.           It's

10    dismissed.    Yes, sir?    You don't need to say anything.          I

11    haven't heard anything that gives me forgiveness of this.               There

12    are chambers' rules that weren't read.         There are local rules

13    that weren't abided by.      I have called this case repeatedly, and

14    I cannot tell you how many times I've said, where's the law firm

15    on this case?

16                MR. ROSEN:    Your Honor, with all due respect, that's

17    not true.    We have --

18                THE COURT:    Yes, it is, sir.

19                MR. ROSEN:    Your Honor, I have the transcript.

20                THE COURT:    You're calling me a liar in my own

21    courtroom, Mr. Rosen?

22                MR. ROSEN:    Your Honor, I'm not calling you a liar.

23    We have transcripts of the pretrial conferences.          You knew we

24    were on the phone in September.        I'm not lying to you.        You

25    said, I understand Mr. Rosen's firm is on the phone.
     Case 1:20-cv-00193-CM Document 14-8 Filed 04/02/20 Page 345 of 347

                                A-599LAK3 v. Dunn - 1/28/20
                 In re Sean M. Dunn,                                          12

 1               THE COURT:    But at that time I was curious about a

 2    scheduling order.     Did we get one?

 3               MR. ROSEN:    No, it wasn't submitted.

 4               THE COURT:    You're the plaintiff in this case.

 5               MR. ROSEN:    Your Honor, a scheduling order to do what?

 6    There's no litigation before this Court.         We're in abeyance

 7    pending the disposition of the state court action case.

 8               THE COURT:    I have a case.     I don't have an update on

 9    that case, and every single time I've asked the defendant,

10    what's going on in state court.        It's not for the defendant to

11    tell me; it's for the plaintiff to tell me.

12               MR. ROSEN:    Your Honor, I apologize.      I really think

13    this is a very drastic punishment under the circumstances.           I'm

14    not arguing with the Court; I don't want to fight with the

15    Court.

16               THE COURT:    I think the district court will decide

17    that.

18               MR. ROSEN:    Your Honor, please?      Please?   I mean --

19    you know --

20               THE COURT:    You know, Mr. Rosen, to me it is a lot of

21    disrespect for this courtroom.       And the fact that you told me it

22    wasn't true means it's even more disrespect for this Court.

23               MR. ROSEN:    What wasn't true?

24               THE COURT:    Well, you just told me, it wasn't true.

25               MR. ROSEN:    Your Honor, all I'm trying to say is, we
     Case 1:20-cv-00193-CM Document 14-8 Filed 04/02/20 Page 346 of 347

                                A-600LAK3 v. Dunn - 1/28/20
                 In re Sean M. Dunn,                                           13

 1    participated at the September pretrial conference and the

 2    November pretrial conference was a hiccup.         But we assumed -- I

 3    can't argue with you.      I mean everything you're saying, I agree

 4    with.   And it was a mistake.      It was a simple mistake that we

 5    were not able to participate fully on the November call.            We

 6    certainly intended to do that.       And I apologize to the Court; I

 7    apologize to everyone in back of me and in your chambers for

 8    that error, but it certainly wasn't intended.          We certainly

 9    haven't manifested any notion of disrespecting the Court or

10    denying the Court the ability to manage its own docket.

11               THE COURT:    It's not called managing its docket; it's

12    called disrespect, and not knowing the local rules, and not

13    knowing the rules of procedure for the particular courtroom.             I

14    have heard you.

15               MR. CUEVAS:    Thank you, Your Honor.

16               THE COURT:    Put in a motion denying the request.

17               MR. CUEVAS:    I shall, Your Honor.

18                                      - o0o -

19

20

21

22

23

24

25
     Case 1:20-cv-00193-CM Document 14-8 Filed 04/02/20 Page 347 of 347

                                  A-601                                   14

 1                                  CERTIFICATION

 2

 3               I, Rochelle V. Grant, certify that the foregoing is a

 4    correct transcript from the official electronic sound recording

 5    of the proceedings in the above-entitled matter.

 6    Dated:   February 6, 2020

 7

 8

 9                                         Signature of Approved Transcriber

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
